--------------------------------------------------------------------------------

AMENDMENT AGREEMENT


RELATING TO A SENIOR FACILITIES AGREEMENT ORIGINALLY DATED 20 SEPTEMBER 2012 AS
AMENDED BY AN AMENDMENT LETTER DATED 25 APRIL 2013, AS AMENDED AND RESTATED BY
AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 28 JUNE 2013, AS AMENDED BY AN
AMENDMENT AGREEMENT DATED 25 JULY 2014, AS AMENDED AND RESTATED BY AN AMENDMENT
AND RESTATEMENT AGREEMENT DATED 5 FEBRUARY 2015, AS AMENDED AND RESTATED BY AN
AMENDMENT AND RESTATEMENT AGREEMENT DATED 11 NOVEMBER 2015, AS AMENDED BY AN
AMENDMENT LETTER DATED 6 JUNE 2016, AS AMENDED BY AN AMENDMENT AGREEMENT DATED 6
OCTOBER 2016, AS AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT
DATED 31 MARCH 2017, AS AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT
AGREEMENT DATED 12 DECEMBER 2017 AND AS AMENDED AND RESTATED BY AN AMENDMENT AND
RESTATEMENT AGREEMENT DATED 5 NOVEMBER 2018

--------------------------------------------------------------------------------

dated
15 November 2019
by
CABOT FINANCIAL LIMITED
Parent
and
J.P. MORGAN EUROPE LIMITED
Agent





--------------------------------------------------------------------------------




CONTENTS
Clause
1.
Background

2.
Definitions and Interpretation

3.
Representations

4.
Amendment and Restatement

5.
Repayment of Tranche 3 Loan

6.
Continuity and Further Assurance

7.
Parent as Obligors' Agent

8.
Fees, Costs and Expenses

9.
Miscellaneous

10.
Governing Law

Schedule 1 The Parties
Part I The Borrower
Part II The Guarantors
Part III The Lenders
Schedule 2 Conditions Precedent to the Effective Date
Schedule 3 Amended Facility Agreement







--------------------------------------------------------------------------------




AMENDMENT AGREEMENT
This Agreement is dated 15 November 2019
Between
(1)
Cabot Financial Limited, in its capacity as parent (the "Parent");

(2)
The Subsidiaries of the Parent listed in Part I of Schedule 1 (The Parties) as
borrowers (the "Borrowers");

(3)
The Companies listed in Part II of Schedule 1 (The Parties) as guarantors (the
"Guarantors");

(4)
Cabot Credit Management Limited, a private limited liability company
incorporated under the laws of England and Wales with company registration
number 5754978 and with its registered office at 1 Kings Hill Avenue, Kings
Hill, West Malling, Kent, ME19 4UA as another guarantor ("CCML");

(5)
The Financial Institutions listed in Part III of Schedule 1 (The Parties) as
lenders (the "Lenders");

(6)
J.P. Morgan Europe Limited as agent of the other Finance Parties (the "Agent");

(7)
J.P. Morgan Europe Limited as security agent for the Secured Parties (the
"Security Agent"); and

(8)
J.P. Morgan Europe Limited as security agent for the Secured Parties (as defined
in the Marlin Intercreditor Agreement (the "Marlin Security Agent")).

It is agreed as follows:
1.
BACKGROUND

1.1
This Agreement is supplemental to and amends the Original Facility Agreement (as
defined below).

1.2
The Obligors have requested that the Original Facility Agreement be amended.

1.3
Pursuant to clause 42 (Amendments and Waivers) of the Amended Facility Agreement
(as defined below) all the Lenders have consented to the amendment and
restatement of the Original Facility Agreement as set out in Clause 4 (Amendment
and restatement) of this Agreement and accordingly the Agent is authorised and
instructed, in each case, to execute this Agreement on behalf of the Finance
Parties.

2.
DEFINITIONS AND INTERPRETATION

2.1
Definitions

In this Agreement:
"Amended Facility Agreement" means the Original Facility Agreement, as amended
and restated by this Agreement.
"each Intercreditor Agreement" means the Intercreditor Agreement and the Marlin
Intercreditor Agreement.



--------------------------------------------------------------------------------



"Effective Date" means the date on which the Agent confirms to the Lenders and
the Parent that it has received each of the documents and other evidence listed
in Schedule 2 (Conditions Precedent to the Effective Date) in form and substance
satisfactory to the Agent.
"Guarantee Obligations" means the guarantee and indemnity obligations of a
Guarantor contained in the Original Facility Agreement.
"Intercreditor Agreement" means the intercreditor agreement, originally dated
September 20, 2012, among the Parent, Cabot Financial (Luxembourg) II S.A., J.P.
Morgan Europe Limited, the Security Agent, Citibank N.A., London Branch as
senior note trustee and the other parties named therein, as amended and/or
restated from time to time.
"Marlin Intercreditor Agreement" means the intercreditor agreement dated 25 July
2013, between, amongst others, Marlin Financial Intermediate II Limited as
parent, The Bank of New York Mellon, London Branch as senior note trustee and
The Royal Bank of Scotland plc as security trustee, as amended and/or restated
from time to time.
"Original Facility Agreement" means the facility agreement dated 20 September
2012 between the Parent, the Original Borrowers, the Original Guarantors, CCML,
the Agent, the Arranger and the Lenders (as amended by an amendment letter dated
25 April 2013, as amended and restated by an amendment agreement dated 28 June
2013, as amended by an amendment agreement dated 25 July 2014, as amended and
restated by an amendment agreement dated 5 February 2015, as amended and
restated by an amendment agreement dated 11 November 2015, as amended by an
amendment letter dated 6 June 2016, as amended and restated by an amendment
agreement dated 6 October 2016, as amended and restated by an amendment
agreement dated 31 March 2017, as amended and restated by an amendment agreement
dated 12 December 2017) and as amended and restated by an amendment agreement
dated 5 November 2018.
"Tranche 3 Loans" means sterling denominated Tranche 3 Loans and euro
denominated Tranche 3 Loans made before the Effective Date that will continue to
be outstanding on the Effective Date following any prepayment or repayment
thereof on the Effective Date.
2.2
Incorporation of defined terms

(a)
Unless a contrary indication appears, a term defined in the Original Facility
Agreement has the same meaning in this Agreement.

(b)
The principles of construction set out in the Original Facility Agreement shall
have effect as if set out in this Agreement.

2.3
Clauses

In this Agreement any reference to a "Clause" or a "Schedule" is, unless the
context otherwise requires, a reference to a Clause in or a Schedule to this
Agreement.
2.4
Third party rights

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.
2.5
Designation

In accordance with the Original Facility Agreement, each of the Parent and the
Agent designates this Agreement as a Finance Document.



--------------------------------------------------------------------------------



3.
REPRESENTATIONS

The Repeating Representations are deemed to be made by the Parent for itself and
in its capacity as Obligors' Agent on behalf of each of the other Obligors (as
defined in the Amended Facility Agreement) in accordance with clause 2.4
(Obligors' Agent) of the Amended Facility Agreement (and CCML makes the
representations and warranties set out in clause 24.2 (Status) to 24.7
(Governing law and enforcement) of the Original Facility Agreement with respect
to itself only) (by reference to the facts and circumstances then existing) on:
(a)
the date of this Agreement; and

(b)
the Effective Date,

and references to "this Agreement" or to the "Transaction Documents" in the
Repeating Representations (or the representations and warranties made by CCML
referred to above) shall be construed as references to this Agreement and to the
Original Facility Agreement and on the Effective Date, to the Amended Facility
Agreement.
4.
AMENDMENT AND RESTATEMENT

With effect from the Effective Date, the Original Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule 3 (Restated Senior Facilities Agreement).
5.
REPAYMENT OF TRANCHE 3 LOAN

(a)
On the Effective Date:

(i)
each Tranche 3 Loan shall be repaid in full; and

(ii)
the Commitments of each Lender shall be the amounts set out in the columns
entitled "Effective Date Tranche 1 Commitment" and/or "Effective Date Tranche 2
Commitment", as applicable, opposite its name in Part III of Schedule 1
(Lenders).

6.
CONTINUITY AND FURTHER ASSURANCE

6.1
Continuing obligations

The provisions of the Original Facility Agreement and the other Finance
Documents shall, save as amended by this Agreement, continue in full force and
effect.
6.2
Confirmation of Guarantee Obligations

For the avoidance of doubt, the Parent, for itself and in its capacity as
Obligors' Agent on behalf of the other Obligors in accordance with clause 2.4
(Obligors' Agent) of the Amended Facility Agreement and CCML confirms for the
benefit of the Finance Parties that all Guarantee Obligations owed by it under
the Original Facility Agreement shall (a) remain in full force and effect
notwithstanding the amendments referred to in Clause 4 (Amendment and
restatement) and (b) extend to any new obligations assumed by any Obligor under
the Finance Documents as a result of this Agreement (including, but not limited
to, under the Amended Facility Agreement).
6.3
Confirmation of Security




--------------------------------------------------------------------------------



For the avoidance of doubt, the Parent for itself and in its capacity as
Obligors' Agent on behalf of the other Obligors in accordance with clause 2.4
(Obligors' Agent) of the Amended Facility Agreement and CCML confirms:
(a)
for the benefit of the Secured Parties that the Security created by it pursuant
to each Transaction Security Document to which it is a party shall:

(i)
remain in full force and effect notwithstanding the amendments referred to in
Clause 4 (Amendment and restatement); and

(ii)
continue to secure all debts and obligations which are expressed to be Secured
Obligations (each term as defined in the Intercreditor Agreement); and

(b)
for the benefit of the Secured Parties that the Security created by it pursuant
to each Transaction Security Document to which it is a party shall:

(i)
remain in full force and effect notwithstanding the amendments referred to in
Clause 4 (Amendment and restatement); and

(ii)
continue to secure all debts and obligations which are expressed to be Secured
Obligations (each term as defined in the Marlin Intercreditor Agreement),

in each case including, but not limited to, its obligations under the Amended
Facility Agreement.
6.4
Further assurance

The Parent shall and shall procure that each other Obligor and CCML shall, at
the request of the Agent and at such Obligor's own expense, promptly do all such
acts and things necessary or desirable to give effect to the amendments effected
or to be effected pursuant to this Agreement.
7.
PARENT AS OBLIGORS' AGENT

The Parent confirms that:
(a)
the appointment of the Parent as Obligors' Agent in clause 8 (Reappointment of
Obligors' Agent) of the December 2017 Amendment and Restatement Agreement has
not been amended, varied, terminated or revoked since provided by any of the
Obligors; and

(b)
it has entered into this Agreement in its capacity as Obligors' Agent for itself
and on behalf of each Obligor in accordance with clause 2.4 (Obligors' Agent) of
the Original Facility Agreement.

8.
FEES, COSTS AND EXPENSES

The Parent shall promptly on demand pay the Agent the amount of all costs and
expenses (including but not limited to legal fees) reasonably incurred by it in
connection with the negotiation, preparation, printing and execution of this
Agreement and any other documents referred to in this Agreement.
9.
MISCELLANEOUS

9.1
Incorporation of terms

The provisions of clause 38 (Notices), clause 40 (Partial invalidity), clause 41
(Remedies and waivers) and clause 47 (Enforcement) of the Original Facility
Agreement shall be incorporated



--------------------------------------------------------------------------------



into this Agreement as if set out in full in this Agreement and as if references
in those clauses to "this Agreement" or "the Finance Documents" are references
to this Agreement.
9.2
Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
9.3
Indemnity to the Agent

The parties to this Agreement confirm for the avoidance of doubt that any
indemnities to the Agent given in the Original Facility Agreement (including but
not limited to under clauses 20.3 (Indemnity to the Agent) and 33.10 (Lenders'
indemnity to the Agent)) of the Original Facility Agreement shall (subject to
any limitations set out therein) apply to and include any cost, loss or
liability incurred by the Agent under or in connection with this Agreement and
the transactions contemplated herein.
10.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.





--------------------------------------------------------------------------------




SCHEDULE 1
THE PARTIES
PART I    
THE BORROWER
Name of Borrower
Registration number (or equivalent, if any) and Jurisdiction of incorporation
Cabot Financial (UK) Limited
3757424, England & Wales



PART II    
THE GUARANTORS
Name of Guarantor
Registration number (or equivalent, if any) and Jurisdiction of incorporation
Cabot Financial (Luxembourg) S.A.
B 171.245 Luxembourg
Cabot Financial (Luxembourg) II S.A.
B 201.268 Luxembourg
Cabot Financial Limited
5714535, England & Wales
Cabot Financial Holdings Group Limited (formerly Cabot Credit Management Group
Limited)
4071551, England & Wales
Cabot Credit Management Group Limited (formerly Cabot Financial Holdings Group
Limited)
4934534, England & Wales
Cabot Financial Debt Recovery Services Limited
3936134, England & Wales
Cabot Financial (UK) Limited
3757424, England & Wales
Cabot Financial (Europe) Limited
3439445, England & Wales
Financial Investigations and Recoveries (Europe) Limited
3958421, England & Wales
Apex Credit Management Limited
3967099, England & Wales
Marlin Financial Intermediate II Limited
8346249, England & Wales
Marlin Financial Intermediate Limited
7196379, England & Wales
Marlin Financial Group Limited
7195881, England & Wales
Marlin Midway Limited
8255990, England & Wales
Black Tip Capital Holdings Limited
5927496, England & Wales
ME III Limited
7255614, England & Wales
Marlin Senior Holdings Limited
8215555, England & Wales
Marlin Portfolio Holdings Limited
8215352, England & Wales




--------------------------------------------------------------------------------



Name of Guarantor
Registration number (or equivalent, if any) and Jurisdiction of incorporation
Cabot Financial (Marlin) Limited (formerly Marlin Financial Services Limited)
4618038, England & Wales
Cabot Financial (Treasury) Ireland Limited
569281, Ireland
Marlin Legal Services Limited
6200270, England & Wales
Marlin Capital Europe Limited
4623224, England & Wales
MCE Portfolio Limited
5892466, England & Wales
MFS Portfolio Limited
5477405, England & Wales
Marlin Europe I Limited
5948653, England & Wales
Marlin Europe II Limited
6145019, England & Wales
ME IV Limited
7256706, England & Wales
Cabot Financial (Ireland) Limited
144084, Ireland
Cabot Asset Purchases (Ireland) Limited
349016, Ireland
Hillesden Securities Limited
1418063, England & Wales
Cabot Securitisation Europe Limited
572606, Ireland



PART III    
THE LENDERS
Name of Existing Lender
Effective Date Tranche 1 Commitment
Effective Date Tranche 2 Commitment
DNB (UK) Limited
£40,000,000
£70,000,000
HSBC Bank plc
£70,000,000
£0
JPMorgan Chase Bank N.A., London Branch
£5,000,000
£0
Lloyds Bank plc
£45,000,000
£0
The Royal Bank of Scotland plc
£45,000,000
£0
MUFG Bank, Ltd.
£50,000,000
£0
Santander UK plc
£25,000,000
£25,000,000








--------------------------------------------------------------------------------




SCHEDULE 2
CONDITIONS PRECEDENT TO THE EFFECTIVE DATE
1.
OBLIGORS

1.1
A copy of the constitutional documents of the Parent and CCML or a certificate
of an authorised signatory of the Parent or, as the case may be, CCML certifying
that the constitutional documents previously delivered to the Agent for the
purposes of the Original Facility Agreement have not been amended and remain in
full force and effect.

1.2
A copy of a resolution of the board of directors of the Parent:

(a)
approving the terms of, and the transactions contemplated by, this Agreement and
resolving that it execute, deliver and perform this Agreement on behalf of
itself and as Obligors' Agent on behalf of each other Obligor; and

(b)
authorising a specified person or persons to execute this Agreement on behalf of
itself and as Obligors' Agent on behalf of each other Obligor.

1.3
A copy of a resolution of the board of directors of CCML:

(a)
approving the terms of, and the transactions contemplated by, this Agreement and
resolving that it execute, deliver and perform this Agreement; and

(b)
authorising a specified person or persons to execute this Agreement.

1.4
A copy of a specimen of the signature of each person authorised by the
resolutions referred to in paragraphs 1.2 and 1.3 above.

1.5
A copy of a resolution signed by all of the holders of the issued shares in the
Parent and, in respect of CCML, a copy of a resolution signed by the majority
holders of its issued shares, approving the terms of, and the transactions
contemplated by this Agreement.

1.6
A certificate of the Parent (signed by a director or authorised signatory)
confirming that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on it, any other Obligor (excluding the Luxembourg Guarantors) or CCML
to be exceeded.

1.7
A certificate of an authorised signatory of the Parent and CCML certifying that
each copy document relating to it specified in this Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

1.8
A certificate of an authorised signatory of the Parent attaching a copy of the
group structure chart and certifying that it has not been amended or superseded
as at the date hereof.

2.
FINANCE DOCUMENTS

2.1
This Agreement; and

2.2
the Amended Facility Agreement.

3.
LEGAL OPINIONS

A legal opinion of Baker & McKenzie LLP, legal advisers to the Lenders in
England, substantially in the form distributed to the Lenders prior to signing
this Agreement.



--------------------------------------------------------------------------------



4.
OTHER DOCUMENTS AND EVIDENCE

Evidence that all fees, costs and expenses due pursuant to this Agreement have
been paid or will be paid by the Effective Date.







--------------------------------------------------------------------------------




SCHEDULE 3
AMENDED FACILITY AGREEMENT





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

SENIOR FACILITIES AGREEMENT RELATING TO A £375,000,000 COMMITTED REVOLVING
FACILITY

--------------------------------------------------------------------------------

dated
20 SEPTEMBER 2012 AS AMENDED BY AN AMENDMENT LETTER DATED 25 APRIL 2013, AS
AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 28 JUNE
2013, AS AMENDED BY AN AMENDMENT AGREEMENT DATED 25 JULY 2014, AS AMENDED AND
RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 5 FEBRUARY 2015, AS
AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 11 NOVEMBER
2015, AS AMENDED BY AN AMENDMENT LETTER DATED 6 JUNE 2016, AS AMENDED BY AN
AMENDMENT AGREEMENT DATED 6 OCTOBER 2016, AS AMENDED AND RESTATED BY AN
AMENDMENT AND RESTATEMENT AGREEMENT DATED 31 MARCH 2017, AS AMENDED AND RESTATED
BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 12 DECEMBER 2017 AND AS AMENDED
AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 5 NOVEMBER 2018 AND
AS AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 15
NOVEMBER 2019
by
CABOT FINANCIAL LIMITED
Parent
arranged by
DNB BANK ASA, LONDON BRANCH
HSBC BANK PLC
J.P. MORGAN SECURITIES PLC
LLOYDS BANK PLC
MUFG BANK, LTD.
and
THE ROYAL BANK OF SCOTLAND PLC
Mandated Lead Arrangers
with
J.P. MORGAN EUROPE LIMITED
Acting as Agent
and
J.P. MORGAN EUROPE LIMITED
Acting as Security Agent






--------------------------------------------------------------------------------





CONTENTS
Clause
1.
Definitions and interpretation

2.
The Facilities

3.
Purpose

4.
Conditions of utilisation

5.
Utilisation - Loans

6.
Utilisation - Letters of Credit

7.
Letters of Credit

8.
Optional currencies

9.
Ancillary Facilities

10.
Repayment

11.
Illegality, voluntary prepayment and cancellation

12.
Mandatory Prepayment

13.
Restrictions

14.
Interest

15.
Interest Periods

16.
Changes to the calculation of Interest

17.
Fees

18.
Tax Gross Up and Indemnities

19.
Increased Costs

20.
Other Indemnities

21.
Mitigation by the Lenders

22.
Costs and Expenses

23.
Guarantee and Indemnity

24.
Representations

25.
Information Undertakings

26.
Financial Covenants

27.
General Undertakings

28.
Events of Default

29.
Investment Grade Status

30.
Changes to the Lenders

31.
Restriction on Debt Purchase Transactions

32.
Changes to the Obligors

33.
Role of the Agent, the Arranger, the Issuing Bank and Others

34.
Conduct of Business by the Finance Parties

35.
Sharing among the Lenders

36.
Payment Mechanics

37.
Set-Off

38.
Notices

39.
Calculations and Certificates

40.
Partial Invalidity

41.
Remedies and Waivers

42.
Amendments and Waivers

43.
Confidentiality

44.
Confidentiality of Funding Rates and Reference Bank Quotations

45.
Counterparts

46.
Governing Law

47.
Enforcement

48.
Waiver of Jury Trial

49.
Patriot Act

50.
Powers of Attorney





--------------------------------------------------------------------------------




Schedule 1 The Original Parties
Part I
The Original Borrowers

Part II
The Lenders

Schedule 2 Conditions Precedent
Part I
Conditions precedent to initial Utilisation

Part II
Conditions precedent required to be delivered by an Additional Obligor

Part III
Transaction Security Documents

Schedule 3 Requests and Notices
Part I
Utilisation Request

Part II
Utilisation Request

Schedule 4 Form of Transfer Certificate
Schedule 5 Form of Assignment Agreement
Schedule 6 Form of Accession Deed
Schedule 7 Form of Resignation Letter
Schedule 8 Form of Compliance Certificate
Schedule 9 LMA form of Confidentiality Undertaking
Schedule 10 Timetables
Part I
Loans

Part II
Letter of Credit

Schedule 11 Letter of Credit requirements
Schedule 12 Form of Letter of Credit
Schedule 13 Forms of notifiable Debt Purchase Transaction notice
Part I
Form of notice of entering into notifiable Debt Purchase Transaction

Part II
Form of notice on termination of notifiable Debt Purchase Transaction

Schedule 14 Restrictive covenants
Part I
Covenants

Part II
Certain definitions

Schedule 15 Form of Increase Confirmation
Schedule 16 Agreed Security Principles
Schedule 17 Excluded bank accounts












--------------------------------------------------------------------------------





SENIOR FACILITIES AGREEMENT
This Agreement is originally dated 20 September 2012 and made
Between
(1)
Cabot Financial Limited, a private limited liability company incorporated under
the laws of England and Wales with company registration number 5714535 and with
its registered office at 1 Kings Hill Avenue, Kings Hill, West Malling, Kent,
ME19 4UA ("Parent");

(2)
The Subsidiaries of the parent listed in Part I of Schedule 1 (The Original
Parties) as original borrowers (together with the parent, the "Original
Borrowers");

(3)
The Companies listed in Part I of Schedule 1 (The Original Parties) as original
guarantors (together with the parent, the "Original Guarantors");

(4)
Cabot Credit Management Limited, a private limited liability company
incorporated under the laws of England and Wales with company registration
number 5754978 and with its registered office at 1 Kings Hill Avenue, Kings
Hill, West Malling, Kent, ME19 4UA as another guarantor ("CCML");

(5)
DNB Bank ASA, London Branch, HSBC Bank plc, J.P. Morgan Securities plc, Lloyds
Bank plc, MUFG Bank, Ltd. and The Royal Bank of Scotland plc as mandated lead
arrangers (the "Arrangers");

(6)
The Financial Institutions listed in Part Ii-B of Schedule 1 (The Original
Parties) as 2019 effective date lenders (the "2019 Effective Date Lenders");

(7)
J.P. Morgan Europe Limited as agent of the other Finance Parties (the "Agent");
and

(8)
J.P. Morgan Europe Limited as security trustee for the Secured Parties (the
"Security Agent").

It is agreed as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"2015 Effective Date" means the "Effective Date" as defined in the amendment and
restatement agreement in relation to this Agreement dated on or about 5 February
2015 between, among others, each of the Obligors, the Lenders, the Agent and the
Security Agent.
"2015 Second Effective Date" means the "Effective Date" as defined in the
amendment and restatement agreement in relation to this Agreement dated on or
about 10 November 2015 between, among others, each of the Obligors, the Lenders,
the Agent and the Security Agent.
"2016 Amendment and Restatement Agreement" means the amendment and restatement
agreement in relation to this Agreement dated on or about 7 October 2016
between, among others, each of the Obligors, the Lenders, the Agent and the
Security Agent.
"2018 Amendment and Restatement Agreement" means the amendment and restatement
agreement in relation to this Agreement dated on or about 5 November 2018
between, among




--------------------------------------------------------------------------------




others, the Obligors' Agent on behalf of each of the Obligors, the Lenders, the
Agent and the Security Agent.
"2019 Amendment and Restatement Agreement" means the amendment and restatement
agreement in relation to this Agreement dated on or about 15 November 2019
between, among others, the Obligors' Agent on behalf of each of the Obligors,
the Lenders, the Agent and the Security Agent.
"2016 Effective Date" means the "Effective Date" as defined in the 2016
Amendment and Restatement Agreement.
"2019 Effective Date" means the "Effective Date" as defined in the 2019
Amendment and Restatement Agreement.
"2023 Cabot Notes" has the meaning given to that term in Schedule 14
(Restrictive covenants).
"2023 Cabot Notes Indenture" has the meaning given to that term in Schedule 14
(Restrictive covenants).
"Acceptable Bank" means:
(a)
any Arranger or Affiliate of an Arranger;

(b)
a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of A- or higher by Standard & Poor's
Rating Services, A- or higher by Fitch Ratings Ltd or A3 or higher by Moody's
Investor Services Limited or a comparable rating from an internationally
recognised credit rating agency; or

(c)
any other bank or financial institution approved by the Agent.

"Acceleration Notice" means a notice served by the Agent pursuant to and in
accordance with Clause 28.20 (Acceleration).
"Accession Deed" means a document substantially in the form set out in Schedule
6 (Form of Accession Deed).
"Accounting Principles" means generally accepted accounting principles,
standards and practices in England as applied in the Original Financial
Statements of the Parent, and shall include IFRS.
"Accounting Reference Date" means 31 December.
"Additional Borrower" means a company which becomes an Additional Borrower in
accordance with Clause 32 (Changes to the Obligors).
"Additional Guarantor" means a company which becomes an Additional Guarantor in
accordance with Clause 32 (Changes to the Obligors).
"Additional Obligor" means an Additional Borrower or an Additional Guarantor.
"Additional Shareholder Funding" has the meaning given to that term in
Clause 26.2 (Financial definitions).
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
For the purposes of The Royal




--------------------------------------------------------------------------------




Bank of Scotland plc, "Affiliate" shall include The Royal Bank of Scotland N.V.
and each of its subsidiaries or subsidiary undertakings but shall not include
(i) the UK government or any member or instrumentality thereof, including Her
Majesty's Treasury and UK Financial Investments Limited (or any directors,
officers, employees or entities thereof) or (ii) any persons or entities
controlled by or under common control with the UK government or any member or
instrumentality thereof (including Her Majesty's Treasury and UK Financial
Investments Limited) which are not part of The Royal Bank of Scotland Group plc
and its subsidiaries or subsidiary undertakings (including The Royal Bank of
Scotland N.V. and each of its subsidiaries or subsidiary undertakings).
"Agent's Spot Rate of Exchange" means:
(a)
as at the date of this Agreement, the spot rate of exchange as displayed by ICE
Data Services; or

(b)
any other commercially available spot rate of exchange selected by the Agent and
as agreed by the Parent,

in each case, for the purchase of the relevant currency with the Base Currency
in the London foreign exchange market at or about 11:00 a.m. on a particular
day.
"Agreed Security Principles" means the principles set out in Schedule 16 (Agreed
Security Principles).
"Alternative Reference Bank Rate" means:
(a)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request by the Alternative Reference Banks:

(i)
in relation to LIBOR:

(A)
(other than where paragraph (B) below applies) as the rate at which the relevant
Alternative Reference Bank could borrow funds in the London interbank market in
the relevant currency and for the relevant period were it to do so by asking for
and then accepting interbank offers for deposits in reasonable market size in
that currency and for that period; or

(B)
if different, as the rate (if any and applied to the relevant Alternative
Reference Bank and the relevant currency and period) which contributors to the
applicable Screen Rate are asked to submit to the relevant administrator; or

(ii)
in relation to EURIBOR:

(A)
(other than where paragraph (B) below applies) as the rate at which the relevant
Alternative Reference Bank believes one prime bank is quoting to another prime
bank for interbank term deposits in euro within the Participating Member States
for the relevant period; or

(B)
if different, as the rate (if any and applied to the relevant Alternative
Reference Bank and the relevant period) which contributors to the applicable
Screen Rate are asked to submit to the relevant administrator.





--------------------------------------------------------------------------------




"Alternative Reference Banks" means, in relation to LIBOR and EURIBOR, such
reputable banks as may be appointed by the Agent in consultation with the
Parent, in each case acting out of their principal offices in such jurisdiction
as the Agent may, in consultation with the Parent, select.
"Ancillary Commencement Date" means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period.
"Ancillary Commitment" means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 9 (Ancillary Facilities), to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.
"Ancillary Document" means each document relating to or evidencing the terms of
an Ancillary Facility.
"Ancillary Facility" means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 9 (Ancillary Facilities).
"Ancillary Lender" means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 9 (Ancillary
Facilities).
"Ancillary Outstandings" means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force the aggregate of the following amounts
in the Base Currency outstanding under that Ancillary Facility (net of any
credit balances on any account of any Borrower of an Ancillary Facility with the
Ancillary Lender making available that Ancillary Facility to the extent that the
credit balances are freely available to be set-off by that Ancillary Lender
against liabilities owed to it by that Borrower under that Ancillary Facility):
(a)
the principal amount under each overdraft facility and on-demand short term loan
facility (provided that for the purpose of this definition, any amount of any
outstanding utilisation under any BACS facility (or similar) made available by
an Ancillary Lender shall, with the prior consent of that Ancillary Lender, be
excluded (without any double counting));

(b)
the face amount of each guarantee, bond and letter of credit under that
Ancillary Facility; and

(c)
the amount fairly representing the aggregate exposure (excluding interest and
similar charges) of that Ancillary Lender under each other type of accommodation
provided under that Ancillary Facility,

in each case as determined by such Ancillary Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Document.
"Approved List" means the list of Lenders and potential Lenders held by the
Agent (as the same may be amended from time to time pursuant to Clause 30.2
(Conditions of assignment or transfer)).




--------------------------------------------------------------------------------




"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee provided that if that other form does not contain
the undertaking set out in the form set out in Schedule 5 (Form of Assignment
Agreement) it shall not be a Creditor/Agent Accession Undertaking as defined in,
and for the purposes of, the Intercreditor Agreement.
"Audit Laws" means the EU Regulation (537/2014) on specific requirements
regarding statutory audit of public-interest entities and repealing Commission
Decision 2005/909/EC and the EU Directive (2014/56/EU) amending Directive
2006/43/EC on statutory audits of annual accounts and consolidated accounts and
any law or regulation which implements that EU Directive (2014/56/EU).
"Auditors" means BDO LLP or any other accounting firm appointed by the Parent or
the relevant member of the Group to act as its statutory auditors.
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Availability Period" means:
(a)
in relation to Tranche 1, the period from and including the date of this
Agreement to and including the date falling one Month prior to the Termination
Date applicable to Tranche 1; and

(b)
in relation to Tranche 2, the period from and including the March 2017 Effective
Date to and including the date falling one Month prior to the Termination Date
applicable to Tranche 2.

"Available Commitment" means, subject to Clause 9.8 (Affiliates of Lenders as
Ancillary Lenders) in relation to a Facility a Lender's Commitment under that
Facility minus (subject as set out below):
(a)
the Base Currency amount of its participation in any outstanding Utilisations
under that Facility and the amount of the aggregate of its Ancillary Commitments
under that Facility; and

(b)
in relation to any proposed Utilisation, the amount of its participation in any
other Utilisations that are due to be made under that Facility on or before the
proposed Utilisation Date and the amount of its Ancillary Commitment in relation
to any new Ancillary Facility that is due to be made available on or before the
proposed Utilisation Date in place of Commitments under that Facility in
accordance with Clause 9.2 (Availability); and

For the purposes of calculating a Lender's Available Commitment in relation to
any proposed Utilisation, the following amounts shall not be deducted from a
Lender's Commitment under that Facility:
(i)
that Lender's participation in any Utilisations that are due to be repaid or
prepaid on or before the proposed Utilisation Date; and

(ii)
that Lender's (or its Affiliate's) Ancillary Commitments which were provided in
place of Commitments under that Facility in accordance with Clause 9.2





--------------------------------------------------------------------------------




(Availability) to the extent that they are due to be reduced or cancelled on or
before the proposed Utilisation Date.
"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
"Base Currency" means Sterling.
"Base Currency Amount" means:
(a)
in relation to a Utilisation, the amount specified in the Utilisation Request
delivered by a Borrower for that Utilisation (or, if the amount requested is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Agent's Spot Rate of Exchange on the date which is three Business Days
before the Utilisation Date or, if later, on the date the Agent receives the
Utilisation Request in accordance with the terms of this Agreement) and, in the
case of a Letter of Credit, as adjusted under Clause 6.8‎ (Revaluation of
Letters of Credit) at six-monthly intervals; and

(b)
in relation to an Ancillary Commitment, the amount specified as such in the
notice delivered to the Agent by the Parent pursuant to Clause 9.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent's Spot Rate
of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the Agent
receives the notice of the Ancillary Commitment in accordance with the terms of
this Agreement),

as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility.
"Base Reference Bank Rate" means:
(a)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request by the Base Reference Banks:

(i)
in relation to LIBOR:

(A)
(other than where paragraph (B) below applies) as the rate at which the relevant
Base Reference Bank could borrow funds in the London interbank market in the
relevant currency and for the relevant period were it to do so by asking for and
then accepting interbank offers for deposits in reasonable market size in that
currency and for that period; or

(B)
if different, as the rate (if any and applied to the relevant Base Reference
Bank and the relevant currency and period) which contributors to the applicable
Screen Rate are asked to submit to the relevant administrator; or

(ii)
in relation to EURIBOR:

(A)
(other than where paragraph (B) below applies) as the rate at which the relevant
Base Reference Bank believes one prime bank is quoting to





--------------------------------------------------------------------------------




another prime bank for interbank term deposits in euro within the Participating
Member States for the relevant period; or
(B)
if different, as the rate (if any and applied to the relevant Base Reference
Bank and the relevant period) which contributors to the applicable Screen Rate
are asked to submit to the relevant administrator.

"Base Reference Banks" means, in relation to LIBOR and EURIBOR, the principal
London offices of Lloyds Bank plc and such other banks as may be appointed by
the Agent in consultation with the Parent.
"Borrower" means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 32 (Changes to the Obligors)
and, in respect of an Ancillary Facility only, any Affiliate of a Borrower that
becomes a borrower of that Ancillary Facility with the approval of the relevant
Lender pursuant to the provisions of Clause 9.9 (Affiliates of Borrowers).
"Break Costs" means the amount (if any) by which:
(a)
the interest (excluding the Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

"Budget" means:
(a)
in relation to the period beginning on the Closing Date and ending on
31 December 2012, the budget to be delivered by the Parent to the Agent pursuant
to Clause 4.1 (Initial conditions precedent); and

(b)
in relation to any other period, any budget delivered by the Parent to the Agent
in respect of that period pursuant to Clause 25.4 (Budget).

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and:
(a)
(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency; or

(b)
(in relation to any date for payment or purchase of euro) any TARGET Day.

"Capital Stock" has the meaning given to that term in Schedule 14 (Restrictive
covenants).
"Cash Equivalent Investments" has the meaning given to "Cash Equivalents" in
Schedule 14 (Restrictive covenants).




--------------------------------------------------------------------------------




"Centre of Main Interests" means the "centre of main interests" as such term is
used in Article 3(1) of the Regulation (EC) no. 2015/848 of 20 May 2015 on
insolvency proceedings (recast).
"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
governmental authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any governmental
authority; provided however notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof shall be deemed to be a "Change in Law",
regardless of the date enacted, adopted, issued or implemented.
"Change of Control" means:
(a)
prior to an Initial Public Offering:

(i)
the Investors cease to control or own, legally and beneficially, directly or
indirectly, more than 50% of the issued share capital and/or voting rights
attaching to the issued shares of the Parent and/or the ability to determine the
composition of the majority of the board of directors or equivalent body of the
Parent; or

(ii)
the Parent ceases to be a direct wholly-owned subsidiary of Cabot Credit
Management Limited; and

(b)
following an Initial Public Offering:

(i)
a Change of Control as defined in Schedule 14 (Restrictive covenants) occurs
provided that, when used in such definition, paragraph 1 of the definition of
Permitted Holders shall only apply to the extent that the terms of Clause 12
(Mandatory Prepayment) have been applied in relation to the relevant Change of
Control; or

(ii)
the Parent ceases to be a direct wholly-owned subsidiary of Cabot Credit
Management Limited.

"Charged Property" means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.
"Closing Date" means the date on which the Notes are issued and the Agent
notifies the Parent and the Lenders as required under Clause 4.1 (Initial
conditions precedent).
"Closing Date Dividend" means the upstream dividend made by the Borrower
ultimately received by Cabot Financial Limited as described in steps 11 to 15 of
the Deloittes' steps paper dated 19 September 2012.
"Commitment" means a Tranche 1 Commitment or a Tranche 2 Commitment.
"Competitor" means any person whose business (or the business of any of its
Affiliates, related trusts, partnerships, or funds, excluding the business of
any of its Affiliates, related trusts, partnerships, and funds in circumstances
where (i) the relevant entity's primary business does




--------------------------------------------------------------------------------




not concern distressed or non-performing consumer debts and (ii) the relevant
entity is independently managed or controlled from such person) is in
competition with any aspect of the general business carried on by the Group as a
whole in the distressed or non-performing consumer debt purchase and distressed
or non-performing consumer debt collection market (together with each other
person acting on behalf, on the instructions, or for the account of, any such
person), in each case save that, in the case of any banking institution only,
any person with a division or business line, Affiliate, related trust,
partnership or fund that is in competition with the Group and that division or
business line, Affiliate, related trust, partnership or fund is not a material
competitor of the Group shall not be a "Competitor".
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
"Confidential Information" means all information relating to the Parent, any
Obligor, the Group, the Finance Documents or a Facility of which a Finance Party
becomes aware in its capacity as, or for the purpose of becoming, a Finance
Party or which is received by a Finance Party in relation to, or for the purpose
of becoming a Finance Party under, the Finance Documents or a Facility from
either:
(a)
any member of the Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 43 (Confidentiality);

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

(iv)
any Funding Rate or Reference Bank Quotation.

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 9 (LMA form of
Confidentiality Undertaking) or in any other form agreed between the Parent and
the Agent, in each case capable of being relied upon by (and not capable of
being materially amended without the consent of) the Parent.
"Consolidated EBITDA" has the meaning given to that term in Schedule 14
(Restrictive covenants).
"Constitutional Documents" means the constitutional documents of the Parent.




--------------------------------------------------------------------------------




"Consumer Debt or Account" means any debt or account where the debtor is (i) an
individual, or (ii) any other person in circumstances where an individual
provides any surety, guarantee, credit support, Security, or other financial
assistance which represents the principal credit support for the relevant debt
or account in respect of that debt or account.
"CTA" means the Corporation Tax Act 2009.
"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
(a)
purchases by way of assignment or transfer;

(b)
enters into any sub-participation in respect of; or

(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
"December 2017 Amendment and Restatement Agreement" means the amendment and
restatement agreement in relation to this Agreement dated 12 December 2017
between, among others, each of the Obligors, the Lenders, the Agent and the
Security Agent.
"December 2017 Effective Date" means the "Effective Date" as defined in the
December 2017 Amendment and Restatement Agreement.
"Default" means an Event of Default or any event or circumstance specified in
Clause 28 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default,
provided that any such event or circumstance which requires any determination as
to materiality before it may become an Event of Default shall not be a Default
until such determination is made.
"Defaulting Lender" means any Lender (other than a Lender which is a Sponsor
Affiliate):
(a)
which has failed to make its participation in a Loan available or has notified
the Agent that it will not make its participation in a Loan available by the
Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders'
participation) or has failed to provide cash collateral (or has notified the
Issuing Bank that it will not provide cash collateral) in accordance with Clause
7.4 (Cash collateral by Non-Acceptable L/C Lender);

(b)
which has otherwise rescinded or repudiated a Finance Document; or

(c)
with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within three (3) Business Days of its due date; or
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.





--------------------------------------------------------------------------------




"Delegate" means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.
"Designated Gross Amount" has the meaning given to that term in Clause 9.2
(Availability).
"Designated Net Amount" has the meaning given to that term in Clause 9.2
(Availability).
"Disruption Event" means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

(c)
land (including, without limitation, land under water).

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
"Environmental Law" means any applicable law or regulation which relates to:
(a)
the pollution or protection of the Environment;

(b)
the conditions of the workplace; or

(c)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

"Environmental Permits" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Restricted Group
conducted on or from the properties owned or used by any member of the
Restricted Group.
"ERC" has the meaning given to that term in Clause 26.2 (Financial definitions).




--------------------------------------------------------------------------------




"ERC Model" has the meaning given to that term in Clause 26.2 (Financial
definitions).
"ERC Model Output" means the spread sheet prepared by the Parent showing ERC
broken down into the monthly estimated remaining collections over 84 months of
each individual component debt portfolio, in the agreed form.
"EUR" or "euro" means the single currency unit of the Participating Member
States.
"EURIBOR" means, in relation to any Loan in euro:
(a)
the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Clause 16.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, EURIBOR will be deemed to
be zero.
"Event of Default" means any event or circumstance specified as such in Clause
28 (Events of Default).
"Excluded Bank Accounts" means:
(a)
each bank account the credit balance of which relates to monies held on trust
for third parties;

(b)
the bank accounts specified in Schedule 17 (Excluded bank accounts); and

(c)
any other bank account approved by the Agent from time to time.

"Existing Cap" means each interest rate cap hedging agreement entered into
before the date of this Agreement in respect of interest rate exposures relating
to the Existing Facility.
"Existing Facilities" means the facilities documented by the Existing Facilities
Agreement and any ancillary facility granted in connection therewith.
"Existing Facilities Agreement" the facility agreement originally dated 1 March
2005 (as amended and restated from time to time) made between, among others,
Cabot Financial (UK) Limited as borrower, The Royal Bank of Scotland plc as
arranger, agent and security agent and Citibank, N.A., London Branch, DNB Bank
ASA, The Royal Bank of Scotland plc and WestLB AG as original lenders.
"Existing Notes" has the meaning given to that term in Schedule 14 (Restrictive
covenants).
"Expiry Date" means, for a Letter of Credit, the last day of its Term.
"Extension Request" means a Tranche 1 Extension Request and/or a Tranche 2
Extension Request as the context requires.
"Facility" means Tranche 1 and/or Tranche 2 as the context requires.
"Facility Office" means:
(a)
in respect of a Lender or the Issuing Bank, the office or offices notified by
that Lender or the Issuing Bank to the Agent in writing on or before the date it
becomes a Lender or the Issuing Bank (or, following that date, by not less than
five (5) Business Days written





--------------------------------------------------------------------------------




notice) as the office or offices through which it will perform its obligations
under this Agreement; or
(b)
in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.

"Fallback Interest Period" means one week.
"FATCA" means:
(a)
sections 1471 to 1474 of the US Internal Revenue Code of 1986 (the "Code") or
any associated regulations or other official guidance;

(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

"FATCA Application Date" means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

(b)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"Fee Letter" means:
(a)
any letter or letters dated on or about the date of this Agreement between the
Parent and the Agent or the Parent and the Arrangers setting out any of the fees
referred to in Clause 17 (Fees); and

(b)
any agreement setting out fees payable to a Finance Party referred to in
Clause 2.2 (Increase), Clause 17.4 (Fees payable in respect of Letters of
Credit) or Clause 17.5 (Interest, commission and fees on Ancillary Facilities)
of this Agreement or under any other Finance Document.

"Finance Document" means this Agreement, the 2016 Amendment and Restatement
Agreement, the March 2017 Amendment and Restatement Agreement, the December 2017
Amendment and Restatement Agreement, the 2018 Amendment and Restatement
Agreement, the 2019 Amendment and Restatement Agreement, any Accession Deed, any
Ancillary Document, any Compliance Certificate, any Fee Letter, any Hedging
Agreement, the Intercreditor Agreement, any Resignation Letter, any Transaction
Security Document, any Utilisation Request, any




--------------------------------------------------------------------------------




Transfer Certificate, any Assignment Agreement, any Increase Confirmation and
any other document designated as a "Finance Document" by the Agent and the
Parent provided that where the term "Finance Document" is used in, and construed
for the purposes of, this Agreement or the Intercreditor Agreement, a Hedging
Agreement shall be a Finance Document only for the purposes of:
(a)
the definition of "Material Adverse Effect";

(b)
the definition of "Transaction Document";

(c)
the definition of "Transaction Security Document";

(d)
paragraph (a)(iv) of Clause 1.2 (Construction); and

(e)
Clause 28.1 (Non-payment), Clause 28.10 (Unlawfulness and invalidity),
Clause 28.11 (Intercreditor Agreement), Clause 28.15 (Repudiation and rescission
of agreements) and Clause 28.17 (Material adverse change).

"Finance Party" means the Agent, an Arranger, the Security Agent, a Lender, a
Hedge Counterparty, the Issuing Bank or any Ancillary Lender provided that where
the term "Finance Party" is used in, and construed for the purposes of, this
Agreement or the Intercreditor Agreement, a Hedge Counterparty shall be a
Finance Party only for the purposes of:
(a)
the definition of "Secured Parties";

(b)
paragraph (a)(i) of Clause 1.2 (Construction);

(c)
Clause 28.17 (Material adverse change), paragraph (c) of Clause 24.4
(Non-conflict with other obligations) or Clause 24.19 (Good title to assets) of
the definition of "Material Adverse Effect";

(d)
Clause 34 (Conduct of Business by the Finance Parties); and

(e)
Clause 28.1 (Non-payment), Clause 28.10 (Unlawfulness and invalidity),
Clause 28.11 (Intercreditor Agreement) and Clause 28.15 (Repudiation and
rescission of agreements).

"Financial Indebtedness" has the meaning given to "Indebtedness" in Schedule 14
(Restrictive covenants).
"Financial Quarter" has the meaning given to that term in Clause 26.2 (Financial
definitions).
"Financial Year" has the meaning given to that term in Clause 26.2 (Financial
definitions).
"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a)(ii) of Clause 16.4 (Cost of funds).
"Funds Flow Statement" means a funds flow statement in the agreed form.
"GBP", "Sterling" or "£" means the lawful currency for the time being of the
United Kingdom.
"Group" means the Parent and each of its Subsidiaries for the time being.
"Group Structure Chart" means the group structure chart in the agreed form.
"Guarantor" means an Original Guarantor or an Additional Guarantor,




--------------------------------------------------------------------------------




"Hedge Counterparty" means any person which is or has become a Party to the
Intercreditor Agreement as a Hedge Counterparty in accordance with the
provisions of the Intercreditor Agreement.
"Hedging Agreement" means any master agreement, confirmation, schedule or other
agreement entered into or to be entered into by a member of the Restricted Group
and a Hedge Counterparty for any purpose permitted under Clause 27.16 (Treasury
Transactions).
"Historic Screen Rate" means, in relation to any Loan, the most recent
applicable Screen Rate for the currency of that Loan and for a period equal in
length to the Interest Period of that Loan and which is as of a day which is no
more than three Business Days before the Quotation Day.
"HMRC" means HM Revenue & Customs.
"Holdco" means the Parent, Cabot Credit Management Group Limited (formerly Cabot
Financial Holdings Group Limited), Cabot Financial (Luxembourg) S.A., Cabot
Financial (Luxembourg) II S.A., Cabot Financial Holdings Group Limited (formerly
Cabot Credit Management Group Limited) and Cabot Financial Debt Recovery
Services Limited.
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
"Impaired Agent" means the Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Agent otherwise rescinds or repudiates a Finance Document;

(c)
(if the Agent is also a Lender) it is a Defaulting Lender under paragraphs (a)
or (b) of the definition of "Defaulting Lender"; or

(d)
an Insolvency Event has occurred and is continuing with respect to the Agent,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within three (3) Business Days of its due date; or
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 15 (Form of Increase Confirmation).
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
"Initial ERC" means the ERC forecast dated 30 June 2012.




--------------------------------------------------------------------------------




"Initial Public Offering" means an initial public offering on any recognised
investment exchange of the shares of the Parent or any Holding Company of the
Parent but excluding the Investors.
"Insolvency Event" in relation to a Finance Party means that the Finance Party:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has exercised in respect of it one or more of the stabilisation powers pursuant
to Part 1 of the Banking Act 2009 and/or has instituted against it a bank
insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

(g)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(h)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

(i)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;





--------------------------------------------------------------------------------




(j)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (i) above, including a Luxembourg Insolvency Event; or

(k)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

"Intellectual Property" means:
(a)
any patents, trademarks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, knowhow and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and

(b)
the benefit of all applications and rights to use such assets of each member of
the Restricted Group (which may now or in the future subsist).

"Intercreditor Agreement" means the intercreditor agreement dated on or about
the Closing Date and made between, among others, the Parent, the Debtors (as
defined in the Intercreditor Agreement), the Security Agent, the Agent, the
Lenders (as RCF Lenders), the Arranger (as Arranger), the Intra-Group Lenders,
the Structural Creditors and the Note Trustee (each as defined in the
Intercreditor Agreement).
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 15 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 14.3 (Default interest).
"Interpolated Historic Screen Rate" means, in relation to any Loan, the rate
which results from interpolating on a linear basis between:
(a)
the most recent applicable Screen Rate for the longest period (for which that
Screen Rate is available) which is less than the Interest Period of that Loan;
and

(b)
the most recent applicable Screen Rate for the shortest period (for which that
Screen Rate is available) which exceeds the Interest Period of that Loan,

each for the currency of that Loan and each of which is as of a day which is no
more than three Business Days before the Quotation Day.
"Interpolated Screen Rate" means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan.
"Intra-Group Loans" means a loan by the Parent to the Borrower and any other
loans made by one member of the Restricted Group to another member of the
Restricted Group.




--------------------------------------------------------------------------------




"Investment Grade Status" shall have the meaning set out in the 2023 Cabot Notes
Indenture as it applies to the 2023 Cabot Notes and for the purposes of
Clause 29 (Investment Grade Status) shall have a corresponding meaning in
respect of any other Permitted Financial Indebtedness.
"Investors" means Encore Capital Group, Inc. and any fund managed and/or advised
by it and any of its Affiliates.
"Issuing Bank" means each Lender which has notified the Agent that it has agreed
to the Parent's request to be an Issuing Bank pursuant to the terms of this
Agreement (and if more than one Lender has so agreed, such Lenders shall be
referred to, whether acting individually or together, as the "Issuing Bank")
provided that, in respect of a Letter of Credit issued or to be issued pursuant
to the terms of this Agreement, the "Issuing Bank" shall be the Issuing Bank
which has issued or agreed to issue that Letter of Credit.
"ITA" means the Income Tax Act 2007.
"Joint Venture" means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity in which the interests of all members of the Restricted Group
(taken together) are not more than 50%.
"L/C Proportion" means in respect of any Letter of Credit, the proportion
(expressed as a percentage) borne by that Lender's Available Commitment in the
relevant Facility to, as the case may be, the Tranche 1 Available Facility or
the Tranche 2 Available Facility immediately prior to the issue of that Letter
of Credit, adjusted to reflect any assignment or transfer under this Agreement
to or by that Lender.
"Legal Opinion" means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 32 (Changes to the Obligors).
"Legal Reservations" means:
(a)
the principle that certain remedies may be granted or refused at the discretion
of a court and the limitation of enforcement by laws relating to insolvency,
reorganisation and other laws generally affecting the rights of creditors;

(b)
the time barring of claims under any applicable limitation law (including the
Limitation Acts), the possibility that an undertaking to assume liability for or
indemnify a person against non-payment of stamp duty may be void and defences of
acquiescence, set-off or counterclaim;

(c)
the principle that in certain circumstances Security granted by way of fixed
charge may be recharacterised as a floating charge or that Security purported to
be constituted as an assignment may be recharacterised as a charge;

(d)
the principle that additional interest imposed pursuant to any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty
and thus void;

(e)
the principle that an English court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant;

(f)
the principle that the creation or purported creation of Security over any
contract or agreement which is subject to a prohibition on transfer, assignment
or charging may be





--------------------------------------------------------------------------------




void, ineffective or invalid and may give rise to a breach of the contract or
agreement over which Security has purportedly been created;
(g)
similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

(h)
any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.

"Lender" means a Tranche 1 Lender and/or a Tranche 2 Lender as the context
requires.
"Letter of Credit" means:
(a)
a letter of credit or guarantee in favour of third parties including counter
guarantees for guarantees to such third parties and which:

(i)
complies with the Letter of Credit Requirements;

(ii)
is in substantially the form set out in Schedule 12 (Form of Letter of Credit);
or

(iii)
is in any other form requested by the Parent and agreed by the Relevant Majority
Lenders in respect of the relevant Facility under which the Letter of Credit is
to be issued and the Issuing Bank; or

(b)
any guarantee, indemnity or other instrument in a form requested by a Borrower
(or the Parent on its behalf) and agreed by the Relevant Majority Lenders in
respect of the relevant Facility under which the Letter of Credit is to be
issued and the Issuing Bank.

"Letter of Credit Requirements" means the requirements as to the form of a
Letter of Credit as set out in Schedule 11 (Letter of Credit requirements).
"LIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Clause 16.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.
"Limitation Acts" means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.
"LMA" means the Loan Market Association.
"Loan" means a Tranche 1 Loan or a Tranche 2 Loan.
"LTV Ratios" means the LTV Ratio and the SSRCF LTV Ratio.
"LTV Ratio" has the meaning given to it in Clause 26.2 (Financial definitions).
"Luxembourg Guarantor" means Cabot Financial (Luxembourg) S.A., Cabot Financial
(Luxembourg) II S.A. and any other Guarantor which is incorporated and/or
established in the Grand Duchy of Luxembourg from time to time.
"Luxembourg Share Pledge Agreements" means the agreements pursuant to which
Luxembourg law share pledges are granted by Cabot Credit Management Group
Limited




--------------------------------------------------------------------------------




(formerly Cabot Financial Holdings Group Limited) in favour of the Security
Agent over the shares in:
(a)
Cabot Financial (Luxembourg) S.A.; and

(b)
Cabot Financial (Luxembourg) II S.A..

"Majority Lenders" means:
(a)
in respect of any direction provided by the Majority Lenders under Clause 28.20
(Acceleration):

(i)
prior to the date on which the definition of "Majority Super Senior Creditors"
in each of the Intercreditor Agreement and the Marlin Intercreditor Agreement is
amended with the references to "75%" included therein being amended to "66.67%"
(the "Majority ICA Amendment"), a Lender or Lenders whose Commitments aggregate
75 per cent. or more of the Total Commitments (or if the Total Commitments have
been reduced to zero, aggregated 75 per cent. or more of the Total Commitments
immediately prior to that reduction); and

(ii)
on and from the date of the Majority ICA Amendment, a Lender or Lenders whose
Commitments aggregate 66.67 per cent. or more of the Total Commitments (or if
the Total Commitments have been reduced to zero, aggregated 66.67 per cent. or
more of the Total Commitments immediately prior to that reduction); and

(b)
in any other case, a Lender or Lenders whose Commitments aggregate 66.67 per
cent. or more of the Total Commitments (or if the Total Commitments have been
reduced to zero, aggregated 66.67 per cent. or more of the Total Commitments
immediately prior to that reduction).

"Mandatory Prepayment Account" means an interest-bearing account:
(a)
held, or to be held, by a Borrower with the Agent or the Security Agent (or
Affiliate of the Agent or the Security Agent);

(b)
identified in a letter between the Parent and the Agent as a Mandatory
Prepayment Account;

(c)
subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Agent and Security Agent (each acting
reasonably); and

(d)
from which no withdrawals may be made by any members of the Restricted Group
except as contemplated by this Agreement,

as the same may be redesignated, substituted or replaced from time to time.
"March 2017 Amendment and Restatement Agreement" means the amendment and
restatement agreement in relation to this Agreement dated on 31 March 2017
between, among others, each of the Obligors, the Lenders, the Agent and the
Security Agent.
"March 2017 Effective Date" means the "Effective Date" as defined in the March
2017 Amendment and Restatement Agreement.
"Margin" means 3.00 per cent. per annum.




--------------------------------------------------------------------------------




"Marlin Intercreditor Agreement" has the meaning given to that term in Schedule
14 (Restrictive covenants).
"Material Adverse Effect" means a material adverse effect on:
(a)
the business, operations, assets or financial condition of the Restricted Group
(taken as a whole); or

(b)
the ability of the Obligors (taken as a whole) to perform their payment
obligations under the Finance Documents; or

(c)
the legality, validity, enforceability or ranking of any Security granted or
purported to be granted pursuant to any of the Finance Documents, in any such
case, in a manner or to an extent which is materially adverse to the interests
of the Lenders under the Finance Documents and, if capable of remedy is not
remedied within 15 Business Days of the earlier of:

(i)
the Parent becoming aware of the issue; or

(ii)
the giving of notice of the issue by the Agent,

provided that such period shall run concurrently with any applicable grace
period contained in Clause ‏28 (Events of Default).
"Material Company" means, at any time:
(a)
an Obligor; or

(b)
a wholly-owned member of the Restricted Group that is the Holding Company of an
Obligor; or

(c)
a member of the Restricted Group which:

(i)
has earnings before interest, tax, depreciation and amortisation calculated on
the same basis as Consolidated EBITDA (but on an unconsolidated basis and
excluding intra-Restricted Group items and investments in Restricted
Subsidiaries of any member of the Restricted Group) representing more than five
(5) per cent. of Consolidated EBITDA of the Restricted Group calculated on a
consolidated basis; or

(ii)
has gross assets (on an unconsolidated basis excluding intra-Restricted Group
items, goodwill and investments in Restricted Subsidiaries of any member of the
Restricted Group) representing five (5) per cent. or more of the gross assets of
the Restricted Group calculated on a consolidated basis (excluding goodwill),

but does not include:
(d)
a Permitted Purchase Obligations SPV; or

(e)
a Restricted Subsidiary whose only assets are the Capital Stock in a Permitted
Purchase Obligations SPV.

Compliance with the conditions set out in paragraph (c) above shall be
determined by reference to:




--------------------------------------------------------------------------------




(i)
the most recent Annual Financial Statements of the Group (adjusted in accordance
with Clause 25.8 (Unrestricted Subsidiaries)), supplied under paragraph (a) of
Clause 25.1 (Financial statements) and the Compliance Certificate relating
thereto;

(ii)
the latest (if applicable) consolidated financial statements of the Subsidiary
(audited to the extent required by law). However, if a Subsidiary has been
acquired since the date as at which the latest Annual Financial Statements of
the Group were prepared, the Annual Financial Statements shall be deemed to be
adjusted in order to take into account the acquisition of that Subsidiary (that
adjustment being certified by two directors of the Parent as representing an
accurate reflection of the revised Consolidated EBITDA) or gross assets of the
Restricted Group).

A report by the Auditors of the Parent that a Subsidiary is or is not a Material
Company shall, in the absence of manifest error, be conclusive and binding on
all Parties.
"Material Event of Default" means any event or circumstance constituting:
(a)
an Event of Default under Clause 28.4 (Other obligations) to the extent that
such Event of Default relates to a failure to comply that is material other than
in the case of Clause 27.20 (Note Purchase Condition) where materiality will not
be applied to such test; and

(b)
an Event of Default under any Clause other than Clause 28.4 (Other obligations).

"Member State" means the territory of each Member State of the Community as
defined in Article 5 and 6 of the Council Directive 2006/112/EC on the common
system of value added tax.
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
"New Shareholder Loan" means each shareholder loan made directly or indirectly
to the Parent after the Closing Date which is subordinated as Structural
Liabilities pursuant to the Intercreditor Agreement or otherwise on comparable
subordinated terms acceptable to the Majority Lenders.
"Non-Acceptable L/C Lender" means a Lender which:




--------------------------------------------------------------------------------




(a)
is not an Acceptable Bank within the meaning of paragraph (c) of the definition
of "Acceptable Bank" (other than a Lender which each Issuing Bank has agreed is
acceptable to it notwithstanding that fact);

(b)
is a Defaulting Lender or an Insolvency Event has occurred in respect of a
holding company of such Lender;

(c)
is determined or declared as such by the Issuing Bank from time to time; or

(d)
has failed to make (or has notified the Agent that it will not make) a payment
to be made by it under Clause 7.3 (Indemnities) or Clause 33.10 (Lenders'
indemnity to the Agent) or any other payment to be made by it under the Finance
Documents to or for the account of any other Finance Party in its capacity as
Lender by the due date for payment unless the failure to pay falls within the
description of any of those items set out at paragraphs (i) and (ii) of the
definition of Defaulting Lender.

"Non-Consenting Lender" has the meaning given to that term in Clause 42.6
(Replacement of Lender).


"Non-Consumer Debt or Accounts" means any debt or account that is not a Consumer
Debt or Account.
"Non-Permitted Jurisdiction Originated Account" means a Portfolio Account
originally issued or extended to a person:
(a)
outside the United Kingdom or a Permitted Jurisdiction, unless such person was
resident in the United Kingdom or a Permitted Jurisdiction at such time; and

(b)
in a jurisdiction which is not a Sanctioned Jurisdiction.

"Non-UK Originated Account" means a Portfolio Account originally issued or
extended to a person outside the United Kingdom unless such person was resident
in the United Kingdom at such time.
"Note Documents" means the Senior Note Documents (as such term is defined in the
Intercreditor Agreement).
"Note Indenture" means the senior secured note indenture dated on or about the
date hereof and between, among others, the Parent and the Note Trustee, as
amended from time to time.
"Note Trustee" means Citibank, N.A., London Branch, or any successor trustee
appointed in accordance with the Note Indenture.
"Notes" means the Senior Notes (as such term is defined in the Intercreditor
Agreement).
"Notice of Extension" means a Tranche 1 Notice of Extension and/or a Tranche 2
Notice of Extension as the context requires.
"Notifiable Debt Purchase Transaction" has the meaning given to that term in
paragraph (b) of Clause 31.2 (Disenfranchisement on Debt Purchase Transactions
entered into by Sponsor Affiliates).
"Obligor" means a Borrower or a Guarantor.




--------------------------------------------------------------------------------




"Obligors' Agent" means the Parent or such other person, appointed to act on
behalf of each Obligor in relation to the Finance Documents pursuant to
Clause 2.4 (Obligors' Agent).
"Offering Memorandum" means the offering memorandum for the Notes.
"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).
"Original Financial Statements" means:
(a)
the audited financial statements of the Group for the fourteen months ending
31 December 2011;

(b)
in relation to each Original Obligor (other than Cabot Financial (Luxembourg)
S.A.) its audited financial statements for its Financial Year ended
31 December 2011; and

(c)
in relation to any other Obligor, its audited (to the extent required by law to
be audited) financial statements (to the extent required by law to be produced)
delivered to the Agent as required by Clause 32 (Changes to the Obligors).

"Original Lender" means an Original Tranche 1 Lender and/or an Original Tranche
2 Lender as the context requires.
"Original Obligor" means an Original Borrower or an Original Guarantor.
"Original Tranche 1 Lender" means each financial institution listed in PART II-B
of Schedule 1 (The Original Parties) as a 2019 Effective Date Lender with a
Tranche 1 Commitment greater than £0.
"Original Tranche 2 Lender" means each financial institution listed in PART II-B
of Schedule 1 (The Original Parties) as a 2019 Effective Date Lender with a
Tranche 2 Commitment greater than £0.
"Participating Member State" means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
"Party" means a party to this Agreement.
"Perfection Requirements" means the making or procuring of appropriate
registrations, filings, endorsements, stampings, intimation in accordance with
local laws, notations in stock registries, notarisations, legalisation and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder.
"Permitted Acquisition" means an acquisition (not being an acquisition by the
Parent):
(a)
of shares or other ownership interests in a company representing at least 50.1
per cent. of the issued share capital or other ownership interests of such
company or of a business or undertaking carried on as a going concern (each a
"Business Acquisition"); or

(b)
an acquisition of Portfolio Accounts for consideration in cash,

but only if:




--------------------------------------------------------------------------------




(i)
in relation to a Business Acquisition, no Event of Default has occurred and is
continuing at the time the relevant member of the Restricted Group contractually
commits to the relevant acquisition or would result therefrom;

(ii)
in relation to an acquisition of Portfolio Accounts, no Material Event of
Default has occurred and is continuing at the time the relevant member of the
Restricted Group contractually commits to the relevant acquisition or would
result therefrom;

(iii)
in relation to a Business Acquisition, the acquired company, business, or
undertaking is engaged in a business substantially similar to or complementary
to that carried on by the Restricted Group in the debt purchase and debt
collection market; and

(iv)
in relation to an acquisition of a Portfolio Account:

(A)
if the aggregate purchase value of Portfolio Accounts acquired by the Restricted
Group since the most recent Quarter Date exceeds or will as a result of such
acquisition of Portfolio Accounts exceed an amount equal to 30 per cent. of the
amount budgeted for acquisitions of Portfolio Accounts in the Budget for the
relevant Financial Year, the Parent has delivered a Compliance Certificate
(amended to set out calculations in respect of the LTV Ratios and the acquired
Portfolio Accounts only) signed by two directors showing in reasonable detail
calculations demonstrating that it is in compliance with the LTV Ratios
(calculated by reference to the last day of the most recently ended calendar
Month); and

(B)
in the case of a Portfolio Account constituting either (i) a Non-Consumer Debt
or Account, or (ii) a Non-UK Originated Account, having regard to the
circumstances applying at the time the relevant member of the Restricted Group
contractually commits to the relevant acquisition, the relevant acquisition
would not result in a failure to comply with the definition of "Portfolio
Account";

(v)
in relation to a Business Acquisition of less than 100 per cent. but more than
50.1 per cent. of the issued share capital or other ownership interest interests
of a company which following the acquisition would constitute a Material
Company, subject to such company becoming an Obligor and granting Security (on
substantially the same or equivalent terms to the Transaction Security granted
as a condition precedent to initial utilisation of the Facilities and subject to
the Agreed Security Principles) over all its assets in favour of the Secured
Parties as soon as practicable and in any event within:

(A)
in the case of a Business Acquisition in England and Wales, 60 days; or

(B)
in the case of a Business Acquisition in any other jurisdiction, 90 days,

of consummation of the relevant acquisition;
(vi)
in relation to a Business Acquisition, the Parent has delivered a Compliance
Certificate (amended to set out calculations in respect of the LTV Ratios and
the





--------------------------------------------------------------------------------




Portfolio Accounts only) signed by two directors showing in reasonable detail
calculations demonstrating:
(A)
that it will remain in compliance with the LTV Ratios immediately following
completion of the relevant acquisition (calculated by reference to the last day
of the most recently ended calendar Month and on a pro forma basis for the
proposed Business Acquisition taking into account any Financial Indebtedness
incurred or to be incurred by any member of the Restricted Group in relation to
the proposed acquisition); and

(B)
to the extent that the Business Acquisition includes an acquisition of any
Non-Consumer Debt or Account or any Non-UK Originated Accounts, having regard to
the circumstances applying at the time the relevant member of the Restricted
Group contractually commits to the relevant acquisition, that the relevant
acquisition would not result in a failure to comply with the definition of
"Portfolio Account";

(vii)
in relation to a Business Acquisition, the acquired company, business or
undertaking is incorporated or established, and carries on its principal
business, in the United Kingdom, European Union, United States of America or
Canada;

(viii)
in the reasonable opinion of the Parent, such acquisitions are directly or
indirectly EBITDA enhancing over the next three Financial Years after the
completion of such acquisition having regard to the Group as a whole and the
nature of the Group's business in the debt purchase and debt collection market;
and

(ix)
in relation to an acquisition of Portfolio Accounts to be funded by a
Utilisation in an amount of more than:

(A)
7.5% of ERC (as determined by reference to the Compliance Certificate most
recently delivered to the Agent under this Agreement or (if relevant) the last
day of the most recently ended calendar month on a pro forma basis for such
acquisition), the Parent notifies the Agent of such acquisition promptly
following its completion and provides the Agent with such information in
relation to the acquisition as the Agent or the Lenders may reasonably require
promptly upon request; or

(B)
15% of ERC (as determined by reference to the Compliance Certificate most
recently delivered to the Agent under this Agreement or (if relevant) the last
day of the most recently ended calendar month on a pro forma basis for such
acquisition), the prior written consent of the Majority Lenders has been
obtained.

"Permitted Financial Indebtedness" means any Financial Indebtedness which is
permitted under this Agreement from time to time.
"Permitted Joint Venture" means any investment in a Joint Venture permitted in
accordance with this Agreement from time to time.
"Permitted Jurisdiction" means each of Ireland, France, Spain, Portugal, Italy,
Germany, the Netherlands and Poland.




--------------------------------------------------------------------------------




"Permitted Jurisdiction Non-UK Originated Account" means a Portfolio Account
originally issued or extended to a person outside the United Kingdom unless such
person was resident in the United Kingdom at such time, provided that:
(a)
the aggregate "ERC" amount of all Permitted Jurisdiction Originated Accounts in
any individual Permitted Jurisdiction (calculated on the same basis as ERC and
as set out in the further proviso below) at the time the relevant member of the
Restricted Group contractually commits to the relevant acquisition does not
exceed (i) in the case of each of Ireland, France and Spain, an amount equal to
20 per cent. of ERC and (ii) in the case of each other individual Permitted
Jurisdiction, an amount equal to 10 per cent. of ERC (as determined in each case
by reference to the Compliance Certificate most recently delivered to the Agent
under this Agreement or if relevant the last day of the most recently ended
calendar Month adjusted on a pro forma basis for the proposed acquisition); and

(b)
the aggregate "ERC" amount of all Non-Permitted Jurisdiction Originated Accounts
(calculated on the same basis as ERC and as set out in the further proviso
below) at the time the relevant member of the Restricted Group contractually
commits to the relevant acquisition does not exceed an amount equal to 5 per
cent. of ERC (as determined by reference to the Compliance Certificate most
recently delivered to the Agent under this Agreement or if relevant the last day
of the most recently ended calendar Month adjusted on a pro forma basis for the
proposed acquisition),

and provided further that for the purposes of this definition, when calculating
the aggregate "ERC" amount of all such Permitted Jurisdiction Originated
Accounts or all such Non-Permitted Jurisdiction Originated Accounts debt, it
shall refer to the estimated remaining collections projected to be received over
84 Months from the debt portfolio of which such debt is a component multiplied
by the ratio of Permitted Jurisdiction Originated Accounts or Non-Permitted
Jurisdiction Originated Accounts to total accounts in that debt portfolio,
respectively.
"Permitted Jurisdiction Originated Account" means a Portfolio Account originally
issued or extended to a person in a Permitted Jurisdiction.
"Permitted Payment" has the meaning given to that term in the Intercreditor
Agreement.
"Permitted Purchase Obligations SPV" has the meaning given to that term in
Schedule 14 (Restrictive covenants).
"Permitted Refinancing Indebtedness" means any Refinancing Indebtedness (as
defined in Schedule 14 (Restrictive covenants) permitted pursuant to Section
4.09 of the 2023 Cabot Notes Indenture.
"Permitted Reorganisation" means:
(a)
an amalgamation, merger, transfer, consolidation, liquidation, dissolution or
corporate reconstruction (each a "Reorganisation") on a solvent basis of a
member of the Restricted Group where:

(i)
all of the business and assets of that member of the Restricted Group remain
within the Restricted Group (and if that member of the Restricted Group was an
Obligor immediately prior to such reorganisation being implemented, all of the
business and assets of that member are retained by one or more other Obligors);





--------------------------------------------------------------------------------




(ii)
if it or its assets or the shares in it were subject to the Transaction Security
immediately prior to such Reorganisation, the Security Agent will enjoy
substantially the same or equivalent Security over the same assets or, as the
case may be, over it or the shares in it (or in each case over the shares of its
successor) or, where a member of the Group is being dissolved or liquidated, its
assets (after payment of creditors) are passed up to its Holding Company
(subject to such Holding Company granting the same or equivalent Security over
the relevant assets in favour of the Security Agent); and

(iii)
in the case of an amalgamation, merger or corporate reconstruction, if such
member of the Group is an Obligor, the surviving entity is or becomes an Obligor
to at least the same extent as such first mentioned Obligor immediately prior to
the said amalgamation, merger or corporate reconstruction;

(b)
any Reorganisation permitted under Schedule 14 (Restrictive covenants); or

(c)
any other Reorganisation of one or more members of the Restricted Group approved
by the Majority Lenders (acting reasonably).

"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organisations, whether or not legal entities, and governmental authorities.
"Portfolio" means the Portfolio Accounts.
"Portfolio Account" means:
(a)
(i) a performing, sub-performing or charged-off consumer account, loans,
receivables, mortgages, debentures, claims or other similar assets or
instruments or any other consumer account owned by the Restricted Group (in each
case, a "Consumer Portfolio Account"); (ii) (to the extent that, when
calculating the aggregate "ERC" amount under the Notes, this is also taken into
account and the same methodology is used) any sale, lease, licence, transfer or
other disposal of any asset (including but not limited to real estate) owned or
held (as relevant) by the Restricted Group following any acceleration,
enforcement or similar action or proceeding or following any restructuring
arrangement (such action or proceeding, or restructuring arrangement, (in each
case, as appropriate) having taken place prior to or following such asset being
owned or held (as relevant) by the Restricted Group) in connection with any
Consumer Portfolio Account; or (iii) any Non-Consumer Debt or Account; or

(b)
a Right to Collect Account,

provided that:
(i)
the aggregate "ERC" amount of all Non-Consumer Debt or Accounts (calculated on
the same basis as ERC and as set out in the further proviso below) at the time
the relevant member of the Restricted Group contractually commits to the
relevant acquisition does not exceed an amount equal to 7.5 per cent. of ERC (as
determined by reference to the Compliance Certificate most recently delivered to
the Agent under this Agreement or if relevant the last day of the





--------------------------------------------------------------------------------




most recently ended calendar Month adjusted on a pro forma basis for the
proposed acquisition); and
(ii)
the aggregate "ERC" amount of all Permitted Jurisdiction Non-UK Originated
Accounts (calculated on the same basis as ERC and as set out in the further
proviso below) at the time the relevant member of the Restricted Group
contractually commits to the relevant acquisition does not exceed an amount
equal to the Relevant Percentage of ERC (as determined by reference to the
Compliance Certificate most recently delivered to the Agent under this Agreement
or if relevant the last day of the most recently ended calendar Month adjusted
on a pro forma basis for the proposed acquisition),

and provided further that for the purposes of this definition, when calculating
the aggregate "ERC" amount of all such Non-Consumer Debt or Accounts or all such
Permitted Jurisdiction Non-UK Originated Accounts, it shall refer to the
estimated remaining collections projected to be received over 84 Months from the
debt portfolio of which such debt is a component multiplied by the ratio of
Non-Consumer Debt or Accounts or Permitted Jurisdiction Non-UK Originated
Accounts to total accounts in that debt portfolio, respectively.
For the purposes of this definition, "Relevant Percentage" means the percentage
set out below in the column for the relevant Portfolio Accounts for the relevant
time period during which the relevant member of the Restricted Group
contractually commits to the relevant acquisition:
Time period during which the relevant member of the Restricted Group
contractually commits to the relevant acquisition
Relevant Percentage in respect of Permitted Jurisdiction Non-UK Originated
Accounts
From the 2015 Second Effective Date to 31 December 2016
30 per cent.
From 1 January 2017 to 31 December 2017
40 per cent.
From 1 January 2018 onwards
50 per cent.



"Quarter Date" has the meaning given in Clause 26.2 (Financial definitions).
"Quasi Security" means any transaction in which a member of the Restricted Group
agrees to:
(a)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Restricted Group;

(b)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(c)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(d)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:




--------------------------------------------------------------------------------




(a)
(if the currency is sterling) the first day of that period;

(b)
(if the currency is euro) two TARGET Days before the first day of that period;
or

(c)
(for any other currency) two Business Days before the first day of that period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).
"Receiver" means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.
"Reference Bank Quotation" means any quotation supplied to the Agent by a Base
Reference Bank or an Alternative Reference Bank.
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
"Relevant Acceleration Event" has the meaning given to that term in ‎Schedule 16
(Agreed Security Principles).
"Relevant Geography" means any Permitted Jurisdiction in respect of which the
aggregate "ERC" amount of that Permitted Jurisdiction's Permitted Jurisdiction
Originated Accounts (calculated on the same basis as ERC and as set out in the
proviso below) at the relevant time of calculation exceeds 5 per cent. of ERC
(as determined by reference to the Compliance Certificate most recently
delivered to the Agent under this Agreement or if relevant the last day of the
most recently ended calendar Month adjusted on a pro forma basis for the
proposed acquisition), provided that for the purposes of this definition, when
calculating the aggregate "ERC" amount of a Permitted Jurisdiction's Permitted
Jurisdiction Originated Accounts, it shall refer to the estimated remaining
collections projected to be received over 84 Months from the debt portfolio of
which such debt is a component multiplied by the ratio of that Permitted
Jurisdiction's Permitted Jurisdiction Originated Accounts to total accounts in
that debt portfolio.
"Relevant Jurisdiction" means, in relation to an Obligor:
(a)
its "jurisdiction of incorporation;

(b)
any jurisdiction where it conducts a substantial part of its business; and

(c)
the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents "entered into by it.

"Relevant Interbank Market" means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.
"Relevant Majority Lenders" means:




--------------------------------------------------------------------------------




(a)
in relation to Tranche 1, a Tranche 1 Lender or Tranche 1 Lenders whose Tranche
1 Commitments aggregate 66.67 per cent. or more of the Total Tranche 1
Commitments (or, if the Total Tranche 1 Commitments have been reduced to zero,
aggregated 66.67 per cent. or more of the Total Tranche 1 Commitments
immediately prior to that reduction); and

(b)
in relation to Tranche 2, a Tranche 2 Lender or Tranche 2 Lenders whose Tranche
2 Commitments aggregate 66.67 per cent. or more of the Total Tranche 2
Commitments (or, if the Total Tranche 2 Commitments have been reduced to zero,
aggregated 66.67 per cent. or more of the Total Tranche 2 Commitments
immediately prior to that reduction).

"Reliance Parties" means the Agent, the Arranger, the Security Agent, the
Issuing Bank, each Original Lender and each person who accedes as a Lender as
part of the primary syndication of the Facilities within six months of this
Agreement.
"Renewal Request" means a written notice delivered to the Agent in accordance
with Clause 6.6 (Renewal of a Letter of Credit).
"Repeating Representations" means each of the representations set out in
Clause 24.2 (Status), Clause 24.3 (Binding obligations), Clause 24.4
(Non-conflict with other obligations), Clause 24.5 (Power and authority),
paragraph (a) of Clause 24.6 (Validity and admissibility in evidence),
Clause 24.7 (Governing law and enforcement), Clause 24.10 (No default),
paragraph (e) of Clause 24.11 (No misleading information) paragraphs (e) and (f)
of Clause 24.12 (Financial Statements), Clause 24.20 (Legal and beneficial
ownership), Clause 24.21 (Shares), Clause 24.26 (Centre of main interests and
establishments) and Clause 24.29 (Money Laundering Act).
"Replacement Debt" means Permitted Refinancing Indebtedness where the proceeds
are applied within one (1) day of the incurrence of the Permitted Refinancing
Indebtedness (provided that the Parent shall use its reasonable endeavours to
procure that it is applied on the same day) in prepayment, purchase, defeasance,
satisfaction and discharge or redemption of (a) the Notes, Indebtedness incurred
in connection with any Permitted Purchase Obligations or any Term Debt; or (b)
any Permitted Refinancing Indebtedness.
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Resignation Letter" means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).
"Restricted Group" means the Parent and the Restricted Subsidiaries.
"Restricted Party" means a person that is (i) listed on, or owned or controlled
by a person listed on, or acting on behalf of a person listed on any Sanctions
List, (ii) located in, incorporated under the laws of, or owned or controlled
by, or acting on behalf of, a person located in or organised under the laws of a
country or territory that is the target of country or territory-wide Sanctions
(including, without limitation, Crimea, Cuba, Burma, Myanmar, Iran, North Korea,
Sudan and Syria); or (iii) otherwise a target of Sanctions.
"Restricted Subsidiary" means a Subsidiary of the Parent other than an
Unrestricted Subsidiary.




--------------------------------------------------------------------------------




"Right to Collect Account" means a performing, sub-performing or charged-off
account, loan, receivable, mortgage, debenture or claim or other similar asset
or instrument that is owned by a Person that is not a member of the Restricted
Group (a "Third Party") and in respect of which:
(a)
such Third Party is unable or unwilling to dispose of, or is not established for
the purpose of disposing of, the relevant performing, sub-performing or
charged-off account, loan, receivable, mortgage, debenture or claim or other
similar asset or instrument to a member of the Restricted Group and:

(i)
a member of the Restricted Group is entitled to collect and retain substantially
all of the amounts due under such performing, sub-performing or charged-off
account, loan, receivable, mortgage, debenture or claim or other similar asset
or instrument or to receive amounts equivalent thereto; or

(ii)
a member of the Restricted Group shall be entitled to the transfer of all such
amounts received under such performing, sub-performing or charged-off account,
loan, receivable, mortgage, debenture or claim or other similar asset or
instrument and such amounts will be transferred to a member of the Restricted
Group within a period of not more than 45 days from the date of their
collection; or

(b)    
(i)
a member of the Restricted Group shall have legal (and beneficial) or beneficial
title (or the relevant local law equivalent in each case) to such relevant
performing, sub-performing or charged-off account, loan, receivable, mortgage,
debenture or other claim or other similar asset or instrument and any amounts
collected thereunder. Any amounts collected thereunder shall be transferred to a
member of the Restricted Group within a period of not more than 45 days from the
date of their collection; or

(ii)
a member of the Restricted Group shall be legally (and beneficially) or
beneficially entitled (or the relevant local law equivalent in each case) to
collect and retain substantially all of the amounts due under such performing,
sub-performing or charged-off account, loan, receivable, mortgage, debenture or
claim or other similar asset or instrument or to receive amounts equivalent
thereto.

For the avoidance of doubt, nothing in this definition shall restrict any
Unrestricted Subsidiary from engaging in any of the activities applicable to
Restricted Subsidiaries provided that such activity shall not constitute a Right
to Collect Account unless a Restricted Subsidiary has the rights with respect to
such Right to Collect Account detailed under paragraph (a) or (b) above.
"Rollover Loan" means one or more Loans:
(a)
made or to be made on the same day that:

(i)
a maturing Loan is due to be repaid; or

(ii)
a demand by the Issuing Bank pursuant to a drawing in respect of a Letter of
Credit or payment of outstandings under an Ancillary Facility is due to be met;





--------------------------------------------------------------------------------




(b)
the aggregate amount of which is equal to or less than the amount of the
maturing Loan or the relevant claim in respect of that Letter of Credit or
Ancillary Facility Utilisation; and

(c)
made or to be made to the same Borrower for the purpose of:

(i)
refinancing that maturing Loan or Ancillary Facility Utilisation; or

(ii)
satisfying the relevant claim in respect of that Letter of Credit.

"Sanctioned Jurisdiction" means a country or territory which is subject to:
(a)
general trade, economic or financial sanctions or embargoes imposed,
administered or enforced by (i) the US Department of Treasury's Office of
Foreign Assets Control, (ii) the United Nations Security Council, (iii) the
European Union or (iv) the United Kingdom, including Her Majesty's Treasury of
the United Kingdom; or

(b)
general economic or financial sanctions embargoes imposed by the US federal
government and administered by the US State Department, the US Department of
Commerce or the US Department of the Treasury.

"Sanctioned Person" means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the US Department of the Treasury or the US Department of
State, or by the United Nations Security Council, the European Union or any EU
member state or the United Kingdom, (b) any person operating, organized or
resident in a Sanctioned Jurisdiction or (c) any person owned or controlled by
any such person or persons.
"Sanctions" means the economic sanctions laws, regulations, or restrictive
measures administered, enacted or enforced by the Sanctions Authorities
(including, without limitation, 31 C.F.R., Subtitle B, Chapter V; the Iran
Sanctions Act of 1996, as amended; the Comprehensive Iran Sanctions,
Accountability and Divestment Act of 2010; Executive Order 13590; and the
National Defence Authorisation Act for Fiscal Year 2012).
"Sanctions Authorities" means (i) the United States government, including,
without limitation, the Office of Foreign Assets Control of the US Department of
Treasury and the United States Department of State; (ii) the United Nations;
(iii) the European Union or its Member States, (iv) the United Kingdom,
including Her Majesty's Treasury and the Department of Business, Energy and
Industrial Strategy; or (iv) the respective governmental institutions and
agencies of any of the foregoing.
"Sanctions List" means the "Specially Designated Nationals and Blocked Persons"
list maintained by the Office of Foreign Assets Control of the US Department of
Treasury, the Consolidated List of Financial Sanctions Targets and the
Investment Ban List maintained by Her Majesty's Treasury, the consolidated list
of persons, groups or entities subject to European Union sanctions administered
by the European External Action Service or any similar list maintained by, or
public announcement of Sanctions designation made by, any of the Sanctions
Authorities.
"Screen Rate" means:
(a)
in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of





--------------------------------------------------------------------------------




the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate); and
(b)
in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate),

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Agent may specify another page or
service displaying the relevant rate after consultation with the Parent and the
Lenders.
"Secured Parties" has the meaning given to it in the Intercreditor Agreement.
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Separate Loan" has the meaning given to that term in Clause 10.1 (Repayment of
Loans).
"Specified Time" means a time determined in accordance with Schedule 10
(Timetables).
"Sponsor Affiliate" means the Investors and each of their respective Affiliates,
any trust of which any of the Investors or any of their respective Affiliates
are a trustee, any partnership of any of the Investors or any of their
respective Affiliates is a partner and any trust, fund or other entity which is
managed by, or is directly or indirectly under the control of, any of the
Investors or any of their respective Affiliates provided that any such trust
partnership fund, or other entity which has been established for at least six
(6) Months for the purpose of making, purchasing or investing in loans or debt
securities and which is managed or controlled independently from all other
trusts, partnerships, funds, or other entities managed or controlled by any of
the Investors or any of their respective Affiliates which have been established
for the primary or main purpose of investing in the share capital of companies
shall not constitute a Sponsor Affiliate.
"SSRCF LTV Ratio" has the meaning given to it in Clause ‎26.2 (Financial
definitions).
"Structural Debt Document" means any document or agreement evidencing the terms
of any Structural Liabilities.
"Structural Liabilities" has the meaning given to it in the Intercreditor
Agreement.
"Subordinated Liabilities" has the meaning given to that term in the
Intercreditor Agreement.
"Subsidiary" means in relation to any person, any entity which is controlled
directly or indirectly by that person and any entity (whether or not so
controlled) treated as a subsidiary in the latest financial statements of that
person from time to time, and "control" for this purpose means the direct or
indirect ownership of the majority of the voting share capital of such entity or
the right or ability to determine the composition of a majority of the board of
directors (or like board) of such entity, in each case whether by virtue of
ownership of share capital, contract or otherwise.
"Super Majority Lenders" means, at any time a Lender or Lenders whose
Commitments aggregate 85 per cent. or more of the Total Commitments or, if the
Total Commitments have been reduced to zero, aggregate 85 per cent. or more of
the Total Commitments immediately prior to that reduction.




--------------------------------------------------------------------------------




"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in euro.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
"Tax" or "Taxes" means any tax, levy, impost, duty or other charge or
withholding of a similar nature (including any penalty, interest or other
additional amount payable in connection with any failure to pay or any delay in
paying any of the same).
"Term" means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit.
"Term Debt" means on any date, Financial Indebtedness with a scheduled maturity
date 12 Months or more from the date on which such Financial Indebtedness was
incurred (and for the avoidance of doubt excluding the Facilities and any
Ancillary Facility).
"Termination Date" means:
(a)
in relation to any Tranche 1 Loan, 24 September 2023; and

(b)
in relation to any Tranche 2 Loan, 24 September 2023.

"Total Commitments" means the aggregate of the Total Tranche 1 Commitments and
the Total Tranche 2 Commitments.
"Total Tranche 1 Commitments" means the aggregate of the Tranche 1 Commitments,
being £280,000,000 as at the 2019 Effective Date.
"Total Tranche 2 Commitments" means the aggregate of the Tranche 2 Commitments,
being £95,000,000 as at the 2019 Effective Date.
"Tranche 1" means the revolving credit facility made available under this
Agreement as described in paragraph (a)(i) of Clause 2.1 (The Facilities).
"Tranche 2" means the revolving credit facility made available under this
Agreement as described in paragraph (a)(ii) of Clause 2.1 (The Facilities).
"Tranche 1 Commitments" means:
(a)
in relation to any Lender on the 2019 Effective Date, the amount set opposite
its name under the heading "Tranche 1 Commitment" in PART II-B of Schedule 1
(The Original Parties) and the amount of any other Tranche 1 Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase); and

(b)
in relation to any other Lender, the amount of any Tranche 1 Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Tranche 2 Commitments" means:
(a)
in relation to any Lender on the 2019 Effective Date, the amount set opposite
its name under the heading "Tranche 2 Commitment" in PART II-B of Schedule 1
(The Original





--------------------------------------------------------------------------------




Parties) and the amount of any other Tranche 2 Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase);
and
(b)
in relation to any other Lender, the amount of any Tranche 2 Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Tranche 1 Extension Request" has the meaning given to that term in Clause 4.6
(Option to extend Tranche 1).
"Tranche 2 Extension Request" has the meaning given to that term in Clause 4.7
(Option to extend Tranche 2).
"Tranche 1 Lender" means:
(a)
any Original Tranche 1 Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party as a Tranche 1 Lender in accordance with Clause 2.2 (Increase) or
Clause 30 (Changes to the Lenders),

which in each case has not ceased to be a Tranche 1 Lender in accordance with
the terms of this Agreement.
"Tranche 2 Lender" means:
(a)
any Original Tranche 2 Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with Clause 2.2 (Increase) or Clause 30 (Changes
to the Lenders),

which in each case has not ceased to be a Tranche 2 Lender in accordance with
the terms of this Agreement.
"Tranche 1 Loan" means a loan made or to be made under Tranche 1 or the
principal amount outstanding for the time being of that loan.
"Tranche 2 Loan" means a loan made or to be made under Tranche 2 or the
principal amount outstanding for the time being of that loan.
"Tranche 1 Notice of Extension" has the meaning given to that term in Clause 4.6
(Option to extend Tranche 1).
"Tranche 2 Notice of Extension" has the meaning given to that term in Clause 4.7
(Option to extend Tranche 2).
"Tranche 1 Utilisations" means a Tranche 1 Loan or a Letter of Credit used under
Tranche 1.
"Tranche 2 Utilisations" means a Tranche 2 Loan or a Letter of Credit used under
Tranche 2.
"Transaction Documents" means the Finance Documents, the Note Documents, the
Structural Debt Documents and the Constitutional Documents.




--------------------------------------------------------------------------------




"Transaction Security" means the Security created or expressed to be created in
respect of the obligations of any of the Obligors under any of the Finance
Documents pursuant to the Transaction Security Documents.
"Transaction Security Documents" means each of the documents listed as being a
Transaction Security Document in Part III of Schedule 2 (Conditions Precedent),
any document required to be delivered to the Agent under paragraph 11 of Part II
of Schedule 2 (Conditions Precedent) together with any other document entered
into by any Obligor creating or expressed to create any Security over all or any
part of its assets in respect of the obligations of any of the Obligors under
any of the Finance Documents.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent.
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

"Treasury Transactions" means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
"Unrestricted Subsidiary" has the meaning given to it in Schedule 14
(Restrictive covenants).
"US dollars", "$" and dollars denote lawful currency of the United States of
America.
"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States.
"US GAAP" means generally accepted accounting principles in the United States of
America.
"Utilisation" means a Tranche 1 Utilisation or a Tranche 2 Utilisation.
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Letter of Credit is to be issued.
"Utilisation Request" means a notice substantially in the relevant form set out
in Part I or Part II of Schedule 3 (Requests and Notices).
"VAT" means value added tax as provided for in Council Directive 2006/112/EC, as
amended, on the common system of value added tax and any other tax of a similar
nature (including goods and services tax) wherever imposed.
1.2
Construction

(a)
Unless a contrary indication appears, a reference in this Agreement to:





--------------------------------------------------------------------------------




(i)
the "Agent", any "Arranger", any "Finance Party", any "Issuing Bank", any
"Lender", any "Hedge Counterparty", any "Obligor", any "Party", any "Secured
Party", the "Security Agent" or any other person shall be construed so as to
include its successors in title, permitted assigns and permitted transferees
and, in the case of the Security Agent, any person for the time being appointed
as Security Agent or Security Agents in accordance with the Finance Documents;

(ii)
a document in "agreed form" is a document which is previously agreed in writing
by or on behalf of the Parent and the Agent;

(iii)
"assets" includes present and future properties, revenues and rights of every
description;

(iv)
a "Finance Document" or a "Transaction Document" or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated;

(v)
"guarantee" means (other than in Clause 23 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

(vi)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(vii)
a Lender's "participation" in relation to a Letter of Credit, shall be construed
as a reference to the relevant amount that is or may be payable by a Lender in
relation to that Letter of Credit;

(viii)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

(ix)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law (but if not having the force
of law, which is binding or customarily complied with)) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

(x)
a provision of law is a reference to that provision as amended or re-enacted;

(xi)
a time of day is a reference to London time; and

(xii)
"the date hereof", "the date of this Agreement" and other like expressions is to
20 September 2012.

(b)
Section, Clause and Schedule headings are for ease of reference only.





--------------------------------------------------------------------------------




(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(d)
A Borrower providing "cash cover" for a Letter of Credit or an Ancillary
Facility means a Borrower paying an amount in the currency of the Letter of
Credit (or, as the case may be, the Ancillary Facility) to an interest-bearing
account in the name of the Borrower and the following conditions being met:

(i)
the account is with the Security Agent or with the Issuing Bank or Ancillary
Lender for which that cash cover is to be provided;

(ii)
subject to paragraph (b) of Clause 7.5 (Cash cover by Borrower), until no amount
is or may be outstanding under that Letter of Credit or Ancillary Facility,
withdrawals from the account may only be made to pay a Finance Party amounts due
and payable to it under this Agreement in respect of that Letter of Credit or
Ancillary Facility; and

(iii)
the Borrower has executed a security document over that account, in form and
substance satisfactory to the Security Agent or the Issuing Bank or Ancillary
Lender with which that account is held, creating a first ranking security
interest over that account.

(e)
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived. An Event of Default is "continuing" if it has not been
remedied or waived.

(f)
A Borrower "repaying" or "prepaying" a Letter of Credit or Ancillary
Outstandings means:

(i)
that Borrower providing cash cover for that Letter of Credit or in respect of
the Ancillary Outstandings;

(ii)
the maximum amount payable under the Letter of Credit or Ancillary Facility
being reduced or cancelled in accordance with its terms; or

(iii)
the Issuing Bank or Ancillary Lender being satisfied that it has no further
liability under that Letter of Credit or Ancillary Facility,

and the amount by which a Letter of Credit is, or Ancillary Outstandings are
repaid or prepaid under paragraphs (f)(i) and (f)(ii) above is the amount of the
relevant cash cover or reduction.
(g)
An amount borrowed includes any amount utilised by way of Letter of Credit or
under an Ancillary Facility.

(h)
A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.

(i)
An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the relevant Borrower in respect of that Letter of
Credit at that time.

(j)
A Letter of Credit is completely cancelled, discharged and released in
accordance with its terms:





--------------------------------------------------------------------------------




(i)
upon the Issuing Bank having paid the amount available under the Letter of
Credit;

(ii)
upon return of the original Letter of Credit to the Issuing Bank together with
the beneficiary's letter of release, or, if such original Letter of Credit has
been lost, stolen, mutilated or destroyed, confirmation from the beneficiary of
such Letter of Credit that this is the case and indemnities are provided
satisfactory to the Issuing Bank from the beneficiary and other satisfactory
assurances are provided as the Issuing Bank may require; or

(iii)
upon lapse of its Expiry Date and no demand having been received by the Issuing
Bank on or before such Expiry Date.

(k)
Unless specifically provided to the contrary, a reference to a Subsidiary of a
member of the Restricted Group excludes each Unrestricted Subsidiary.

1.3
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or enjoy the benefit of any term of this
Agreement.

(b)
Subject to paragraph (i) of Clause 42.3 (Exceptions) but otherwise
notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

1.4
Intercreditor Agreement

Other than in respect of paragraphs (g) to (i) of Clause 42.3 (Exceptions), this
Agreement is subject to the Intercreditor Agreement and in the event of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall prevail.
2.
THE FACILITIES

2.1
The Facilities

(a)
Subject to the terms of this Agreement, the Lenders make available:

(i)
a multicurrency revolving credit facility in an aggregate amount the Base
Currency Amount of which is equal to the Total Tranche 1 Commitments; and

(ii)
a multicurrency revolving credit facility in an aggregate amount the Base
Currency Amount of which is equal to the Total Tranche 2 Commitments.

(b)
Subject to the terms of this Agreement and the Ancillary Documents, an Ancillary
Lender may make available an Ancillary Facility to any of the Borrowers in place
of all or part of its Tranche 1 Commitment or its Tranche 2 Commitment.

2.2
Increase

(a)
The Parent may by giving prior notice to the Agent by no later than the date
falling 20 Business Days after the effective date of a cancellation of:

(i)
the Available Commitments of a Defaulting Lender in accordance with Clause 11.6
(Right of cancellation in relation to a Defaulting Lender); or





--------------------------------------------------------------------------------




(ii)
the Commitments of a Lender in accordance with Clause 11.1 (Illegality),
Clause 12.1 (Exit) or Clause 12.3 (Disposal Proceeds and Insurance Proceeds),

request that the Total Tranche 1 Commitments and/or Total Tranche 2 Commitments,
as applicable, be increased (and the Total Tranche 1 Commitments and/or Total
Tranche 2 Commitments shall be so increased) in an aggregate amount of up to the
amount of the Available Commitments or Commitments so cancelled as follows:
(iii)
the increased Commitment will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an "Increase
Lender") selected by the Parent (each of which shall not be a Sponsor Affiliate
or a member of the Restricted Group and which is further acceptable to the Agent
(acting reasonably)) and each of which confirms its willingness to assume and
does assume all the obligations of a Lender corresponding to that part of the
increased Commitments which it is to assume, as if it had been an Original
Lender;

(iv)
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(v)
each Increase Lender shall become a Party as either a "Tranche 1 Lender" or a
"Tranche 2 Lender" and any Increase Lender and each of the other Finance Parties
shall assume obligations towards one another and acquire rights against one
another as that Increase Lender and those Finance Parties would have assumed
and/or acquired had the Increase Lender been an Original Lender;

(vi)
the Commitments of the other Lenders shall continue in full force and effect;
and

(vii)
any increase in the Total Commitments shall take effect on the date specified by
the Parent in the notice referred to above or any later date on which the
conditions set out in paragraph (b) below are satisfied.

(b)
An increase in the Total Tranche 1 Commitments and/or Total Tranche 2
Commitments will only be effective on:

(i)
the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender;

(ii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase:

(A)
the Increase Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement; and

(B)
the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
assumption of the increased Commitments by that Increase Lender, the completion
of which the Agent shall promptly notify to the Parent, the Increase Lender and
the Issuing Bank; and





--------------------------------------------------------------------------------




(iii)
the Issuing Bank consenting to that increase.

(c)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

(d)
Unless the Agent otherwise agrees or the increased Commitment is assumed by an
existing Lender, the Parent shall, on the date upon which the increase takes
effect, pay to the Agent (for its own account) a fee of £2,000 and the Parent
shall promptly on demand pay the Agent and the Security Agent the amount of all
costs and expenses (including legal fees) reasonably incurred by either of them
and, in the case of the Security Agent, by any Receiver or Delegate in
connection with any increase in Commitments under this Clause (a).

(e)
The Parent may pay to the Increase Lender a fee in the amount and at the times
agreed between the Parent and the Increase Lender in a Fee Letter.

(f)
Clause 30.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause (a) in relation to an Increase Lender as if
references in that Clause to:

(i)
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

(ii)
the "New Lender" were references to that "Increase Lender"; and

(iii)
a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment".

2.3
Finance Parties' rights and obligations

(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(c)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.4
Obligors' Agent

(a)
Each Obligor (other than the Parent) by its execution of this Agreement or an
Accession Deed irrevocably appoints the Parent to act on its behalf as its agent
in relation to the Finance Documents and irrevocably authorises:

(i)
the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions





--------------------------------------------------------------------------------




(including, in the case of a Borrower, Utilisation Requests), to execute on its
behalf any Accession Deed, to make such agreements and to effect the relevant
amendments, supplements and variations capable of being given, made or effected
by any Obligor notwithstanding that they may affect the Obligor, without further
reference to or the consent of that Obligor; and
(ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.
(b)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.

3.
PURPOSE

3.1
Purpose

Each Borrower shall apply all amounts borrowed by it under the Facilities, any
Letter of Credit issued and any utilisation of any Ancillary Facility towards
the general corporate and working capital purposes of the Restricted Group (but
not towards (i) the payment of transaction costs, (ii) the purchase or
prepayment of the Notes, any Replacement Debt, any Indebtedness incurred in
connection with any Permitted Purchase Obligations or any other Term Debt, (iii)
the payment of any dividend, redemption, repurchase, defeasement, retirement,
repayment, premium or any other distribution in respect of share capital other
than a Closing Date Dividend, (iv) to provide any backstop, guarantee, cash
collateral or other support in respect of any facilities that exist on the
Closing Date or (v) in the case of any utilisation of any Ancillary Facility,
towards repayment or prepayment of the Facilities or any claims in respect of
Letters of Credit).
3.2
New purpose

In the event that a Borrower makes a Utilisation under the Facilities in order
to apply the proceeds of that Utilisation in or towards making a Permitted
Acquisition (as identified in the relevant Utilisation Request) and that
Permitted Acquisition is abandoned, the Borrower shall promptly notify the Agent
and shall specify a new permitted purpose for the application of the Loan.
3.3
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS OF UTILISATION





--------------------------------------------------------------------------------




4.1
Initial conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received or is satisfied it will
receive all of the documents and other evidence listed in Part I of Schedule 2
(Conditions Precedent) in form and substance satisfactory to the Agent (acting
reasonably). The Agent shall notify the Parent and the Lenders promptly upon
being so satisfied.
4.2
Further conditions precedent

Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders' participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:
(a)
in the case of a Rollover Loan, no notice has been given pursuant to
Clause 28.20 (Acceleration); and

(b)
in the case of any other Utilisation, unless the Relevant Majority Lenders and
the Parent agree otherwise:

(i)
no Default is continuing or would result from the proposed Utilisation;

(ii)
in relation to the initial Utilisation, all the representations and warranties
in Clause 24 (Representations) or, in relation to any other Utilisation, the
Repeating Representations to be made by each Obligor, by reference to the facts
and circumstances then existing are true and correct in all material respects
(to the extent not already subject to materiality) and will be true and correct
in all material respects (to the extent not already subject to materiality)
immediately after the making of the relevant Utilisation; and

(iii)
no breach of the financial covenants in paragraphs (a) and (b) of Clause 26.1
(Financial condition) is continuing or would result from the making of the
relevant Utilisation (calculated pro forma assuming the immediate application of
the proceeds of such Utilisation for the relevant Utilisation and as at the date
of the proposed Utilisation).

4.3
Conditions relating to Optional Currencies

(a)
A currency will constitute an Optional Currency in relation to a Utilisation if:

(i)
it is readily available in the amount required and freely convertible into the
Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Utilisation; and

(ii)
it is in euros or US dollars, or any other currency approved by the Agent
(acting on the instructions of all the Lenders).

(b)
If the Agent has received a written request from the Parent for a currency to be
approved under paragraph (a)(ii) above, the Agent will confirm to the Parent by
the Specified Time:

(i)
whether or not all Lenders have granted their approval; and





--------------------------------------------------------------------------------




(ii)
if approval has been granted, the minimum amount for any subsequent Loan in that
currency.

4.4
Maximum number of Utilisations

(a)
A Borrower (or the Parent) may not deliver a Utilisation Request if as a result
of the proposed Utilisation:

(i)
10 or more Tranche 1 Loans would be outstanding; or

(ii)
5 or more Tranche 2 Loans would be outstanding.

(b)
Any Separate Loan shall not be taken into account in this Clause 4.4.

(c)
A Borrower (or the Parent) may not request that a Letter of Credit be issued if
as a result of the proposed Utilisation more than 5 (or such other number as may
be agreed by the Parent, the Issuing Bank and the Agent) Letters of Credit would
be outstanding.

4.5
Lending Affiliates

(a)
Each Lender may discharge its obligations in respect of a Utilisation under this
Agreement by nominating one or more branches or affiliates to participate in
that Utilisation, provided that such branch or affiliate is not a Sanctioned
Person and is not incorporated or established, and does not carry on business,
in a jurisdiction that is a Sanctioned Jurisdiction or is a Competitor.

(b)
A Lender may nominate a branch or affiliate to participate in one or more
Utilisations:

(i)
in respect of an Original Lender, in this Agreement; or

(ii)
in the Transfer Certificate or Assignment Agreement (as applicable) pursuant to
which such Lender becomes party to this Agreement.

(c)
Any branch or affiliate nominated by a Lender to participate in a Utilisation
shall:

(i)
participate in compliance with the terms of this Agreement; and

(ii)
be entitled, to the extent of its participation, to all the rights and benefits
of a Lender under the Finance Documents provided that such rights and benefits
shall be exercised on its behalf by its nominating Lender save where law or
regulation requires the branch or affiliate to do so.

(d)
Each Lender shall remain liable and responsible for the performance of all
obligations assumed by a branch or affiliate on its behalf and non-performance
of a Lender's obligations by its branch or affiliate shall not relieve such
Lender from its obligations under this Agreement.

(e)
Any notice or communication to be made to a branch or an affiliate of a Lender
pursuant to this Agreement:

(i)
may be served directly upon the branch or affiliate, at the address supplied to
the Agent by the nominating Lender pursuant to its nomination of such branch or
affiliate, where the Lender or the relevant branch or affiliate requests this;
or

(ii)
may be delivered to the lending office of the Lender.





--------------------------------------------------------------------------------




(f)
If a Lender nominates an affiliate, that Lender and that affiliate:

(i)
will be treated as having a single Commitment but for all other purposes other
than those referred to in paragraphs (d) and (e)(ii) above will be treated as
separate Lenders; and

(ii)
will be regarded as a single Lender for the purpose of (A) voting in relation to
any matter or (B) compliance with Clause 30 (Changes to the Lenders).

4.6
Option to extend Tranche 1

(a)
On and from the date that is 12 Months after the 2016 Effective Date, the
Borrower shall be entitled to request an extension of Tranche 1 and the Tranche
1 Commitments of each Lender, for an additional period of 364 days, by giving
notice to the Agent (the "Tranche 1 Extension Request") not less than 40 days
before the Termination Date relating to Tranche 1 (in this Clause 4.6, the
"Tranche 1 Revolving Termination Date"). Such notice shall be made in writing,
be irrevocable and binding on the Borrower.

(b)
The Agent shall forward a copy of the Tranche 1 Extension Request to the Tranche
1 Lenders as soon as practicable after receipt of it.

(c)
If a Tranche 1 Lender, in its individual and sole discretion, agrees to the
extension requested by the Borrower, it shall give notice to the Agent (a
"Tranche 1 Notice of Extension") no later than 20 days prior to the Tranche 1
Revolving Termination Date (or such later date as the Parent and the Agent may
agree) and the Agent shall notify the Parent as soon as practicable thereafter.
If a Tranche 1 Lender does not give such Tranche 1 Notice of Extension by such
date, then that Tranche 1 Lender shall be deemed to have refused that extension.

(d)
Each Tranche 1 Lender shall use its reasonable endeavours to respond to a
Tranche 1 Extension Request within 20 days (or such later date as the Parent and
the Agent may agree) of its receipt of such Tranche 1 Extension Request from the
Agent.

(e)
Nothing shall oblige a Tranche 1 Lender to agree to a Tranche 1 Extension
Request and any Tranche 1 Lender may refuse to agree to a Tranche 1 Extension
Request at that Tranche 1 Lender's sole discretion.

(f)
The Tranche 1 Revolving Termination Date shall be extended if and when either:

(i)
all the Tranche 1 Lenders have agreed to it by giving a Tranche 1 Notice of
Extension; or

(ii)
one or more Tranche 1 Lenders (each a "Tranche 1 Consenting Lender") have agreed
by giving a Tranche 1 Notice of Extension,

in which case, in the case of such Tranche 1 Consenting Lenders, the Tranche 1
Revolving Termination Date shall then be extended to the day which is 364 days
from (and including) the Tranche 1 Revolving Termination Date.
(g)
If less than all the Tranche 1 Lenders give a Tranche 1 Notice of Extension,
then the Tranche 1 Commitments of the Tranche 1 Lenders which have not agreed to
the extension shall be reduced to zero on the Tranche 1 Revolving Termination
Date (and those Tranche 1 Lenders shall cease from that date to be Tranche 1
Lenders under this Agreement and





--------------------------------------------------------------------------------




the Borrower shall repay such Tranche 1 Lenders' participations in any
outstanding Utilisations and Ancillary Outstandings, together with accrued
interest, and all other amounts accrued to such Tranche 1 Lenders under the
Finance Documents forthwith in accordance with the provisions of this Agreement
on the Tranche 1 Revolving Termination Date) and the amount of Tranche 1 shall
be reduced accordingly.
(h)
The Agent shall no later than 5 Business Days prior to the Tranche 1 Revolving
Termination Date inform the Parent, each Borrower and each Lender that will
continue to provide a Tranche 1 Commitment after the Tranche 1 Revolving
Termination Date of the Total Tranche 1 Commitments that will apply on and from
the Tranche 1 Revolving Termination Date.

4.7
Option to extend Tranche 2

(a)
On and from the date that is 12 Months after the March 2017 Effective Date, the
Borrower shall be entitled to request an extension of Tranche 2 and the Tranche
2 Commitments of each Lender, for an additional period of 364 days, by giving
notice to the Agent (the "Tranche 2 Extension Request") not less than 40 days
before the Termination Date relating to Tranche 2 (in this Clause 4.7, the
"Tranche 2 Revolving Termination Date"). Such notice shall be made in writing,
be irrevocable and binding on the Borrower.

(b)
The Agent shall forward a copy of the Tranche 2 Extension Request to the Tranche
2 Lenders as soon as practicable after receipt of it.

(c)
If a Tranche 2 Lender, in its individual and sole discretion, agrees to the
extension requested by the Borrower, it shall give notice to the Agent (a
"Tranche 2 Notice of Extension") no later than 20 days prior to the Tranche 2
Revolving Termination Date (or such later date as the Parent and the Agent may
agree) and the Agent shall notify the Parent as soon as practicable thereafter.
If a Tranche 2 Lender does not give such Tranche 2 Notice of Extension by such
date, then that Tranche 2 Lender shall be deemed to have refused that extension.

(d)
Each Tranche 2 Lender shall use its reasonable endeavours to respond to a
Tranche 2 Extension Request within 20 days (or such later date as the Parent and
the Agent may agree) of its receipt of such Tranche 2 Extension Request from the
Agent.

(e)
Nothing shall oblige a Tranche 2 Lender to agree to a Tranche 2 Extension
Request and any Tranche 2 Lender may refuse to agree to a Tranche 2 Extension
Request at that Tranche 2 Lender's sole discretion.

(f)
The Tranche 2 Revolving Termination Date shall be extended if and when either:

(i)
all the Tranche 2 Lenders have agreed to it by giving a Tranche 2 Notice of
Extension; or

(ii)
one or more Tranche 2 Lenders (each a "Tranche 2 Consenting Lender") have agreed
by giving a Tranche 2 Notice of Extension,

in which case, in the case of such Tranche 2 Consenting Lenders, the Tranche 2
Revolving Termination Date shall then be extended to the day which is 364 days
from (and including) the Tranche 2 Revolving Termination Date.




--------------------------------------------------------------------------------




(g)
If less than all the Tranche 2 Lenders give a Tranche 2 Notice of Extension,
then the Tranche 2 Commitments of the Tranche 2 Lenders which have not agreed to
the extension shall be reduced to zero on the Tranche 2 Revolving Termination
Date (and those Tranche 2 Lenders shall cease from that date to be Tranche 2
Lenders under this Agreement and the Borrower shall repay such Tranche 2
Lenders' participations in any outstanding Utilisations and Ancillary
Outstandings, together with accrued interest, and all other amounts accrued to
such Tranche 2 Lenders under the Finance Documents forthwith in accordance with
the provisions of this Agreement on the Tranche 2 Revolving Termination Date)
and the amount of Tranche 2 shall be reduced accordingly.

(h)
The Agent shall no later than 5 Business Days prior to the Tranche 2 Revolving
Termination Date inform the Parent, each Borrower and each Lender that will
continue to provide a Tranche 2 Commitment after the Tranche 2 Revolving
Termination Date of the Total Tranche 2 Commitments that will apply on and from
the Tranche 2 Revolving Termination Date.

5.
UTILISATION - LOANS

5.1
Delivery of a Utilisation Request

A Borrower (or the Parent on its behalf) may utilise the Facilities by delivery
to the Agent of duly completed Utilisation Requests not later than the Specified
Time.
5.2
Completion of a Utilisation Request for Loans

(a)
Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

(i)
it identifies the Facility to be utilised;

(ii)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;

(iii)
the amount and currency of the Utilisation complies with Clause 5.3 (Currency
and amount); and

(iv)
the proposed Interest Period complies with Clause 15 (Interest Periods).

(b)
Only one Utilisation may be requested in each Utilisation Request, however no
Utilisation Request for a Loan may be made until the date following the Closing
Date (save that a Utilisation Request may be made in respect of a Loan to be
advanced on the Closing Date for the purposes of funding a Closing Date Dividend
where the proposed Interest Period is 1 Business Day).

5.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be the Base Currency or an
Optional Currency.

(b)
The amount of the proposed Utilisation must be:

(i)
if the currency selected is the Base Currency, a minimum of £1,000,000 or, if
less, the Available Facility;





--------------------------------------------------------------------------------




(ii)
if the currency selected is euro, a minimum of EUR1,000,000 or, if less, the
Available Facility;

(iii)
if the currency selected is US dollars, a minimum of USD1,000,000 or, if less,
the Available Facility; and

(iv)
if the currency selected is any other Optional Currency, the minimum amount
specified by the Agent pursuant to paragraph (b) of Clause 4.3 (Conditions
relating to Optional Currencies) or, if less, the Available Facility.

5.4
Lenders' participation

(a)
If the conditions set out in this Agreement have been met, and subject to
Clause 10.1 (Repayment of Loans), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

(b)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

(c)
The Agent shall determine the Base Currency Amount of each Loan which is to be
made in an Optional Currency and notify each Lender of the amount, currency and
the Base Currency Amount of each Loan, the amount of its participation in that
Loan and, if different, the amount of that participation to be made available in
cash by the Specified Time.

5.5
Limitations on Utilisations

The maximum aggregate amount of all Letters of Credit outstanding together with
the amount of the Ancillary Commitments shall not at any time exceed 50% of the
Total Commitments.
5.6
Cancellation of Commitment

(a)
The Tranche 1 Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period relating to Tranche
1.

(b)
The Tranche 2 Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period relating to Tranche
2.

(c)
The Commitments shall be cancelled in full in the event that the Closing Date
does not occur on or before the date that is seven (7) Business Days after the
date of this Agreement.

6.
Utilisation - Letters of Credit

6.1
The Facilities

(a)
Each Facility may be utilised by way of Letters of Credit.

(b)
Other than Clause 5.5 (Limitations on Utilisations), Clause 5 (Utilisation -
Loans) does not apply to utilisations by way of Letters of Credit.

(c)
The Expiry Date of a Letter of Credit shall not fall on a day which is after the
Termination Date relating to the applicable Facility.

6.2
Delivery of a Utilisation Request for Letters of Credit





--------------------------------------------------------------------------------




(a)
A Borrower (or the Parent on its behalf) other than the Parent may request a
Letter of Credit to be issued (for its own, or another member of the Restricted
Group's, obligations) by delivery to the Agent of a duly completed Utilisation
Request not later than the Specified Time. On receipt of a duly completed
Utilisation Request, the Agent shall promptly deliver such Utilisation Request
to the Issuing Bank and each Tranche 1 Lender or as the case may be each Tranche
2 Lender.

(b)
The Parent may not request that a Letter of Credit be issued on its own behalf.

6.3
Completion of a Utilisation Request for Letters of Credit

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:
(a)
it identifies the Facility to be utilised;

(b)
it specifies that it is for a Letter of Credit;

(c)
it identifies the Borrower of the Letter of Credit;

(d)
it identifies the Issuing Bank that is to issue the Letter of Credit;

(e)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;

(f)
the amount and currency of the Letter of Credit complies with Clause 6.4
(Currency and amount);

(g)
the form of Letter of Credit is attached;

(h)
the Expiry Date of the Letter of Credit falls on or before the Termination Date
in respect of the relevant Facility;

(i)
the Term of the Letter of Credit is 12 Months or less (or such longer period
agreed with the Issuing Bank);

(j)
the delivery instructions for the Letter of Credit are specified; and

(k)
the beneficiary of the Letter of Credit is identified and the Issuing Bank is
able to comply with all applicable laws and regulations which it is legally
required to comply with in relation to the jurisdiction of incorporation and
identity of the beneficiary and in relation to any beneficiary of any Letter of
Credit which is not an Obligor, such beneficiary satisfies the Issuing Bank's
normal internal Letter of Credit issuing policies, including without limitation
that the beneficiary is not a Restricted Party.

6.4
Currency and amount

(a)
The currency specified in a Utilisation Request must be the Base Currency or an
Optional Currency.

(b)
Subject to Clause 5.5 (Limitations on Utilisations), the amount of the proposed
Letter of Credit must be an amount whose Base Currency Amount is not more than
the relevant Available Facility and which is:





--------------------------------------------------------------------------------




(i)
if the currency selected is the Base Currency, a minimum of £1,000,000 (or such
other amount agreed by the Parent and the Issuing Bank) or, if less, the
relevant Available Facility; or

(ii)
if the currency selected is euro, a minimum of EUR1,000,000 (or such other
amount agreed by the Parent and the Issuing Bank) or, if less, the relevant
Available Facility;

(iii)
if the currency selected is US dollars, a minimum of USD1,000,000 (or such other
amount agreed by the Parent and the Issuing Bank) or, if less, the relevant
Available Facility; and

(iv)
if the currency selected is any other Optional Currency, the minimum amount
specified by the Agent pursuant to paragraph (b) of Clause 4.3 (Conditions
relating to Optional Currencies) or, if less, the relevant Available Facility.

6.5
Issue of Letters of Credit

(a)
If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Letter of Credit on the Utilisation Date.

(b)
Subject to Clause 4.1 (Initial conditions precedent), the Issuing Bank will only
be obliged to comply with paragraph (a) above in relation to a Letter of Credit,
if on the date of the Utilisation Request or Renewal Request and on the proposed
Utilisation Date:

(i)
in the case of a Letter of Credit to be renewed in accordance with Clause 6.6
(Renewal of a Letter of Credit) no Event of Default has occurred and is
continuing under Clause 28.7 (Insolvency) or Clause 28.8 (Insolvency
proceedings) in respect of the proposed Borrower of the Letter of Credit and no
notice has been given pursuant to Clause 28.20 (Acceleration); and

(ii)
in the case of any other Utilisation in respect of a Letter of Credit:

(A)
no Default is continuing or would result from the proposed Utilisation;

(B)
in relation to any Utilisation on the Closing Date, all the representations and
warranties in Clause 24 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor by
reference to the facts and circumstances then existing are true in all material
respects (to the extent not already subject to materiality) and will be true and
correct in all material respects (to the extent not already subject to
materiality) immediately after the making of the relevant Utilisation; and

(C)
no breach of the financial covenants in paragraphs (a) and (b) of Clause 26.1
(Financial condition) is continuing or would result from the making of the
relevant Utilisation (calculated pro forma assuming the immediate application of
the proceeds of such Utilisation for the relevant Utilisation and as at the date
of the proposed Utilisation).

(c)
The amount of each Lender's participation in each Letter of Credit will be equal
to the proportion borne by its Available Commitment to the relevant Available
Facility immediately prior to the issue of the Letter of Credit.





--------------------------------------------------------------------------------




(d)
The Agent shall determine the Base Currency Amount of each Letter of Credit
which is to be issued in an Optional Currency and shall notify the Issuing Bank
and, as the case may be, each Tranche 1 Lender or each Tranche 2 Lender of the
details of the requested Letter of Credit and its participation in that Letter
of Credit by the Specified Time.

(e)
The Issuing Bank must notify the relevant Borrower promptly if it becomes aware
that:

(i)
it is unlawful in any jurisdiction for the Issuing Bank to perform any of its
obligations under a Finance Document or to have outstanding any Letter of
Credit; or

(ii)
a Letter of Credit has, since the date of its issue, become connected with:

(A)
a state or territory which is on a Sanctions List as being subject to a
Sanction; or

(B)
a Restricted Party.

(f)
After notification under paragraph (e) above:  

(i)
the relevant Borrower must use all reasonable endeavours to ensure the release
of the liability of the Issuing Bank under each outstanding Letter of Credit if
that release would result in paragraph (e) above no longer being applicable;

(ii)
failing this, the Relevant Borrower must repay or prepay the L/C Proportion of,
as the case may be, each Tranche 1 Lender or each Tranche 2 Lender in each
Letter of Credit requested by it on the date specified in paragraph (g) below if
such repayment or prepayment would result in paragraph (e) above no longer being
applicable; and

(iii)
no further Letter of Credits will be issued in the Relevant Jurisdiction until
the Issuing Bank (acting reasonably) is satisfied that the reason for the
notification under paragraph (e) above is no longer applicable.

(g)
The date for repayment or prepayment of a Lender's share in a Letter of Credit
will be the date specified by the Issuing Bank in the notification under
paragraph (e) above and which must not be earlier than (i) the last day of any
applicable grace period allowed by law and (ii) the date that is 5 Business Days
after the date of that notice.

6.6
Renewal of a Letter of Credit

(a)
A Borrower (or the Parent on its behalf) may request that any Letter of Credit
issued on behalf of that Borrower be renewed by delivery to the Agent of a
Renewal Request in substantially similar form to a Utilisation Request for a
Letter of Credit by the Specified Time. On receipt of a Renewal Request, the
Agent shall promptly deliver such Renewal Request to the Issuing Bank and, as
the case may be, each Tranche 1 Lender or each Tranche 2 Lender =.

(b)
The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the condition set out in
paragraph (g) of Clause 6.3 (Completion of a Utilisation Request for Letters of
Credit) shall not apply.

(c)
The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:





--------------------------------------------------------------------------------




(i)
its amount may be less than the amount of the Letter of Credit immediately prior
to its renewal; and

(ii)
its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

(d)
If the conditions set out in this Agreement have been met, the Issuing Bank
shall amend and re-issue any Letter of Credit pursuant to a Renewal Request.

6.7
Reduction of a Letter of Credit

(a)
If, on the proposed Utilisation Date of a Letter of Credit, any of the Lenders
under the relevant Facility to be utilised is a Non-Acceptable L/C Lender and:

(i)
that Lender has failed to provide cash collateral to the Issuing Bank in
accordance with Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender); and

(ii)
either:

(A)
the Issuing Bank has not required the relevant Borrower to provide cash cover
pursuant to Clause 7.5 (Cash cover by Borrower); or

(B)
the relevant Borrower has failed to provide cash cover to the Issuing Bank in
accordance with Clause 7.5 (Cash cover by Borrower),

the Issuing Bank may reduce the amount of that Letter of Credit by an amount
equal to the amount of the participation of that Non-Acceptable L/C Lender in
respect of that Letter of Credit and that Non-Acceptable L/C Lender shall be
deemed not to have any participation (or obligation to indemnify the Issuing
Bank) in respect of that Letter of Credit for the purposes of the Finance
Documents.
(b)
The Issuing Bank shall notify the Agent, the Parent and the Lenders of each
reduction made pursuant to this Clause 6.7.

(c)
This Clause 6.7 shall not affect the participation of each other Lender in that
Letter of Credit.

6.8
Revaluation of Letters of Credit

(a)
If any Letters of Credit are denominated in an Optional Currency, the Agent
shall on the last day of each Quarter Date recalculate the Base Currency Amount
of each Letter of Credit by notionally converting into the Base Currency the
outstanding amount of that Letter of Credit on the basis of the Agent's Spot
Rate of Exchange on the date of calculation.

(b)
A Borrower (or the Parent on its behalf) shall, if requested by the Agent within
10 days of any calculation under paragraph (a) above, ensure that within three
Business Days sufficient Utilisations are prepaid to prevent the Base Currency
Amount of the Tranche 1 Utilisations exceeding the Total Tranche 1 Commitments
or the Tranche 2 Utilisations exceeding the Total Tranche 2 Commitments (after
deducting the Ancillary Commitments provided in place of each relevant Lender's
relevant Tranche 1 Commitments or Tranche 2 Commitments, as applicable, in
accordance with Clause 9.2





--------------------------------------------------------------------------------




(Availability)) following any adjustment to a Base Currency Amount under
paragraph (a) above.
7.
Letters of Credit

7.1
Immediately payable

If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Parent requested) the issue of that Letter of Credit shall repay or
prepay that amount immediately.
7.2
Claims under a Letter of Credit

(a)
Each Borrower irrevocably and unconditionally authorises the Issuing Bank to pay
any claim made or purported to be made under a Letter of Credit requested by it
(or requested by the Parent on its behalf) and which appears on its face to be
in order (in this Clause 7, a "claim").

(b)
Each Borrower shall within three (3) Business Days of demand (or, if such claim
is being funded by way of a Utilisation, within five (5) Business Days of
demand) pay to the Agent for the Issuing Bank an amount equal to the amount of
any claim.

(c)
Each Borrower acknowledges that the Issuing Bank:

(i)
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

(ii)
deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

(d)
The obligations of a Borrower under this Clause 7 will not be affected by:

(i)
the sufficiency, accuracy or genuineness of any claim or any other document; or

(ii)
any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

(e)
Without prejudice to the relevant obligations under the Letter of Credit, the
Issuing Bank confirms to the Lenders that before making any payment in respect
of a claim it will conduct such checks as it considers reasonable and necessary
to ensure that any payment made would not contravene regulatory or statutory
restrictions or any internal policy applicable to it and in relation to any
beneficiary of any Letter of Credit which is not an Obligor, such beneficiary
satisfies the Issuing Bank's normal internal Letter of Credit issuing policies,
including without limitation that the beneficiary is not a Restricted Party.

7.3
Indemnities

(a)
Each Borrower shall immediately on demand indemnify the Issuing Bank against any
cost, loss or liability incurred by the Issuing Bank (otherwise than by reason
of the Issuing Bank's gross negligence or wilful misconduct) in acting as the
Issuing Bank under any Letter of Credit requested by (or on behalf of) that
Borrower.





--------------------------------------------------------------------------------




(b)
Each Lender shall (according to its L/C Proportion of the relevant Facility)
immediately on demand indemnify the Issuing Bank against any cost, loss or
liability incurred by the Issuing Bank (otherwise than by reason of the Issuing
Bank's gross negligence or wilful misconduct) in acting as the Issuing Bank
under any Letter of Credit (unless the Issuing Bank has been reimbursed by an
Obligor pursuant to a Finance Document) provided that the Issuing Bank shall
apply any cash cover that it holds for itself in respect of that Letter of
Credit to the extent that it is able to do so. If it is prevented from applying
such cash cover in respect of that Letter of Credit then paragraph (b) of
Clause 35.1 (Payments to Lenders) shall not apply for the duration of such
prevention.

(c)
If any Lender is not permitted (by its constitutional documents or any
applicable law) to comply with paragraph (b) above, then that Lender will not be
obliged to comply with paragraph (b) and shall instead be deemed to have taken,
on the date the Letter of Credit is issued (or if later, on the date the
Lender's participation in the Letter of Credit is transferred or assigned to the
Lender in accordance with the terms of this Agreement), an undivided interest
and participation in the Letter of Credit in an amount equal to its L/C
Proportion of the relevant Facility of that Letter of Credit. On receipt of
demand from the Agent, that Lender shall pay to the Agent (for the account of
the Issuing Bank) an amount equal to its L/C Proportion of the amount demanded.

(d)
The Borrower which requested (or on behalf of which the Parent requested) a
Letter of Credit shall immediately on demand reimburse any Lender for any
payment it makes to the Issuing Bank under this Clause 7.3 in respect of that
Letter of Credit.

(e)
The obligations of each Lender or Borrower under this Clause 7.3 are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender or Borrower in respect of any Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.

(f)
The obligations of any Lender or Borrower under this Clause 7.3 will not be
affected by any act, omission, matter or thing which, but for this Clause 7.3,
would reduce, release or prejudice any of its obligations under this Clause 7.3
(without limitation and whether or not known to it or any other person)
including:

(i)
any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

(ii)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Restricted
Group;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Letter of Credit or other person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;





--------------------------------------------------------------------------------




(v)
any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or security;

(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or

(vii)
any insolvency or similar proceedings.

7.4
Cash collateral by Non-Acceptable L/C Lender

(a)
If, at any time, a Lender is a Non-Acceptable L/C Lender, the Issuing Bank may,
by notice to that Lender, request that Lender to pay and that Lender shall pay,
on or prior to the date falling three (3) Business Days after the request by the
Issuing Bank, an amount equal to that Lender's L/C Proportion in the relevant
Facility of the outstanding amount of a Letter of Credit and in the currency of
that Letter of Credit to an interest-bearing account held in the name of that
Lender with the Issuing Bank.

(b)
The Non-Acceptable L/C Lender to whom a request has been made in accordance with
paragraph (a) above shall enter into a security document or other form of
collateral arrangement over the account, in form and substance satisfactory to
the Issuing Bank, as collateral for any amounts due and payable under the
Finance Documents by that Lender to the Issuing Bank in respect of that Letter
of Credit.

(c)
Until no amount is or may be outstanding under that Letter of Credit,
withdrawals from the account may only be made to pay to the Issuing Bank amounts
due and payable to the Issuing Bank by the Non-Acceptable L/C Lender under the
Finance Documents in respect of that Letter of Credit.

(d)
Each Lender shall notify the Agent and the Parent:

(i)
on the date of this Agreement or on any later date on which it becomes such a
Lender in accordance with Clause 2.2 (Increase) or Clause 30 (Changes to the
Lenders) whether it is a Non-Acceptable L/C Lender; and

(ii)
as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable L/C Lender,

and an indication in Schedule 1 (The Original Parties), in a Transfer
Certificate, in an Assignment Agreement or in an Increase Confirmation to that
effect will constitute a notice under paragraph (d)(i) to the Agent and, upon
delivery in accordance with Clause 30.7 (Copy of Transfer Certificate or
Assignment Agreement to Parent), to the Parent.
(e)
Any notice received by the Agent pursuant to paragraph (d) above shall
constitute notice to the Issuing Bank of that Lender's status and the Agent
shall, upon receiving each such notice, promptly notify the Issuing Bank of that
Lender's status as specified in that notice.

(f)
If a Lender who has provided cash collateral in accordance with this Clause 7.4:

(i)
ceases to be a Non-Acceptable L/C Lender; and

(ii)
no amount is due and payable by that Lender in respect of a Letter of Credit,





--------------------------------------------------------------------------------




that Lender may, at any time it is not a Non-Acceptable L/C Lender, by notice to
the Issuing Bank request that an amount equal to the amount of the cash provided
by it as collateral in respect of that Letter of Credit (together with any
accrued interest) standing to the credit of the relevant account held with the
Issuing Bank be returned to it and the Issuing Bank shall pay that amount to the
Lender within three (3) Business Days after the request from the Lender (and
shall cooperate with the Lender in order to procure that the relevant security
or collateral arrangement is released and discharged).
(g)
For the purposes of this Clause 7.4, each Party to this Agreement acknowledges
that each 2016 Effective Date Lender and DNB (UK) Limited is at all times an
Acceptable Bank and shall not, at any time, be deemed to be a Non-Acceptable L/C
Lender.

7.5
Cash cover by Borrower

(a)
If a Lender which is a Non-Acceptable L/C Lender fails to provide cash
collateral (or notifies the Issuing Bank that it will not provide cash
collateral) in accordance with Clause 7.4 (Cash collateral by Non-Acceptable L/C
Lender) and the Issuing Bank notifies the Obligors' Agent (with a copy to the
Agent) that it requires the Borrower of the relevant Letter of Credit or
proposed Letter of Credit to provide cash cover to an account with the Issuing
Bank in an amount equal to that Lender's L/C Proportion in the relevant Facility
of the outstanding amount of that Letter of Credit and in the currency of that
Letter of Credit then that Borrower shall do so within three (3) Business Days
after the notice is given.

(b)
Notwithstanding paragraph (d) of Clause 1.2 (Construction), the Issuing Bank may
agree to the withdrawal of amounts up to the level of that cash cover from the
account if:

(i)
it is satisfied that the relevant Lender is no longer a Non-Acceptable L/C
Lender;

(ii)
the relevant Lender's obligations in respect of the relevant Letter of Credit
are transferred to a New Lender in accordance with the terms of this Agreement;
or

(iii)
an Increase Lender has agreed to undertake the obligations in respect of the
relevant Lender's L/C Proportion in the relevant Facility of the Letter of
Credit.

(c)
To the extent that a Borrower has complied with its obligations to provide cash
cover in accordance with this Clause 7.5, the relevant Lender's L/C Proportion
in the relevant Facility in respect of that Letter of Credit will remain (but
that Lender's obligations in relation to that Letter of Credit may be satisfied
in accordance with paragraph (d)(ii) of Clause 1.2 (Construction)). However, the
relevant Borrower's obligation to pay any Letter of Credit Fee in relation to
the relevant Letter of Credit to the Agent (for the account of that Lender) in
accordance with paragraph (b) of Clause 17.4 (Fees payable in respect of Letters
of Credit) will be reduced proportionately as from the date on which it complies
with that obligation to provide cash cover (and for so long as the relevant
amount of cash cover continues to stand as collateral).

(d)
The relevant Issuing Bank shall promptly notify the Agent of the extent to which
a Borrower provides cash cover pursuant to this Clause 7.5 and of any change in
the amount of cash cover so provided.

7.6
Rights of contribution





--------------------------------------------------------------------------------




No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.
8.
Optional currencies

8.1
Selection of currency

A Borrower (or the Parent on its behalf) shall select the currency of a
Utilisation in a Utilisation Request.
8.2
Unavailability of a currency

If before the Specified Time on any Quotation Day:
(a)
a Lender participating in the relevant Facility notifies the Agent that the
Optional Currency requested is not readily available to it in the amount
required; or

(b)
a Lender participating in the relevant Facility notifies the Agent that
compliance with its obligation to participate in a Loan in the proposed Optional
Currency would contravene a law or regulation applicable to it,

the Agent will give notice to the relevant Borrower or Parent to that effect by
the Specified Time on that day. In this event, any Lender that gives notice
pursuant to this Clause 8.2 will be required to participate in the Loan in the
Base Currency (in an amount equal to that Lender's proportion of the Base
Currency Amount, or in respect of a Rollover Loan, an amount equal to that
Lender's proportion of the Base Currency Amount of the Rollover Loan that is due
to be made) and its participation will be treated as a separate Loan denominated
in the Base Currency during that Interest Period.
8.3
Agent's calculations

Each Lender's participation in a Loan will be determined in accordance with
paragraph (b) of Clause ‎5.4 (Lenders' participation).
9.
ANCILLARY FACILITIES

9.1
Type of Facility

An Ancillary Facility may be by way of:
(a)
an overdraft facility;

(b)
a guarantee, bonding, documentary or stand-by letter of credit facility;

(c)
a short term loan facility;

(d)
a derivatives facility;

(e)
a foreign exchange facility; or

(f)
any other facility or accommodation required in connection with the business of
the Restricted Group and which is agreed by the Parent with an Ancillary Lender.

9.2
Availability





--------------------------------------------------------------------------------




(a)
If the Parent and a Lender agree and except as otherwise provided in this
Agreement, the Lender may provide an Ancillary Facility on a bilateral basis in
place of all or part of that Lender's unutilised Commitment (which shall (except
for the purposes of determining the Majority Lenders and of Clause
42.6 (Replacement of Lender)) be reduced by the amount of the Ancillary
Commitment under that Ancillary Facility).

(b)
An Ancillary Facility shall not be made available unless, not later than five
(5) Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Agent has received from the Parent:

(i)
a notice in writing of the establishment of an Ancillary Facility and
specifying:

(A)
the Facility under which such Ancillary Facility is to be provided;

(B)
the proposed Borrower(s) which may use the Ancillary Facility;

(C)
the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;

(D)
the proposed type of Ancillary Facility to be provided;

(E)
the proposed Ancillary Lender;

(F)
the proposed Ancillary Commitment, the maximum amount of the Ancillary Facility
and, if the Ancillary Facility is an overdraft facility comprising more than one
account its maximum gross amount (that amount being the "Designated Gross
Amount") and its maximum net amount (that amount being the "Designated Net
Amount");

(G)
the proposed currency;

(H)
the purpose of the Ancillary Facility to be provided; and

(I)
any other information which the Agent may reasonably request in connection with
the Ancillary Facility.

The Agent shall promptly notify the Ancillary Lender and, as the case may be,
the other Tranche 1 Lenders or Tranche 2 Lenders of the establishment of an
Ancillary Facility.
No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause 9). In such a case, the provisions of this Agreement
with regard to amendments and waivers will apply.
(c)
Subject to compliance with paragraph (b) above:

(i)
the Lender concerned will become an Ancillary Lender; and

(ii)
the Ancillary Facility will be available,

with effect from the date agreed by the Parent and the Ancillary Lender.
9.3
Terms of Ancillary Facilities





--------------------------------------------------------------------------------




(a)
Except as provided below, the terms of any Ancillary Facility will be those
agreed by the Ancillary Lender and the Parent.

(b)
However, those terms:

(i)
must be based upon normal commercial terms at that time (except as varied by
this Agreement);

(ii)
may allow only Borrowers (or Affiliates of Borrowers nominated pursuant to
Clause ‎9.9 (Affiliates of Borrowers)) to use the Ancillary Facility;

(iii)
may not allow the Ancillary Outstandings to exceed the Ancillary Commitment;

(iv)
may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment of that Lender in relation to the relevant Facility (excluding for
these purposes any reduction in the Available Commitments attributable to such
Ancillary Commitment); and

(v)
must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid (or cash cover provided in respect of all the
Ancillary Outstandings) not later than the Termination Date relating to the
relevant Facility (or such earlier date as the Commitment of the relevant
Ancillary Lender is reduced to zero).

(c)
If there is any inconsistency between any term of an Ancillary Facility and any
term of this Agreement, this Agreement shall prevail except for (i) Clause 39.3
(Day count convention) which shall not prevail for the purposes of calculating
fees, interest or commission relating to an Ancillary Facility; (ii) an
Ancillary Facility comprising more than one account where the terms of the
Ancillary Documents shall prevail to the extent required to permit the netting
of balances on those accounts; and (iii) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.

(d)
Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 17.5 (Interest, commission and fees on Ancillary Facilities).

9.4
Repayment of Ancillary Facility

(a)
An Ancillary Facility shall cease to be available on the Termination Date
relating to the relevant Facility or such earlier date on which its expiry date
occurs or on which it is cancelled in accordance with the terms of this
Agreement.

(b)
If an Ancillary Facility expires or is cancelled (in whole or in part) in
accordance with its terms or by agreement between the parties thereto, the
Ancillary Commitment of the Ancillary Lender shall be reduced accordingly (and,
as the case may be, its Tranche 1 Commitment or its Tranche 2 Commitment shall
be increased accordingly).

(c)
No Ancillary Lender may demand repayment or prepayment of any amounts or demand
cash cover for any liabilities made available or incurred by it under its
Ancillary Facility (except where the Ancillary Facility is provided on a net
limit basis to the extent required to bring any gross outstandings down to the
net limit) unless:





--------------------------------------------------------------------------------




(i)
the Total Commitments have been cancelled in full, or all outstanding
Utilisations have become due and payable in accordance with the terms of this
Agreement, or the Agent has declared all outstanding Utilisations immediately
due and payable, or the expiry date of the Ancillary Facility occurs; or

(ii)
it becomes unlawful in any applicable jurisdiction for the Ancillary Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility; or

(iii)
the Ancillary Outstandings (if any) under that Ancillary Facility can be
refinanced by a Utilisation of the relevant Facility and the Ancillary Lender
gives sufficient notice to enable a Utilisation to be made to refinance those
Ancillary Outstandings.

(d)
For the purposes of determining whether or not the Ancillary Outstandings under
an Ancillary Facility mentioned in paragraph (c)(iii) above can be refinanced by
a Utilisation:

(i)
as the case may be, the Tranche 1 Commitment or the Tranche 2 Commitment of the
Ancillary Lender will be increased by the amount of its Ancillary Commitment;
and

(ii)
the Utilisation may (so long as paragraph (c)(i) above does not apply) be made
under the relevant Facility irrespective of whether a Default is outstanding or
any other applicable condition precedent is not satisfied (but only to the
extent that the proceeds are applied in refinancing those Ancillary
Outstandings) and irrespective of whether Clause 4.4 (Maximum number of
Utilisations) or paragraph (a)(iii) of Clause 5.2 (Completion of a Utilisation
Request for Loans) applies.

(e)
On the making of a Utilisation to refinance Ancillary Outstandings:

(i)
each Lender will participate in that Utilisation in an amount (as determined by
the Agent) which will result as nearly as possible in the aggregate amount of
its participation in the Utilisations then outstanding under the relevant
Facility bearing the same proportion to the aggregate amount of the Utilisations
then outstanding under the relevant Facility as its Tranche 1 Commitment bears
to the Total Tranche 1 Commitments or, as applicable, its Tranche 2 Commitment
bears to the Total Tranche 2 Commitments; and

(ii)
the relevant Ancillary Facility shall be cancelled to the extent of such
refinancing.

(f)
In relation to an Ancillary Facility which comprises an overdraft facility where
a Designated Net Amount has been established, the Ancillary Lender providing
that Ancillary Facility shall only be obliged to take into account for the
purposes of calculating compliance with the Designated Net Amount those credit
balances which it is permitted to take into account by the then current law and
regulations in relation to its reporting of exposures to applicable regulatory
authorities as netted for capital adequacy purposes.

9.5
Ancillary Outstandings

Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that:




--------------------------------------------------------------------------------




(a)
the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility and where the Ancillary Facility is an overdraft facility
comprising more than one account, Ancillary Outstandings under that Ancillary
Facility shall not exceed the Designated Net Amount in respect of that Ancillary
Facility; and

(b)
where all or part of the Ancillary Facility is an overdraft facility comprising
more than one account, the Ancillary Outstandings (calculated on the basis that
the words in brackets starting 'net of' and ending 'under that Ancillary
Facility' of the definition of that term were deleted) shall not exceed the
Designated Gross Amount applicable to that Ancillary Facility.

9.6
Adjustment for Ancillary Facilities upon acceleration

(a)
In this Clause 9.6:

"Tranche 1 Outstandings" means, in relation to a Lender, the aggregate in the
Base Currency of (i) its participation in each Tranche 1 Utilisation then
outstanding (together with the aggregate amount of all accrued interest, fees
and commission owed to it as a Lender), and (ii) if the Lender is also an
Ancillary Lender, the Ancillary Outstandings in respect of Ancillary Facilities
provided by that Ancillary Lender in respect of its Tranche 1 Commitments
(together with the aggregate amount of all accrued interest, fees and commission
owed to it as an Ancillary Lender in respect of that Ancillary Facility).
"Tranche 2 Outstandings" means, in relation to a Lender, the aggregate in the
Base Currency of (i) its participation in each Tranche 2 Utilisation then
outstanding (together with the aggregate amount of all accrued interest, fees
and commission owed to it as a Lender), and (ii) if the Lender is also an
Ancillary Lender, the Ancillary Outstandings in respect of Ancillary Facilities
provided by that Ancillary Lender in respect of its Tranche 2 Commitments
(together with the aggregate amount of all accrued interest, fees and commission
owed to it as an Ancillary Lender in respect of that Ancillary Facility).
"Total Tranche 1 Outstandings" means the aggregate of all Tranche 1
Outstandings.
"Total Tranche 2 Outstandings" means the aggregate of all Tranche 2
Outstandings.
(b)
If a notice is served under paragraphs (a)(i), (a)(ii) or (iv) of Clause 28.20
(Acceleration):

(i)
each Lender and each Ancillary Lender under Tranche 1 shall promptly adjust by
corresponding transfers (to the extent necessary) their claims in respect of
amounts outstanding to them under Tranche 1 and each Ancillary Facility to
ensure that after such transfers the Tranche 1 Outstandings of each Lender under
Tranche 1 bear the same proportion to the Total Tranche 1 Outstandings as such
Lender's Tranche 1 Commitment bears to the Total Tranche 1 Commitments, each as
at the date such notice is served under Clause 28.20 (Acceleration); and

(ii)
each Lender and each Ancillary Lender under Tranche 2 shall promptly adjust by
corresponding transfers (to the extent necessary) their claims in respect of
amounts outstanding to them under Tranche 2 and each Ancillary Facility to
ensure that after such transfers the Tranche 2 Outstandings of each Lender under





--------------------------------------------------------------------------------




Tranche 2 bear the same proportion to the Total Tranche 2 Outstandings as such
Lender's Tranche 2 Commitment bears to the Total Tranche 2 Commitments, each as
at the date such notice is served under Clause 28.20 (Acceleration).
(c)
If an amount outstanding under an Ancillary Facility is a contingent liability
and that contingent liability becomes an actual liability or is reduced to zero
after the original adjustment is made under paragraph (b) above, then each
Lender and Ancillary Lender will make a further adjustment by corresponding
transfers (to the extent necessary) to put themselves in the position they would
have been in had the original adjustment been determined by reference to the
actual liability or, as the case may be, zero liability and not the contingent
liability.

(d)
Prior to the application of the provisions of paragraph (b) of this Clause 9.6,
an Ancillary Lender that has provided an overdraft comprising more than one
account under an Ancillary Facility shall set-off any liabilities owing to it
under such overdraft facility against credit balances on any account comprised
in such overdraft facility.

(e)
All calculations to be made pursuant to this Clause 9.6 shall be made by the
Agent based upon information provided to it by the Lenders and Ancillary
Lenders.

9.7
Information

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time. Each Borrower consents to all such
information being released to the Agent and the other Finance Parties.
9.8
Affiliates of Lenders as Ancillary Lenders

(a)
Subject to the terms of this Agreement, an Affiliate of a Lender may become an
Ancillary Lender. In such case, (other than for the purposes of Clause 18 (Tax
Gross Up and Indemnities)) the Lender and its Affiliate shall be treated as a
single Lender whose Tranche 1 Commitment and/or Tranche 2 Commitment (as the
case may be) is the amount set out opposite the relevant Lender's name in Part
II of Schedule 1 (The Original Parties) and/or the amount of any Tranche 1
Commitment and/or Tranche 2 Commitment (as the case may be) transferred to or
assumed by that Lender under this Agreement, to the extent (in each case) not
cancelled, reduced or transferred by it under this Agreement. For the purposes
of calculating the Lender's Available Commitment, the Lender's Commitment shall
be reduced to the extent of the aggregate of the Ancillary Commitments of its
Affiliates.

(b)
The Parent shall specify any relevant Affiliate of a Lender in any notice
delivered by the Parent to the Agent pursuant to paragraph (b)(i) of Clause 9.2
(Availability).

(c)
An Affiliate of a Lender which becomes an Ancillary Lender shall accede to the
Intercreditor Agreement as an Ancillary Lender and any person which so accedes
to the Intercreditor Agreement shall, at the same time, become a party to this
Agreement as an Ancillary Lender in accordance with clause 19.11 (New Ancillary
Lender) of the Intercreditor Agreement.





--------------------------------------------------------------------------------




(d)
If a Lender assigns all of its rights and benefits or transfers all of its
rights and obligations to a New Lender (as defined in Clause 30 (Changes to the
Lenders)), its Affiliate shall cease to have any obligations under this
Agreement or any Ancillary Document.

(e)
Where this Agreement or any other Finance Document imposes an obligation on an
Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a Lender
which is not a party to that document, the relevant Lender shall ensure that the
obligation is performed by its Affiliate.

9.9
Affiliates of Borrowers

(a)
Subject to the terms of this Agreement:

(i)
(for the purpose of any cash management program (including, without limitation,
any zero balance cash pooling arrangement) to which an existing Borrower and the
Affiliate of such Borrower is also a party) an Affiliate of a Borrower; and

(ii)
an Affiliate of a Borrower which is incorporated in the same jurisdiction as an
existing Borrower,

may with the approval of the relevant Lender become a Borrower with respect to
an Ancillary Facility.
(b)
The Parent shall specify any relevant Affiliate of a Borrower in any notice
delivered by the Parent to the Agent pursuant to paragraph (b)(i) of Clause‎ 9.2
(Availability).

(c)
If a Borrower ceases to be a Borrower under this Agreement in accordance with
Clause ‎32.3 (Resignation of a Borrower), its Affiliate shall cease to have any
rights under this Agreement or any Ancillary Document.

(d)
Where this Agreement or any other Finance Document imposes an obligation on a
borrower under an Ancillary Facility and the relevant borrower is an Affiliate
of a Borrower which is not a party to that document, the relevant Borrower shall
ensure that the obligation is performed by its Affiliate.

(e)
Any reference in this Agreement or any other Finance Document to a Borrower
being under no obligations (whether actual or contingent) as a Borrower under
such Finance Document shall be construed to include a reference to any Affiliate
of that Borrower being under no obligations under any Finance Document or
Ancillary Document.

9.10
Commitment amounts

Notwithstanding any other term of this Agreement, each Lender shall ensure that,
in relation to each Facility, at all times its Commitment, in relation to that
Facility, is not less than:
(a)
its Ancillary Commitment under that Facility; and

(b)
the Ancillary Commitment of its Affiliate under that Facility,

in each case, excluding for these purposes any reduction in such Lender's
Commitment in relation to that Facility attributable to such Ancillary
Commitment.
10.
Repayment

10.1
Repayment of Loans





--------------------------------------------------------------------------------




(a)
Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.

(b)
Each Borrower which has utilised a Letter of Credit which is then still
outstanding shall repay that Letter of Credit on the Termination Date.

(c)
Without prejudice to each Borrower's obligation under paragraph (a) above, if
one or more Loans are to be made available to a Borrower:

(i)
on the same day that a maturing Loan is due to be repaid by that Borrower;

(ii)
in the same currency as the maturing Loan; and

(iii)
in whole or in part for the purpose of refinancing the maturing Loan;

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:
(A)
if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

(1)
the relevant Borrower will only be required to pay an amount in cash equal to
that excess; and

(2)
each Lender's participation (if any) in the new Loans shall be treated as having
been made available and applied by the Borrower in or towards repayment of that
Lender's participation (if any) in the maturing Loan and that Lender will not be
required to make its participation in the new Loans available in cash; and

(B)
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

(1)
the relevant Borrower will not be required to make any payment in cash; and

(2)
each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender's participation (if any) in the maturing Loan and the
remainder of that Lender's participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Loan.

(d)
At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender in the Loans then outstanding will be
automatically extended to the Termination Date and will be treated as separate
Loans (the "Separate Loans") denominated in the currency in which the relevant
participations are outstanding.

(e)
A Borrower to whom a Separate Loan is outstanding may prepay that Separate Loan
by giving five (5) Business Days prior notice to the Agent. The Agent will
forward a copy of a prepayment notice received in accordance with this
paragraph (e) to the Defaulting Lender concerned as soon as practicable on
receipt.





--------------------------------------------------------------------------------




(f)
Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Defaulting
Lender on the last day of each Interest Period of that Separate Loan.

(g)
The terms of this Agreement relating to Loans generally shall continue to apply
to Separate Loans other than to the extent inconsistent with paragraphs (d) to
(f) above, in which case those paragraphs shall prevail in respect of any
Separate Loan.

11.
Illegality, voluntary prepayment and cancellation

11.1
Illegality

If after the date of this Agreement (or, if later, the date the relevant Lender
becomes a Party) it becomes unlawful in any applicable jurisdiction for a Lender
to perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in any Utilisation:
(a)
that Lender, shall promptly notify the Agent upon becoming aware of that event;

(b)
upon the Agent notifying the Parent, the Commitment of that Lender will be
immediately cancelled; and

(c)
each Borrower shall repay that Lender's participation in the Utilisations made
to that Borrower on the last day of the Interest Period for each Utilisation
occurring after the Agent has notified the Parent or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law).

11.2
Illegality in relation to Issuing Bank

If after the date of this Agreement (or, if later, the date on which the
relevant Letter of Credit is issued) it becomes unlawful for an Issuing Bank to
issue or leave outstanding any Letter of Credit, then:
(a)
that Issuing Bank shall promptly notify the Agent upon becoming aware of that
event;

(b)
upon the Agent notifying the Parent, the Issuing Bank shall not be obliged to
issue any Letter of Credit;

(c)
to the extent it would be unlawful for any such Letter of Credit to remain
outstanding, the Parent shall procure that the relevant Borrower shall use all
reasonable endeavours to procure the release of each Letter of Credit issued by
that Issuing Bank and outstanding at such time; and

(d)
until any other Lender has agreed to be an Issuing Bank pursuant to the terms of
this Agreement, the relevant Facility shall cease to be available for the issue
of Letters of Credit.

11.3
Voluntary cancellation

The Parent may, if it gives the Agent not less than five (5) Business Days (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of £1,000,000 and an integral multiple
of £1,000,000) of the Available Facility. Any




--------------------------------------------------------------------------------




cancellation under this Clause 11.3 shall reduce the Commitments of the Lenders
rateably under that Facility.
11.4
Voluntary prepayment of Utilisations

A Borrower to which a Utilisation has been made may, if it or the Parent gives
the Agent not less than five (5) Business Days (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of that
Utilisation (but, if in part, being an amount that reduces that Utilisation by a
minimum amount of £1,000,000 and an integral multiple of £1,000,000).
11.5
Right of cancellation and repayment in relation to a single Lender or Issuing
Bank

(a)
If:

(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 18.2 (Tax gross up);

(ii)
any Lender or Issuing Bank claims indemnification from the Parent or an Obligor
under Clause 18.3 (Tax indemnity) or Clause 19.1 (Increased costs); or

(iii)
a Lender or the Agent does not consent to an Amendment (as defined in
paragraph (d) of Clause 42.3 (Exceptions)) pursuant to paragraph (d) of
Clause 42.3 (Exceptions); or

(iv)
a Lender or the Agent does not provide their consent pursuant to Clause 32.6
(Changes to the Obligors – FATCA)

the Parent may, whilst the circumstance giving rise to the requirement for that
increase, indemnification or consent continues, give the Agent notice:
(A)
(if such circumstances relate to a Lender) of cancellation of the Commitment of
that Lender and its intention to procure the repayment of that Lender's
participation in the Utilisations; or

(B)
(if such circumstances relate to the Issuing Bank) of any outstanding Letter of
Credit issued by it and cancellation of its appointment as an Issuing Bank under
this Agreement in relation to any Letters of Credit to be issued in the future.

(b)
On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.

(c)
On the last day of each Interest Period which ends after the Parent has given
notice under paragraph (a) above in relation to a Lender (or, if earlier, the
date specified by the Parent in that notice), each Borrower to which a
Utilisation is outstanding shall repay that Lender's participation in that
Utilisation together with all interest and other amounts accrued under the
Finance Documents.

11.6
Right of cancellation in relation to a Defaulting Lender

(a)
If any Lender becomes a Defaulting Lender, the Parent may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Agent five (5) Business
Days notice of cancellation of each Available Commitment of that Lender.





--------------------------------------------------------------------------------




(b)
On the notice referred to in paragraph (a) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

(c)
The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph (a) above, notify all the Lenders.

12.
MANDATORY PREPAYMENT

12.1
Exit

(a)
Upon the Parent becoming aware that (i) a Change of Control or (ii) the sale of
all or substantially all of the assets of the Restricted Group whether in a
single transaction or a series of related transactions (a "Sale") may occur, the
Parent shall promptly notify the Agent of that event.

(b)
Subject to Clause 12.2 (Exit Discussions) upon the occurrence of (i) a Change of
Control or (ii) the sale of all or substantially all of the assets of the
Restricted Group whether in a single transaction or a series of related
transactions:

(i)
a Lender shall not be obliged to fund a Utilisation (except for a Rollover Loan)
and an Ancillary Lender shall not be obliged to fund a utilisation of an
Ancillary Facility; and

(ii)
if a Lender so requires and informs the Agent within 60 days of (i) the
occurrence of a Change of Control or (ii) the date on which a Sale occurs, the
Agent shall, promptly notify the Parent and five Business Days thereafter, the
Facilities shall be cancelled insofar as they are made available by that Lender
and that Lender's participation in outstanding Utilisations and Ancillary
Outstandings shall, together with accrued interest, and all other amounts
accrued to that Lender under the Finance Documents be immediately due and
payable, and full cash cover in respect of each letter of credit under an
Ancillary Facility shall become immediately due and payable, whereupon on the
date so specified by the Agent the Facilities insofar as made available by that
Lender will be cancelled and all such outstanding amounts will become
immediately due and payable and, in respect of a Change of Control, for those
Lenders who do not require such a cancellation within 60 days of the occurrence
of a Change of Control, the definition of Investors shall include the new
investor after such Change of Control.

(c)
Sub-paragraph (b)(i) above shall only apply where a Lender has required
cancellation within 60 days of (i) the occurrence of a Change of Control or (ii)
the date on which a Sale occurs, as more particularly set out in
sub-paragraph (b)(ii) above.

12.2
Exit Discussions

(a)
Notwithstanding Clause 12.1 (Exit) above, the Investors shall be permitted to
approach each Lender in advance of a proposed Change of Control to seek each
such Lender's consent to a waiver of the provisions of Clause 12.1 (Exit) in
connection with such proposed Change of Control (the "Successor Transfer"). The
Investors shall approach each Lender more than 30 days before a Successor
Transfer. Each Lender and the Investors shall then consult for a period of not
more than 30 days in respect of the Successor Transfer (the "Discussion
Period").





--------------------------------------------------------------------------------




(b)
Prior to the expiry of the Discussion Period, each Lender shall give written
confirmation to the Investors of its decision, acting reasonably (in the sole
determination of each Lender), to: (i) consent to the Successor Transfer (the
"Positive Decision"); or (ii) not consent to the Successor Transfer (the
"Negative Decision").

(c)
For the avoidance of doubt, any Lender that delivers a Negative Decision shall
not be obliged to disclose its reasons for such Negative Decision, provided that
where a Lender fails to disclose its reasons for a Negative Decision, a duly
authorised signatory of such Lender shall, at the request of the Parent, certify
in writing that its consent to the Successor Transfer is not being unreasonably
withheld (in the sole discretion of that Lender), taking into account the Lender
and its Affiliates.

(d)
In the event that any Lender provides a Positive Decision, no Change of Control
shall occur for the purposes of Clause 12.1 (Exit) and this Agreement generally
in relation to the Commitments and participations of that Lender and, for the
purposes of those Lenders providing a Positive Decision only, the definition of
Investors shall include the new investor after any Successor Transfer has
occurred.

(e)
In the event of a Negative Decision by any Lender:

(i)
on and from the date of that Change of Control that Lender shall not be obliged
to fund a Utilisation (except for a Rollover Loan) and if that Lender is an
Ancillary Lender, it shall not be obliged to fund a utilisation of an Ancillary
Facility; and

(ii)
the Agent shall, promptly notify the Parent and with effect from the date that
is 75 days after the Change of Control, cancel the Facilities insofar as made
available by that Lender and declare that Lender's participation in outstanding
Utilisations and Ancillary Outstandings, together with accrued interest and all
other amounts accrued to that Lender under the Finance Documents due and payable
on or (at the Parent's election subject to Break Costs) before the date that is
75 days after the Change of Control, and full cash cover in respect of each
Letter of Credit and any letter of credit under any Ancillary Facility shall
become due and payable on or (at the Parent's election subject to Break Costs)
before the date that is 75 days after the Change of Control.

(f)
Following a Negative Decision, the Parent shall have the right (but not the
obligation) to treat the relevant Lender as if it were a Non-Consenting Lender
and require the transfer of such Lender's commitments in accordance with
Clause 42.6 (Replacement of Lender).

12.3
Disposal Proceeds and Insurance Proceeds

(a)
For the purposes of this Clause 12.3, Clause 12.4 (Application of mandatory
prepayments) and Clause 12.5 (Mandatory Prepayment Accounts):

"Asset Disposition" has the meaning given to it in Schedule 14 (Restrictive
covenants).
"Disposal Proceeds" means the consideration received by any member of the
Restricted Group (including any amount receivable in repayment of intercompany
debt) for any Asset Disposition made by any member of the Restricted Group on
arms length terms except for Excluded Disposal Proceeds and after deducting:




--------------------------------------------------------------------------------




(i)
any reasonable expenses which are incurred by any member of the Restricted Group
with respect to that Asset Disposition to persons who are not members of the
Restricted Group; and

(ii)
any Tax incurred and required to be paid by the seller in connection with that
Asset Disposition (as reasonably determined by the seller, on the basis of
existing rates and taking account of any available credit, deduction or
allowance).

"Excluded Disposal Proceeds" means:
(i)
any proceeds of any Asset Dispositions which the Parent notifies the Agent are,
or are to be, applied in accordance with the 2023 Cabot Notes Indenture and/or
any Existing Notes Indenture provided that such proceeds are subsequently
applied in accordance with Section 4.10 of the 2023 Cabot Notes Indenture and/or
the equivalent provision of any Existing Notes Indenture; and

(ii)
any proceeds of any Asset Dispositions applied towards the prepayment, purchase,
defeasement, redemption, acquisition or retirement of the Notes, Replacement
Debt, Indebtedness incurred in connection with any Permitted Purchase
Obligations or Term Debt, in each case in accordance with the terms of
Clause 27.20 (Note Purchase Condition).

"Excluded Insurance Proceeds" means:
(i)
any net proceeds of an insurance claim which (x) relates to any insurance for
business interruption or third party liability or (y) the Parent notifies the
Agent are, or are to be, applied:

(A)
to meet a third party claim;

(B)
to cover operating losses in respect of which the relevant insurance claim was
made;

(C)
in the replacement, reinstatement and/or repair of the assets or to the purchase
of replacement assets useful to the business or otherwise in amelioration of the
loss in respect of which the relevant insurance claim was made; or

(D)
which are, or are to be, applied or reinvested in substantially similar assets
used in the Restricted Group's business,

in each case within 364 days, or such longer period as the Majority Lenders may
agree, after receipt by any member of the Restricted Group or the Security Agent
(as the case may be); or
(ii)
any net proceeds of an insurance claim to the extent that the aggregate of the
Insurance Proceeds of all claims received in such Financial Year of the Parent
are no more than (calculated as at the date of receipt of the last Insurance
Proceeds) £5,000,000 (or its equivalent) in such Financial Year.

"Insurance Proceeds" means the net proceeds of any insurance claim under any
insurance maintained by any member of the Restricted Group except for Excluded
Insurance Proceeds and after deducting any reasonable costs and expenses in
relation




--------------------------------------------------------------------------------




to that claim which are incurred by any member of the Restricted Group to
persons who are not members of the Restricted Group.
(b)
The Parent shall ensure that the Disposal Proceeds are applied to cancel
Commitments and, if applicable, prepay Utilisations at the times and in the
order of application contemplated by Clause 12.4 (Application of mandatory
prepayments).

(c)
The Parent shall ensure that the Borrowers offer to cancel Commitments and, if
applicable, prepay Utilisations in the amount of any Insurance Proceeds at the
times and in the order of application contemplated by Clause 12.4 (Application
of mandatory prepayments).

12.4
Application of mandatory prepayments

(a)
Subject to paragraph (b) below, a cancellation and, if applicable, a prepayment
made under Clause 12.3 (Disposal Proceeds and Insurance Proceeds) or
Clause 27.20 (Note Purchase Condition) shall be divided between Tranche 1 and
Tranche 2 pro rata (by reference to Total Commitments) and shall be applied in
the following order:

(i)
first, in cancellation of Available Commitments in relation to the relevant
Facility;

(ii)
secondly, in prepayment of Utilisations under the relevant Facility (in such
order as the Parent may elect provided that outstanding Loans will be prepaid
before outstanding Letters of Credit); and

(iii)
thirdly, in repayment and cancellation of the Ancillary Outstandings and
Ancillary Commitments under the relevant Facility.

(b)
Unless the Parent makes an election under paragraph (c) below, the Borrowers
shall cancel Commitments and, if applicable, prepay Utilisations at the
following times:

(i)
in the case of any prepayment relating to Insurance Proceeds, promptly upon
receipt of those proceeds; and

(ii)
in the case of Disposal Proceeds, on (A) the Asset Disposition Purchase Date (as
defined in the 2023 Cabot Notes Indenture) relating to those Disposal Proceeds,
(B) if no such Asset Disposition Purchase Date applies because of any applicable
de minimis threshold under the 2023 Cabot Notes Indenture, the 366th day
following the later of the date of the relevant Asset Disposition and the
receipt of those Disposal Proceeds or (C) if an Asset Disposition Offer (as
defined in the 2023 Cabot Notes Indenture) is made but is not taken up by any
creditor on the expiry of the relevant Asset Disposition Offer Period (as
defined in the 2023 Cabot Notes Indenture),

(c)
Subject to paragraph (d) below, the Parent may, by giving the Agent not less
than two (2) Business Days' (or such shorter period as the Majority Lenders may
agree) prior written notice, elect that any cancellation and, if applicable,
prepayment (and corresponding cancellation) due under Clause 12.3 (Disposal
Proceeds and Insurance Proceeds) be made on the last day of the Interest Period
relating to the Utilisation. If the Parent makes that election then an amount of
the Utilisation equal to the amount of the relevant prepayment will be cancelled
and, if applicable, be due and payable on the last day of its Interest Period.





--------------------------------------------------------------------------------




(d)
If the Parent has made an election under paragraph (c) above but an Event of
Default has occurred and is continuing, if so directed by the Majority Lenders,
that election shall no longer apply and a proportion of the Utilisation in
respect of which the election was made equal to the amount of the relevant
prepayment shall be immediately due and payable.

(e)
The Parent and each other Obligor shall use all reasonable endeavours to ensure
that any transaction giving rise to a prepayment obligation or obligation to
provide cash cover is structured in such a way that it will not be unlawful for
the Obligors to move the relevant proceeds received between members of the
Restricted Group to enable a mandatory prepayment to be lawfully made, cash
cover lawfully provided and the proceeds lawfully applied as provided under
Clause 12.3 (Disposal Proceeds and Insurance Proceeds). If, however after the
Parent and each such Obligor has used all such reasonable endeavours and taken
such reasonable steps, it will still:

(i)
be unlawful (including, without limitation, by reason of financial assistance,
corporate benefit restrictions on upstreaming cash intra-group and the fiduciary
and statutory duties of the directors of any member of the Restricted Group) for
such a prepayment to be made and/or cash cover to be provided and the proceeds
so applied; and

(ii)
be unlawful (including, without limitation, by reason of financial assistance,
corporate benefit restrictions on upstreaming cash intra-group and the fiduciary
and statutory duties of the directors of any member of the Restricted Group) to
make funds available to a member of the Restricted Group that could make such a
prepayment and/or provide such cash cover,

then such prepayment and/or provision of cash cover shall not be required to be
made (and, for the avoidance of doubt, the relevant amount shall be available
for the general corporate purposes of the Restricted Group and shall not be
required to be paid to a Mandatory Prepayment Account or any other blocked
account) provided always that if the restriction preventing such
payment/provision of cash cover or giving rise to such liability is subsequently
removed, any relevant proceeds will immediately be applied in prepayment and/or
the provision of cash cover in accordance with Clause 12.3 (Disposal Proceeds
and Insurance Proceeds) at the end of the relevant Interest Period(s) to the
extent that such payment has not otherwise been made or the proceeds otherwise
used.
12.5
Mandatory Prepayment Accounts

(a)
The Parent shall ensure that amounts in respect of which the Parent has made an
election under paragraph (c) of Clause 12.4 (Application of mandatory
prepayments) are paid into a Mandatory Prepayment Account as soon as reasonably
practicable after receipt by a member of the Restricted Group.

(b)
The Parent and each Borrower irrevocably authorise the Agent to apply amounts
credited to the Mandatory Prepayment Account to pay amounts due and payable
under Clause 12.4 (Application of mandatory prepayments) and otherwise under the
Finance Documents.

(c)
A Lender, Security Agent or Agent with which a Mandatory Prepayment Account is
held acknowledges and agrees that (i) interest shall accrue at normal commercial
rates on amounts credited to those accounts and that the account holder shall be
entitled to receive





--------------------------------------------------------------------------------




such interest (which shall be paid in accordance with the mandate relating to
such account) unless a Default is continuing and (ii) each such account is
subject to the Transaction Security.
12.6
Excluded proceeds

Where Excluded Disposal Proceeds and Excluded Insurance Proceeds include amounts
which are intended to be used for a specific purpose within a specified period
(as set out in the definition of Excluded Disposal Proceeds or Excluded
Insurance Proceeds), the Parent shall (a) ensure that those amounts are used for
that intended purpose (or a suitable replacement specific purpose within that
specified period) and, if requested to do so by the Agent, shall promptly
deliver a certificate to the Agent at the time of such application and at the
end of such period confirming the amount (if any) which has been so applied
within the requisite time periods provided for in the relevant definition, or
(b) promptly ensure that those amounts are applied in cancellation and
prepayment of the Facilities at the times and in the manner set out in
Clause 12.4 (Application of mandatory prepayments).
13.
RESTRICTIONS

13.1
Notices of Cancellation or Prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 11 (Illegality, voluntary prepayment and cancellation)
shall (subject to the terms of that Clause) be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.
13.2
Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
13.3
Reborrowing of a Facility

Unless a contrary indication appears in this Agreement, any part of a Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.
13.4
Prepayment in accordance with Agreement

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
13.5
No reinstatement of Commitments

Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.
13.6
Agent's receipt of Notices

If the Agent receives a notice under Clause 11 (Illegality, voluntary prepayment
and cancellation), it shall promptly forward a copy of that notice or election
to either the Parent or the affected Lender or Issuing Bank, as appropriate.
14.
INTEREST





--------------------------------------------------------------------------------




14.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(a)
Margin; and

(b)
LIBOR or, in relation to any Loan in euro, EURIBOR.

14.2
Payment of interest

(a)
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six (6) Months, on the dates falling at six (6) Monthly intervals
after the first day of the Interest Period).

(b)
If the Annual Financial Statements and related Compliance Certificate received
by the Agent show a higher or lower Margin should have applied during a certain
period then the Parent shall (or shall ensure that the relevant Borrower shall)
promptly pay to the Agent (or the next succeeding interest payment under the
relevant Facility(ies) shall be reduced by) any amounts necessary to put the
Agent and the Lenders in the position they should have been in had the
appropriate rate of Margin been applied during such period (provided that any
such reduction shall only apply to the extent the Lender which received the
overpayment of interest remains a Lender as at the date of such adjustment).

14.3
Default interest

(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is 1 per cent. higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 14.3 shall be immediately payable by the
Obligor on demand by the Agent.

(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be 1 per cent. higher than the rate which would have applied if the
overdue amount had not become due.

(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

14.4
Notification of rates of interest

(a)
The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Parent) of the determination of a rate of interest under this Agreement.





--------------------------------------------------------------------------------




(b)
The Agent shall promptly notify the relevant Borrower (or the Parent) of each
Funding Rate relating to a Loan.

15.
INTEREST PERIODS

15.1
Selection of Interest Periods

(a)
A Borrower (or the Parent on behalf of a Borrower) may select an Interest Period
for a Loan in the Utilisation Request for that Loan.

(b)
Subject to this Clause 15, a Borrower (or the Parent) may select an Interest
Period of one (1), two (2), three (3) or six (6) Months or any other period
agreed between the Parent and the Agent (acting on the instructions of all the
Lenders in relation to the relevant Loan) and, in the case of a Loan to be
advanced on the Closing Date to fund a Closing Date Dividend only, of 1 Business
Day.

(c)
An Interest Period for a Loan shall not extend beyond the Termination Date,
relating to the applicable Facility.

(d)
A Loan has one Interest Period only.

15.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
Month (if there is one) or the preceding Business Day (if there is not).
16.
CHANGES TO THE CALCULATION OF INTEREST

16.1
Unavailability of Screen Rate

(a)
Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR, for the Interest Period of a Loan, the applicable LIBOR or
EURIBOR shall be the Interpolated Screen Rate for a period equal in length to
the Interest Period of that Loan.

(b)
Shortened Interest Period: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR, for:

(i)
the currency of a Loan; or

(ii)
the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

the Interest Period of that Loan shall (if it is longer than the applicable
Fallback Interest Period) be shortened to the applicable Fallback Interest
Period and the applicable LIBOR or EURIBOR for that shortened Interest Period
shall be determined pursuant to the definition of "LIBOR" or "EURIBOR".
(c)
Shortened Interest Period and Historic Screen Rate: If the Interest Period of a
Loan is, after giving effect to paragraph (b) above, either the applicable
Fallback Interest Period or shorter than the applicable Fallback Interest Period
and, in either case, no Screen Rate is available for LIBOR or, if applicable
EURIBOR, for:





--------------------------------------------------------------------------------




(i)
the currency of that Loan; or

(ii)
the Interest Period of that Loan and it is not possible to calculate the
Interpolated Screen Rate,

the applicable LIBOR or EURIBOR shall be the Historic Screen Rate for that Loan.
(d)
Shortened Interest Period and Interpolated Historic Screen Rate: If
paragraph (c) above applies but no Historic Screen Rate is available for the
Interest Period of the Loan, the applicable LIBOR or EURIBOR shall be the
Interpolated Historic Screen Rate for a period equal in length to the Interest
Period of that Loan.

(e)
Alternative Reference Bank Rate: If paragraph (d) above applies but it is not
possible to calculate the Interpolated Historic Screen Rate, the Interest Period
of that Loan shall, if it has been shortened pursuant to paragraph (b) above,
revert to its previous length and the applicable LIBOR or EURIBOR shall be the
Alternative Reference Bank Rate as of the Specified Time for the currency of
that Loan and for a period equal in length to the Interest Period of that Loan.

(f)
Cost of funds: If paragraph (e) above applies but no Alternative Reference Bank
Rate is available for the relevant currency or Interest Period there shall be no
LIBOR or EURIBOR for that Loan and Clause 16.4 (Cost of funds) shall apply to
that Loan for that Interest Period.

16.2
Calculation of Base Reference Bank Rate and Alternative Reference Bank Rate

(a)
Subject to paragraph (b)‎ below, if LIBOR or EURIBOR is to be determined on the
basis of a Base Reference Bank Rate but a Base Reference Bank does not supply a
quotation by the Specified Time, the Base Reference Bank Rate shall be
calculated on the basis of the quotations of the remaining Base Reference Banks.

(b)
If at or about noon on the Quotation Day none or only one of the Base Reference
Banks supplies a quotation, there shall be no Base Reference Bank Rate for the
relevant Interest Period.

(c)
Subject to paragraph (d) below, if LIBOR or EURIBOR is to be determined on the
basis of an Alternative Reference Bank Rate but an Alternative Reference Bank
does not supply a quotation by the Specified Time, the Alternative Reference
Bank Rate shall be calculated on the basis of the quotations of the remaining
Alternative Reference Banks.

(d)
If before close of business in London on the date falling one Business Day after
the Quotation Day none or only one of the Alternative Reference Banks supplies a
quotation, there shall be no Alternative Reference Bank Rate for the relevant
Interest Period.

16.3
Market disruption

(a)
If LIBOR or, if applicable, EURIBOR is determined otherwise than on the basis of
an Alternative Reference Bank Rate and before close of business in London on the
Quotation Day for the relevant Interest Period the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 35 per cent. of
that Loan) that the cost to it of funding its participation in that Loan from
whatever source it may reasonably select would be in excess of LIBOR or, if
applicable, EURIBOR then the applicable LIBOR or EURIBOR shall be the
Alternative Reference Bank Rate as of the Specified





--------------------------------------------------------------------------------




Time for the currency of the Loan and for a period equal in length to the
Interest Period of that Loan and if no Alternative Reference Bank Rate is
available for the relevant currency or Interest Period there shall be no LIBOR
or EURIBOR for that Loan and Clause 16.4 (Cost of funds) shall apply to that
Loan for the relevant Interest Period.
(b)
If LIBOR or, if applicable, EURIBOR is determined on the basis of an Alternative
Reference Bank Rate and before close of business in London on the date falling 2
Business Days after the Quotation Day for the relevant Interest Period of the
Loan the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 35 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select would be in excess of LIBOR or, if applicable, EURIBOR then Clause ‎16.4
(Cost of funds) shall apply to that Loan for the relevant Interest Period.

16.4
Cost of funds

(a)
If this Clause ‎16.4 applies, the rate of interest on each Lender's share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

(i)
the Margin; and

(ii)
the rate notified to the Agent by that Lender as soon as practicable and in any
event within 2 Business Days of the first day of that Interest Period (or, if
earlier, on the date falling 2 Business Days before the date on which interest
is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select.

(b)
If this Clause ‎16.4 applies and the Agent or the Parent so requires, the Agent
and the Parent shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest.

(c)
Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Parent, be binding on all Parties.

(d)
If this Clause ‎‎16.4 applies pursuant to Clause ‎16.3 (Market disruption): and

(i)
a Lender's Funding Rate is less than LIBOR or, in relation to any Loan in euro,
EURIBOR; or

(ii)
a Lender does not supply a quotation by the time specified in paragraph (a)(ii)
above,

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph ‎(a) above, to be
LIBOR or, in relation to a Loan in euro, EURIBOR.
(e)
If this Clause 16.4 applies pursuant to Clause 16.1 (Unavailability of Screen
Rate) but any Lender does not supply a quotation by the time specified in
paragraph (a)(ii)‎ above the rate of interest shall be calculated on the basis
of the quotations of the remaining Lenders.





--------------------------------------------------------------------------------




16.5
Notification to Parent

If Clause ‎16.4 (Cost of funds) applies or if LIBOR or, if applicable, EURIBOR
is to be determined on the basis of an Alternative Reference Bank Rate the Agent
shall, as soon as is practicable, notify the Parent.
16.6
Break Costs

(a)
Each Borrower shall, within three (3) Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

(b)
Each Lender shall, together with any demand by the Agent, provide to the Agent
(with a copy to the Parent) a certificate confirming the amount of its Break
Costs (giving reasonable details of the calculation of its Break Costs) for any
Interest Period in which they accrue.

17.
FEES

17.1
Arrangement Fee

The Parent shall pay (or procure the payment) to the Arrangers (for their own
account) an arrangement fee in the amount and at the times agreed in a Fee
Letter.
17.2
Commitment fee

(a)
The Parent shall pay (or procure the payment) to the Agent (for the account of
each Lender) a fee at the rate of 35 per cent. of the Margin applicable to
Tranche 1 and Tranche 2 from time to time on that Lender's Available Commitment
under Tranche 1 or Tranche 2, as applicable, for the Availability Period.

(b)
The accrued commitment fee is payable on the last day of each successive
Financial Quarter which ends during the relevant Availability Period, on the
last day of the relevant Availability Period and on the cancelled amount of the
relevant Lender's Commitment at the time the cancellation is effective.

(c)
No commitment fee is payable to the Agent (for the account of a Lender) on any
Available Commitment under Tranche 1 and/or Tranche 2, as applicable, of that
Lender for any day on which that Lender is a Defaulting Lender.

(d)
No commitment fee is payable hereunder if the Closing Date does not occur.

17.3
Agency fee

The Parent shall pay (or procure the payment) to the Agent (for its own account)
an agency fee in the amount and at the times agreed in a Fee Letter.
17.4
Fees payable in respect of Letters of Credit

(a)
The Parent or the relevant Borrower shall pay to the Agent for the Issuing Bank
a fronting fee at a percentage rate per annum agreed between the relevant
Borrower (or the Parent) and the Issuing Bank (and notified to the Agent) (the
"Fronting Fee") on the outstanding amount which is counter-indemnified by the
other Lenders (excluding, for the avoidance of doubt, the amount which is
counter-indemnified by the Issuing Bank, or an Affiliate





--------------------------------------------------------------------------------




thereof, in its capacity as a Lender and excluding any amount in respect of
which cash cover has been provided) of each Letter of Credit requested by it for
the period from the issue of that Letter of Credit until its Expiry Date.
(b)
The Parent or the relevant Borrower shall pay to the Agent for the account of
each Lender, a Letter of Credit fee (computed at the rate equal to the
applicable Margin) on the outstanding amount of each Letter of Credit
(excluding, for the avoidance of doubt, any amount in respect of which cash
cover has been provided) requested by it for the period from the issue of that
Letter of Credit until its Expiry Date), each such fee being a "Letter of Credit
Fee". Each Letter of Credit Fee shall be distributed according to each Lender's
L/C Proportion of that Letter of Credit.

(c)
The accrued Fronting Fee and each Letter of Credit Fee shall be payable on the
last day of each Financial Quarter (or such shorter period as shall end on the
Expiry Date for that Letter of Credit) starting on the date of issue of that
Letter of Credit. The accrued Fronting Fee and Letter of Credit Fee is also
payable to the Agent on the cancelled amount of any Lender's Commitment under
that Facility calculated to the time the cancellation is effective if that
Commitment is cancelled in full and the Letter of Credit is prepaid or repaid in
full.

(d)
The Parent or the relevant Borrower shall pay to the Issuing Bank (for its own
account) an issuance/administration fee in the amount and at the times specified
in a Fee Letter.

17.5
Interest, commission and fees on Ancillary Facilities

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Borrower of that
Ancillary Facility based upon normal market rates and terms.
18.
TAX GROSS UP AND INDEMNITIES

18.1
Definitions

In this Agreement:
"Borrower DTTP Filing" means an HMRC Form DTTP2 duly completed and filed by the
relevant Borrower, which:
(a)
where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender's name in Part II of Schedule 1 (The Original Parties), and

(i)
where the Borrower is an Original Borrower, is filed with HMRC within 30 days of
the date of this Agreement; or

(ii)
where the Borrower is an Additional Borrower, is filed with HMRC within 30 days
of the date on which that Borrower becomes an Additional Borrower; or

(b)
where it relates to a Treaty Lender that is a New Lender or an Increase Lender,
contains the scheme reference number and jurisdiction of tax residence stated in
respect of that Lender in the relevant Transfer Certificate, Assignment
Agreement or Increase Confirmation, and





--------------------------------------------------------------------------------




(i)
where the Borrower is a Borrower as at the relevant Transfer Date or date on
which the increase in the Commitments described in the relevant Increase
Confirmation takes effect, is filed with HMRC within 30 days of that Transfer
Date or date on which the increase in the Commitments described in the relevant
Increase Confirmation takes effect; or

(ii)
where the Borrower is not a Borrower as at the relevant Transfer Date or date on
which the increase in the Commitments described in the relevant Increase
Confirmation takes effect, is filed with HMRC within 30 days of the date on
which that Borrower becomes an Additional Borrower.

"Protected Party" means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document (other than any Hedging
Agreement).
"Qualifying Lender" means:
(a)
a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

(i)
a Lender:

(A)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(B)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance.

(ii)
a Lender which is:

(A)
a company resident in the United Kingdom for United Kingdom tax purposes;

(B)
a partnership each member of which is:

(1)
a company so resident in the United Kingdom; or

(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA;

(C)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and





--------------------------------------------------------------------------------




which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of section 19 of the CTA)
of that company; or
(iii)
a Treaty Lender; or

(b)
a building society (as defined for the purposes of section 880 of the ITA)
making an advance under a Finance Document).

"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction (other than any
Hedging Agreement).
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 18.2 (Tax gross up) or a payment under Clause 18.3
(Tax indemnity).
"Treaty Lender" means a Lender which:
(a)
is treated as a resident of a Treaty State for the purposes of the Treaty;

(b)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and

(c)
meets all other conditions in the relevant Treaty for full exemption from tax on
interest, except that for this purpose it shall be assumed that the following
conditions (if applicable) are satisfied:

(i)
any condition which relates (expressly or by implication) to there being a
special relationship between the Borrowers and the Lender or between both of
them and another person, or to the amounts or terms of any Loan or the Finance
Documents; and

(ii)
any necessary procedural formalities.





--------------------------------------------------------------------------------




"Treaty State" means a jurisdiction having a double taxation agreement with the
United Kingdom (a "Treaty") which makes provision for full exemption from tax
imposed by the United Kingdom on interest.
"UK Non-Bank Lender" means, where a Lender becomes a Party after the day on
which this Agreement is entered into, a Lender which gives a Tax Confirmation in
the Assignment Agreement, Transfer Certificate or Increase Confirmation which it
executes on becoming a Party.
Unless a contrary indication appears, in this Clause 18 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.
18.2
Tax gross up

(a)
Each Obligor shall, and shall cause each other person making payment on behalf
of such Obligor to, make all payments to be made by it under this Agreement
without any Tax Deduction, unless a Tax Deduction is required by law.

(b)
The Parent shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives any such notification from a Lender it shall notify the
Parent and the relevant Obligor.

(c)
If a Tax Deduction is required by law to be made from a payment by an Obligor,
the amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(d)
An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of Tax imposed by the United
Kingdom, if on the date on which the payment falls due:

(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(ii)
the relevant Lender is a Qualifying Lender solely by reason of falling within
paragraph (a)(ii) of the definition of Qualifying Lender and:

(A)
an officer of HMRC has given (and not revoked) a direction (a "Direction") under
section 931 of the ITA which relates to the payment and that Lender has received
from the Obligor making the payment of from the Parent a certified copy of that
Direction; and

(B)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(iii)
the relevant Lender is a Qualifying Lender solely by reason of falling within
paragraph (a)(ii) of the definition of Qualifying Lender and:





--------------------------------------------------------------------------------




(A)
the relevant Lender has not given a Tax Confirmation to the Parent; and

(B)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Parent, on the basis that the Tax
Confirmation would have enabled the Parent to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA; or

(iv)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under
paragraph (g) or (h) (as applicable) below.

(e)
If an Obligor is required to make a Tax Deduction that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

(g)    
(i)
Subject to paragraph 18.2(g)(ii) below, a Treaty Lender and each Obligor which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

(ii)    
(A)
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in Part
II of Schedule 1 (The Original Parties); and

(B)
a New Lender or Increase Lender that is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the Transfer Certificate, Assignment Agreement
or Increase Confirmation which it executes,

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (i) above.
(h)
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph 18.2(g)(ii) above and:





--------------------------------------------------------------------------------




(i)
a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

(j)
a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but:

(A)
that Borrower DTTP Filing has been rejected by HMRC; or

(B)
HMRC has not given the Borrower authority to make payments to that Lender
without a Tax Deduction within 60 days of the date of the Borrower DTTP Filing;

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.
(k)
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph 18.2(g)(ii) above, no Obligor shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender's Commitment(s) or its
participation in any Utilisation unless the Lender otherwise agrees.

(l)
A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

(m)
A Lender which is a New Lender or an Increase Lender shall, if relevant, give a
Tax Confirmation in the Assignment Agreement, Transfer Certificate or Increase
Confirmation which it executes.

(n)
A Lender that has given a Tax Confirmation to the Parent shall promptly notify
the Parent and the Agent if there is any change in the position set out in that
Tax Confirmation.

18.3
Tax indemnity

(a)
The Parent shall (within three (3) Business Days of demand by the Agent) pay to
a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

(b)
Paragraph (a) above shall not apply:

(i)
with respect to any Tax assessed on a Finance Party:

(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,





--------------------------------------------------------------------------------




if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(ii)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 18.2 (Tax gross up);

(B)
would have been compensated for by an increased payment under Clause 18.2 (Tax
gross up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 18.2 (Tax gross up) applied; or

(C)
relates to a FATCA Deduction required to be made by a Party.

(c)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall notify the Agent of the event which will give, or has given, rise to the
claim, following which the Agent shall notify the Parent.

(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 18.3, notify the Agent.

18.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

(b)
that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
18.5
Lender Status Confirmation

(a)
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Agent and without liability to any Obligor, which of the following
categories it falls in:

(i)
not a Qualifying Lender;

(ii)
a Qualifying Lender (other than a Treaty Lender); or

(iii)
a Treaty Lender.

(b)
Where a Lender nominates a branch or affiliate that is not an Existing Lender to
participate in a Facility under Clause 4.5 (Lending Affiliates) that Lender
shall notify the Agent and the Agent shall notify the Parent of the location of
the branch or (as the case may be) the jurisdiction of residence of the
affiliate which will participate and shall confirm in writing to the Agent (who
shall send a copy of such notification to the Parent), for the





--------------------------------------------------------------------------------




benefit of the Agent and without liability to any Obligor, which of the
following categories the nominee falls in:
(i)
not a Qualifying Lender;

(ii)
a Qualifying Lender (other than a Treaty Lender); or

(iii)
a Treaty Lender.

(c)
If a New Lender, Increase Lender, branch or affiliate (nominated under
Clause 4.5 (Lending Affiliates) fails to indicate its status in accordance with
this Clause 18.5 then such New Lender, Increase Lender, branch or affiliate
shall be treated for the purposes of this Agreement (including by each Obligor)
as if it is not a Qualifying Lender until such time as it notifies the Agent
which category applies (and the Agent, upon receipt of such notification, shall
inform the Parent). For the avoidance of doubt, a Transfer Certificate,
Assignment Agreement or Increase Confirmation shall not be invalidated by any
failure of a Lender to comply with this Clause 18.5.

18.6
Stamp taxes

The Parent shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that such Finance Party
incurs in relation to all stamp duty, documentary, property transfer,
registration and other similar Taxes payable in respect of any Finance Documents
save for any Taxes payable in respect of an assignment or transfer pursuant to
Clause 30 (Changes to the Lenders) and except regarding Luxembourg registration
duties payable due to a registration, submission or filing by a Secured Party of
any Finance Document where such registration submission or filing is or was not
required to maintain or preserve the rights of the Secured Parties under the
Finance Documents.
18.7
VAT

(a)
All amounts expressed to be payable under a Finance Document (other than any
Hedging Agreement) by any Party to a Finance Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document (other than any
Hedging Agreement) and such Finance Party is required to account to the relevant
tax authority for the VAT, that Party must pay to such Finance Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document (other than any Hedging Agreement), and any Party other than the
Recipient (the "Relevant Party") is required by the terms of any Finance
Document (other than any Hedging Agreement) to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(i)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time





--------------------------------------------------------------------------------




as paying that amount) an additional amount equal to the amount of the VAT. The
Recipient must (where this paragraph (i) applies) promptly pay to the Relevant
Party an amount equal to any credit or repayment the Recipient receives from the
relevant tax authority which the Recipient reasonably determines relates to the
VAT chargeable on that supply; and
(ii)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall at the same time reimburse or
indemnify (as the case may be) such Finance Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Finance Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

(d)
Any reference in this Clause 18.7 (VAT) to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994.

(e)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party shall
promptly provide such Finance Party with details of that Party's VAT
registration and any such other information as is reasonably requested in
connection with such Finance Party's VAT reporting requirements in relation to
such supply.

18.8
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party; and

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable passthru percentage
or other information required under the Treasury Regulations or other official
guidance including intergovernmental agreements) as that other Party reasonably
requests for the purposes of that other Party's compliance with FATCA.

(b)
If a Party confirms to another Party pursuant to 18.8(a)(i) above that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.





--------------------------------------------------------------------------------




(c)
Paragraph (a) above shall not oblige any Finance Party to do anything which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any policy of that Finance Party;

(iii)
any fiduciary duty; or

(iv)
any duty of confidentiality.

(d)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) above (including,
for the avoidance of doubt, where paragraph (c) above applies), then:

(i)
if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such Party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

(ii)
if that Party failed to confirm its applicable passthru percentage then such
Party shall be treated for the purposes of the Finance Documents (and payments
made thereunder) as if its applicable passthru percentage is 100%,

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
18.9
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Parent, the Agent and the other Finance Parties.

19.
INCREASED COSTS

19.1
Increased costs

(a)
Subject to Clause 19.3 (Exceptions) the Parent shall, within three (3) Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any Change in Law (or in the
interpretation, administration or application of any law or regulation); (ii)
compliance with any law or regulation made after the date of this Agreement (or,
if later, the date it became a Party to this Agreement); or (iii) the
implementation or application of, or compliance with, Basel III or CRD IV or any
law or regulation that implements or applies Basel III or CRD IV.

(b)
In this Agreement:

"Basel III" means:




--------------------------------------------------------------------------------




(i)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(ii)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(iii)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

"CRD IV" means:
(iv)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

(v)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

"Increased Costs" means:
(vi)
a reduction in the rate of return from a Facility or on a Finance Party's (or
its Affiliate's) overall capital;

(vii)
an additional or increased cost; or

(viii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document or Letter of Credit.
19.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 19.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Parent.

(b)
Each Finance Party shall, with a demand by the Agent, provide a certificate
(giving reasonable details of the circumstances giving rise to such claim and
the calculation of the Increased Cost) confirming the amount of its Increased
Costs.

19.3
Exceptions





--------------------------------------------------------------------------------




(a)
Clause 19.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(i)
attributable to a Tax Deduction required by law to be made by an Obligor;

(ii)
attributable to a FATCA Deduction required to be made by a Party;

(iii)
compensated for by Clause 18.3 (Tax indemnity) (or would have been compensated
for under Clause 18.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 18.3 (Tax indemnity) applied);

(iv)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

(v)
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (or, if later, the
date it became a Party to this Agreement) (but excluding any amendment arising
out of Basel III or CRD IV) ("Basel II") or any other law or regulation which
implements Basel II (whether such implementation, application or compliance is
by a government, regulator, Finance Party or any of its Affiliates).

(b)
In this Clause 19.3 reference to a "Tax Deduction" has the same meaning given to
the term in Clause 18.1 (Definitions).

20.
OTHER INDEMNITIES

20.1
Currency indemnity

(a)
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i)
making or filing a claim or proof against that Obligor; or

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three (3) Business Days
of demand, indemnify the Arranger and each other Secured Party to whom that Sum
is due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.
(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

20.2
Other indemnities





--------------------------------------------------------------------------------




The Parent shall (or shall procure that an Obligor will), within three (3)
Business Days of demand, indemnify the Arranger and each other Secured Party
against any cost, loss or liability incurred by it as a result of:
(a)
the occurrence of any Event of Default;

(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 35 (Sharing among the Lenders);

(c)
funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

(d)
issuing or making arrangements to issue a Letter of Credit requested by the
Parent or a Borrower in a Utilisation Request but not issued by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of a Finance Party's gross negligence or wilful misconduct); or

(e)
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Parent.

20.3
Indemnity to the Agent

The Parent shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:
(a)
investigating any event which it reasonably believes is a Default; or

(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

21.
MITIGATION BY THE LENDERS

21.1
Mitigation

(a)
Each Finance Party shall, in consultation with the Parent, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 11.1 (Illegality) (or, in respect of the Issuing Bank, Clause 11.2
(Illegality in relation to Issuing Bank)), Clause 18 (Tax Gross Up and
Indemnities) or Clause 19 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

21.2
Limitation of liability

(a)
The Parent shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 21.1 (Mitigation).





--------------------------------------------------------------------------------




(b)
A Finance Party is not obliged to take any steps under Clause 21.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

22.
COSTS AND EXPENSES

22.1
Transaction expenses

The Parent shall within ten (10) Business Days of demand pay (or procure
payment) to the Agent, the Arrangers, the Issuing Bank and the Security Agent
the amount of all out-of-pocket costs and expenses (including legal fees subject
to agreed caps (if any)) reasonably incurred by any of them (and, in the case of
the Security Agent, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:
(a)
this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

(b)
any other Finance Documents executed after the date of this Agreement.

22.2
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 36.10 (Change of currency), the Parent shall,
within ten (10) Business Days of demand, reimburse each of the Agent and the
Security Agent for the amount of all costs and expenses (including legal fees
subject to agreed caps (if any)) reasonably incurred by the Agent and the
Security Agent (and, in the case of the Security Agent, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.
22.3
Enforcement and preservation costs

The Parent shall, within ten (10) Business Days of demand, pay (or procure the
payment) to the Arrangers and each other Secured Party the amount of all costs
and expenses (including legal fees) incurred by it in connection with the
enforcement of or the preservation of any rights under any Finance Document and
the Transaction Security and any proceedings instituted by or against the
Security Agent as a consequence of taking or holding the Transaction Security or
enforcing these rights.
23.
GUARANTEE AND INDEMNITY

23.1
Guarantee and indemnity

Each Guarantor and CCML irrevocably and unconditionally, jointly and severally:
(a)
guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor's obligations under the Finance Documents;

(b)
undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due (allowing for any applicable grace period) under or in
connection with any Finance Document, that Guarantor or, in the case of CCML,
CCML shall immediately on demand pay that amount as if it was the principal
obligor; and

(c)
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such





--------------------------------------------------------------------------------




unenforceability, invalidity or illegality, have been payable by it under any
Finance Document on the date when it would have been due. The amount payable by
a Guarantor or CCML under this indemnity will not exceed the amount it would
have had to pay under this Clause 23 if the amount claimed had been recoverable
on the basis of a guarantee.
23.2
Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
23.3
Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration, examinership or otherwise, without limitation, then the
liability of each Guarantor under this Clause 23 will continue or be reinstated
as if the discharge, release or arrangement had not occurred.
23.4
Waiver of defences

The obligations of each Guarantor and CCML under this Clause 23 will not be
affected by an act, omission, matter or thing which, but for this Clause 23,
would reduce, release or prejudice any of its obligations under this Clause 23
(without limitation and whether or not known to it or any Finance Party)
including:
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Restricted
Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(e)
any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including, without limitation, any change in the
purpose of, any extension of or increase in any facility or the addition of any
new facility under any Finance Document or other document or security;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

(g)
any insolvency or similar proceedings.

23.5
Guarantor Intent





--------------------------------------------------------------------------------




Without prejudice to the generality of Clause 23.4 (Waiver of defences), each
Guarantor and CCML expressly confirms that it intends that this guarantee shall
extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Finance Documents and/or any facility
or amount made available under any of the Finance Documents for the purposes of
or in connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.
23.6
Immediate recourse

Each Guarantor and CCML waives any right it may have of first requiring any
Finance Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Guarantor or CCML under this Clause 23. This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.
23.7
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor or
CCML shall be entitled to the benefit of the same; and

(b)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or CCML or on account of any Guarantor's or CCML's liability under
this Clause 23.

23.8
Deferral of Guarantors' rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor or CCML will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 23:
(a)
to be indemnified by an Obligor;

(b)
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents;

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;





--------------------------------------------------------------------------------




(d)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor or
CCML has given a guarantee, undertaking or indemnity under Clause 23.1
(Guarantee and indemnity);

(e)
to exercise any right of set-off against any Obligor; and/or

(f)
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

If a Guarantor or CCML receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 36 (Payment Mechanics).
23.9
Release of Guarantors' right of contribution

If any Guarantor or CCML (a "Retiring Guarantor") ceases to be a Guarantor in
accordance with the terms of the Finance Documents for the purpose of any sale
or other disposal of that Retiring Guarantor or any Holding Company of that
Retiring Guarantor, then on the date such Retiring Guarantor ceases to be a
Guarantor:
(a)
that Retiring Guarantor is released by each other Guarantor and CCML (as
applicable) from any liability (whether past, present or future and whether
actual or contingent) to make a contribution to any other Guarantor or CCML (as
applicable) arising by reason of the performance by any other Guarantor or CCML
of its obligations under the Finance Documents; and

(b)
each other Guarantor and CCML (as applicable) waives any rights it may have by
reason of the performance of its obligations under the Finance Documents to take
the benefit (in whole or in part and whether by way of subrogation or otherwise)
of any rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

23.10
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
23.11
Guarantee Limitations

The guarantee created under this Clause 23 does not apply to any liability to
the extent that it would result in the guarantee being illegal and with respect
to any Additional Guarantor is subject to the limitations set out in the
Accession Deed applicable to such Additional Guarantor.
23.12
Guarantee Limitations – Luxembourg

(a)
Notwithstanding anything to the contrary in this Agreement or any other Debt
Document (as defined in the Intercreditor Agreement), the aggregate obligations
and liabilities of any Luxembourg Guarantor under this Clause 23 for the
obligations of any Obligor which is not a direct or indirect subsidiary of such
Luxembourg Guarantor shall, together





--------------------------------------------------------------------------------




with any similar guarantee and/or payment obligations (garanties personnelles)
of such Luxembourg Guarantor arising under any other Debt Documents (as defined
in the Intercreditor Agreement), be limited to an aggregate amount not exceeding
the higher of:
(i)
95% of such Luxembourg Guarantor's capitaux propres (as referred to in article
34 of the Luxembourg law dated 19 December 2002 on the commercial register and
annual accounts) determined as at the date on which a demand is made under the
Guarantee, increased by the amount of any Intra-Group Liabilities (without
double counting); and

(ii)
95% of such Luxembourg Guarantor's capitaux propres (as referred to in article
34 of the Luxembourg law dated 19 December 2002 on the commercial register and
annual accounts) determined as at the date of this Agreement, increased by the
amount of any Intra-Group Liabilities (without double counting).

(b)
For the purposes of sub-paragraph (a) above, "Intra-Group Liabilities" shall
mean any amounts owed by such Luxembourg Guarantor to any other member of the
Restricted Group that have not been financed (directly or indirectly) by a
borrowing under the Debt Documents (as defined in the Intercreditor Agreement).

(c)
The guarantee limitation specified in sub-paragraph (a) above shall not apply to
(i) any amounts borrowed by such Luxembourg Guarantor under the Debt Documents
(as defined in the Intercreditor Agreement) and (ii) any amounts borrowed under
the Debt Documents (as defined in the Intercreditor Agreement) and on-lent to
such Luxembourg Guarantor (in any form whatsoever).

23.13
Guarantee Limitations – Ireland

Notwithstanding anything to the contrary in this Agreement, the obligations and
liabilities under this Clause 23 do not apply to any liability to the extent
that it would result in this Clause 23 constituting:
(a)
unlawful financial assistance within the meaning of Section 82 of the Irish
Companies Act 2014); or

(b)
a breach of Section 239 of the Irish Companies Act 2014.

23.14
Acknowledgement Regarding Any Supported QFCs

To the extent that the Finance Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Finance
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)
in the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer





--------------------------------------------------------------------------------




of such Supported QFC and the benefit of such QFC Credit Support (and any
interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Finance Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Finance Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
(b)
As used in this Clause 23.14, the following terms have the following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
24.
REPRESENTATIONS

(a)
Each Obligor makes the representations and warranties set out in this Clause 24
to each Finance Party at the times specified in Clause 24.32 (Times when
representations are made) only and the Parent acknowledges that the Finance
Parties have entered into this Agreement in reliance on these representations
and warranties.

(b)
CCML makes the representations and warranties set out in Clauses 24.2 (Status)
to 24.7 (Governing law and enforcement) with respect to itself only and to each
Finance Party only at the times specified in Clause ‎24.32 (Times when
representations are made) and the Parent acknowledges that the Finance Parties
have entered into this Agreement in reliance on these representations and
warranties.





--------------------------------------------------------------------------------




24.2
Status

(a)
It and each of the Material Companies is a limited liability company or, as the
case may be, limited partnership, duly incorporated or organised (as
applicable), validly existing and in good standing (as applicable) under the law
of its jurisdiction of incorporation or organisation.

(b)
It and each of the Material Companies has the power and authority to own its
assets and carry on its business as it is being conducted.

24.3
Binding obligations

Subject to the Legal Reservations and Perfection Requirements:
(a)
the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and

(b)
(without limiting the generality of paragraph (a) above), each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid and effective.

24.4
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
conflict with:
(a)
any law or regulation applicable to it in any material respect;

(b)
its constitutional documents; or

(c)
any agreement or instrument binding upon it or constitute a default or
termination event (however described) under any such agreement or instrument to
an extent which has or is reasonably expected to have a Material Adverse Effect.

24.5
Power and authority

(a)
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is or will be a party and the transactions contemplated by
those Transaction Documents.

(b)
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

24.6
Validity and admissibility in evidence

(a)
All Authorisations required:

(i)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

(ii)
to make the Transaction Documents to which it is a party admissible in evidence
in its Relevant Jurisdictions,





--------------------------------------------------------------------------------




have been obtained or effected and are in full force and effect, subject to the
Legal Reservations and Perfection Requirements.
(b)
All Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Restricted Group have been obtained or effected and
are in full force and effect except to the extent that the failure to obtain or
effect those Authorisations has or is reasonably likely to have a Material
Adverse Effect.

24.7
Governing law and enforcement

(a)
The choice of the governing law of each Finance Documents will be recognised and
enforced in its jurisdiction of incorporation subject to the Legal Reservations.

(b)
Subject to the Legal Reservations, any judgment obtained in relation to a
Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its jurisdiction of incorporation.

24.8
Insolvency

No:
(a)
corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 28.8 (Insolvency proceedings); or

(b)
creditors' process described in Clause 28.9 (Creditors' process),

has been taken or, to the knowledge of the Parent, threatened in relation to a
Material Company and none of the circumstances described in Clause 28.7
(Insolvency) applies to a Material Company.
24.9
No filing or stamp taxes

Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration, notarial or similar Taxes or
fees be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents except any filing, recording or enrolling
or any tax or fee payable in connection with the Transaction Security which will
be made or paid promptly after the date of the relevant Finance Document,
provided that, for the avoidance of doubt, this Clause 24.9 shall not apply in
respect of any stamp duty, registration or similar tax payable in respect of an
assignment or transfer by a Lender of any of its rights or obligations under a
Finance Document, and provided further that in the case of court proceedings in
a Luxembourg court of the presentation of the Finance Documents – either
directly or by way of reference – to an autorité constituée, such court or
autorité constituée may require registration of all or part of the Finance
Documents with the Administration de l'Enregistement et des Domaines in
Luxembourg, which may result in registration duties, at a fixed rate of EUR 12
or an ad valorem rate which depends on the nature of the registered document,
becoming due and payable.
24.10
No default

(a)
No Event of Default and, on the date of this Agreement and the Closing Date, no
Default is continuing or is reasonably likely to result from the making of any
Utilisation or the





--------------------------------------------------------------------------------




entry into, the performance of, or any transaction contemplated by, any
Transaction Document.
(b)
To the best of its knowledge after due enquiry, no event or circumstance is
outstanding which constitutes (or, with the expiry of a grace period, the giving
of notice, the making of any determination or any combination of any of the
foregoing, would constitute) a default or termination event (however described)
under any other agreement or instrument which is binding on it or any of its
Restricted Subsidiaries or to which its (or any of its Restricted Subsidiaries')
assets are subject which has or is reasonably likely to have a Material Adverse
Effect.

24.11
No misleading information

Save as disclosed in writing to the Agent and the Arranger prior to the date of
this Agreement (or, in relation to the Offering Memorandum, prior to the date of
the Offering Memorandum or, in relation to the delivery of any written
information under paragraph (e) below, prior to or at the same time as the
delivery of such information):
(a)
all material factual information relating to the Restricted Group (taken as a
whole) contained in the Offering Memorandum was true and accurate in all
material respects as at the date of the relevant report or document containing
the information or (as the case may be) as at the date the information is
expressed to be given;

(b)
the Initial ERC and the ERC Model Output have been prepared on the basis of
recent historical information, are based on assumptions believed by the Parent
to be fair and reasonable and have been approved by the board of directors of
the Parent;

(c)
the expressions of opinion or intention provided by or on behalf of an Obligor
for the purposes of the Offering Memorandum were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were believed by the Parent to be fair
and based on reasonable grounds at the time expressed;

(d)
as at the date of approval by the Parent of the Offering Memorandum, no event or
circumstance has occurred or arisen and no information has been omitted from the
Offering Memorandum and no information has been given or withheld that results
in the information, opinions, intentions, forecasts or projections contained in
the Offering Memorandum (taken as a whole) being untrue or misleading in any
material respect; and

(e)
all other written information provided after the date of this Agreement by any
member of the Restricted Group (including its advisers) to a Finance Party (save
for any written information that is expressly provided on an information only
basis pursuant to paragraph (c) of Clause 27.6 (Acquisitions) was true, complete
and accurate and is not misleading, in each case in all material respects as at
the date it was provided (or, in the case of any report or document that relates
to historical matters and is expressed to be accurate as at a particular date,
as at the date so expressed therein) and, in the case of a report or document
prepared by a third party was, true, complete and accurate and is not
misleading, in each case, to the best of its knowledge and belief of the
relevant member of the Restricted Group in all material respects as at the date
it was prepared.

24.12
Financial Statements





--------------------------------------------------------------------------------




(a)
Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied.

(b)
Its unaudited Original Financial Statements fairly represent (subject to
customary year-end adjustments) its financial condition and results of
operations for the relevant period to which they relate.

(c)
Its audited Original Financial Statements give a true and fair view of its
financial condition and results of operations during the relevant financial
year.

(d)
There has been no material adverse change in the assets, business or financial
condition of the Restricted Group taken as a whole since the date of the
Original Financial Statements.

(e)
Its most recent financial statements delivered pursuant to Clause 25.1
(Financial statements):

(i)
subject to paragraph (b) of Clause 25.3 (Requirements as to financial
statements) have been prepared in accordance with the Accounting Principles as
applied to the Original Financial Statements (save in the case of the Cabot
Financial (Luxembourg) S.A.); and

(ii)
give a true and fair view of (if audited) or fairly present (subject to
customary year-end adjustments) (if unaudited) its consolidated (if applicable)
financial condition as at the end of, and consolidated (if applicable) results
of operations for, the period to which they relate.

(f)
There has been no material adverse change in the assets, business or financial
condition of the Restricted Group taken as a whole since the date of the most
recent financial statements delivered pursuant to Clause ‎25.1 (Financial
statements).

(g)
The budgets delivered under Clause 25.4 (Budget) were arrived at after careful
consideration and have been prepared in good faith on the basis of recent
historical information and on the basis of assumptions believed by the Parent to
be reasonable as at the date they were prepared and supplied.

24.13
No proceedings

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief having made due and careful enquiry) been started or
threatened against it or any of its Subsidiaries.
24.14
No breach of laws

(a)
It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has or is reasonably likely to have a Material Adverse Effect.

(b)
No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Restricted Group which have or are reasonably likely to have a Material Adverse
Effect.

24.15
Environmental laws





--------------------------------------------------------------------------------




No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Restricted Group where that claim has or is reasonably likely, if
determined against that member of the Restricted Group, to have a Material
Adverse Effect.
24.16
Taxation

(a)
It (and each member of the Restricted Group) has duly and punctually filed all
income and all other material tax returns (together with all necessary
information relating thereto) and has paid and discharged all taxes imposed upon
it or its assets (in each case within the time period allowed and before the
imposition of any interest or penalties), save, in each case, to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b)
No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or against any member of the Restricted Group) with
respect to Taxes, which would have, or would reasonably be expected to have, a
Material Adverse Effect.

(c)
In respect of a Borrower, it is resident for Tax purposes only in the
jurisdiction of its incorporation.

24.17
Security and Financial Indebtedness

(a)
No Security or Quasi Security exists over all or any of the present or future
assets of any member of the Restricted Group other than as permitted by this
Agreement.

(b)
No member of the Restricted Group has any actual or contingent Financial
Indebtedness outstanding other than as permitted by this Agreement.

24.18
Ranking

The payment obligations of each Obligor under each of the Finance Documents rank
and will at all times rank at least pari passu in right and priority of payment
with all its other present and future unsecured and unsubordinated indebtedness
(actual or contingent) except indebtedness preferred by laws of general
application.
24.19
Good title to assets

It has a good, valid and marketable title to, or valid leases or licences of,
and all appropriate Authorisations to use, the assets necessary to carry on its
business as presently conducted where failure to do so would have, or could be
reasonably expected to have, a Material Adverse Effect.
24.20
Legal and beneficial ownership

It and each of the Obligors is the sole legal and beneficial owner of the
respective material assets over which it purports to grant Security.
24.21
Shares

(a)
The shares of any member of the Restricted Group which are subject to the
Transaction Security are fully paid and not subject to any option to purchase or
similar rights.

(b)
Other than any mandatory provisions required by law, the constitutional
documents of companies whose shares are subject to the Transaction Security do
not and could not





--------------------------------------------------------------------------------




restrict or inhibit any transfer of those shares on creation or enforcement of
the Transaction Security.
(c)
There are no agreements in force or corporate resolutions passed which provide
for the issue or allotment of, or grant any person the right (whether
conditional or otherwise) to call for the issue or allotment of, any share or
loan capital of any member of the Restricted Group (including any option or
right of pre-emption or conversion).

24.22
Intellectual Property

It and each of its Subsidiaries:
(a)
is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted to the extent that failure be so or do so would reasonably
be expected to have a Material Adverse Effect.

(b)
does not (nor does any of its Subsidiaries), in carrying on its businesses,
infringe any Intellectual Property of any third party in any respect which has
or is reasonably likely to have a Material Adverse Effect; and

(c)
has taken all formal or procedural actions (including payment of fees) required
to maintain any material Intellectual Property owned by it where failure to do
so would reasonably be expected to have a Material Adverse Effect.

24.23
Group Structure Chart

As of the date of this Agreement, the Group Structure Chart is true, complete
and accurate in all material respects.
24.24
Obligors

(a)
All Material Companies which are members of the Restricted Group are Guarantors.

(b)
The aggregate of earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as Consolidated EBITDA) and the aggregate gross
assets (excluding goodwill) of the Guarantors (calculated on an unconsolidated
basis and excluding all intra-Restricted Group items and investments in
Restricted Subsidiaries of any member of the Restricted Group) exceeds on the
Closing Date, 85 per cent. of Consolidated EBITDA and consolidated gross assets
(excluding goodwill) of the Restricted Group.

(c)
For the avoidance of doubt, all calculations in connection with: (i)
establishing whether or not any member of the Group is a Material Company; and
(ii) the Guarantor coverage test set out in this Clause 24.24, shall in each
case be calculated in accordance with the Accounting Principles in place as at
the most recent Relevant Effective Date to the date of any such calculation.

24.25
Accounting reference date

The Accounting Reference Date of each member of the Restricted Group is 31
December.
24.26
Centre of main interests and establishments

(a)
The Centre of Main Interest of each Obligor incorporated in the European Union
is situated in its jurisdiction of incorporation.





--------------------------------------------------------------------------------




(b)
No Luxembourg Guarantor has an "establishment" (as that term is used in Article
2(h) of The Council of the European Union Regulation No 1346/2000 on Insolvency
Proceedings) in any jurisdiction.

24.27
Pensions

To the best knowledge and belief of each Obligor, having made due enquiry:
(a)
no member of the Restricted Group has any material liability in respect of any
pension scheme and there are no circumstances which would give rise to such a
liability, which in each case would reasonably be expected to have a Material
Adverse Effect; and

(b)
each member of the Restricted Group is in compliance in all material respects
with all applicable laws and regulations relating to, and the governing
provisions of any of its pension schemes maintained by or for the benefit of any
member of the Restricted Group and/or its employees, where failure to be so in
compliance would reasonably be expected to have a Material Adverse Effect.

24.28
Holding Company

Except:
(a)
as may arise under the Transaction Documents; or

(b)
as permitted under Clause 27.9 (Holding Companies) (ignoring for this purpose
the references to Transaction Security in paragraph (b) thereof),

on or prior to the Closing Date, the Parent has not traded or incurred any
material liabilities or commitments (actual or contingent, present or future).
24.29
Money Laundering Act

(a)
Each Borrower hereby confirms to each Lender that all Utilisations made by it
under this Agreement will:

(i)
be made solely for its own account or for the account of the Restricted Group;
and

(ii)
will not be used for the benefit of any Restricted Party.

(b)
No Obligor, and to the best of the Parent's knowledge, none of its Affiliates:

(i)
is a Restricted Party;

(ii)
to the best of its knowledge has received funds or other property from a
Restricted Party; or

(iii)
to the best of its knowledge is in breach of or is the subject of any action or
investigation under Sanctions.

(c)
Each Obligor and each of its Affiliates have taken reasonable measures to ensure
compliance with the Sanctions.

(d)
Each Obligor and its Affiliates' operations are and have been conducted in
compliance with all applicable anti-money laundering laws and financial record
keeping and reporting requirements, rules, regulations and guidelines (the
"Money Laundering





--------------------------------------------------------------------------------




Laws") and no claim, action, suit, proceeding or investigation by or before any
court or governmental agency, authority or body or any arbitrator involving it
or its Affiliates with respect to Money Laundering Laws is pending and, to the
best of its knowledge, no such claims, actions, suits, proceedings or
investigations are threatened in each case in any relevant jurisdiction.
(e)
No Obligor, nor to the knowledge of any Obligor, any director, officer, agent,
employee of an Obligor or any of its Restricted Subsidiaries is aware of or has
taken any action, directly or indirectly, that has resulted in a violation by
such persons of any applicable anti-bribery law, including but not limited to,
the United Kingdom Bribery Act 2010 (the "UK Bribery Act") and the US Foreign
Corrupt Practices Act of 1977 (the "FCPA"). Furthermore, each of the Obligors
and, to the knowledge of each Obligor, its Restricted Subsidiary have conducted
their businesses in compliance with the UK Bribery Act, the FCPA and similar
laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

24.30
Domiciliation

Cabot Financial (Luxembourg) S.A. is in full compliance with the amended
Luxembourg law dated 31 May 1999 on the domiciliation of companies (and the
relevant regulations).
24.31
Anti-Boycott

No representation, warranty, covenant or other provision in Clauses 24.29 and
27.3 shall give rise to any obligation that constitutes a breach of Council
Regulation (EC) No 2271/96, as amended.
24.32
Times when representations made

(a)
All the representations and warranties in this Clause 24 are made by each
Original Obligor on the date of this Agreement.

(b)
All the representations and warranties in this Clause 24 are deemed to be made
by each Obligor on the Closing Date.

(c)
The Repeating Representations are deemed to be made by each Obligor and to the
extent applicable by CCML, on the date of each Utilisation Request, on each
Utilisation Date, on the first day of each Interest Period on the date of each
Extension Request and on the date of each Notice of Extension.

(d)
The Repeating Representations and the representations set out in Clause 24.20
(Legal and beneficial ownership) and Clause 24.21 (Shares) are deemed to be made
by each Additional Obligor in respect of itself on the day on which it becomes
(or it is proposed that it becomes) an Additional Obligor.

(e)
Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

25.
INFORMATION UNDERTAKINGS





--------------------------------------------------------------------------------




The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
In this Clause 25:
"Annual Financial Statements" means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 25.1 (Financial statements).
"Monthly Financial Statements" means the financial statements delivered
pursuance to paragraph (c) of Clause 25.1 (Financial statements).
"Quarterly Financial Statements" means the financial statements delivered
pursuant to paragraph (b) of Clause 25.1 (Financial statements).
25.1
Financial statements

The Parent shall supply to the Agent in sufficient copies for all the Lenders:
(a)
as soon as they are available, but in any event within 120 days after the end of
each of its Financial Years:

(i)
its audited consolidated financial statements for that Financial Year; and

(ii)
the audited (to the extent required by law to be audited) financial statements
(to the extent required by law to be produced) (consolidated if appropriate) of
each Obligor for that Financial Year;

(b)
as soon as they are available, but in any event within 60 days after the end of
each Financial Quarter of each of its Financial Years its consolidated financial
statements for that Financial Quarter; and

(c)
as soon as they are available, but in any event within 30 days after the end of
each month its financial statements on a consolidated basis for that month (to
include cumulative management accounts for the Financial Year to date).

25.2
Provision and contents of Compliance Certificate

(a)
The Parent shall supply a Compliance Certificate to the Agent with each set of
its audited consolidated Annual Financial Statements and each set of its
consolidated Quarterly Financial Statements and as otherwise required pursuant
to this Agreement.

(b)
A Compliance Certificate delivered in accordance with paragraph (a) above shall,
amongst other things, set out (in reasonable detail) computations as to
compliance with Clause 26 (Financial Covenants) (but only where the Parent is
required to demonstrate in such Compliance Certificate compliance with the LTV
Ratios in accordance with the provisions of Clause 26.3 (Financial testing)),
computations as to the LTV Ratio and the SSRCF LTV Ratio (regardless of whether
the Parent is required to demonstrate in such Compliance Certificate compliance
with the provisions of Clause 26.3 (Financial testing) but provided that where
the Parent is not required to demonstrate such compliance, if the computations
as to the LTV Ratio and the SSRCF LTV Ratio show that the Parent would not, were
it required to demonstrate compliance with the provisions of Clause 26.3
(Financial testing), comply with such provisions, it will not constitute a
breach of the terms of this Agreement or constitute a Default or an Event of
Default) and ERC in respect of the relevant Quarter Date together with a
certification that:





--------------------------------------------------------------------------------




(i)
in respect of any Compliance Certificate delivered with the consolidated Annual
Financial Statements and the consolidated Quarterly Financial Statements and
subject to paragraph (b)(iii) of Clause 25.3 (Requirements as to financial
statements) below, ERC as at the last day of the period to which the relevant
financial statements relate is identical to the gross amount used as the basis
for the calculation of the purchased asset value as reported in the balance
sheet of the relevant financial statements (together with a calculation showing
how ERC has been used in calculating the purchased asset value for the relevant
balance sheet date);

(ii)
subject to paragraph (b)(iii) of Clause 25.3 (Requirements as to financial
statements) below, there has been no material changes to the methodology used to
calculate ERC in respect of the Portfolio Accounts compared to the methodology
set out in the ERC Model;

(iii)
ERC has been prepared on the basis of recent historical information and based on
assumptions believed by the Parent to be fair and reasonable; and

(iv)
in respect of the Compliance Certificate delivered with the consolidated Annual
Financial Statements only, confirm compliance with Clause 27.17 (Guarantors) and
identifying which members of the Restricted Group that are Material Companies.

(c)
Each Compliance Certificate shall be signed by two directors of the Parent (one
of which being the chief financial officer of the Parent) and, if required to be
delivered with the consolidated Annual Financial Statements of the Parent, shall
be reported on by the Parent's Auditors (provided that the Parent's Auditors are
prepared to provide such a report) in the form agreed by the Parent and the
Majority Lenders.

25.3
Requirements as to financial statements

(a)
The Parent shall procure that each set of Annual Financial Statements and
Quarterly Financial Statements and Monthly Financial Statements includes a
balance sheet, profit and loss account, cashflow statement, ERC, computations as
to the LTV Ratio and (in respect of the Monthly Financial Statements only) the
SSRCF LTV Ratio (regardless of whether the Parent is required to demonstrate
compliance with the provisions of Clause 26.3 (Financial testing)) and, to the
extent that the LTV Ratios have been tested by reference to any such financial
statements in accordance with the provisions of Clause 26.3 (Financial testing),
financial covenant calculations as at the last day of the period to which the
relevant financial statements relate. In addition the Parent shall procure that:

(i)
each set of Annual Financial Statements shall be audited by the Auditors;

(ii)
each set of Quarterly Financial Statements is accompanied by a statement by the
directors of the Parent commenting on the performance of the Restricted Group
for the Financial Quarter to which the financial statements relate and the
Financial Year to date and any other material developments or proposals
affecting the Restricted Group or its business; and

(iii)
each set of Monthly Financial Statements is accompanied by a statement by the
directors of the Parent commenting on the performance of the Restricted Group





--------------------------------------------------------------------------------




for the Month to which the financial statements relate and the Financial Year to
date, including the management board pack detailing such key performance
indicators of the business, strategy, market updates and any other indicators as
the directors of the Parent routinely use to describe the performance of the
Restricted Group together with any portfolio collections performance data broken
down monthly by portfolio, including the actual performance versus the
forecasts. The portfolio collections performance data provided pursuant to this
paragraph (iii) shall include such material key performance indicators
(including but not limited to ERC performance) for each Relevant Geography as
are customarily and routinely used by the directors of the Parent with respect
to such Relevant Geography from time to time.
(b)
Each set of financial statements delivered pursuant to Clause 25.1 (Financial
statements):

(i)
shall be certified by a director of the relevant company as giving a true and
fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), subject to customary year end
adjustments, its financial condition and operations as at the date as at which
those financial statements were drawn up and, in the case of the Annual
Financial Statements, shall be accompanied by any letter addressed to the
management of the relevant company by the Auditors and accompanying those Annual
Financial Statements;

(ii)
in the case of Annual Financial Statements and the Quarterly Financial
Statements shall be accompanied by a statement by the directors of the Parent
comparing actual performance for the period to which the financial statements
relate to:

(A)
the projected performance for that period set out in the Budget; and

(B)
the actual performance for the corresponding period in the preceding Financial
Year of the Group; and

(iii)
shall be prepared in accordance with the Accounting Principles or, in the
respect of ERC, the ERC Model, unless, in relation to any set of financial
statements or ERC, the Parent notifies the Agent that (1) there has been a
change in the Accounting Principles or the accounting practices of the
Restricted Group (for the avoidance of doubt, including any change to the manner
in which ERC is used as the basis for calculation of the purchased asset value
for the purposes of the Annual Financial Statements or the Quarterly Financial
Statements) and its Auditors delivers to the Agent the information referred to
in the following subparagraphs (A) and (B) as appropriate, or (2) there has been
a material change in the methodology used to calculate ERC and arising as a
result of a change determined by the Restricted Group's portfolio valuation
committee or accounting practices and the Parent delivers to the Agent the
information referred to in the following subparagraphs (A) and (B) below as
appropriate:

(A)
a description of any change necessary for (1) those financial statements to
reflect the Accounting Principles or, as the case may be, that Obligor's
Original Financial Statements were prepared, or (2) ERC to reflect the
determination of the Restricted Group's portfolio valuation committee or
accounting practices; and





--------------------------------------------------------------------------------




(B)
sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Lenders to determine whether Clause 26 (Financial
Covenants) has been complied with ((but only to the extent that the LTV Ratios
have been tested by reference to such financial statements in accordance with
the provisions of Clause 26.3 (Financial testing)), to compare any LTV Ratio and
SSRCF LTV Ratio to any previous calculations thereof provided under this
Agreement (regardless of whether the Parent is required to demonstrate
compliance with the provisions of Clause 26.3 (Financial testing)) and to make
an accurate comparison between the financial position indicated in (1) those
financial statements and the Original Financial Statements, and (2) the relevant
ERC and the Initial ERC as calculated prior to any such change in methodology.

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.
(c)
If the Parent notifies the Agent of a change in accordance with
paragraph (b)(iii) above, the Parent and the Agent shall enter into negotiations
in good faith with a view to agreeing any amendments to this Agreement which are
necessary as a result of the change. These amendments will be such as to ensure
that the change does not result in any material alteration in the commercial
effect of the obligations contained in this Agreement. If any amendments are
agreed they shall take effect and be binding on each of the Parties in
accordance with their terms (subject to the Agent receiving the prior consent of
the Majority Lenders).

(d)
Without prejudice to paragraph (c) above it is agreed that the Parent may, at
any time, with the prior consent of the Majority Lenders change the Accounting
Principles to US GAAP.

(e)
At any time whilst:

(i)
an Event of Default is continuing; and/or

(ii)
the Majority Lenders reasonably suspect:

(A)
a potential or actual breach of Clause 26.1 (Financial condition);

(B)
a potential or actual default under Clause 28.1 (Non-payment); and/or

(C)
a potential non compliance of financial statements or management accounts with
the requirements of the Accounting Principles or the applicable accounting
practices and financial reference periods,

the Agent may:
(iii)
notify the Parent, stating the questions or issues (and a brief background
thereto) which the Agent wishes to discuss with the Auditors (or another firm of
accountants auditing the Annual Financial Statements of the relevant company).
If the Parent has not responded to such notification in a manner reasonably
satisfactory to the Majority Lenders within five (5) Business Days after the





--------------------------------------------------------------------------------




receipt of such notification from the Agent, the Parent must ensure that the
Auditors (or, as the case may be, the relevant other firm of accountants
auditing the Annual Financial Statements of the relevant company) are
authorised:
(A)
to discuss (and the Parent shall be entitled to participate in any such
discussions) the financial position of each member of the Restricted Group with
the Agent on request from the Agent (acting on instructions of the Majority
Lenders); and

(B)
to disclose to the Agent (with a copy to the Parent) for the Finance Parties any
information which the Agent may reasonably request; and/or

(iv)
to the extent permitted by any obligations or duties of confidentiality or
restrictions as to the disclosure of information (in each case whether
contractual, by reason of any law or regulation, fiduciary, or otherwise)
applying to a member of the Group, require that each member of the Restricted
Group permits the Agent and/or the Security Agent access during regular business
hours and at times reasonably convenient to the management and on reasonable
notice to inspect the premises and assets, and to take copies and extracts from
the books, accounts and records, of each member of the Restricted Group and meet
and discuss matters with senior management of the Restricted Group (and each
Obligor undertakes that it shall permit such access, and the Parent undertakes
that it shall ensure that each member of the Restricted Group will permit such
access) (together with the rights in paragraph (e)(iii) the "Access Rights"),

and, in each case, reasonably incurred fees and expenses shall be for the
account of the Parent, save that in the case of the Agent's exercise of its
Access Rights solely in reliance on paragraph (e)(iii) above reasonably incurred
fees and expenses shall be for the account of the Parent only:
(A)
if the event(s) referred to in paragraphs 25.3(e)(ii)(A), (e)(ii)(B) or
(e)(ii)(C) above and relied upon by Majority Lenders to instruct the Agent to
exercise its Access Rights constitute a Default; or

(B)
in the case that the event(s) referred to in paragraphs 25.3(e)(ii)(A),
(e)(ii)(B) or (e)(ii)(C) above and relied upon by Majority Lenders to instruct
the Agent to exercise its Access Rights do not constitute a Default, in respect
of the Agent's first exercise of its Access Rights solely in reliance on
paragraph (e)(ii) above. Any fees or expenses incurred in connection with any
subsequent exercise by the Agent of its Access Rights solely in reliance on
paragraph (e)(ii) above that is not covered by paragraph (A) above shall be for
the account of the Finance Parties.

(v)
The Parent and each relevant member of the Restricted Group shall only be
required to comply with the requirements of paragraph (e)(iv) above if:

(A)
the Agent or the Security Agent (as the case may be) has first communicated its
concerns and its request for information or explanation to the Parent;





--------------------------------------------------------------------------------




(B)
the Parent and the Agent or Security Agent (as the case may be) have discussed
in good faith the issues arising and the Parent has supplied such further
information and explanation as it is reasonably able; and

(C)
having taken the steps in paragraphs (A) and (B) above, the Agent or Security
Agent (as the case may be) acting reasonably is not satisfied with the
information and/or explanations provided,

((A), (B) and (C) together being the "Discussion Process").
(vi)
If the Agent and/or the Security Agent exercises its rights under
paragraph (e)(iv) above, it will use all reasonable endeavours to make the scope
and nature of the enquiry undertaken no more extensive than is necessary for the
purpose of investigating the source and/or consequences of the Default (or
events having triggered it) which has triggered the exercise of such rights and
to maintain the cost to the Group of that enquiry at a reasonable level, and all
information obtained as a result of such access shall be subject to the
confidentiality restrictions set out in Clause 43 (Confidentiality).

(vii)
Notwithstanding paragraphs (v) and (vi) above, each Party agrees that they shall
act promptly during the Discussion Process and without prejudice to this
paragraph (e), if the Discussion Process has not been completed within ten
Business Days of the Agent or Security Agent first communicating its concerns,
then the Agent shall be entitled to exercise any of its rights that it has in
paragraph (e)(iv) above.

(f)
Notwithstanding any other term of this Agreement, no Event of Default shall
occur, or be deemed to occur, as a result of any restriction on the identity of
the Parent's Auditors contained in this Agreement, being prohibited, unlawful,
ineffective, invalid or unenforceable pursuant to the Audit Laws.

25.4
Budget

(a)
The Parent shall supply to the Agent in sufficient copies for all the Lenders,
as soon as the same becomes available but in any event within 30 days of the
start of each of its Financial Years, an annual Budget for that financial year.

(b)
The Parent shall ensure that each Budget:

(i)
includes a monthly projected consolidated profit and loss, balance sheet and
cashflow statement for the Group and projected financial covenant calculations;

(ii)
is accompanied by a reasonably detailed commentary from the senior management of
the Group explaining the main drivers of the Budget on a revenue, cost and
cashflow basis;

(iii)
includes a monthly breakdown of projections for each month of that Financial
Year including projections of ERC;

(iv)
subject to paragraph (b) of Clause 25.3 (Requirements as to financial
statements), is prepared in accordance with the Accounting Principles and the
accounting practices and financial reference periods applied to financial
statements under Clause 25.1 (Financial statements); and





--------------------------------------------------------------------------------




(v)
has been approved by the board of directors of the Parent.

(c)
If the Parent materially updates or changes the Budget, it shall promptly
following (but in any event not later than ten (10) Business Days of) the update
or change being made deliver to the Agent, in sufficient copies for each of the
Lenders, such updated or changed Budget together with a written explanation of
the main changes in that Budget.

25.5
Group companies

The Compliance Certificate supplied with its Annual Financial Statements shall
confirm which members of the Restricted Group are Material Companies and that
the aggregate of earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as Consolidated EBITDA, as defined in Clause ‎‎26
(Financial Covenants), and aggregate gross assets (excluding goodwill) of the
Guarantors in each case (calculated on an unconsolidated basis and excluding all
intra-Restricted Group items and investments in Restricted Subsidiaries of any
member of the Restricted Group) exceeds 85 per cent. of Consolidated EBITDA (as
defined in Clause ‎‎26 (Financial Covenants)) and aggregate gross assets
(excluding goodwill) of the Restricted Group.
25.6
Presentations

(a)
At least two of the directors of the Parent (one of whom shall be the chief
financial officer) will give a presentation to the Finance Parties in every
Financial Year (or at the reasonable request of the Agent if an Event of Default
has occurred and is continuing) about the on-going business and financial
performance of the Restricted Group.

(b)
The Parent will invite the Lenders to any public call held for holders of any of
the Notes and give the Lenders reasonable notice of such calls, provided that no
Lender may speak during such calls other than to register its attendance.

25.7
Year-end

No member of the Restricted Group shall change its Accounting Reference Date.
25.8
Unrestricted Subsidiaries

If any Subsidiaries of the Parent have been designated as Unrestricted
Subsidiaries, the information delivered under Clauses 25.1 (Financial
statements), 25.2 (Provision and contents of Compliance Certificate) and 25.4
(Budget) will include reasonably detailed information as to the financial
condition of the Restricted Group separate from that of the Unrestricted
Subsidiaries.
25.9
Information: miscellaneous

The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):
(a)
at the same time as they are dispatched, copies of all documents required by law
to be dispatched by the Parent or any Obligors to its creditors generally (or
any class of them);

(b)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Restricted Group, and which, if adversely determined, are
reasonably likely to have Material Adverse Effect;





--------------------------------------------------------------------------------




(c)
promptly upon becoming aware of them, the details of any labour disputes which
are current, threatened or pending against any member of the Restricted Group
and which, if adversely determined, are reasonably likely to have a Material
Adverse Effect;

(d)
promptly, details of any material acquisition by, or any disposal, merger or
voluntary liquidation or Permitted Reorganisation of any Material Company or any
other material change to the structure of the Restricted Group;

(e)
promptly, such information as the Security Agent may reasonably require about
the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents;

(f)
promptly upon becoming aware of them, the details of any Environmental Claim
which is current, threatened or pending against any member of the Restricted
Group, together with copies of all environmental reports and investigations in
relation to such Environmental Claim, which has or is reasonably likely to have
a Material Adverse Effect;

(g)
at the same time as they are dispatched, copies of all documents and other
information provided to the holders of the Notes (or the Notes Trustee on their
behalf);

(h)
to the extent that the aggregate Insurance Proceeds including Excluded Insurance
Proceeds (each as defined in Clause 12.3 (Disposal Proceeds and Insurance
Proceeds) in any Financial Year exceed £5,000,000 (or its equivalent), promptly
upon becoming aware of them, details of any such insurance claims in respect of
those Insurance Proceeds;

(i)
promptly upon becoming aware of them and only to the extent permitted by any
obligations or duties of confidentiality or restrictions as to the disclosure of
information (in each case whether contractual, by reason of any law or
regulation, fiduciary, or otherwise) applying to a member of the Group, details
of any regulatory investigations that could reasonably be expected to have a
Material Adverse Effect;

(j)
promptly upon becoming aware of them, details of the written information
provided on an information only basis, pursuant to paragraph (c) of Clause 27.6
(Acquisitions) being not materially true, complete and accurate or being
materially misleading; and

(k)
promptly on request, such further information regarding the financial condition,
assets and operations of the Restricted Group and/or any member of the
Restricted Group (including any requested amplification or explanation of any
item in the financial statements, budgets or other material provided by any
Obligor under this Agreement) and any changes to senior management of the Parent
as any Finance Party through the Agent may reasonably request.

25.10
Notification of default

(a)
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon its becoming aware of such Default (unless
that Obligor is aware that a notification has already been provided by another
Obligor).

(b)
If the Agent has reasonable grounds for believing that a Default has occurred
and is continuing, it may request, and promptly upon such request by the Agent,
the Parent shall supply to the Agent, a certificate signed by two of its
directors or senior officers





--------------------------------------------------------------------------------




on its behalf certifying, to the best of the knowledge and belief of the
directors and/or senior officers, that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).
25.11
"Know your customer" checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with know your customer or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary know your customer or other similar checks under all
applicable laws and regulations, including the USA PATRIOT Act, pursuant to the
transactions contemplated in the Finance Documents.
(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary know your customer or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

(c)
The Parent shall, by not less than ten (10) Business Days' prior written notice
to the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Restricted Subsidiaries becomes an
Additional Obligor pursuant to Clause 32 (Changes to the Obligors).

(d)
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Agent or any Lender to comply
with know your customer or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or
on behalf of any prospective new Lender) in order for the Agent or such Lender
or any prospective new Lender to carry out and be satisfied it has complied with
all necessary know your customer or other similar checks under all





--------------------------------------------------------------------------------




applicable laws and regulations pursuant to the accession of such Restricted
Subsidiary to this Agreement as an Additional Obligor.
25.12
Audit Right

The Agent, once every six Months (and no less than 6 Months after the previous
such appointment), shall have the right to request that any firm that falls
within the definition of "Auditors", Grant Thornton, or in each case a firm of
similar standing, in each case as is agreed with the Parent (acting reasonably)
be appointed to prepare a cash reconciliation of collections against the
forecasts in the business and the ERC outputs of the model linked to actual
performance and following consultation with the Parent to answer any reasonable
queries that the Agent may have in relation to such audit. Subject to agreeing a
cap (all parties acting reasonably), the Parent shall pay any reasonable costs
of that firm directly incurred in connection with such audit.
26.
FINANCIAL COVENANTS

26.1
Financial condition

(a)
The Parent shall ensure that on each Test Date the LTV Ratio does not exceed
0.75.

(b)
The Parent shall ensure that on each Test Date the SSRCF LTV Ratio does not
exceed 0.275.

26.2
Financial definitions

In this Agreement:
"Additional Shareholder Funding" means the net cash proceeds received by the
Parent directly or indirectly from the Investors after the Closing Date from (i)
any subscription in cash for shares of the Parent or capital contribution to the
Parent that does not result in the occurrence of a Change of Control or (ii) any
New Shareholder Loan.
"ERC" means the aggregate amount of estimated remaining collections projected to
be received by the Restricted Group from the Portfolio during the period of 84
Months, as calculated by the ERC Model as at the last day of the Month most
recently ended prior to the date of calculation which most accurately reflects
the latest performance of the portfolios.
"ERC Model" means the models and methodologies that the Parent uses to calculate
the value of its loan portfolio and those of its Subsidiaries, consistently with
its most recent audited financial statements as of the date of such
determination.
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
"Financial Year" means the annual accounting period of the Restricted Group
ending on the Accounting Reference Date in each year.
"LTV Ratio" means, in respect of any date of calculation, the aggregate
Financial Indebtedness of the Restricted Group less cash and Cash Equivalent
Investments held by the Restricted Group as of such date (other than cash or
Cash Equivalent Investments in an amount equal to amounts collected by the
Restricted Group on behalf of third-party clients and held by the Restricted
Group as of such date), divided by ERC (provided that in relation to testing
dates other than on any Quarter Date ERC shall be adjusted to give effect to
purchases or disposals of performing,




--------------------------------------------------------------------------------




sub-performing or charged off accounts, loans, receivables, mortgages debentures
or claims or other similar assets or instruments or portfolios thereof
(including through the use of Right to Collect Accounts) made since the last day
of the Month most recently ended prior to the date of calculation on the basis
of estimates made on a pro forma basis by management acting in good faith).
"SSRCF LTV Ratio" means, in respect of any date of calculation, the aggregate
drawn amount of the Facilities together with any hedging liabilities which under
the terms of the Intercreditor Agreement rank pari passu with liabilities under
the Facilities in the application of the proceeds of enforcement of Transaction
Security, less cash and Cash Equivalent Investments held by the Restricted Group
as of such date (other than cash or Cash Equivalent Investments in an amount
equal to amounts collected by the Restricted Group on behalf of third-party
clients and held by the Restricted Group as of such date), divided by ERC
(provided that in relation to testing dates other than on any Quarter Date or
the last day of any Month, ERC shall be adjusted to give effect to purchases or
disposals of performing, sub-performing or charged off accounts, loans,
receivables, mortgages debentures or claims or other similar assets or
instruments or portfolios thereof (including through the use of Right to Collect
Accounts) made since the last day of the Month most recently ended prior to the
date of calculation on the basis of estimates made on a pro forma basis by
management acting in good faith). In calculating ERC for the purposes of the
SSRCF LTV Ratio only, ERC shall not include ERC from members of the Group in
respect of which the Lenders do not benefit from a first ranking Security
interest over that member of the Group's shares and material assets.
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
"Test Condition" means the aggregate Base Currency Amount of all Utilisations
and Ancillary Outstandings (excluding any Letters of Credit, guarantee, bond or
letters of credit other than to the extent issued in relation to or to support
Financial Indebtedness) exceeds 20 per cent. of the Total Commitments.
"Test Date" means, in respect of the LTV Ratio, each Quarter Date on which the
Test Condition is met and, in respect of the SSRCF LTV Ratio, each Quarter Date
and the last day of each Month to which each set of Monthly Financial Statements
relate.
26.3
Financial testing

The financial covenants set out in Clause 26.1 (Financial condition) shall only
be tested on a Test Date, and if so tested will be calculated in accordance with
the Accounting Principles, wherever appropriate and by reference to each of the
applicable financial statements:
(a)
in the case of the LTV Ratio, delivered pursuant to paragraphs (a)(i) and (b) of
Clause 25.1 (Financial statements) and/or each Compliance Certificate delivered
pursuant to Clause 25.2 (Provision and contents of Compliance Certificate); and

(b)
in the case of the SSRCF LTV Ratio, delivered pursuant to paragraph (c) of
Clause 25.1 (Financial statements) and/or each Compliance Certificate delivered
pursuant to Clause 25.2 (Provision and contents of Compliance Certificate).

26.4
Equity cure

(a)
Subject to the terms of this Clause 26.4, if, (i) in the case of LTV Ratio and
the SSRCF LTV Ratio, on the date of the delivery of a Compliance Certificate in
accordance with





--------------------------------------------------------------------------------




Clause 25.2 (Provision and contents of Compliance Certificate), and (ii) in the
case of the SSRCF LTV Ratio on the date of delivery of the Monthly Financial
Statements where in relation to such period a Test Date has occurred, the Parent
is in breach of its obligations under Clause 26.1 (Financial condition) on the
relevant Test Date being reported on in that Compliance Certificate or for the
Month which the Monthly Financial Statements relate to (the "Breach"), the
Parent shall be entitled to remedy the Breach by giving notice to the Agent (the
"Cure Notice") and receiving the proceeds of Additional Shareholder Funding no
later than 20 Business Days after the due date for delivery to the Agent of such
Compliance Certificate or Monthly Financial Statements (the "Cure Date")
provided that the Parent may not apply the proceeds of Additional Shareholder
Funding provided pursuant to this Clause 26.4:
(i)
more than three times during the life of the Facilities or in respect of any two
consecutive Financial Quarters; or

(ii)
for another purpose under the Finance Documents or Note Documents other than a
cure of a breach of obligations under Clause 26.1 (Financial condition).

(b)
Immediately following the receipt of the Additional Shareholder Funding in
accordance with paragraph (a) above, the financial covenants in Clause 26.1
(Financial condition) shall be retested and the result of the retesting shall
apply for determining whether there has been a breach of this Agreement.

(c)
If the Parent remedies a breach of its obligations under Clause 26.1 (Financial
condition) in accordance with paragraph (a) before the Cure Date, the relevant
Cure Notice shall be accompanied by a revised Compliance Certificate indicating
compliance with the financial covenants in Clause 26.1 (Financial condition).

(d)
If at any time after a Test Date but prior to the date of delivery of (i) the
Compliance Certificate in respect of such Test Date (or, if earlier, the date
that such Compliance Certificate should have been delivered), or (ii) the
Monthly Financial Statement in respect of such Month or, if earlier, the date
that such Monthly Financial Statement should have been delivered, the Parent:

(i)
determines that it is likely to be in breach of its obligations under
Clause 26.1 (Financial condition) upon delivery of a Compliance Certificate in
respect of such Test Date or Monthly Financial Statement in respect of such
Month (as applicable);

(ii)
receives Additional Shareholder Funding before delivery of that Compliance
Certificate or Monthly Financial Statement (as applicable) or, if earlier, the
date that such Compliance Certificate or Monthly Financial Statement (as
applicable) should have been delivered; and

(iii)
designates (by written notice to the Agent) such Additional Shareholder Funding
as being provided pursuant to this Clause 26.4,

such Additional Shareholder Funding shall be treated as referred to above in
this Clause 26.4 and will be subject to the requirements and restrictions in
this Clause 26.4, except that no breach shall occur.
27.
GENERAL UNDERTAKINGS





--------------------------------------------------------------------------------




The undertakings in this Clause 27 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
27.1
Restrictive Covenants

Each Obligor shall comply with the covenants set out in Schedule 14 (Restrictive
covenants).
27.2
Authorisations

Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation (other than as may be no
longer required pursuant to a Permitted Reorganisation) required under any
applicable law or regulation:
(a)
of a Relevant Jurisdiction to enable it to perform its obligations under the
Transaction Documents to which it is a party;

(b)
of a Relevant Jurisdiction to ensure, subject to the Legal Reservations and the
Perfection Requirements, the legality, validity, enforceability or admissibility
in evidence of any Transaction Document to which it is a party; and

(c)
of a Relevant Jurisdiction or any jurisdiction where it conducts its business to
carry on its business except to the extent that failure to obtain or comply with
those Authorisations could not reasonably be expected to have a Material Adverse
Effect.

27.3
Compliance with laws

(a)
Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) comply in all respects with all laws and regulations to
which it may be subject, if failure so to comply has or is reasonably likely to
have a Material Adverse Effect.

(b)
Other than to the extent that such undertaking would conflict with Council
Regulation (EC) No. 2271/96 (as amended), each Obligor shall (and the Parent
shall ensure that each member of the Restricted Group will) not, and shall not
permit or authorise any other person to, directly or indirectly, use, lend, make
payments of, contribute or otherwise make available, all or any part of the
proceeds of the Facilities to fund any trade, business or other activities: (i)
involving or for the benefit of any Restricted Party, or (ii) in any other
manner that could result in any Obligor or its Affiliates, or any Lender being
in breach of any Sanctions or becoming a Restricted Party.

(c)
No part of the proceeds of any Loan will be used, directly or indirectly, for
any payments that would constitute a violation of any applicable anti-bribery
law.

27.4
Taxation

(a)
Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) pay and discharge all Taxes imposed upon it or its assets
within the time period allowed without incurring penalties unless and only to
the extent that:

(i)
such payment is being contested in good faith by appropriate proceedings;

(ii)
adequate reserves established in accordance with the Accounting Principles are
being maintained for such Taxes and the costs required to contest them; and

(iii)
such payment can be lawfully withheld and failure to pay such Taxes is not
reasonably likely to have a Material Adverse Effect.





--------------------------------------------------------------------------------




(b)
No Obligor may change its residence for Tax purposes.

27.5
Change of business

Other than pursuant to a Permitted Reorganisation, the Parent shall procure that
no substantial change is made to the general nature of the business of the
Obligors or the Restricted Group taken as a whole from that carried on by the
Restricted Group at the date of the 2016 Amendment and Restatement Agreement,
provided that, for the avoidance of doubt, operations by the Obligors and/or the
Restricted Group in relation to any debt servicing business, debt litigation or
debt collection activities (or in each case any associated activities) shall not
constitute such a change.
27.6
Acquisitions

(a)
Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no other member of the Restricted Group will) undertake the
acquisition of:

(i)
a company or any shares or equivalent ownership interest or securities or a
business or undertaking (or, in each case, any interest in any of them); or

(ii)
Portfolio Accounts.

(b)
Paragraph (a) above does not apply to:

(i)
an acquisition of a company or any shares or equivalent ownership interest or
securities or a business or undertaking (or, in each case, any interest in any
of them) which is a Permitted Acquisition or Permitted Joint Venture;

(ii)
an acquisition of a Portfolio Account which is a Permitted Acquisition;

(iii)
the acquisition or incorporation of a newly formed company;

(iv)
an acquisition by a member of the Restricted Group from another member of the
Restricted Group provided that such acquisition is permitted by the provisions
of Schedule 14 (Restrictive covenants);

(v)
Permitted Reorganisations; or

(vi)
an acquisition of securities that are Cash Equivalent Investments.

(c)
In the case of making a Permitted Acquisition that constitutes a "Business
Acquisition" as defined in the definition of "Permitted Acquisition", the Parent
shall deliver (or shall procure that the relevant member of the Group delivers)
to the Agent (on an information only basis and without any liability including
without limitation for the content therein) the most recent audited accounts of,
and management information with respect to, the acquired business.

27.7
Joint Ventures

(a)
No Obligor shall (and the Parent shall ensure that no member of the Group will):

(i)
enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in a Joint Venture; or





--------------------------------------------------------------------------------




(ii)
transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to a Joint Venture (or agree to do any of the
foregoing),

if that Joint Venture is established, or carries on its principal business in a
country that is a Sanctioned Jurisdiction.
27.8
Intra-Group Transfers

Notwithstanding any other provision of this Agreement:
(a)
no Obligor may transfer, assign or otherwise dispose of any asset to any
non-Obligor if, as a result of such transfer, assignment or disposition, the
test in paragraph (a)(ii) of Clause ‎27.17 (Guarantors) would not be met if
tested on a pro forma basis taking into account such transfer, assignment or
disposition;

(b)
no Obligor may transfer, assign or otherwise dispose of any asset that is
subject to the Transaction Security to any other Obligor, where Transaction
Security will not upon or immediately following such transfer be in place in
respect of such asset following the assignment, transfer or disposition; and

(c)
the Parent may not designate any member of the Restricted Group as an
Unrestricted Subsidiary if, as a result of such designation, the test in
paragraph (a)(ii) of Clause ‎27.17 (Guarantors) would not be met if tested on a
pro forma basis taking into account such designation.

27.9
Holding Companies

No Holdco shall trade, carry on any business, own any assets or incur any
liabilities except for:
(a)
the holding of shares in Subsidiaries and Joint Ventures not prohibited by this
Agreement;

(b)
the ownership of intra-Group debit balances, intra-Group credit balances and
other credit balances in bank accounts, cash and Cash Equivalent Investments but
(subject to the Agreed Security Principles) only if those credit balances, cash
and Cash Equivalent Investments are subject to the Transaction Security;

(c)
the making of Intra-Group Loans or loans to the extent that (subject to the
Agreed Security Principles) such loans are subject to Transaction Security;

(d)
Security and guarantees (or similar) permitted under Schedule 14 (Restrictive
covenants);

(e)
the entry into and performance of its obligations (and incurrence of
liabilities) under the Transaction Documents and Pari Passu Debt Documents (as
defined in the Intercreditor Agreement and the Marlin Intercreditor Agreement)
to which it is a party;

(f)
subject to the relevant creditors (or an appointed representative on their
behalf) acceding to the Intercreditor Agreement and the Marlin Intercreditor
Agreement as secured creditors or as unsecured creditors in each case ranking
behind the Pari Passu Creditors (in each case howsoever defined), the entry into
and performance of its obligations (and incurrence of liabilities) under the
customary documentation relating thereto to which it is a party;





--------------------------------------------------------------------------------




(g)
the granting of Transaction Security to the Finance Parties in accordance with
the terms of the Finance Documents;

(h)
the provision of administrative, managerial, financial statement accounting and
legal services to other members of the Restricted Group of a type customarily
provided by a Holding Company to its Subsidiaries and the ownership of assets
necessary to provide such services;

(i)
subject to the Intercreditor Agreement, the making of or receipt of any
Permitted Payment; and

(j)
general corporate administration and compliance activities including without
limitation those relating to entering into engagements and other service
contracts on behalf of the Group, paying overhead costs and filing fees and
other ordinary course expenses (such as audit fees and Taxes), other related
activities and periodic reporting requirements.

27.10
Preservation of assets

Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) maintain in good working order and condition (ordinary
wear and tear excepted) all of its assets necessary in the conduct of its
business where failure to do so would reasonably be expected to have a Material
Adverse Effect.
27.11
Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.
27.12
Insurance

(a)
Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) maintain insurances on and in relation to its material
business and assets of an insurable nature against those risks and to the extent
as is usual for companies carrying on the same or substantially similar
business, where failure to do so would reasonably be expected to have a Material
Adverse Effect.

(b)
All insurances must be with reputable independent insurance companies or
underwriters.

27.13
Pensions

The Parent shall ensure that all pension schemes operated by or maintained for
the benefit of any member of the Restricted Group and/or any of their employees
are fully funded to the extent required by their terms and applicable laws where
failure to do so would reasonably be expected to have a Material Adverse Effect.
27.14
Share capital

No Obligor shall (and the Parent shall ensure no member of the Restricted Group
will) issue any shares except:




--------------------------------------------------------------------------------




(a)
by the Parent to its direct Holding Company, paid for in full upon issue and
which by their terms are not redeemable before the Termination Date and where
such issue does not lead to a Change of Control of the Parent;

(b)
shares by a member of the Restricted Group to another member of the Restricted
Group (other than the Parent (save in the case of Cabot Credit Management Group
Limited (formerly Cabot Financial Holdings Group Limited), who may issue to the
Parent)) and/or pro-rata to its minority shareholder(s) where (if the existing
shares of the Subsidiary are the subject of the Transaction Security) the
newly-issued shares held by the member of the Restricted Group also become
subject to the Transaction Security on the same terms; or

(c)
in connection with a Permitted Joint Venture.

27.15
Amendments

No Obligor shall (and the Parent shall ensure that no member of the Restricted
Group will) amend, vary, novate, supplement, supersede, waive or terminate any
term of the Note Documents or documents relating to any Pari Passu Notes (as
defined in the Intercreditor Agreement) or Replacement Debt relating to the
Notes or Pari Passu Notes (as defined in the Intercreditor Agreement) which
brings forward the maturity or any amortisation of the Notes, the Pari Passu
Notes (as defined in the Intercreditor Agreement) or such Replacement Debt (as
applicable).
27.16
Treasury Transactions

No Obligor shall (and the Parent will procure that no members of the Restricted
Group will) enter into any Treasury Transaction, other than:
(a)
the hedging transactions documented by the Hedging Agreements;

(b)
spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

(c)
any Treasury Transaction entered into in the ordinary course of business for the
hedging of actual or projected real exposures arising in the ordinary course of
a member of the Restricted Group's commercial activities and not for speculative
purposes, including for the avoidance of doubt, the Existing Cap.

27.17
Guarantors

(a)
The Parent shall ensure that subject to the Agreed Security Principles and
paragraphs (b) and (c) below:

(i)
all Material Companies which are members of the Restricted Group, and any member
of the Restricted Group that is or becomes a guarantor in respect of the 2023
Cabot Notes or any of the Existing Notes, are Guarantors (in the case of any
member of the Restricted Group that is or becomes a guarantor in respect of the
2023 Cabot Notes or any of the Existing Notes, before or simultaneously to
becoming a guarantor in respect of the 2023 Cabot Notes or any of the Existing
Notes); and

(ii)
the aggregate of the earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA) of the
Guarantors for





--------------------------------------------------------------------------------




each Financial Year and the aggregate gross assets (excluding goodwill) of the
Guarantors (in each case calculated on an unconsolidated basis and excluding all
intra-Restricted Group items and investments in Restricted Subsidiaries of any
member of the Restricted Group) represents not less than 85 per cent. of
Consolidated EBITDA for the corresponding Financial Year and consolidated gross
assets (excluding goodwill) of all members of the Restricted Group,
respectively, in each case calculated by reference to the most recently
delivered set of Annual Financial Statements of the Group delivered under
Clause 25.1 (Financial statements) and adjusted to give pro forma effect to any
acquisitions (including through mergers or consolidations) and dispositions that
have taken place prior to the date on which the Financial Year ends.
(b)
Each Obligor must use, and must procure that the relevant person uses, all
reasonable endeavours lawfully available to avoid any unlawfulness or personal
liability. This includes agreeing to a limit on the amount guaranteed. The Agent
may (but shall not be obliged to) agree to such a limit if, in its opinion, to
do so would avoid the relevant unlawfulness or personal liability.

(c)
Subject to the Agreed Security Principles, any member of the Restricted Group
that becomes a Material Company and any Material Company acquired in accordance
with this Agreement after the Closing Date shall become a Guarantor and grant
Security as the Agent may require (acting reasonably) and shall accede to the
Intercreditor Agreement as soon as practicable and in any event within 45 days
of delivery of any Annual Financial Statements delivered under Clause 25.1
(Financial statements) or within (i) in the case of any Material Company
established or incorporated in England and Wales, as soon as is reasonably
practicable and in any event, 60 days of its acquisition or (ii) in the case of
any other Material Company, as soon as is reasonably practicable and in any
event, 90 days of its acquisition, as the case may be.

27.18
Unrestricted Subsidiaries

(a)
Subject to paragraph (c) of Clause 27.8 (Intra-Group Transfers), nothing in this
Agreement shall restrict the Parent from designating any of its Subsidiaries as
being Unrestricted Subsidiaries provided that such Subsidiary meets the
requirements for such designation set out in Schedule 14 (Restrictive
covenants).

(b)
If a member of the Restricted Group is designated as an Unrestricted Subsidiary,
each Obligor will (i) ensure that the Unrestricted Subsidiary does not (and
will, for so long as it is an Unrestricted Subsidiary, not) legally or
beneficially own shares in any Restricted Subsidiary; and (ii) use its
reasonable endeavours to ensure that no member of the Restricted Group has any
material liabilities (including pension, environmental and Tax liabilities) to
or in respect of the Unrestricted Subsidiary and if any such material liability
arises the Parent will promptly notify the Agent and procure that the
Unrestricted Subsidiary becomes a Restricted Subsidiary as soon as reasonably
practicable and in any event within 20 Business Days of the first date on which
the Parent is aware of the material liability.

27.19
Further assurance

(a)
Each Obligor shall (and the Parent shall procure that each member of the
Restricted Group will) promptly do all such acts or execute all such documents
(including





--------------------------------------------------------------------------------




assignments, transfers, mortgages, charges, notices and instructions) as the
Security Agent may reasonably specify (and in such form as the Security Agent
may reasonably require in favour of the Security Agent or its nominee(s)):
(i)
to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;

(ii)
to confer on the Security Agent or confer on the Finance Parties Security over
any property and assets of that Obligor located in any jurisdiction equivalent
or similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or

(iii)
to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.

(b)
Each Obligor shall (and the Parent shall procure that each member of the
Restricted Group shall) take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the Finance Parties by or
pursuant to the Finance Documents.

(c)
Paragraphs (a) and (d) above shall be subject to the Agreed Security Principles
in relation to any Security granted after the date of this Agreement. Each
Obligor must use, and must procure that any other member of the Restricted Group
that is a potential provider of Transaction Security uses, all reasonable
endeavours lawfully available to avoid or mitigate the legal constraints on the
provision of Security provided for in the Agreed Security Principles.

27.20
Note Purchase Condition

(a)
For the purposes of this Clause 27.20:

(b)
"Pari Debt Amount" shall mean the total principal amount of the Notes,
Replacement Debt, Indebtedness incurred in connection with any Permitted
Purchase Obligations and Term Debt issued by the Restricted Group as at the 2019
Effective Date or as at the effective date of any amendment and restatement
agreement in relation to this Agreement or amendment agreement in relation to
this Agreement (as applicable) entered into after the date of the 2019 Amendment
and Restatement Agreement (a “Relevant Effective Date”); and

(c)
"Repurchase" shall mean a prepayment, purchase, defeasement or redemption (or
otherwise retirement for value) of any Notes, Replacement Debt, Indebtedness
incurred in connection with any Permitted Purchase Obligations or Term Debt
provided that prepayment, purchase, defeasement or redemption (or other
retirement) of any Notes, Replacement Debt, Indebtedness incurred in connection
with any Permitted Purchase Obligations or Term Debt made solely with the
proceeds of Additional Indebtedness (as defined in the Intercreditor Agreement)
permitted to be incurred under the Intercreditor Agreement shall not be a
"Repurchase".





--------------------------------------------------------------------------------




(d)
Members of the Restricted Group may Repurchase any Notes, Replacement Debt,
Indebtedness incurred in connection with any Permitted Purchase Obligations or
Term Debt:

(i)
if the aggregate principal amount of all Notes, Replacement Debt, Indebtedness
incurred in connection with any Permitted Purchase Obligations and Term Debt
Repurchased since the 2019 Effective Date or after a Relevant Effective Date (as
applicable) does not exceed 35 per cent. of the corresponding Pari Debt Amount;

(ii)
to the extent that the aggregate principal amount of all Notes, Replacement
Debt, Indebtedness incurred in connection with any Permitted Purchase
Obligations and Term Debt Repurchased since the 2019 Effective Date or after a
Relevant Effective Date (as applicable) exceeds 35 per cent. but is 50 per cent.
or less of the corresponding Pari Debt Amount, if the Parent ensures that such
Repurchase is matched by a simultaneous cancellation of the Commitments so that
the Commitments are reduced by the same proportion as that by which the
aggregate principal amount of the Notes, Replacement Debt, Indebtedness incurred
in connection with any Permitted Purchase Obligations and Term Debt being
Repurchased corresponds to the corresponding Pari Debt Amount and (to the extent
necessary as a result of such cancellation) prepayment of outstanding
Utilisations, in the order of application contemplated by Clause 12.4
(Application of mandatory prepayments); and

(iii)
to the extent that the aggregate principal amount of all Notes, Replacement
Debt, Indebtedness incurred in connection with any Permitted Purchase
Obligations and Term Debt Repurchased since the 2019 Effective Date or after a
Relevant Effective Date (as applicable) exceeds 50 per cent. of the
corresponding Pari Debt Amount, if the Parent ensures that such Repurchase is
matched by a simultaneous cancellation of the Commitments so that the
Commitments are reduced by the same amount as that by which the Notes,
Replacement Debt, Indebtedness incurred in connection with any Permitted
Purchase Obligations and Term Debt are being Repurchased and (to the extent
necessary as a result of such cancellation) prepayment of outstanding
Utilisations, in the order of application contemplated by Clause 12.4
(Application of mandatory prepayments).

(e)
No Repurchase may be made:

(i)
while an Event of Default is continuing or would result from such Repurchase; or

(ii)
if the Restricted Group would not be in compliance with the financial covenants
set out in Clause 26.1 (Financial condition) on a pro forma basis after taking
into account such Repurchase and to be certified in a Compliance Certificate
delivered prior to the making of the Repurchase (amended to set out calculations
in respect of the LTV Ratio and SSRCF Ratio only and as calculated by reference
to the last day of the most recently ended calendar Month).

27.21
ERC Model





--------------------------------------------------------------------------------




Each Obligor shall ensure that the terms of the ERC Model are not amended,
modified or waived, without the prior written consent of the Agent (acting
reasonably) other than where (i) such amendments, modifications or waivers
relate to reporting format changes for internal management purposes which would
not affect the Lenders or (ii) changes are made in accordance with
sub-paragraph (b)(iii) of Clause 25.3 (Requirements as to financial statements).
27.22
Bank Accounts

(a)
Each Obligor's bank accounts (and the Parent shall procure that each member of
the Restricted Group's bank accounts) save, in each case, for any Excluded Bank
Accounts, are held with a Lender, an Affiliate of a Lender or an Acceptable
Bank.

(b)
Each Obligor (and the Parent shall procure that each member of the Restricted
Group) shall keep any monies held on trust for third parties segregated from
monies belonging to it in separate bank accounts.

28.
EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 28 is an Event of
Default (save for Clause 28.20 (Acceleration)).
28.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
(a)
in respect of any payments of principal or Interest, its failure to pay is
caused by administrative or technical error or a Disruption Event and payment is
made within three (3) Business Days of its due date; and

(b)
in respect of any other payment (which does not fall within paragraph (b)
above), payment is made within five (5) Business Days of its due date.

28.2
Financial covenants

The Parent does not comply with the provisions of paragraphs (a) or (b) of
Clause 26.1 (Financial condition) subject to Clause 26.4 (Equity cure) and
provided that to the extent that paragraph (a) of Clause 26.1 (Financial
condition) is satisfied on a subsequent Test Date and paragraph (b) is satisfied
on two subsequent successive Test Dates (and Compliance Certificates have been
delivered in respect of such future Test Dates in accordance with this
Agreement), any such non-compliance shall be deemed to be waived for all
purposes under the Finance Documents. For the avoidance of doubt, prior to the
delivery of such subsequent Compliance Certificates demonstrating compliance any
of the rights under Clause 28.20 (Acceleration) may be exercised and to the
extent so exercised the deemed waiver under this Clause 28.2 shall not apply.
28.3
Financial statements

(a)
An Obligor does not comply with the provisions of Clauses 25.1 (Financial
statements), 25.2 (Provision and contents of Compliance Certificate) and
paragraphs (a) and (b) of Clause 25.3 (Requirements as to financial statements).

(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within five (5) Business Days of the
earlier of (i) the





--------------------------------------------------------------------------------




Agent giving notice to the Parent or relevant Obligor (as the case may be) and
(ii) the Parent or an Obligor (as the case may be) becoming aware of the failure
to comply.
28.4
Other obligations

(a)
An Obligor does not comply with any provision of the Finance Documents to which
it is a party (other than those referred to in Clause 28.1 (Non-payment),
Clause 28.2 (Financial covenants) and Clause 28.3 (Financial statements)).

(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within fifteen (15) Business Days of
the earlier of (i) the Agent giving notice to the Parent or the relevant
Obligor, as the case may be, and (ii) the Parent or an Obligor, as the case may,
be becoming aware of the failure to comply.

28.5
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents to which it is a party or any other document delivered by or
on behalf of any Obligor under or in connection with any Finance Document to
which it is a party is or proves to have been incorrect or misleading (in the
case of any statement or representation which is not subject to a materiality
threshold in accordance with its terms, in any material respect) when made or
deemed to be made and, if the circumstances causing such misrepresentation are
capable of remedy within such period, such Obligor shall have failed to remedy
such circumstances within fifteen (15) Business Days of the earlier of (i) the
Agent giving notice to the Parent or the relevant Obligor, as the case may be,
and (ii) the Parent or the relevant Obligor, as the case may be, becoming aware
of the failure to comply.
28.6
Cross default

(a)
Any Financial Indebtedness of any member of the Restricted Group is not paid
when due nor within any originally applicable grace period.

(b)
Any Financial Indebtedness of any member of the Restricted Group is declared to
be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described).

(c)
Any commitment for any Financial Indebtedness of any member of the Restricted
Group is cancelled or suspended by a creditor of any member of the Restricted
Group as a result of an event of default (however described).

(d)
Any creditor or note trustee or other representative of any member of the
Restricted Group becomes entitled to declare any Financial Indebtedness of any
member of the Restricted Group due and payable prior to its specified maturity
as a result of an event of default (however described).

(e)
No Event of Default will occur under this Clause 28.6 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than £10,000,000 (or its equivalent in any
other currency or currencies) and excluding in any case any Financial
Indebtedness to the extent owed by one member of the Restricted Group to another
member of the Restricted Group.

28.7
Insolvency





--------------------------------------------------------------------------------




The occurrence of any of the following:
(a)
An Obligor or a Material Company is unable or admits inability to pay its debts
as they fall due or is deemed (other than as a result of its assets being less
that its liabilities) to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (other than in respect of the
Finance Documents) with a view to rescheduling any of its indebtedness.

(b)
A moratorium is declared in respect of any indebtedness of any Obligor or
Material Company.

28.8
Insolvency proceedings

(a)
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

(i)
the suspension of payments, winding-up, dissolution, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any Obligor or Material Company;

(ii)
a composition, compromise, assignment or arrangement with any creditor of any
Obligor or Material Company;

(iii)
the appointment of a liquidator, receiver, administrative receiver,
administrator, examiner, compulsory manager or other similar officer in respect
of any Obligor or Material Company or any of its assets;

(iv)
enforcement of any Security over any assets of any Obligor or Material Company,

and in particular, as regards any Luxembourg Guarantor, no "faillite", "gestion
controlee", "suspension des paiements", "concordat judiciaire" or "liquidation
judiciaire".
(b)
Paragraph (a) shall not apply to:

(i)
any winding-up petition, case or proceeding which is frivolous or vexatious and
is discharged, stayed or dismissed within fourteen (14) days of commencement; or

(ii)
any Permitted Reorganisation.

28.9
Creditors' process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of an Obligor
or a Material Company having an aggregate value of £15,000,000 and is not
discharged within twenty (20) Business Days.
28.10
Unlawfulness and invalidity

(a)
It is or becomes unlawful for any person (other than a Finance Party) that is a
party to a Finance Document to perform any of its obligations thereunder or any
Transaction Security created or expressed to be created or evidenced by the
Transaction Security Documents ceases to be effective or any subordination
created under the Intercreditor





--------------------------------------------------------------------------------




Agreement is or becomes unlawful, ineffective or unenforceable, in each case in
a manner which materially adversely affects the interests of the Lenders under
the Finance Documents.
(b)
Any obligation or obligations of any person (other than a Finance Party) under
any Finance Documents are not (subject to the Legal Reservations) or cease to be
legal, valid, binding or enforceable and the cessation materially adversely
affects the interests of the Lenders under the Finance Documents.

28.11
Intercreditor Agreement

Any member of the Restricted Group or any Structural Creditor (as defined in the
Intercreditor Agreement) that is party to the Intercreditor Agreement fails to
comply in any material respect with the provisions of, or does not perform its
obligations under, the Intercreditor Agreement and if the non-compliance or
failure to perform is capable of remedy, it is not remedied within fifteen (15)
Business Days of the earlier of the Agent giving notice to that party or that
party becoming aware of the non-compliance or failure to perform.
28.12
Change of ownership

(a)
After the Closing Date, an Obligor (other than the Parent) ceases to be a
wholly-owned Subsidiary of the Parent other than as a result of a Permitted
Reorganisation or transaction permitted under this Agreement; or

(b)
An Obligor ceases to own at least the same percentage of shares in a Material
Company as on the Closing Date, except as a result of a Permitted Reorganisation
or transaction permitted under this Agreement.

28.13
Audit qualification

The Auditors of the Restricted Group qualify the audited annual consolidated
financial statements of the Parent:
(a)
on the grounds that the Auditors are unable to prepare those financial
statements on a going concern basis (other than such qualification which arises
solely because of a potential breach of the covenant set out it Clause 26.1
(Financial condition));

(b)
where that qualification is otherwise in terms or as to issues which would be
reasonably likely to materially and adversely affect the interests of the
Finance Parties taken as a whole under the Finance Documents; or

(c)
on the basis of non-disclosure or inaccurate disclosure.

28.14
Expropriation

The authority or ability of any member of the Restricted Group to conduct its
business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalisation, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person in
relation to any member of the Restricted Group or its respective assets which
has or is reasonably likely to have a Material Adverse Effect.
28.15
Repudiation and rescission of agreements





--------------------------------------------------------------------------------




(a)
An Obligor rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or any of the Transaction Security to which it is a
party.

(b)
Any Obligor rescinds or purports to rescind or repudiates or purports to
repudiate any Note Document in whole or in part where to do so has or is, in the
reasonable opinion of the Majority Lenders, likely to have a material adverse
effect on the interests of the Lenders under the Finance Documents taken as a
whole.

28.16
Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced in relation to the
Transaction Documents or the transactions contemplated in the Transaction
Documents or against any member of the Restricted Group or its respective assets
which has or is reasonably likely to have a Material Adverse Effect.
28.17
Material adverse change

Any event or circumstance occurs which has a Material Adverse Effect.
28.18
Cessation of business

An Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business.
28.19
Failure to refinance bonds

Any Existing Notes are not refinanced in full by the date falling 90 days before
the scheduled principal repayment date specified in the relevant Existing Notes.
28.20
Acceleration

(a)
On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:

(i)
cancel the Total Commitments and/or Ancillary Commitments at which time they
shall immediately be cancelled;

(ii)
declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable;

(iii)
declare that all or part of the Utilisations be payable on demand, at which time
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders;

(iv)
declare that cash cover in respect of each Letter of Credit is immediately due
and payable at which time it shall become immediately due and payable;

(v)
declare that cash cover in respect of each Letter of Credit is payable on demand
at which time it shall immediately become due and payable on demand by the Agent
on the instructions of the Majority Lenders;





--------------------------------------------------------------------------------




(vi)
declare all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities to be immediately due and
payable, at which time they shall become immediately due and payable;

(vii)
declare that all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities be payable on demand, at
which time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders;

(viii)
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

(b)
Following the occurrence of an Event of Default under Clause 28.1 (Non-payment)
as a result of non-payment or non cash cover of an amount which has fallen due
to be paid to any Lender in accordance with paragraph 12.2(e)(ii) of Clause 12.2
(Exit Discussions) or paragraph (b)(ii) of Clause 12.1 (Exit), if the Majority
Lenders have not exercised their right of acceleration under paragraph (a)
above, the relevant Lender or Lenders who have given a Negative Decision, shall
be deemed to constitute the Majority Lenders and shall have the right to direct
the Agent to exercise any of the rights listed in sub-paragraphs (i) to (viii)
in paragraph (a) above.

29.
INVESTMENT GRADE STATUS

29.1
For so long as the Notes (or any Permitted Financial Indebtedness issued by a
member of the Restricted Group to refinance or replace the Notes or in exchange
for the Notes) have an Investment Grade Status (the "Suspense Period"), the
following clauses of this Agreement shall not apply:

(a)
Clauses 25.6 (Presentations) and 25.7 (Year-end);

(b)
Clauses 27.12 (Insurance), 27.13 (Pensions), 27.14 (Share capital) and 27.16
(Treasury Transactions).

29.2
Any obligations arising under the Clauses specified in Clause 29.1 above
(including, without limitation, obligations with respect to any Compliance
Certificate required to be delivered during or with respect to any period that
ends during a Suspense Period insofar as those obligations concern the
certification of matters that are no longer applicable as a result of this
Clause 29), and, in the case that a Suspense Period ceases to apply, any events
or circumstances properly taken at any time during a Suspense Period (and not
taken in contemplation of the Suspense Period coming to an end) that would but
for this Clause 29 have given rise to a misrepresentation, breach, Default or
Event of Default and which would as a result of the Suspense Period ceasing to
apply constitute a misrepresentation, breach, Default or Event of Default, shall
be deemed not to give rise to a misrepresentation, breach, Default or Event of
Default.

30.
CHANGES TO THE LENDERS

30.1
Assignments and transfers by the Lenders

Subject to this Clause 29 and to Clause 31 (Restriction on Debt Purchase
Transactions), a Lender (the "Existing Lender") may:
(a)
assign any of its rights; or





--------------------------------------------------------------------------------




(b)
transfer by novation any of its rights and obligations,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
30.2
Conditions of assignment or transfer

(a)
Subject to paragraph (b) below, an Existing Lender must consult with the Parent
for five (5) Business Days before it may make an assignment or transfer in
accordance with Clause 30.1 (Assignments and transfers by the Lenders) unless
the assignment or transfer is:

(i)
to another Lender or an Affiliate of a Lender;

(ii)
to any bank or financial institution on the Approved List; or

(iii)
if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender; or

(iv)
made at a time when an Event of Default is continuing.

(b)
Notwithstanding anything else in this Agreement, in no circumstances may an
Existing Lender make an assignment or transfer to, or enter into any
sub-participation with, a person:

(i)
that is a Sanctioned Person or that is incorporated or established, or carries
on business, in a jurisdiction that is a Sanctioned Jurisdiction; or

(ii)
is a Competitor,

unless that person is already a Lender, and any assignment or transfer purported
to be made other than in compliance with this condition shall be void ab initio.
(c)
The Approved List may be amended at any time and from time to time with the
prior written consent of the Agent (acting on the instruction of the Majority
Lenders) and the Parent.

(d)
The consent of the Issuing Bank is required for any assignment or transfer by an
Existing Lender of any of its rights and/or obligations under any of the
Facilities (other than a transfer by DNB Bank ASA, London Branch to DNB (UK)
Limited as its Affiliate).

(e)
An assignment will only be effective on:

(i)
receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender;

(ii)
the New Lender entering into the documentation required for it to accede as a
party to the Intercreditor Agreement; and

(iii)
the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to a New





--------------------------------------------------------------------------------




Lender, the completion of which the Agent shall promptly notify to the Existing
Lender and the New Lender.
(f)
The amount of the Existing Lender's Commitment assigned or transferred must be a
minimum of £1,000,000 and in integral multiples of £1,000,000 unless the
assignment or transfer is:

(i)
to another Lender or an Affiliate of a Lender;

(ii)
if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender;

(iii)
made at a time when an Event of Default is continuing; or

(iv)
of all of the relevant Existing Lender's Commitment (and not part thereof).

(g)
A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 30.5 (Procedure for transfer)
is complied with.

(h)
If:

(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office or nominates a branch or affiliate that
is not an Existing Lender to participate in any of the Facilities under
Clause 4.5 (Lending Affiliates); and

(ii)
as a result of circumstances existing at the date the assignment, transfer,
change or nomination, an Obligor would be obliged to make a payment to the New
Lender, affiliate or Lender acting through its new Facility Office or branch
under Clause 19.1 (Increased costs) or Clause 18 (Tax Gross Up and Indemnities),

then the New Lender, affiliate or Lender acting through its new Facility Office
or branch is only entitled to receive payment under those Clauses to the same
extent as the Existing Lender or Lender acting through its previous Facility
Office would have been if the assignment, transfer, change or nomination had not
occurred. This paragraph (h) shall not apply, (i) in respect of an assignment or
transfer made in the ordinary course of the primary syndication of the
facilities or (ii) in relation to Clause 18.2 (Tax gross up), to a Treaty Lender
that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph 18.2(g)(ii)(B) of
Clause 18.2 (Tax gross up) if the Obligor making the payment has not made a
Borrower DTTP Filing in respect of that Treaty Lender.
(i)
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

(j)
The Agent, acting solely for this purpose as an agent of the Parent and
Borrowers, shall maintain a copy of each Transfer Certificate, Assignment
Agreement and Increase





--------------------------------------------------------------------------------




Confirmation delivered to it and a register for the recording of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Utilisations owing or attributable to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive absent manifest error, and the Obligors, the Agent and the Lenders
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Parent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
30.3
Assignment or transfer fee

Unless the Agent otherwise agrees and excluding an assignment or transfer (i) to
an Affiliate of a Lender, (ii) to a Related Fund or (iii) made in connection
with primary syndication of the Facilities, the New Lender shall, on the date
upon which an assignment or transfer takes effect, pay to the Agent (for its own
account) a fee of £2,500.
30.4
Limitation of responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor or any other member of the Group
of its obligations under the Transaction Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(c)
Nothing in any Finance Document obliges an Existing Lender to:

(i)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 29; or





--------------------------------------------------------------------------------




(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Transaction
Documents or otherwise.

30.5
Procedure for transfer

(a)
Subject to the conditions set out in Clause 30.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

(b)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the transfer to such New Lender.

(c)
Subject to Clause 30.9 (Pro rata interest settlement), on the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the "Discharged Rights and
Obligations");

(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Restricted Group and the New Lender have assumed and/or acquired the same
in place of that Obligor and the Existing Lender;

(iii)
the Agent, the Arrangers, the Security Agent, the New Lender, the other Lenders,
the Issuing Bank and any relevant Ancillary Lender shall acquire the same rights
and assume the same obligations between themselves and in respect of the
Transaction Security as they would have acquired and assumed had the New Lender
been an Original Lender with the rights, and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Agent, the Arrangers,
the Security Agent, any Issuing Bank and any relevant Ancillary Lender and the
Existing Lender shall each be released from further obligations to each other
under the Finance Documents; and

(iv)
the New Lender shall become a Party as a "Lender".

30.6
Procedure for assignment

(a)
Subject to the conditions set out in Clause 30.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent





--------------------------------------------------------------------------------




executes an otherwise duly completed Assignment Agreement delivered to it by the
Existing Lender and the New Lender. The Agent shall, subject to paragraph (b)
below, as soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement.
(b)
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the assignment to such New
Lender.

(c)
Subject to Clause 30.9 (Pro rata interest settlement), on the Transfer Date:

(i)
the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

(ii)
the Existing Lender will be released from the obligations (the "Relevant
Obligations") expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

(iii)
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

(d)
Lenders may utilise procedures other than those set out in this Clause 30.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 30.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 30.2
(Conditions of assignment or transfer).

30.7
Copy of Transfer Certificate or Assignment Agreement to Parent

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, Assignment Agreement or Increase Confirmation send to the
Parent a copy of that Transfer Certificate, Assignment Agreement or Increase
Confirmation.
30.8
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 30, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:
(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,





--------------------------------------------------------------------------------




except that no such charge, assignment or Security shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

30.9
Pro rata interest settlement

If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 30.5 (Procedure for transfer) or any
assignment pursuant to Clause 30.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):
(a)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

(b)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

(i)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

(ii)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 30.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

30.10
Sub-participations

Nothing in this Agreement shall restrict the ability of a Lender to
sub-participate any or all of its rights and/or obligations hereunder, provided
that:
(a)
such Lender remains a Lender under this Agreement with all rights and
obligations pertaining thereto and remains liable under this Agreement in
relation to those obligations sub-participated; and

(b)
such Lender either:

(i)
retains the unrestricted right to exercise all voting and similar rights in
respect of its Commitments (the "Voting Rights"), free of any obligation to act
on the instructions of any other person; or

(ii)
prior to entering into such sub-participation, provides the Obligors' Agent with
details of the proposed sub-participation, and unless the sub-participation is:





--------------------------------------------------------------------------------




(A)
to another Lender or an Affiliate of a Lender;

(B)
if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender;

(C)
to any bank or financial institution on the Approved List; or

(D)
made at a time when an Event of Default is continuing,

obtains the prior written consent of the Parent (such consent not to be
unreasonably withheld or delayed, provided that the Parent shall be deemed to
have given its consent five (5) Business Days after the Parent is given notice
of the request unless it is expressly refused by the Parent within that period).
30.11
Voting

If a transfer or sub-participation does not comply with the conditions set out
in this Clause 30, the New Lender's (or, in the case of a sub-participation, the
Existing Lender's) Commitments and/or participation shall not be included for
the purpose of calculating the Total Commitments or participations under the
Facilities or, as applicable, the relevant Facility when ascertaining whether
any relevant percentage (including, for the avoidance of doubt, unanimity) of
Total Commitments and/or participations has been obtained.
31.
RESTRICTION ON DEBT PURCHASE TRANSACTIONS

31.1
Permitted Debt Purchase Transactions

(a)
The Parent shall not, and shall procure that each other member of the Group
shall not (i) enter into any Debt Purchase Transaction other than in accordance
with the other provisions of this Clause 31 or (ii) beneficially own all or any
part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) or (c) of the
definition of "Debt Purchase Transaction".

(b)
A Borrower may purchase by way of assignment, pursuant to Clause 30 (Changes to
the Lenders), a participation in any Loan in respect of which it is the borrower
and any related Commitment where:

(i)
such purchase is made for a consideration of less than par;

(ii)
such purchase is made using one of the processes set out at paragraphs (c) and
(d) below; and

(iii)
such purchase is made at a time when no Default is continuing.

(c)
A Debt Purchase Transaction referred to in paragraph (b) above may be entered
into pursuant to a solicitation process (a "Solicitation Process") which is
carried out as follows:

(i)
Prior to 11.00 am on a given Business Day (the "Solicitation Day") the Parent or
a financial institution acting on its behalf (the "Purchase Agent") will
approach at the same time each Lender to enable them to offer to sell to the
relevant Borrower(s) an amount of their participation in any of the Facilities.
Any Lender wishing to make such an offer shall, by 11.00 am on the second
Business Day following such Solicitation Day, communicate to the Purchase





--------------------------------------------------------------------------------




Agent details of the amount of its participations it is offering to sell and the
price at which it is offering to sell such participations. Any such offer shall
be irrevocable until 11.00 am on the third Business Day following such
Solicitation Day and shall be capable of acceptance by the Parent on behalf of
the relevant Borrower(s) on or before such time by communicating its acceptance
in writing to the Purchase Agent or, if it is the Purchase Agent, the relevant
Lenders. The Purchase Agent (if someone other than the Parent) will communicate
to the relevant Lenders which offers have been accepted by 12 noon on the third
Business Day following such Solicitation Day. In any event by 5.00 pm on the
fourth Business Day following such Solicitation Date, the Parent shall notify
the Agent of the amounts of the participations purchased through the relevant
Solicitation Process and the average price paid for the purchase of
participations. The Agent shall promptly disclose such information to the
Lenders.
(ii)
Any purchase of participations pursuant to a Solicitation Process shall be
completed and settled on or before the fifth Business Day after the relevant
Solicitation Day.

(iii)
In accepting any offers made pursuant to a Solicitation Process the Parent shall
be free to select which offers and in which amounts it accepts but on the basis
that it accepts offers in inverse order of the price offered (with the offer or
offers at the lowest price being accepted first) and that if it receives two or
more offers at the same price it shall only accept such offers on a pro rata
basis.

(d)
A Debt Purchase Transaction referred to in paragraph (b) above may also be
entered into pursuant to an open order process (an "Open Order Process") which
is carried out as follows:

(i)
The Parent (on behalf of the relevant Borrower(s)) may by itself or through
another Purchase Agent place an open order (an "Open Order") to purchase
participations in any of the Facilities up to a set aggregate amount at a set
price by notifying at the same time all the Lenders of the same. Any Lender
wishing to sell pursuant to an Open Order will, by 11.00 am on any Business Day
following the date on which the Open Order is placed but no earlier than the
first Business Day, and no later than the fifth Business Day, following the date
on which the Open Order is placed, communicate to the Purchase Agent details of
the amount of its participations it is offering to sell. Any such offer to sell
shall be irrevocable until 11.00 am on the Business Day following the date of
such offer from the Lender and shall be capable of acceptance by the Parent on
behalf of the relevant Borrower(s) on or before such time by it communicating
such acceptance in writing to the relevant Lender.

(ii)
Any purchase of participations in any of the Facilities pursuant to an Open
Order Process shall be completed and settled by the relevant Borrower(s) on or
before the fourth Business Day after the date of the relevant offer by a Lender
to sell under the relevant Open Order.

(iii)
If the Purchase Agent receives on the same Business Day two or more offers at
the set price such that the maximum amount of any of the Facilities to which an
Open Order relates would be exceeded, the Parent shall only accept such offers
on a pro rata basis.





--------------------------------------------------------------------------------




(iv)
The Parent shall, by 5.00 pm on the sixth Business Day following the date on
which an Open Order is placed, notify the Agent of the amounts of the
participations purchased through such Open Order Process. The Agent shall
promptly disclose such information to the Lenders.

(e)
For the avoidance of doubt, there is no limit on the number of occasions a
Solicitation Process or an Open Order Process may be implemented.

(f)
In relation to any Debt Purchase Transaction entered into pursuant to this
Clause 31.1, notwithstanding any other term of this Agreement or the other
Finance Documents:

(i)
on completion of the relevant assignment pursuant to Clause 30 (Changes to the
Lenders), the portions of the Loan to which it relates and the Commitment in
relation to such amounts shall be extinguished;

(ii)
such Debt Purchase Transaction and the related extinguishment referred to in
paragraph (i) above shall not constitute a prepayment of any of the Facilities;

(iii)
the Borrower which is the assignee shall be deemed to be an entity which fulfils
the requirements of Clause 30.1 (Assignments and transfers by the Lenders) to be
a New Lender;

(iv)
No member of the Group shall be deemed to be in breach of any provision of
Clause 27 (General Undertakings) solely by reason of such Debt Purchase
Transaction;

(v)
Clause 35 (Sharing among the Lenders) shall not be applicable to the
consideration paid under such Debt Purchase Transaction; and

(vi)
for the avoidance of doubt, any extinguishment of any part of the Loans shall
not affect any amendment or waiver which prior to such extinguishment had been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement.

31.2
Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates

(a)
For so long as a Sponsor Affiliate (i) beneficially owns a Commitment or (ii)
has entered into a sub-participation agreement relating to a Commitment or other
agreement or arrangement having a substantially similar economic effect and such
agreement or arrangement has not been terminated:

(i)
in ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents such Commitment shall be deemed to be zero; and

(ii)
for the purposes of Clause 42.3 (Exceptions), such Sponsor Affiliate or the
person with whom it has entered into such sub-participation, other agreement or
arrangement shall be deemed not to be a Lender (unless in the case of a person
not being a Sponsor Affiliate it is a Lender by virtue otherwise than by
beneficially owning the relevant Commitment).





--------------------------------------------------------------------------------




(b)
Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a Sponsor Affiliate (a "Notifiable Debt Purchase
Transaction"), such notification to be substantially in the form set out in Part
I of Schedule 13 (Forms of notifiable Debt Purchase Transaction notice).

(c)
A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

(i)
is terminated; or

(ii)
ceases to be with a Sponsor Affiliate,

such notification to be substantially in the form set out in Part II of Schedule
13 (Forms of notifiable Debt Purchase Transaction notice).
(d)
Each Sponsor Affiliate that is a Lender agrees that:

(i)
in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

(ii)
in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent or one or more of the Lenders.

32.
CHANGES TO THE OBLIGORS

32.1
Assignment and transfers by Obligors

No Obligor or any other member of the Restricted Group may assign any of its
rights or transfer any of its rights or obligations under the Finance Documents.
32.2
Additional Borrowers

(a)
Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 25.11 ("Know your customer" checks) and Clause 32.6 (Changes to the
Obligors – FATCA), the Parent may request that any of its wholly owned
Subsidiaries becomes a Borrower under a Facility. That Subsidiary shall become a
Borrower under that Facility if:

(i)
it is incorporated in the same jurisdiction as an existing Borrower or if all
the Lenders approve the addition of that Subsidiary;

(ii)
the Parent and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;

(iii)
the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

(iv)
the Parent confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional Borrower; and

(v)
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions Precedent) in relation to that Additional Borrower,
each in form and substance satisfactory to the Agent.





--------------------------------------------------------------------------------




(b)
The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part II of Schedule 2 (Conditions
Precedent).

32.3
Resignation of a Borrower

(a)
In this Clause 32.3, Clause ‎32.5 (Resignation of a Guarantor) and Clause 32.8
(Resignation and release of security on disposal), "Third Party Disposal" means
the disposal of an Obligor or a Holding Company of an Obligor to a person which
is not a member of the Group where that disposal is permitted by this Agreement
or the Intercreditor Agreement (and the Parent has confirmed this is the case).

(b)
If a Borrower is the subject of a Third Party Disposal and subject to
Clause 32.6 (Changes to the Obligors – FATCA), the Parent may request that such
Borrower (other than the Parent) ceases to be a Borrower by delivering to the
Agent a Resignation Letter.

(c)
The Agent shall accept a Resignation Letter and notify the Parent and the other
Finance Parties of its acceptance if:

(i)
the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;

(ii)
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents; and

(iii)
where the Borrower is also a Guarantor (unless its resignation has been or is
contemporaneously accepted in accordance with Clause 32.5 (Resignation of a
Guarantor)), its obligations in its capacity as Guarantor continue to be legal,
valid, binding and enforceable and in full force and effect (subject to the
Legal Reservations) and the amount guaranteed by it as a Guarantor is not
decreased (and the Parent has confirmed this is the case).

(d)
Upon notification by the Agent to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the resignation shall not take effect (and the Borrower will
continue to have rights and obligations under the Finance Documents) until
concurrently with the Third Party Disposal taking effect.

(e)
The Agent may, at the reasonable cost and expense of the Parent, require a
customary legal opinion from counsel to the Agent confirming the matters set out
in paragraph (c)(iii) above and the Agent shall be under no obligation to accept
a Resignation Letter until it has obtained such opinion in form and substance
satisfactory to it.

32.4
Additional Guarantors

(a)
Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 25.11 ("Know your customer" checks) and 32.6 (Changes to the Obligors –
FATCA), the Parent may request that any of its Subsidiaries become a Guarantor.

(b)
A member of the Group shall become an Additional Guarantor if:

(i)
the Parent and the proposed Additional Guarantor deliver to the Agent a duly
completed and executed Accession Deed; and





--------------------------------------------------------------------------------




(ii)
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions Precedent) in relation to that Additional Guarantor,
each in form and substance satisfactory to the Agent.

(c)
The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part II of Schedule 2 (Conditions
Precedent).

32.5
Resignation of a Guarantor

(a)
Subject to 32.6 (Changes to the Obligors – FATCA), the Parent may request that a
Guarantor (other than the Parent) ceases to be a Guarantor by delivering to the
Agent a Resignation Letter if:

(i)
that Guarantor is being disposed of by way of a Third Party Disposal (as defined
in Clause 32.3 (Resignation of a Borrower)) or as a result of the disposal of
Charged Property that is otherwise permitted by this Agreement or the
Intercreditor Agreement or is designated as an Unrestricted Subsidiary to the
extent permitted by this Agreement and the Parent has confirmed this is the
case; or

(ii)
subject to clause 28.2(b) (Amendments and Waivers: Transaction Security
Documents) of the Intercreditor Agreement, the Super Majority Lenders, have
consented to the resignation of that Guarantor.

(b)
The Agent shall accept a Resignation Letter and notify the Parent and the
Lenders of its acceptance if:

(i)
the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter and the test in paragraph 27.17(a)(ii) of
Clause 27.17 (Guarantors) will be met following acceptance of the Resignation
Letter;

(ii)
no payment is due from the Guarantor under Clause 23.1 (Guarantee and
indemnity); and

(iii)
where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower and has resigned and ceased to be a Borrower under
Clause 32.3 (Resignation of a Borrower).

(c)
The resignation of that Guarantor shall not be effective until the date of the
relevant Third Party Disposal or disposal of Charged Property, or until the
confirmation of the Parent referred to in paragraph (b)(i) above is received or
the consent referred to in paragraph (a)(ii) above is granted (as applicable),
at which time that company shall cease to be a Guarantor and shall have no
further rights or obligations under the Finance Documents as a Guarantor.

32.6
Changes to the Obligors – FATCA

(a)
If the Agent or a Lender reasonably believes that the accession of a Subsidiary
as an Additional Borrower or an Additional Guarantor, or a Subsidiary ceasing to
be a Borrower or Guarantor (a "Change to the Obligors") may constitute a
"material modification" for the purposes of FATCA that may result (directly or
indirectly) in a





--------------------------------------------------------------------------------




Party being required to make a FATCA Deduction and the Agent or that Lender (as
the case may be) notifies the Parent and the Agent accordingly, that Change to
the Obligors may, subject to paragraphs (ii) below, not be effected without the
consent of the Agent and all the Lenders.
(b)
If the Agent or any Lender does not consent to the relevant Change to the
Obligors because it reasonably believes that the Change to Obligors may
constitute a "material modification" for the purposes of FATCA, the Change to
the Obligors may only occur if the Parent either:

(i)
cancels and repays any non-consenting Lender pursuant to Clause ‎11.5 (Right of
cancellation and repayment in relation to a single Lender or Issuing Bank),
provided that if such Change to the Obligors is to be made more than six months
before the relevant FATCA Application Date then any such cancellation and
repayment shall only be made during the period beginning six months before and
ending one month before the relevant FATCA Application Date, and provided
further that if the Parent has exercised its right under this paragraph (b)(i)
of Clause 32.6 to cancel and repay a Lender but has not done so by the date
which is one month prior to the relevant FATCA Application Date then the Parent
will be deemed to have agreed to pay increased amounts under (ii) below; or

(ii)
if a FATCA Deduction is required to be made by an Obligor and/or by a Finance
Party from a payment and notwithstanding the terms of Clause ‎18.2 (Tax gross
up), procures that the amount of the payment due from that Obligor shall be
increased to an amount which (after making any FATCA Deduction) leaves an amount
equal to the payment which would have been due if no FATCA Deduction had been
required and/or pays to the relevant Finance Party (within three Business Days
of demand by the Agent) an amount equal to the loss, liability or cost which
that Finance Party determines will be or has been (directly or indirectly)
suffered by that Finance Party as a result of another Finance Party making a
FATCA Deduction.

32.7
Repetition of Representations

Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph (e)
of Clause 24.32 (Times when representations are made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.
32.8
Resignation and release of security on disposal

If a Borrower or Guarantor (or Holding Company of a Borrower or Guarantor) is or
is proposed to be the subject of a Third Party Disposal, or there is a disposal
of Charged Property that is otherwise permitted under Schedule 14 (Restrictive
covenants) or the Intercreditor Agreement then:
(a)
where that Borrower or Guarantor created Transaction Security over any of its
assets or business (or Transaction Security otherwise exists over the Charged
Property to be disposed of) in favour of the Security Agent or, as applicable,
the Finance Parties, or Transaction Security in favour of the Security Agent or,
as applicable, the Finance Parties was created over the shares (or equivalent)
of that Borrower or Guarantor, the Security





--------------------------------------------------------------------------------




Agent or, as applicable, the Finance Parties shall, at the cost and request of
the Parent, release those assets, business or shares (or equivalent) and issue
certificates of non-crystallisation;
(b)
the resignation of that Borrower or Guarantor and related release of Transaction
Security referred to in paragraph (a) above shall not become effective until the
date of that disposal; and

(c)
if the disposal of that Borrower or Guarantor or Holding Company of that
Borrower or Guarantor is not made, the Resignation Letter of that Borrower or
Guarantor and the related release of Transaction Security referred to in
paragraph (a) above shall have no effect and the obligations of the Borrower or
Guarantor and the Transaction Security created or intended to be created by or
over that Borrower or Guarantor shall continue in such force and effect as if
that release had not been effected.

33.
ROLE OF THE AGENT, THE ARRANGER, THE ISSUING BANK AND OTHERS

33.1
Appointment of the Agent

(a)
Each of the Arranger, the Lenders and the Issuing Bank appoints the Agent to act
as its agent under and in connection with the Finance Documents.

(b)
Each of the Arranger, the Lenders and the Issuing Bank authorises the Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

33.2
Duties of the Agent

(a)
Subject to paragraph (b) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

(b)
Without prejudice to Clause 30.7 (Copy of Transfer Certificate or Assignment
Agreement to Parent) and paragraph (e) of Clause 7.4 (Cash collateral by
Non-Acceptable L/C Lender), paragraph (a) above shall not apply to any Transfer
Certificate or any Assignment Agreement or any Increase Confirmation.

(c)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(d)
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

(e)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arrangers
or the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

(f)
The Agent shall provide to the Parent within 15 Business Days of a request by
the Parent (but no more frequently than once per calendar Month), a list (which
may be in electronic form) setting out the names of the Lenders as at the date
of that request, their respective





--------------------------------------------------------------------------------




Commitments, the address and fax number (and the department or officer, if any,
for whose attention any communication is to be made) of each Lender for any
communication to be made or document to be delivered under or in connection with
the Finance Documents, the electronic mail address and/or any other information
required to enable the sending and receipt of information by electronic mail or
other electronic means to and by each Lender to whom any communication under or
in connection with the Finance Documents may be made by that means and the
account details of each Lender for any payment to be distributed by the Agent to
that Lender under the Finance Documents.
(g)
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

33.3
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
33.4
No fiduciary duties

(a)
Nothing in this Agreement constitutes the Agent, the Arranger and/or the Issuing
Bank as a trustee or fiduciary of any other person.

(b)
None of the Agent, the Security Agent, the Arranger, any Issuing Bank or any
Ancillary Lender shall be bound to account to any Lender for any sum or the
profit element of any sum received by it for its own account.

33.5
Business with the Group

The Agent, the Security Agent, the Arranger, each Issuing Bank and each
Ancillary Lender may accept deposits from, lend money to and generally engage in
any kind of banking or other business with any member of the Group.
33.6
Rights and discretions

(a)
The Agent and any Issuing Bank may rely on:

(i)
any representation, notice or document (including, without limitation, any
notice given by a Lender pursuant to paragraph (b) or paragraph (c) of
Clause 31.2 (Disenfranchisement on Debt Purchase Transactions entered into by
Sponsor Affiliates)) believed by it to be genuine, correct and appropriately
authorised; and

(ii)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

(b)
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Non-payment));





--------------------------------------------------------------------------------




(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised;

(iii)
any notice or request made by the Parent (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors; and

(iv)
no Notifiable Debt Purchase Transaction:

(A)
has been entered into;

(B)
has been terminated; or

(C)
has ceased to be with a Sponsor Affiliate.

(c)
The Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts.

(d)
The Agent may act in relation to the Finance Documents through its personnel and
agents.

(e)
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

(f)
Without prejudice to the generality of paragraph (e) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Parent and shall disclose the same upon the written request of the Parent or
the Majority Lenders.

(g)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Arrangers or any Issuing Bank are obliged to do or omit
to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

33.7
Majority Lenders' instructions

(a)
Unless a contrary indication appears in a Finance Document, the Agent shall (i)
exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders.

(b)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties other
than the Security Agent.

(c)
The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

(d)
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), the Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders.

(e)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance





--------------------------------------------------------------------------------




Document. This paragraph (e) shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Transaction Security Documents or enforcement of the Transaction
Security or Transaction Security Documents.
33.8
Responsibility for documentation

None of the Agent, the Arranger, any Issuing Bank or any Ancillary Lender:
(a)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Arranger, an Issuing Bank,
an Ancillary Lender, an Obligor or any other person given in or in connection
with any Finance Document or the transactions contemplated in the Finance
Documents;

(b)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or

(c)
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

33.9
Exclusion of liability

(a)
Without limiting paragraph (b) below (and without prejudice to the provisions of
paragraph (e) of Clause 36.11 (Disruption to Payment Systems etc.)), none of the
Agent, any Issuing Bank, or any Ancillary Lender will be liable (including,
without limitation, for negligence or any other category of liability
whatsoever) for any action taken by it under or in connection with any Finance
Document or the Transaction Security, unless directly caused by its gross
negligence or wilful misconduct.

(b)
No Party (other than the Agent, any Issuing Bank or an Ancillary Lender (as
applicable)) may take any proceedings against any officer, employee or agent of
the Agent, any Issuing Bank or any Ancillary Lender, in respect of any claim it
might have against the Agent, any Issuing Bank or an Ancillary Lender or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document or any Transaction Document and any officer,
employee or agent of the Agent, any Issuing Bank or any Ancillary Lender may
rely on this Clause 33.9 (Exclusion of liability) subject to Clause 1.3 (Third
party rights) and the provisions of the Third Parties Act.

(c)
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

(d)
Nothing in this Agreement shall oblige the Agent or the Arranger to carry out
any "know your customer" or other checks in relation to any person on behalf of
any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any





--------------------------------------------------------------------------------




such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Agent or the Arranger.
33.10
Lenders' indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
(3) Business Days of demand, against any cost, loss or liability (including,
without limitation, for negligence or any other category of liability
whatsoever) incurred by the Agent (otherwise than by reason of the Agent's gross
negligence or wilful misconduct) (or, in the case of any cost, loss or liability
pursuant to Clause 36.11 (Disruption to Payment Systems etc.)) notwithstanding
the Agent's negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent in acting
as Agent under the Finance Documents (unless the Agent has been reimbursed by an
Obligor pursuant to a Finance Document).
33.11
Resignation of the Agent

(a)
The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the Lenders and the
Parent.

(b)
Alternatively the Agent may resign by giving 30 days notice to the Lenders and
the Parent, in which case the Majority Lenders (after consultation with the
Parent) may appoint a successor Agent.

(c)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Parent) may appoint a successor
Agent (acting through an office in the United Kingdom).

(d)
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 33 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with the then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments to the
agency fee payable under this Agreement which are consistent with the successor
Agent's normal fee rates and those amendments will bind the Parties.

(e)
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(f)
The Agent's resignation notice shall only take effect upon the appointment of a
successor.

(g)
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 33. Any successor and each of the other
Parties shall have the same





--------------------------------------------------------------------------------




rights and obligations amongst themselves as they would have had if such
successor had been an original Party.
(h)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

(i)
the Agent fails to respond to a request under Clause 18.8 (FATCA Information)
and the Parent or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

(ii)
the information supplied by the Agent pursuant to Clause 18.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Agent notifies the Parent and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

and (in each case) the Parent or a Lender believes that a Party may be required
to make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and the Parent, by notice to the Agent, requires it to resign.
33.12
Replacement of the Agent

(a)
After consultation with the Parent, the Majority Lenders may, by giving 30 days'
notice to the Agent (or, at any time the Agent is an Impaired Agent, by giving
any shorter notice determined by the Majority Lenders) replace the Agent by
appointing a successor Agent (acting through an office in the United Kingdom).

(b)
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(c)
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 33 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).

(d)
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

33.13
Resignation of the Issuing Bank

(a)
The Issuing Bank may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the Lenders and
the Parent.





--------------------------------------------------------------------------------




(b)
Alternatively the Issuing Bank may resign by giving 30 days notice to the
Lenders and the Parent, in which case the Majority Lenders (after consultation
with the Parent) may appoint a successor Issuing Bank. Any successor Issuing
Bank must have an office in the United Kingdom. The Issuing Bank's resignation
notice shall take effect immediately upon the earlier of (i) the expiry of such
30 day notice period and (ii) the date on which the successor Issuing Bank
notifies all the Parties that it accepts its appointment, unless a successor
Issuing Bank has not been appointed in which case such notice shall be
ineffective until a successor Issuing Bank has been appointed.

(c)
If the Majority Lenders have not appointed a successor Issuing Bank in
accordance with paragraph (b) above within 20 days after notice of resignation
was given, the retiring Issuing Bank (after consultation with the Parent) may
(but shall have no obligation to) appoint a successor Issuing Bank (acting
through an office in the United Kingdom).

(d)
On giving notification that it accepts its appointment as Issuing Bank the
successor Issuing Bank will succeed to the position of the Issuing Bank and the
then Issuing Bank will mean the successor Issuing Bank.

(e)
The retiring Issuing Bank shall at its own cost (a) make available to any
successor Issuing Bank such documents and records and provide such assistance as
the successor Issuing Bank may reasonably request for the purposes of performing
its functions as Issuing Bank under the Finance Documents and (b) enter into and
deliver to the successor Issuing Bank those documents and effect any
registrations as may be required for the transfer or assignment of its rights
and benefits under the Finance Documents to the successor Issuing Bank.

(f)
Upon the resignation of the Issuing Bank having become effective in accordance
with paragraph (b) above, the retiring Issuing Bank shall be discharged from any
further obligation in respect of the Finance Documents but shall remain entitled
to the benefit of this Clause 33. The retiring Issuing Bank must, whether before
or after its resignation becomes effective, pay any claims made or purported to
be made under any Letters of Credit issued by it before the date on which its
resignation becomes effective.

(g)
Any successor Issuing Bank and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor Issuing Bank had been an original Party.

33.14
Confidentiality

(a)
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

(b)
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

(c)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arrangers are obliged to disclose to any other person
(i) any confidential information or (ii) any other information if the disclosure
would or might in its reasonable opinion constitute a breach of any law or a
breach of a fiduciary duty.





--------------------------------------------------------------------------------




33.15
Relationship with the Lenders

(a)
Subject to Clause 30.9 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent's principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

(i)
entitled to or liable for any payment due under any Finance Document on that
day; and

(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five (5) Business Days' prior notice from
that Lender to the contrary in accordance with the terms of this Agreement.
(b)
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 38.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of
Clause 38.2 (Addresses) and paragraph (a)(iii) of Clause 38.6 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

33.16
Credit appraisal by the Lenders, Issuing Bank and Ancillary Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender,
Issuing Bank and Ancillary Lender confirms to the Agent, each Arranger, each
Issuing Bank and each Ancillary Lender that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(a)
the financial condition, status and nature of each member of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

(c)
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;





--------------------------------------------------------------------------------




(d)
the adequacy, accuracy and/or completeness of any information provided by the
Agent, any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(e)
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

33.17
Base Reference Banks

If a Base Reference Bank (or, if a Base Reference Bank is not a Lender, the
Lender of which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Parent) appoint another Lender or an Affiliate of a Lender
to replace that Base Reference Bank.
33.18
Agent's management time

(a)
Any amount payable to the Agent under Clause 20.3 (Indemnity to the Agent),
Clause 22 (Costs and Expenses) and Clause 33.10 (Lenders' indemnity to the
Agent) shall include the cost of utilising the Agent's management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify in advance to the Parent and the Lenders, and is
in addition to any fee paid or payable to the Agent under Clause 17 (Fees).

(b)
Any cost of utilising the Agent's management time or other resources shall
include, without limitation, any such costs in connection with Clause 31.2
(Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates).

33.19
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
33.20
Reliance and engagement letters

Each Finance Party and Secured Party confirms that each of the Arrangers and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arrangers or Agent) the
terms of any reliance letter or engagement letters provided in connection with
the Finance Documents or the transactions contemplated in the Finance Documents
and to bind it in respect of such reports or letters and to sign such letters on
its behalf and further confirms that it accepts the terms and qualifications set
out in such letters.
33.21
Role of Base Reference Banks and Alternative Reference Banks

(a)
No Base Reference Bank or Alternative Reference Bank is under any obligation to
provide a quotation or any other information to the Agent.





--------------------------------------------------------------------------------




(b)
No Base Reference Bank or Alternative Reference Bank will be liable for any
action taken by it under or in connection with any Finance Document, or for any
Reference Bank Quotation, unless directly caused by its gross negligence or
wilful misconduct.

(c)
No Party (other than the relevant Base Reference Bank or Alternative Reference
Bank) may take any proceedings against any officer, employee or agent of any
Base Reference Bank or Alternative Reference Bank in respect of any claim it
might have against that Base Reference Bank or Alternative Reference Bank or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document, or to any Reference Bank Quotation, and any
officer, employee or agent of each Base Reference Bank or Alternative Reference
Bank may rely on this Clause 33.21 subject to Clause 1.3 (Third party rights)
and the provisions of the Third Parties Act.

33.22
Third party Base Reference Banks and Alternative Reference Banks

A Base Reference Bank or Alternative Reference Bank which is not a Party may
rely on Clause ‎33.21 (Role of Base Reference Banks and Alternative Reference
Banks), paragraph (j) of Clause 42.3 (Exceptions) and Clause 44 (Confidentiality
of Funding Rates and Reference Bank Quotations) subject to Clause ‎1.3 (Third
party rights) and the provisions of the Third Parties Act.
34.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

35.
SHARING AMONG THE LENDERS

35.1
Payments to Lenders

(a)
Subject to paragraph (b) below, if a Lender (a "Recovering Lender") receives or
recovers any amount from an Obligor other than in accordance with Clause 36
(Payment Mechanics) (a "Recovered Amount") and applies that amount to a payment
due under the Finance Documents then:

(i)
the Recovering Lender shall, within three (3) Business Days, notify details of
the receipt or recovery, to the Agent;

(ii)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Lender would have been paid had the receipt or recovery
been received or made by the Agent and distributed in accordance with Clause 36
(Payment Mechanics), without taking account of any Tax which would be imposed on
the Agent in relation to the receipt, recovery or distribution; and

(iii)
the Recovering Lender shall, within three (3) Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such





--------------------------------------------------------------------------------




receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Lender as its share of any payment to be made, in accordance
with Clause 36.6 (Partial payments).
(b)
Paragraph (a) above shall not apply to any amount received or recovered by an
Issuing Bank or an Ancillary Lender in respect of any cash cover provided for
the benefit of that Issuing Bank or that Ancillary Lender.

35.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Lenders (other than the Recovering Lender)
(the "Sharing Lenders") in accordance with Clause 36.6 (Partial payments)
towards the obligations of that Obligor to the Sharing Lenders.
35.3
Recovering Lender's rights

On a distribution by the Agent under Clause 35.2 (Redistribution of payments) of
a payment received by a Recovering Lender from an Obligor, as between the
relevant Obligor and the Recovering Lender, an amount of the Recovered Amount
equal to the Sharing Payment will be treated as not having been paid by that
Obligor.
35.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Lender
becomes repayable and is repaid by that Recovering Lender, then:
(a)
each Sharing Lender shall, upon request of the Agent, pay to the Agent for the
account of that Recovering Lender an amount equal to the appropriate part of its
share of the Sharing Payment (together with an amount as is necessary to
reimburse that Recovering Lender for its proportion of any interest on the
Sharing Payment which that Recovering Lender is required to pay) (the
"Redistributed Amount"); and

(b)
as between the relevant Obligor and each relevant Sharing Lender, an amount
equal to the relevant Redistributed Amount will be treated as not having been
paid by that Obligor.

35.5
Exceptions

(a)
This Clause 35 shall not apply to the extent that the Recovering Lender would
not, after making any payment pursuant to this Clause 35, have a valid and
enforceable claim against the relevant Obligor.

(b)
A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:

(i)
it notified the other Lenders of the legal or arbitration proceedings; and

(ii)
the other Lenders had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

35.6
Ancillary Lenders





--------------------------------------------------------------------------------




(a)
This Clause 35 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender at any time prior to service of notice under
Clause 28.20 (Acceleration).

(b)
Following service of notice under Clause 28.20 (Acceleration), this Clause 35
shall apply to all receipts or recoveries by Ancillary Lenders except to the
extent that the receipt or recovery represents a reduction from the Designated
Gross Amount for an Ancillary Facility to its Designated Net Amount.

36.
PAYMENT MECHANICS

36.1
Payments to the Agent

(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document excluding a payment under the terms of an Ancillary Document,
that Obligor or Lender shall make the same available to the Agent (unless a
contrary indication appears in a Finance Document) for value on the due date at
the time and in such funds specified by the Agent as being customary at the time
for settlement of transactions in the relevant currency in the place of payment.

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to Euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

36.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 36.3 (Distributions to an Obligor) and Clause 36.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five (5) Business Days'
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to Euro, in the principal financial centre of a
Participating Member State or London).
36.3
Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 37
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
36.4
Clawback

(a)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

(b)
If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.





--------------------------------------------------------------------------------




36.5
Impaired Agent

(a)
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 36.1 (Payments to the Agent) may instead either pay that
amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of "Acceptable Bank" and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Obligor or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.

(b)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

(c)
A Party which has made a payment in accordance with this Clause 36.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

(d)
Promptly upon the appointment of a successor Agent in accordance with
Clause 33.12 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 36.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 35.2 (Redistribution of payments).

36.6
Partial payments

(a)
If the Agent receives a payment for application against amounts due in respect
of any Finance Documents that is insufficient to discharge all the amounts then
due and payable by an Obligor under those Finance Documents, the Agent shall
apply that payment towards the obligations of that Obligor under those Finance
Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent, the Issuing Bank and the Security Agent under those Finance
Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents and any amount due but unpaid under Clause 7.2 (Claims
under a Letter of Credit) and Clause 7.3 (Indemnities); and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(i) to (iv) above.





--------------------------------------------------------------------------------




(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

36.7
Set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
36.8
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar Month (if there is one) or
the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

36.9
Currency of account

(a)
A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated on its due date.

(b)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(c)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

36.10
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Parent); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Parent)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

36.11
Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:




--------------------------------------------------------------------------------




(a)
the Agent may, and shall if requested to do so by the Parent, consult with the
Parent with a view to agreeing with the Parent such changes to the operation or
administration of the Facilities as the Agent may deem necessary in the
circumstances;

(b)
the Agent shall not be obliged to consult with the Parent in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;

(c)
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;

(d)
any such changes agreed upon by the Agent and the Parent shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 42 (Amendments
and Waivers);

(e)
the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 36.11; and

(f)
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

37.
SET-OFF

(a)
A Finance Party may set-off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

(b)
Any credit balances taken into account by an Ancillary Lender when operating a
net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Finance Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.

38.
NOTICES

38.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
38.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Parent, that identified with its name below;





--------------------------------------------------------------------------------




(b)
in the case of each Lender, each Issuing Bank, each Ancillary Lender or any
other Obligor, that notified in writing to the Agent on or prior to the date on
which it becomes a Party; and

(c)
in the case of the Agent or the Security Agent, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five (5) Business Days' notice.
38.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five (5)
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent's or Security Agent's signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

(c)
All notices from or to an Obligor shall be sent through the Agent.

(d)
Any communication or document made or delivered to the Parent in accordance with
this Clause 38.3 will be deemed to have been made or delivered to each of the
Obligors.

38.4
Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 38.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
38.5
Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.
38.6
Electronic communication

(a)
Any communication to be made between the Agent or the Security Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Agent and
the relevant Lender:





--------------------------------------------------------------------------------




(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(ii)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(iii)
notify each other of any change to their address or any other such information
supplied by them.

(b)
Any electronic communication made between the Agent and a Lender or the Security
Agent will be effective only when actually received in readable form and in the
case of any electronic communication made by a Lender to the Agent or the
Security Agent only if it is addressed in such a manner as the Agent or Security
Agent shall specify for this purpose.

38.7
Use of websites

(a)
The Parent may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the "Website Lenders") who accept this
method of communication by posting this information onto an electronic website
designated by the Parent and the Agent (the "Designated Website") if:

(i)
the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

(ii)
both the Parent and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

(iii)
the information is in a format previously agreed between the Parent and the
Agent.

If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Parent accordingly
and the Parent shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Parent shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.
(b)
The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Parent and the Agent.

(c)
The Parent shall promptly upon becoming aware of its occurrence notify the Agent
if:

(i)
the Designated Website cannot be accessed due to technical failure;

(ii)
the password specifications for the Designated Website change;

(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or





--------------------------------------------------------------------------------




(v)
the Parent becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Parent notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Parent under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.
(d)
Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Parent shall at its own cost comply with any such
request within ten (10) Business Days.

38.8
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

39.
CALCULATIONS AND CERTIFICATES

39.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
39.2
Certificates and determinations

(a)
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

(b)
Where any person gives a certificate on behalf of any parties to the Finance
Documents pursuant to any provision thereof and such certificate proves to be
incorrect, the individual shall incur no personal liability in consequence of
such certificate being incorrect save where such individual acted fraudulently
or recklessly in giving such certificate (in which case any liability of such
individual shall be determined in accordance with applicable law).

39.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.




--------------------------------------------------------------------------------




40.
PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
41.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.
42.
AMENDMENTS AND WAIVERS

42.1
Intercreditor Agreement

Subject to Clause 1.4 (Intercreditor Agreement) this Clause 42 is subject to the
terms of the Intercreditor Agreement.
42.2
Required consents

(a)
Subject to Clause 42.3 (Exceptions) and paragraph (d) of Clause 42.2, any term
of the Finance Documents may be amended or waived only with the consent of the
Majority Lenders and the Parent and any such amendment or waiver will be binding
on all Parties.

(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 42.

(c)
Each Obligor agrees to any such amendment or waiver permitted by this Clause 42
which is agreed to by the Parent. This includes any amendment or waiver which
would, but for this paragraph (c), require the consent of all of the Guarantors.

(d)
The Agent shall notify the Lenders reasonably promptly of any amendments or
waivers proposed by the Parent.

42.3
Exceptions

(a)
An amendment or waiver that has the effect of changing or which relates to:

(i)
the definitions of "Majority Lenders", "Relevant Majority Lenders", "Super
Majority Lenders" or "Change of Control" in Clause 1.1 (Definitions);

(ii)
an extension to the date of payment of any amount under the Finance Documents
(other than an extension which results from an amendment or waiver in respect of
Clause 12.3 (Disposal Proceeds and Insurance Proceeds));

(iii)
an extension of the Availability Period;

(iv)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable (save as provided by the
operation of the Margin adjustment described in the definition of "Margin" and
other than a reduction in the amount of any payment or cancellation which
results from an





--------------------------------------------------------------------------------




amendment or waiver in respect of Clause 12.3 (Disposal Proceeds and Insurance
Proceeds));
(v)
a change in currency of payment of any amount under the Finance Documents;

(vi)
an increase in or an extension of any Commitment or the Total Commitments;

(vii)
a change to the Borrowers or Guarantors other than in accordance with Clause 32
(Changes to the Obligors);

(viii)
any provision which expressly requires the consent of all the Lenders;

(ix)
Clause 2.3 (Finance Parties' rights and obligations), Clause 27.20 (Note
Purchase Condition), Clause 30 (Changes to the Lenders) or this Clause 42;

(x)
Clause 12.1 (Exit) and Clause 12.2 (Exit Discussions); and

(xi)
subject to the terms of the Intercreditor Agreement, any amendment to the order
of priority or subordination under the Intercreditor Agreement, or the manner in
which the proceeds of enforcement of the Transaction Security are distributed,

shall not be made without the prior consent of all the Lenders, unless it is the
result of:
(A)
a Structural Change, in which case the provisions of paragraph (c) below shall
apply; or

(B)
an increase to any of the Facilities pursuant to Clause 2.2 (Increase), in which
case no consent of any Lender (other than each Increase Lender) shall be
required for such increase.

(b)
For the purposes of this Clause 42.3, "Structural Change" means an amendment,
waiver or variation of the terms of the Finance Documents that results in:

(i)
the introduction of any additional tranche or facility under the Finance
Documents that ranks junior to any of the Facilities (and, for the avoidance of
doubt, excluding any tranche or facility ranking pari passu with or in priority
to claims under the Finance Documents); or

(ii)
any increase in or addition of any commitment, any extension of a commitment's
maturity or availability, the re-denomination of a commitment into another
currency and any extension of the date for or redenomination of, or a reduction
of, any amount owing under the Finance Documents (other than by way of a waiver
of a mandatory prepayment); or

(iii)
changes to any Finance Documents that are consequential on, incidental to or
required to implement or reflect any of the foregoing,

provided that an increase to any of the Facilities pursuant to Clause 2.2
(Increase) shall not be a "Structural Change".
(c)
Subject to paragraph (e) below, a Structural Change may be approved with the
consent of the Super Majority Lenders and of each Lender that is participating
in that additional tranche or facility or increasing, extending or
re-denominating its commitments or, as applicable, extending or redenominating
or reducing any amount due to it.





--------------------------------------------------------------------------------




(d)
Any amendment or waiver (other than any increase in or addition of any
commitment) which:

(i)
relates only to the rights or obligations applicable to a particular
Utilisation, Facility, or the Tranche 1 Lenders or Tranche 2 Lenders Lenders (as
applicable); and

(ii)
does not materially and adversely affect the rights or interests of Lenders in
respect of any other Utilisation or Facility,

may be made in accordance with this Clause ‎42 but as if references in this
Clause ‎42 to the specified proportion of Lenders (including, for the avoidance
of doubt, all the Lenders) whose consent would, but for this paragraph (e), be
required for that amendment or waiver were to that proportion of the Lenders
participating in that particular Utilisation or Facility or forming part of the
Tranche 1 Lenders or Tranche 2 Lenders (as applicable).
(e)
Any amendment or waiver which adversely affects the rights or interest of the
Tranche 1 Lenders or Tranche 2 Lenders (as applicable) or the rights or
obligations applicable to a particular Utilisation or Facility shall only be
made with the consent of the Relevant Majority Lenders in relation to that
Facility.

(f)    
(i)
If the Agent or a Lender reasonably believes that an amendment or waiver or the
implementation of the accordion facility or a Structural Change (an "Amendment")
may constitute a "material modification" for the purposes of FATCA that may
result (directly or indirectly) in a Party being required to make a FATCA
Deduction and the Agent or that Lender (as the case may be) notifies the Parent
and the Agent accordingly, that Amendment may, subject to paragraphs (ii) below,
not be effected without the consent of the Agent and all the Lenders.

(ii)
If the Agent or any Lender does not consent to the relevant Amendment because it
reasonably believes that the Amendment may constitute a "material modification"
for the purposes of FATCA, the Parent may only make such Amendment if the Parent
either:

(A)
cancels and repays any non-consenting Lender pursuant to Clause 11.5 (Right of
cancellation and repayment in relation to a single Lender or Issuing Bank),
provided that if such Amendment is to be made more than six months before the
relevant FATCA Application Date then any such cancellation and repayment shall
only be made during the period beginning six months before and ending one month
before the relevant FATCA Application Date, and provided further that if the
Parent has exercised its right under this Clause 42.3(f)(ii)(A) to cancel and
repay a Lender but has not done so by the date which is one month prior to the
relevant FATCA Application Date then the Parent will be deemed to have agreed to
pay increased amounts under (B) below; or

(B)
if a FATCA Deduction is required to be made by an Obligor and/or by a Finance
Party from a payment and notwithstanding the terms of Clause 18.2 (Tax gross
up), procures that the amount of the payment





--------------------------------------------------------------------------------




due from that Obligor shall be increased to an amount which (after making any
FATCA Deduction) leaves an amount equal to the payment which would have been due
if no FATCA Deduction had been required and/or pays to the relevant Finance
Party (within three Business Days of demand by the Agent) an amount equal to the
loss, liability or cost which that Finance Party determines will be or has been
(directly or indirectly) suffered by that Finance Party as a result of another
Finance Party making a FATCA Deduction.
(g)
Notwithstanding Clause 1.4 (Intercreditor Agreement), the release of all or
substantially all the Transaction Security (unless such release is provided for
under clause 14 of the Intercreditor Agreement) requires the consent of all the
Lenders provided that the release of all or substantially all the Transaction
Security (i) required to effect a Permitted Reorganisation, or (ii) upon final
repayment and cancellation of the Facilities, shall be promptly granted by the
Security Agent and no Lender consents will be required.

(h)
Notwithstanding Clause 1.4 (Intercreditor Agreement), subject to paragraph (h)
above the release of any Transaction Security over any asset under any
Transaction Security Document or the amendment to any Transaction Security
Document requires the prior consent of the Super Majority Lenders provided that
the release of any Transaction Security or amendment to any Transaction Security
Document (i) required to effect a Permitted Reorganisation, or (ii) in respect
of a disposal permitted by the provisions of this Agreement, shall be promptly
granted by the Security Agent and no Super Majority Lender consents will be
required.

(i)
An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger, any Issuing Bank, the Security Agent, any Ancillary Lender or a
Base Reference Bank or an Alternative Reference Bank (each in their capacity as
such) may not be effected without the consent of the Agent, the Arranger, that
Issuing Bank, the Security Agent that Ancillary Lender, that Base Reference Bank
or, as the case may be, that Alternative Reference Bank.

(j)
If any Lender fails to respond to a request for a consent, waiver, amendment of
or in relation to any of the terms of any Finance Document within 15 Business
Days (unless the Parent and the Agent agree to a longer time period in relation
to any request) of that request being made, its Commitment and/or participation
shall not be included for the purpose of calculating the Total Commitments or
participations under the relevant Facility when ascertaining whether any
relevant percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments and/or participations has been obtained to approve that request.

42.4
Replacement of Screen Rate

Subject to paragraph (h) of Clause 42.3 (Exceptions) if any Screen Rate is not
available for a currency which can be selected for a Loan, any amendment or
waiver which relates to providing for another benchmark rate to apply in
relation to that currency in place of that Screen Rate (or which relates to
aligning any provision of a Finance Document to the use of that other benchmark
rate) may be made with the consent of the Majority Lenders and the Parent,
provided that the provisions of Clause 42.3(j) above shall apply to any request
for such consent, amendment or waiver as applicable and the applicable Lender’s
status as a Lender shall be disregarded for the




--------------------------------------------------------------------------------




purpose of ascertaining whether the agreement of the Majority Lenders has been
obtained to approve the request.
42.5
Discontinuation of LIBOR

(a)
In July 2017, the U.K. Financial Conduct Authority announced that, after the end
of 2021, it would no longer persuade or compel any LIBOR panel bank, being a
bank which contributes submissions to ICE LIBOR, to provide quotations to the
ICE Benchmark Administration Limited (together with any successor to the ICE
Benchmark Administration Limited, the “IBA”) for the purposes of the IBA
administering LIBOR after 2021. As a result, it is possible that LIBOR may no
longer be available or deemed an appropriate reference rate upon which to
determine the interest rate on Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of LIBOR. The Parties
acknowledge that as a result of the circumstances described above:

(i)
LIBOR may no longer be available or LIBOR may no longer be deemed appropriate
for the purposes of calculating interest under this Agreement; and

(ii)
amendments or waivers may be required in accordance with Clause 42.4
(Replacement of Screen Rate).

(b)
There is no assurance that the composition or characteristics of any such
alternative reference rate will be similar to or produce the same value or
economic equivalence as LIBOR or that it will have the same volume or liquidity
as did LIBOR prior to its discontinuance or unavailability.

42.6
Replacement of Lender

(a)
If at any time:

(i)
any Lender becomes a Non-Consenting Lender (as defined in paragraph (c) below);
or

(ii)
an Obligor becomes obliged to repay any amount in accordance with Clause 11.1
(Illegality) or to pay additional amounts pursuant to Clause 19.1 (Increased
costs), Clause 18.2 (Tax gross up) or Clause 18.3 (Tax indemnity) to any Lender
in excess of amounts payable to the other Lenders generally,

then the Parent may, on five (5) Business Days' prior written notice to the
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 30 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to a Lender or
other bank, financial institution, trust, fund or other entity (a "Replacement
Lender") selected by the Parent (excluding a member of the Group and if such
entity is a Sponsor Affiliate, provided that such transfer shall be in
accordance with Clause 31 (Restriction on Debt Purchase Transactions)), and
which is acceptable to the Issuing Bank, which confirms its willingness to
assume and does assume all the obligations of the transferring Lender (including
the assumption of the transferring Lender's participations on the same basis as
the transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the




--------------------------------------------------------------------------------




outstanding Utilisations and all accrued interest and/or Letter of Credit fees,
Break Costs and other amounts payable in relation thereto under the Finance
Documents.
(b)
The replacement of a Lender pursuant to this Clause 42.4 shall be subject to the
following conditions:

(i)
the Parent shall have no right to replace the Agent or Security Agent in their
capacity as Agent or Security Agent;

(ii)
neither the Agent nor the Lender shall have any obligation to the Parent to find
a Replacement Lender;

(iii)
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 45 days after the date the Non-Consenting Lender
notifies the Parent and the Agent of its failure or refusal to give a consent in
relation to, or agree to any waiver or amendment to the Finance Documents
requested by the Parent; and

(iv)
in no event shall the Lender replaced under this paragraph (b) be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

(c)
In the event that:

(i)
the Parent or the Agent (at the request of the Parent) has requested the Lenders
to give a consent in relation to, or to agree to a waiver or amendment of, any
provisions of the Finance Documents;

(ii)
the consent, waiver or amendment in question requires the approval of more than
the Majority Lenders; and

(iii)
the Majority Lenders have consented or agreed to such waiver or amendment,

then any Lender who does not consent or agree to such waiver or amendment shall
be deemed a "Non-Consenting Lender".
42.7
Disenfranchisement of Defaulting Lenders

(a)
For so long as a Defaulting Lender has any Available Commitment, in ascertaining
the Majority Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments has been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender's Commitments will be reduced by the
amount of its Available Commitments.

(b)
For the purposes of this Clause 42.7, the Agent may assume that the following
Lenders are Defaulting Lenders:

(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred,





--------------------------------------------------------------------------------




unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
42.8
Replacement of a Defaulting Lender

(a)
The Parent may, at any time a Lender has become and continues to be a Defaulting
Lender, by giving five (5) Business Days' prior written notice to the Agent and
such Lender:

(i)
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 30 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement; or

(ii)
require such Lender to (and such Lender shall) transfer pursuant to Clause 30
(Changes to the Lenders) all (and not part only) of the undrawn Commitment of
the Lender;

to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Parent, and which is acceptable to the
Issuing Bank, which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest and/or
Letter of Credit fees, Break Costs and other amounts payable in relation thereto
under the Finance Documents.
(b)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause 42.8 shall be subject to the following conditions:

(i)
the Parent shall have no right to replace the Agent or Security Agent in their
capacity as Agent or Security Agent;

(ii)
neither the Agent nor the Defaulting Lender shall have any obligation to the
Parent to find a Replacement Lender;

(iii)
the transfer must take place no later than 45 days after the notice referred to
in paragraph (a) above; and

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

43.
CONFIDENTIALITY

43.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 43.2
(Disclosure of Confidential Information) and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.
43.2
Disclosure of Confidential Information





--------------------------------------------------------------------------------




Any Finance Party may disclose:
(a)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and it agrees to be bound by the same confidentiality restrictions as the
Finance Party who is disclosing the information and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information. For the purposes of this Clause 43.2 (Disclosure of
Confidential Information) only the term "Affiliates" shall insofar as it applies
to Shawbrook Bank Limited as Lender include RBS Asset Management Limited
(company registration number 05097950) and Pollen Street Capital Limited
(company registration number 08741640) and references to the "officers,
directors, employees, professional advisers, auditors, partners and
Representatives" of either RBS Asset Management Limited or Pollen Street Capital
Limited shall include anybody acting on their behalf in connection with the RBS
Special Opportunities Fund;

(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause 33.15
(Relationship with the Lenders));

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vi)
to whom information is required by law to be disclosed in connection with, and
for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;





--------------------------------------------------------------------------------




(vii)
who is a Party; or

(viii)
with the consent of the Parent;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

(c)
to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent and the
relevant Finance Party;

(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

(e)
the size and term of the Facilities and the name of the Obligors to any investor
or a potential investor in a securitisation (or similar transaction of broadly
equivalent economic effect) of that Finance Parties' rights or obligations under
the Finance Documents.

43.3
Disclosure to numbering service providers





--------------------------------------------------------------------------------




(a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

(i)
names of Obligors;

(ii)
country of domicile of Obligors;

(iii)
place of incorporation of Obligors;

(iv)
date of this Agreement;

(v)
the names of the Agent and the Arranger;

(vi)
date of each amendment and restatement of this Agreement;

(vii)
amount of Total Commitments;

(viii)
currencies of the Facilities;

(ix)
type of Facilities;

(x)
ranking of Facilities;

(xi)
Termination Date for Facilities;

(xii)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xi) above; and

(xiii)
such other information agreed between such Finance Party and the Parent,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
(b)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

(c)
Each Obligor represents that none of the information set out in paragraphs (i)
to (xiii) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

(d)
The Agent shall promptly notify the Parent and the other Finance Parties of:

(i)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facilities and/or one or more Obligors; and

(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

43.4
Entire agreement





--------------------------------------------------------------------------------




This Clause 43 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
43.5
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
43.6
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 43.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 43 (Confidentiality)).

43.7
Continuing obligations

The obligations in this Clause 43 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve Months from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.

44.
CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS

44.1
Confidentiality and disclosure

(a)
The Agent and each Obligor agree to keep each Funding Rate (and, in the case of
the Agent, each Reference Bank Quotation) confidential and not to disclose it to
anyone, save to the extent permitted by paragraphs (b)‎, (c) and (d) below.

(b)
The Agent may disclose:

(i)
any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to Clause ‎14.4 (Notification of
rates of interest); and

(ii)
any Funding Rate or any Reference Bank Quotation to any person appointed by it
to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given





--------------------------------------------------------------------------------




has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Base Reference Bank or Alternative
Reference Bank, as the case may be.
(c)
The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:

(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the Agent
or the relevant Obligor, as the case may be, it is not practicable to do so in
the circumstances;

(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances; and

(iv)
any person with the consent of the relevant Lender or Base Reference Bank or
Alternative Reference Bank, as the case may be.

(d)
The Agent's obligations in this Clause 44 relating to Reference Bank Quotations
are without prejudice to its obligations to make notifications under Clause
‎14.4 (Notification of rates of interest) provided that (other than pursuant to
paragraph ‎(b)(i) above) the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.

44.2
Related obligations

(a)
The Agent and each Obligor acknowledge that each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor





--------------------------------------------------------------------------------




undertake not to use any Funding Rate or, in the case of the Agent, any
Reference Bank Quotation for any unlawful purpose.
(b)
The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender or Base Reference Bank or Alternative Reference
Bank, as the case may be:

(i)
of the circumstances of any disclosure made pursuant to paragraph ‎(c)(ii) of
Clause ‎44.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 44.

44.3
No Event of Default

No Event of Default will occur under Clause ‎28.4 (Other obligations) by reason
only of an Obligor's failure to comply with this Clause 44.
45.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
46.
GOVERNING LAW

(a)
Subject to paragraph (b) below, this Agreement and any non-contractual
obligations arising out of or in connection with it are governed by, and shall
be construed and enforced in accordance with, English law.

(b)
Notwithstanding paragraph (a) above, Schedule 14 (Restrictive covenants) shall
be interpreted in accordance with New York law.

47.
ENFORCEMENT

47.1
Jurisdiction of English courts

(a)
Subject to paragraph (b) below, the courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute relating to the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (a "Dispute"). In this regard, the Parties
agree that the courts of England are the most appropriate and convenient courts
to settle Disputes and accordingly no Party will argue to the contrary.

(b)
Notwithstanding paragraph (a) above, this Clause 47.1 is for the benefit of the
Finance Parties and Secured Parties only. As a result, no Finance Party or
Secured Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties and Secured Parties may take concurrent proceedings in any number of
jurisdictions.

47.2
Service of process

(a)
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):





--------------------------------------------------------------------------------




(i)
irrevocably appoints Cabot Financial (Europe) Limited as its agent for service
of process in relation to any proceedings before the English courts in
connection with any Finance Document (and Cabot Financial (Europe) Limited by
its execution of this Agreement, accepts that appointment); and

(ii)
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

(b)
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Parent (on behalf of all the
Obligors) must immediately (and in any event within ten (10) Business Days of
such event taking place) appoint another agent on terms acceptable to the Agent.
Failing this, the Agent may appoint another agent for this purpose.

(c)
Each Obligor expressly agrees and consents to the provisions of this Clause 47
and Clause 46 (Governing Law).

48.
WAIVER OF JURY TRIAL

Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement, any other Finance
Document or the transactions contemplated thereby (whether based on contract,
tort or any other theory). Each Party (a) certifies that no representative,
agent or attorney or any other party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other Parties have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Clause 48.
49.
PATRIOT ACT

Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies each Obligor that, pursuant to the requirements of the USA PATRIOT Act,
such Lender is required to obtain, verify and record information that identifies
such Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender to identify such Obligor in
accordance with the USA PATRIOT Act.
50.
POWERS OF ATTORNEY

If any of the parties to this Agreement is represented by an attorney or
attorneys in connection with the signing and/or execution and/or delivery of
this Agreement or any agreement or document referred to herein or made pursuant
hereto and the relevant power or powers of attorney is or are expressed to be
governed by English law, it is hereby expressly acknowledged and accepted by the
other parties hereto that such laws shall govern the existence and extent of
such attorney's authority and the effects of the exercise thereof.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





SCHEDULE 1
THE ORIGINAL PARTIES
PART I    
THE ORIGINAL BORROWERS
Name of Original Borrower
Registration number (or equivalent, if any) Jurisdiction of Incorporation
Cabot Financial (UK) Limited
3757424, England & Wales



The Original Guarantors
Name of Original Guarantor
Registration number (or equivalent, if any) Jurisdiction of Incorporation
Cabot Financial (Luxembourg) S.A.
B-171245 Luxembourg
Cabot Financial Limited
5714535, England & Wales
Cabot Credit Management Group Limited (formerly Cabot Financial Holdings Group
Limited)
4934534, England & Wales
Cabot Financial Holdings Group Limited (formerly Cabot Credit Management Group
Limited)
4071551, England & Wales
Cabot Financial Debt Recovery Services Limited
3936134, England & Wales
Cabot Financial (UK) Limited
3757424, England & Wales
Cabot Financial (Europe) Limited
3439445, England & Wales
Financial Investigations and Recoveries (Europe) Limited
3958421, England & Wales
Apex Credit Management Limited
3967099, England & Wales







--------------------------------------------------------------------------------






PART II    
THE LENDERS
PART II-A
THE ORIGINAL LENDERS
Name of Original Lender
Commitment
Status (Non-Acceptable L/C Lender: Yes/No)
HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence (if applicable)
Citibank, N.A., London Branch
5,000,000
 
 
JPMorgan Chase Bank, N.A., London Branch
5,000,000
 
 
Lloyds Bank plc
20,000,000
 
 
The Royal Bank of Scotland plc
20,000,000
 
 
Total
£50,000,000
 
 







--------------------------------------------------------------------------------






PART II-B
THE 2019 EFFECTIVE DATE LENDERS
Name of 2019 Effective Date Lender
Tranche 1 Commitment
Tranche 2 Commitment
Status (Non-Acceptable L/C Lender: Yes/No)
HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence (if applicable)
DNB (UK) Limited
£40,000,000
£70,000,000
 
 
JPMorgan Chase Bank, N.A., London Branch
£5,000,000
£0
 
 
Lloyds Bank plc
£45,000,000
£0
 
 
The Royal Bank of Scotland plc
£45,000,000
£0
 
 
HSBC Bank plc
£70,000,000
£0
 
 
MUFG Bank, Ltd.
£50,000,000
£0
 
 
Santander UK plc
£25,000,000
£25,000,000
 
 
Total
£280,000,000
£95,000,000
 
 












--------------------------------------------------------------------------------





SCHEDULE 2
CONDITIONS PRECEDENT
PART I    
CONDITIONS PRECEDENT TO INITIAL UTILISATION
1.
Obligors

(a)
A copy of the constitutional documents of each Original Obligor (other than
Cabot Financial (Luxembourg) S.A.) and CCML.

(b)
If applicable, a copy of a resolution of the board or, if applicable, a
committee of the board of directors of each Original Obligor (other than Cabot
Financial (Luxembourg) S.A.) and CCML:

(i)
approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute, deliver and
perform the Transaction Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

(c)
If applicable, a copy of a resolution of the board of directors of the relevant
company, establishing the committee referred to in paragraph (b) above.

(d)
A copy of a specimen of the signature of each person authorised by the
resolution referred to in paragraph (b) above in relation to the Finance
Documents and related documents.

(e)
A copy of a resolution signed by all of the holders of the issued shares in each
Original Guarantor and, in respect of CCML, a copy of a resolution signed by the
majority holders of its issued shares, approving the terms of, and the
transactions contemplated by, the Finance Documents to which such Original
Guarantor and CCML, respectively, is a party.

(f)
Evidence that the articles of association of each member of the Restricted Group
which is subject to the Transaction Security do not contain any transfer or
equivalent restrictions.

(g)
A certificate of the Parent (signed by a director or authorised signatory)
confirming that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on any Original Obligor (other than Cabot Financial (Luxembourg) S.A.)
to be exceeded;

(h)
A certificate of an authorised signatory of the Parent or other relevant
Original Obligor (other than Cabot Financial (Luxembourg) S.A.) and CCML
certifying that each copy document relating to it specified in this Part I of
Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Agreement;
and





--------------------------------------------------------------------------------




(i)
A certificate of CCML (signed by a director or authorised signatory) confirming
that the guaranteeing or securing, as appropriate, of the Total Commitments
would not cause any guarantee, security or similar limit binding on it to be
exceeded.

2.
Finance Documents

(a)
This Agreement executed by the members of the Group party to this Agreement.

(b)
The Intercreditor Agreement executed by the members of the Group party to that
Agreement and the Note Trustee.

(c)
The Fee Letters, executed by the members of the Group party to them.

(d)
A copy of the Note Documents.

(e)
A copy of the Offering Memorandum.

(f)
At least two originals of each of the Transaction Security Documents listed in
Part III (Transaction Security Documents) of Schedule 2 (Conditions Precedent).

(g)
Unless a grace period for supply of notices is contained in the relevant
Transaction Security Document, a copy of all notices required to be sent under
the Transaction Security Documents on or before the Closing Date executed by the
relevant Obligors or CCML (as applicable) and, in the case of any notice to be
sent to another member of the Restricted Group, duly acknowledged.

(h)
Save as otherwise expressly provided in the relevant Transaction Security
Document, all share certificates, transfers and stock transfer forms or
equivalent duly executed by the relevant Obligor or CCML (as applicable) in
blank in relation to the assets subject to or expressed to be subject to the
Transaction Security and other documents of title required to be provided under
the Transaction Security Documents on or before the Closing Date.

3.
Luxembourg documents

(a)
A copy of the articles of association (statuts) of Cabot Financial (Luxembourg)
S.A..

(b)
A copy of the resolutions of the board of directors of Cabot Financial
(Luxembourg) S.A. approving the entry into the Finance Documents to which it is
a party.

(c)
An excerpt (extrait) from the Luxembourg Register of Commerce and Companies with
respect to Cabot Financial (Luxembourg) S.A.

(d)
A certificate of non-registration of judicial decisions (certificat de
non-inscription de décision judiciaire) from the Luxembourg Register of Commerce
and Companies with respect to Cabot Financial (Luxembourg) S.A.

(e)
A copy of the shareholders' register of Cabot Financial (Luxembourg) S.A.
evidencing (i) the ownership of its entire share capital by Cabot Credit
Management Group Limited (formerly Cabot Financial Holdings Group Limited) and
(ii) the registration of the pledge granted pursuant to the Luxembourg Share
Pledge Agreement.

(f)
a certificate signed by a director of Cabot Financial (Luxembourg) S.A.:





--------------------------------------------------------------------------------




(i)
certifying that each copy document relating to it specified in this Part I of
Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Agreement;

(ii)
confirming that guaranteeing or securing, as appropriate, the Total Commitments
would not cause any guarantee, security or similar limit binding on Cabot
Financial (Luxembourg) S.A. to be exceeded;

(iii)
certifying the specimen of signature of each person authorised under the
resolutions referred to above to execute the Finance Documents to which Cabot
Financial (Luxembourg) S.A.is a party on its behalf; and

(iv)
certifying that Cabot Financial (Luxembourg) S.A. is not subject to bankruptcy
(faillite), controlled management (gestion contrôlée), suspension of payments
(sursis de paiement), arrangement with creditors (concordat préventif de
faillite) and judicial liquidation (liquidation judiciaire) proceedings and, to
the best of its knowledge, no petition for the opening of such proceedings has
been presented.

4.
Legal opinion

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facilities:
(a)
Clifford Chance LLP, legal advisers to the Agent and the Arranger as to
enforceability of the English law Finance Documents and the capacity of the
Obligors under English law;

(b)
Arendt & Merdernach, legal advisers to the Original Obligors as to the capacity
and due execution of Cabot Financial (Luxembourg) S.A. under Luxembourg law; and

(c)
Clifford Chance LLP, legal advisers to the Agent and the Arranger as to the
enforceability of the Luxembourg law Finance Documents,

in each case substantially in the form distributed to the Original Lenders prior
to signing this Agreement.
5.
Other Documents and Evidence

(a)
The Funds Flow Statement.

(b)
The Group Structure Chart.

(c)
The Approved List.

(d)
A copy of the Original Financial Statements of each Obligor.

(e)
The Budget.

(f)
The Initial ERC.

(g)
The ERC Model Output.





--------------------------------------------------------------------------------




(h)
Confirmation by the Agent that the fees, costs and expenses then due from the
Parent pursuant to Clause 17 (Fees), Clause 18.6 (Stamp taxes) and Clause 22
(Costs and Expenses) have been paid or evidence that the foregoing fees, costs
and expenses will be paid on or by the Closing Date.

(i)
A certificate of an authorised signatory of the Parent that (i) Notes in an
aggregate principal amount of £265,000,000 have been issued and subscribed to
(and, if applicable, released from any escrow) and (ii) all conditions precedent
to the issuance and purchase of the Notes has been (or will be on the Closing
Date) satisfied or waived in full.

(j)
A certificate of the Parent signed by an authorised signatory addressed to the
Agent confirming which companies within the Group are Material Companies and
that the aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA) and aggregate
gross assets (excluding goodwill) of the Original Guarantors (in each case
calculated on an unconsolidated basis and excluding all intra-Restricted Group
items and investments in Restricted Subsidiaries of any member of the Restricted
Group) exceeds 85 per cent. of the Consolidated EBITDA and consolidated gross
assets (excluding goodwill) of the Restricted Group.

(k)
Evidence that all outstanding amounts under the Existing Facilities has been or
will be repaid in full on the Closing Date.

(l)
Deeds of release in respect of any Transaction Security granted in relation to
the Existing Facilities Agreement.

(m)
Any information and evidence reasonably requested by any Finance Party in order
to comply with applicable law in respect of anti-money laundering requirements
and "know your customer" requirements.





--------------------------------------------------------------------------------






PART II    
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR
1.
A copy of the Accession Deed executed by the Additional Obligor and the Parent.

2.
A copy of the constitutional documents of the Additional Obligor.

3.
If applicable, a copy of a resolution of the board or, if applicable, a
committee of the board of directors of the Additional Obligor:

(a)
approving the terms of, and the transactions contemplated by, the Accession Deed
and the Finance Documents and resolving that it execute, deliver and perform the
Accession Deed and any other Finance Document to which it is party;

(b)
authorising a specified person or persons to execute the Accession Deed and
other Finance Documents on its behalf;

(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents to which it is a party; and

(d)
authorising the Parent to act as its agent in connection with the Finance
Documents.

4.
If applicable, a copy of a resolution of the board of directors of the
Additional Obligor, establishing the committee referred to in paragraph 3 above.

5.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

6.
If required by local law, a copy of a resolution signed by all the holders of
the issued shares of the Additional Obligor, approving the terms of, and the
transactions contemplated by, the Finance Documents to which the Additional
Guarantor is a party.

7.
If applicable, a certificate of the Additional Obligor (signed by a director)
confirming that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on it to be exceeded.

8.
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of the Accession Deed.

9.
A copy of any other authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration or other document, opinion or
assurance which the Agent (acting reasonably) considers to be necessary or
desirable in connection with the entry into and performance of the transactions
contemplated by the Accession Letter or for the validity and enforceability of
any Finance Document.

10.
If available, a copy of the latest audited financial statements of the
Additional Obligor.

11.
The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders:





--------------------------------------------------------------------------------




(e)
A legal opinion of the legal advisers to the Agent in England, as to English law
in the form distributed to the Lenders prior to signing the Accession Deed.

(f)
If the Additional Obligor is incorporated in a jurisdiction other than England
and Wales or is executing a Finance Document which is governed by a law other
than English law, a legal opinion of the legal advisers to (x) the Agent and/or
(y) if customary in the relevant jurisdiction, the Group, in the jurisdiction of
its incorporation or, as the case may be, the jurisdiction of the governing law
of that Finance Document (the "Applicable Jurisdiction") as to the law of the
Applicable Jurisdiction and in the form distributed to the Lenders prior to
signing the Accession Deed.

12.
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the process agent specified in Clause 47.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.

13.
Any security documents which, subject to the Agreed Security Principles, are
required by the Agent to be executed by the proposed Additional Obligor.

14.
Any notices or documents required to be given or executed under the terms of
those security documents.





--------------------------------------------------------------------------------






PART III    
TRANSACTION SECURITY DOCUMENTS
1.
English law composite debenture granted by each Original Obligor in favour of
the Security Agent.

2.
Luxembourg law share pledge granted by Cabot Credit Management Group Limited
(formerly Cabot Financial Holdings Group Limited) in favour of the Security
Agent.

3.
Luxembourg law bank account pledge granted by Cabot Financial (Luxembourg) S.A.
in favour of the Security Agent.










--------------------------------------------------------------------------------





SCHEDULE 3
REQUESTS AND NOTICES
PART I    
UTILISATION REQUEST
Loans
From:    [Borrower] [Parent]*
To:    [Agent]
Dated:    [●]
Dear Sirs
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

(a)
Borrower:    [●]

(b)
Proposed Utilisation Date:    [●] (or, if that is not a Business Day, the next
Business Day)

(c)
Facility to be utilised:    [Tranche 1]/[Tranche 2]

(d)
Amount:    £[●] or, if less, the Available Facility

(e)
Currency:    [●]

(f)
Purpose:    [●]

(g)
Interest Period:    [●]

3.
Current Ancillary Facilities are as follows:

Ancillary Facility Type
Lender
Commitment Amount
Drawn Amount of Commitment/ Participations
 
 
 
 



4.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

5.
[The proceeds of this Loan should be credited to [account]].

6.
We confirm that the proceeds of this loan shall not be used to repurchase any
Notes.

7.
This Utilisation Request is irrevocable.





--------------------------------------------------------------------------------




Yours faithfully


…………………………………
authorised signatory for
[the Parent on behalf of [insert name of relevant Borrower]]/ [insert name of
Borrower]*
NOTES:
*    Amend as appropriate. The Utilisation Request can be given by the Borrower
or by the Parent.




--------------------------------------------------------------------------------






PART II    
UTILISATION REQUEST
Letters of Credit
From:    [Borrower] [Parent]*
To:    [Agent]
Dated:    [●]
Dear Sirs
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

2.
We wish to arrange for a Letter of Credit to be issued by the Issuing Bank
specified below (which has agreed to do so) on the following terms:

(a)
Borrower:    [●]

(b)
Issuing Bank:    [●]

(c)
Proposed Utilisation Date:    [●] (or, if that is not a Business Day, the next
Business Day)

(d)
Facility to be utilised:    [Tranche 1]/[Tranche 2]

(e)
Amount:    £[●] or, if less, the Available Facility

(f)
Currency:    [●]

(g)
Purpose:    [●]

(h)
Term:    [●]

(i)
Current Letters of Credit are as follows (including under this Utilisation
Request):

Ancillary Facility Type
Lender
Commitment Amount
Drawn Amount of Commitment/ Participations
 
 
 
 



3.
We confirm that each condition specified in paragraph (b) (or, to the extent
applicable, paragraph (c)), of Clause 6.5 (Issue of Letters of Credit) is
satisfied on the date of this Utilisation Request.

4.
We attach a copy of the proposed Letter of Credit.

5.
The purpose of this proposed Letter of Credit is [●].





--------------------------------------------------------------------------------




6.
This Utilisation Request is irrevocable.

Yours faithfully,


………………………………
authorised signatory for
[the Parent on behalf of] [insert name of relevant Borrower]]/[insert name of
Relevant Borrower]*
NOTES:
*    AMEND AS APPROPRIATE. THE UTILISATION REQUEST CAN BE GIVEN BY THE BORROWER
OR BY THE PARENT.



SCHEDULE 4
FORM OF TRANSFER CERTIFICATE
To:    [●] as Agent and [●] as Security Agent
From:    [The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")
Dated:
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This agreement (the "Agreement") shall take
effect as a Transfer Certificate for the purpose of the Facility Agreement and
as a Creditor/Agent Accession Undertaking for the purposes of the Intercreditor
Agreement (and as defined in the Intercreditor Agreement). Terms defined in the
Facility Agreement have the same meaning in this Agreement unless given a
different meaning in this Agreement.

2.
We refer to Clause 30.5 (Procedure for transfer) of the Facility Agreement:

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with
Clause 30.5 (Procedure for transfer).

(b)
The proposed Transfer Date is [•].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 38.2 (Addresses) are set out in the
Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 30.4 (Limitation of
responsibility of Existing Lenders).

4.
The New Lender confirms that it [is]/[is not]* a Sponsor Affiliate.

5.
The New Lender confirms that it [is]/[is not]** incorporated or established, and
does not carry on business, in a jurisdiction that is a Sanctioned Jurisdiction.





--------------------------------------------------------------------------------




6.
The New Lender confirms that it [is]/[is not]*** a Sanctioned Person.

7.
The New Lender confirms that it [is]/[is not]**** a Competitor.

8.
[The New Lender confirms (for the benefit of the Agent without liability to any
Obligor) that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].

9.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

10.
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [•]) and is tax resident in [•], so that
interest payable to it by UK borrowers is generally subject to full exemption
from UK withholding tax and requests that the Parent notify:

(a)
each Borrower which is a Party as a Borrower as at the Transfer Date; and

(b)
each Additional Borrower which becomes an Additional Borrower after the Transfer
Date,

that it wishes that scheme to apply to this Agreement.]
11.
We refer to clause 19.5 (Change of Senior Creditor) of the Intercreditor
Agreement, and in consideration of the New Lender being accepted as a Senior
Creditor for the purposes of the Intercreditor Agreement (and as defined
therein), the New Lender confirms that, as from the Transfer Date, it intends to
be party to the Intercreditor Agreement as a Senior Creditor, and undertakes to
perform all the obligations expressed in the Intercreditor Agreement to be
assumed by a Senior Creditor and agrees that it shall be bound by all the
provisions of the Intercreditor Agreement, as if it had been an original party
to the Intercreditor Agreement.

12.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.





--------------------------------------------------------------------------------




13.
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

14.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:
The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.



*    Delete as applicable
**    Delete as applicable
***    Delete as applicable
****    Delete as applicable




--------------------------------------------------------------------------------




THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]    [New Lender]
By:    By:
This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Agent, and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent, and the
Transfer Date is confirmed as [•].
[Agent]
By:


[Security Agent]
By:








--------------------------------------------------------------------------------





SCHEDULE 5
FORM OF ASSIGNMENT AGREEMENT
To:    [●] as Agent, [●] as Security Agent, [●] as Parent, for and on behalf of
each Obligor
From:    [the Existing Lender] (the "Existing Lender") and [the New Lender] (the
"New Lender")
Dated:
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This is an Assignment Agreement. This
agreement (the "Agreement") shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement (and as defined in the
Intercreditor Agreement). Terms defined in the Facility Agreement have the same
meaning in this Agreement unless given a different meaning in this Agreement.

2.
We refer to Clause 30.6 (Procedure for assignment) of the Facility Agreement:

(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facility Agreement, the other Finance Documents and in
respect of the Transaction Security which correspond to that portion of the
Existing Lender's Commitments and participations in Utilisations under the
Facility Agreement as specified in the Schedule.

(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitments and
participations in Utilisations under the Facility Agreement specified in the
Schedule.

(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under
paragraph (b) above.

3.
The proposed Transfer Date is [●].

4.
On the Transfer Date the New Lender becomes:

(a)
Party to the relevant Finance Documents (other than the Intercreditor Agreement)
as a Lender; and

(b)
Party to the Intercreditor Agreement as a Senior Creditor.

5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 38.2 (Addresses) are set out in the
Schedule.

6.
The New Lender confirms that it [is]/[is not]* a Sanctioned Person.

7.
The New Lender confirms that it [is]/[is not]** a Sponsor Affiliate.

8.
The New Lender confirms that it [is]/[is not]*** incorporated or established,
and does not carry on business, in a jurisdiction that is a Sanctioned
Jurisdiction.

9.
The New Lender confirms that it [is]/[is not]**** a Competitor.





--------------------------------------------------------------------------------




10.
The New Lender confirms (for the benefit of the Agent and without liability to
any Obligor) that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender]

11.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

12.
The New Lender confirms that it that holds a passport under the HMRC DT Treaty
Passport scheme (reference number [●]) and is tax resident in [●], so that
interest payable to it by UK borrowers is generally subject to full exemption
from UK withholding tax and requests that the Parent notify:

(a)
each Borrower which is a Party as a Borrower as at the Transfer Date; and

(b)
each Additional Borrower which becomes an Additional Borrower after the Transfer
Date,

that it wishes that scheme to apply to this Agreement.
13.
We refer to clause 19.5 (Change of Senior Creditor) of the Intercreditor
Agreement. In consideration of the New Lender being accepted as a Senior
Creditor for the purposes of the Intercreditor Agreement (and as defined in the
Intercreditor Agreement), the New Lender confirms that, as from the Transfer
Date, it intends to be party to the Intercreditor Agreement as a Senior
Creditor, and undertakes to perform all the obligations expressed in the
Intercreditor Agreement to be assumed by a Senior Creditor and agrees that it
shall be bound by all the provisions of the Intercreditor Agreement, as if it
had been an original party to the Intercreditor Agreement.

14.
This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 30.7 (Copy of Transfer Certificate
or Assignment Agreement to Parent), to the Parent (on behalf of each Obligor) of
the assignment referred to in this Agreement.





--------------------------------------------------------------------------------




15.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

16.
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

17.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:
The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.



*    Delete as applicable
**    Delete as applicable
***    Delete as applicable
****    Delete as applicable




--------------------------------------------------------------------------------






THE SCHEDULE
Commitment/rights and obligations to be transferred by assignment, release and
accession
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]    [New Lender]
By:    By:
This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Agent, and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent, and the
Transfer Date is confirmed as [●].
Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.
[Agent]
By:


[Security Agent]
By:










--------------------------------------------------------------------------------





SCHEDULE 6
FORM OF ACCESSION DEED


To:    [●] as Agent and [●] as Security Agent for itself and each of the other
parties to the Intercreditor Agreement referred to below
From:    [Subsidiary] and [Parent]
Dated:    [•]
Dear Sirs
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to the Facility Agreement and to the Intercreditor Agreement. This deed
(the "Accession Deed") shall take effect as an Accession Deed for the purposes
of the Facility Agreement and as a Debtor Accession Deed for the purposes of the
Intercreditor Agreement (and as defined in the Intercreditor Agreement). Terms
defined in the Facility Agreement have the same meaning in paragraphs 1-3 of
this Accession Deed unless given a different meaning in this Accession Deed.

2.
[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facility Agreement and the other Finance Documents
(other than the Intercreditor Agreement) as an Additional [Borrower]/[Guarantor]
pursuant to Clause [32.2 (Additional Borrowers)]/[Clause 32.4 (Additional
Guarantors)] of the Facility Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction] and is a limited
[partnership][liability company][and registered number [●]].

3.
[Subsidiary's] administrative details for the purposes of the Facility Agreement
and the Intercreditor Agreement are as follows:

Address:    [●]
Fax No.:    [●]
Attention:    [●]
It is agreed as follows:
(a)
Terms defined in the Intercreditor Agreement shall, unless otherwise defined in
this Accession Deed, bear the same meaning when used in this paragraph (a).

(b)
The Acceding Debtor and the Security Agent agree that the Security Agent shall
hold:

(i)
the Transaction Security;

(ii)
all proceeds of the Transaction Security; and

(iii)
all obligations expressed to be undertaken by the Acceding Debtor to pay amounts
in respect of the Liabilities to the Security Agent as trustee for the Secured
Parties and secured by the Transaction Security together with all
representations and warranties expressed to be given by the Acceding Debtor in
favour of the Security Agent as trustee for the Secured Parties,





--------------------------------------------------------------------------------




on trust for the Secured Parties on the terms and conditions contained in the
Intercreditor Agreement.
(c)
The Acceding Debtor confirms that it intends to be party to the Intercreditor
Agreement as a Debtor, undertakes to perform all the obligations expressed to be
assumed by a Debtor under the Intercreditor Agreement and agrees that it shall
be bound by all the provisions of the Intercreditor Agreement as if it had been
an original party to the Intercreditor Agreement.

(d)
[In consideration of the Acceding Debtor being accepted as an Intra Group Lender
for the purposes of the Intercreditor Agreement, the Acceding Debtor also
confirms that it intends to be party to the Intercreditor Agreement as an Intra
Group Lender, and undertakes to perform all the obligations expressed in the
Intercreditor Agreement to be assumed by an Intra Group Lender and agrees that
it shall be bound by all the provisions of the Intercreditor Agreement, as if it
had been an original party to the Intercreditor Agreement].

(e)
[Language to be included, appointing the Parent to act as Obligors' Agent on the
[Subsdiary's] behalf, in the same terms as the other Obligors have appointed the
Parent to act as Obligors' Agent under the December 2017 Amendment and
Restatement Agreement.]

4.
This Accession Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

This Accession Deed has been signed on behalf of the Security Agent (for the
purposes of paragraph 4 above only), signed on behalf of the Parent and executed
as a deed by [Subsidiary] and is delivered on the date stated above.
[Subsidiary]
[EXECUTED AS A DEED )
By: [Subsidiary] )
Choose a Party Name.
By:
 
 
By:
 
 
Name:
 
 
Name:
 
 
Title:
Director
 
Title:
Director/Secretary
 







--------------------------------------------------------------------------------






Or
[EXECUTED AS A DEED
By: [Subsidiary]
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
Director
 
 
 
 



in the presence of
 
By:
 
 
 
 
 
Name of witness:
 
 
 
 
 
Address of witness:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Occupation of witness:
 
 
 
 
 



The Parent
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 







--------------------------------------------------------------------------------






The Security Agent
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 











--------------------------------------------------------------------------------





SCHEDULE 7
FORM OF RESIGNATION LETTER
To:    [●] as Agent
From:    [resigning Obligor] and [Parent]
Dated:    [●]
Dear Sirs
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to the Facility Agreement. This is a Resignation Letter. Terms defined
in the Facility Agreement have the same meaning in this Resignation Letter
unless given a different meaning in this Resignation Letter.

2.
Pursuant to [Clause 32.3 (Resignation of a Borrower)]/[Clause 32.5 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Facility Agreement and the
Finance Documents (other than the Intercreditor Agreement).

3.
We confirm that:

(a)
no Default is continuing or would result from the acceptance of this request;
and

(b)
*[[this request is given in relation to a Third Party Disposal of [resigning
Obligor];

(c)
[●]

4.
This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

[Parent]    [resigning Obligor]
By:    By:
NOTES
*    Insert where resignation only permitted in case of a Third Party Disposal.








--------------------------------------------------------------------------------





SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE
To:    [●] as Agent
From:    [Parent]
Dated:    [●]
Dear Sirs
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to the Facility Agreement. This is a [revised]* Compliance Certificate
[given under Clause 26.4 (Equity cure)* of the Facility Agreement]. Terms
defined in the Facility Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.

2.
We confirm that:

We confirm that the LTV Ratio is [●].
We confirm that the SSRCF LTV Ratio is [●]
As at [●] ERC is [●]
3.
[We confirm that no Default is continuing.]**

4.
[We confirm that the following companies constitute Material Companies for the
purposes of the Facility Agreement: [●].]

[We confirm that the aggregate of the earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as Consolidated
EBITDA) and aggregate gross assets (excluding goodwill) of the Guarantors
(calculated on an unconsolidated basis and excluding all intra-Restricted Group
items and investments in Subsidiaries of any member of the Restricted Group)
exceeds 85 per cent. of the Consolidated EBITDA and consolidated gross assets
(excluding goodwill) of the Restricted Group.]
Signed
 
 
…………………..
 
……………………..
Director
 
Director
Of
 
Of
[Parent]
 
[Parent]

[insert applicable certification language]
……………………..
for and on behalf of
[name of Auditors of the Parent]***
NOTES:




--------------------------------------------------------------------------------




*
Include this wording where the Parent has made an election under Clause 26.4
(Equity cure) in the 20 Business Day period after delivery of the original
Compliance Certificate and is now delivering a revised Compliance Certificate.

**
If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

***
Only applicable if the Compliance Certificate accompanies the audited financial
statements and is to be signed by the Auditors.









--------------------------------------------------------------------------------





SCHEDULE 9
LMA FORM OF CONFIDENTIALITY UNDERTAKING
To:    [●]
From:    [●]
Dated:    [●]
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
Dear Sirs
We understand that you are considering participating in the Facilities. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:
1.
CONFIDENTIALITY

1.1
Confidentiality Undertaking

You undertake:
(a)
to keep all Confidential Information confidential and not to disclose it to
anyone, save to the extent permitted by paragraph (A)2 below and to ensure that
all Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

(b)
to keep confidential and not disclose to anyone except as provided for by
paragraph (A)2 below the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between us in connection with the Facilities; and

(c)
to use the Confidential Information only for the Permitted Purpose.

1.2
Permitted disclosure

We agree that you may disclose such Confidential Information and such of those
matters referred to in paragraph (A)1.2 above as you shall consider appropriate:
(a)
to members of the Participant Group and their officers, directors, employees,
professional advisers, reinsurers and auditors if any person to whom the
Confidential Information is to be given pursuant to this paragraph (A)2.1 is
informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information, except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

(b)
to any person to whom information is required or requested to be disclosed by
any governmental, banking, taxation or other regulatory authority or similar
body, the rules of any relevant stock exchange or pursuant to any applicable law
or regulation; and

(c)
with the prior written consent of us and the Company.





--------------------------------------------------------------------------------




1.3
Notification of disclosure

You agree (to the extent permitted by law and regulation) to inform us:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (A)2.3 above except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this letter.

1.4
Return of copies

If you do not participate in the Facilities and we so request in writing, you
shall return all Confidential Information supplied to you by us and destroy or
permanently erase (to the extent technically practicable) all copies of
Confidential Information made by you and use your reasonable endeavours to
ensure that anyone to whom you have supplied any Confidential Information
destroys or permanently erases (to the extent technically practicable) such
Confidential Information and any copies made by them, in each case save to the
extent that you or the recipients are required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body or in accordance with
internal policy, or where the Confidential Information has been disclosed under
paragraph (A)2.2 above.
1.5
Continuing obligations

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in Part (A) of this
letter shall cease on the earlier of (a) the date on which you become a party to
the Facility Agreement or (b) [twelve] Months after the date of this letter.
1.6
No representation; consequences of breach, etc.

You acknowledge and agree that:
(a)
neither we nor any of our officers, employees or advisers (each a "Relevant
Person") (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Group or the assumptions on which it is based or (ii) shall be
under any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by us or any member of the Group
or be otherwise liable to you or any other person in respect of the Confidential
Information or any such information; and

(b)
we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
or member of the Group may be granted an injunction or specific performance for
any threatened or actual breach of the provisions of this letter by you.

1.7
Entire agreement; no waiver; amendments, etc.





--------------------------------------------------------------------------------




(a)
This letter constitutes the entire agreement between us in relation to your
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

(b)
No failure or delay in exercising any right or remedy under this letter will
operate as a waiver thereof nor will any single or partial exercise of any right
or remedy preclude any further exercise thereof or the exercise of any other
right or remedy under this letter.

(c)
The terms of this letter and your obligations under this letter may only be
amended or modified by written agreement between us.

1.8
Inside information

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.
1.9
Nature of undertakings

The undertakings given by you under Part (A) of this letter are given to us and
(without implying any fiduciary obligations on our part) are also given for the
benefit of the Company and each other member of the Group. The Parent (as
defined in the Facility Agreement) may rely on this letter as if it were a party
to it.
2.
MISCELLANEOUS

2.1
Third party rights

(a)
Subject to this paragraph (B)1 and to paragraphs (A)6 and (A)9, a person who is
not a party to this letter has no right under the Contracts (Rights of Third
Parties) Act 1999 (the "Third Parties Act") to enforce or to enjoy the benefit
of any term of this letter.

(b)
The Relevant Persons and each member of the Group may enjoy the benefit of the
terms of paragraphs (A)6 and (A)9 subject to and in accordance with this
paragraph (B)1 and the provisions of the Third Parties Act.

(c)
Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person or any member of the Group to rescind
or vary this letter at any time.

2.2
Governing law and jurisdiction

(a)
This letter and the agreement constituted by your acknowledgement of its terms
(the "Letter") and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
English law.

(b)
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).

2.3
Definitions





--------------------------------------------------------------------------------




In this letter (including the acknowledgement set out below):
"Arranger Group" means us, each of our holding companies and subsidiaries and
each subsidiary of each of our holding companies (as each such term is defined
in the Companies Act 2006) and each of our or their directors, officers and
employees (including any sales and trading teams) provided that when used in
this letter in respect of an Arranger it applies severally only in respect of
that Arranger, each of that Arranger's holding companies and subsidiaries, each
subsidiary of each of its holding companies and each director, officer and
employee (including any sales and trading teams) of that Arranger or any of the
foregoing and not, for the avoidance of doubt, those of another Arranger.
"Confidential Information" means all information relating to the Parent, any
Obligor, the Group, the Finance Documents and/or the Facilities which is
provided to you in relation to the Finance Documents or Facilities by us or any
of our affiliates or advisers, in whatever form, and includes information given
orally and any document, electronic file or any other way of representing or
recording information which contains or is derived or copied from such
information but excludes information that:
(a)
is or becomes public information other than as a direct or indirect result of
any breach by you of this letter; or

(b)
is identified in writing at the time of delivery as non-confidential by us or
our advisers; or

(c)
is known by you before the date the information is disclosed to you by us or any
of our affiliates or advisers or is lawfully obtained by you after that date,
from a source which is, as far as you are aware, unconnected with the Group and
which, in either case, as far as you are aware, has not been obtained in breach
of, and is not otherwise subject to, any obligation of confidentiality.

"Facilities" means the facilities under the Facility Agreement.
"Finance Documents" means the documents defined in the Facility Agreement as
Finance Documents.
"Group" means the Parent and its subsidiaries for the time being (as such term
is defined in the Companies Act 2006).
"Obligor" means a borrower or a guarantor under the Facility Agreement.
"Participant Group" means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 2006).
"Permitted Purpose" means considering and evaluating whether to enter into the
Facilities.
"Syndication" means the primary syndication of the Facilities.




--------------------------------------------------------------------------------






Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully


…................................
For and on behalf of [Arranger]


To:    [Arranger]
The Parent and each other member of the Group
We acknowledge and agree to the above:


…................................
For and on behalf of
[Potential Lender]








--------------------------------------------------------------------------------





SCHEDULE 10
TIMETABLES
PART I    
LOANS
 
Loans in sterling
Loans in euros
Loans in other currencies
Agent notifies the Parent if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)
 
 
U-4
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
U-1
9:30 a.m.
U-3
9:30 a.m.
U-3
9:30 a.m.
Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders' participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders' participation)
U-1
Noon
U-3
Noon
U-3
Noon
Agent receives a notification from a Lender under Clause 8.2 (Unavailability of
a currency)
 
Quotation Day as of 9:30 a.m.
Quotation Day as of 9:30 a.m.
Agent gives notice in accordance with Clause 8.2 (Unavailability of a currency)
 
Quotation Day as of 5:30 p.m.
Quotation Day as of 5:30 p.m.
LIBOR or EURIBOR is fixed
Quotation Day as of 11:00 a.m.
Quotation Day as of 11:00 a.m. in respect of LIBOR and as of 11.00 a.m.
(Brussels time) in respect of EURIBOR
Quotation Day as of 11:00 a.m.
Base Reference Bank Rate calculated by reference to available quotations in
accordance with Clause 16.2 (Calculation of Base Reference Bank Rate and
Alternative Reference Bank Rate)
Noon on the Quotation Day in respect of LIBOR and Quotation Day 11:30 a.m.
(Brussels time) in respect of EURIBOR
Noon on the Quotation Day
Noon on the Quotation Day in respect of LIBOR
Alternative Reference Bank Rate calculated by reference to available quotations
in accordance with Clause 16.2 (Calculation of Base Reference Bank Rate and
Alternative Reference Bank Rate)
Close of business in London on the date falling one Business Day after the
Quotation Day
Close of business in London on the date falling one Business Day after the
Quotation Day
Close of business in London on the date falling one Business Day after the
Quotation Day in respect of LIBOR





--------------------------------------------------------------------------------






"U"
=
date of utilisation.
"U - X"
=
X Business Days prior to date of utilisation











--------------------------------------------------------------------------------





PART II    
LETTER OF CREDIT
 
Letters of Credit
Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Letters of Credit))
U-4 9:30 a.m.
Agent notifies the relevant Issuing Bank and Lenders of the Letter of Credit in
accordance with paragraph (d) of Clause 6.5 (Issue of Letters of Credit).
U-1 10.30 a.m.
Delivery of duly completed Renewal Request (Clause 6.6 (Renewal of a Letter of
Credit))
U-4 9:30 a.m.



"U"
=
date of utilisation[, or, if applicable, in the case of a Letter of Credit to be
renewed in accordance with Clause 6.6 (Renewal of a Letter of Credit), the first
day of the proposed term of the renewed Letter of Credit]
"U-X"
=
Business Days prior to date of utilisation









--------------------------------------------------------------------------------





SCHEDULE 11
LETTER OF CREDIT REQUIREMENTS
Stand-by Letters of Credit:
Stand-by Letters of Credit shall be issued subject to the International Standby
Practices (ISP 98), International Chamber of Commerce Publication No. 590.
Amount:
The proposed wording for the Letter of Credit shall only provide for the payment
of the face amount but not additional interest or costs.
Reference to Underlying transaction:
The terms of an Letter of Credit must contain a narrative reference to what has
been reported to the Agent about the underlying transaction but must not contain
any confirmation with regard to facts of the underlying contract.
Purpose clause:
The terms of an Letter of Credit must contain a purpose clause to cover the
relevant Borrower's or Borrower's affiliate's obligations arising from the
underlying transaction.
Payment obligation:
The payment obligation of the Issuing Bank must be worded as an irrevocable
obligation to pay a specific aggregate maximum amount of money and not for
specific performance of the underlying contract.
No conflict or inconsistency with applicable law and/or rules:
Any terms of an Letter of Credit must not conflict or provide for inconsistency
with applicable laws, regulations, rules, directions and ruling as well as all
relevant decisions and rulings of any competent courts and any other competent
authorities.
Excluded rules:
In no event, the Uniform Rules for Contract Guarantees of the International
Chamber of Commerce in Paris, Publication No. 325 shall be applicable.
Expiry:
Each Letter of Credit must contain a provision stating when the obligation of
the Issuing Bank under the Letter of Credit shall terminate (e.g. specific
expiration date, return of Letter of Credit deed, release letter), which shall
not be linked to events in the underlying contract and not be subject to
interpretation.
Maturity / Demand:
Except if subject to ICC Rules the payment obligation of the Issuing Bank shall
be determinable by reliance on the terms of the Letter of Credit and, as the
case may be, any other document simultaneously to be presented together with a
demand.
 
The payment obligation shall be conditional upon presentation of a demand for
payment with or, as the case may be, without simultaneous presentation of other
documents.
 
The terms of the Letter of Credit shall provide that receipt of a formally valid
demand for payment has to be made to the Issuing Bank by the expiry date at the
latest and confirm that thereafter no further demand shall be honoured and the
Letter of Credit must be returned to the Issuing Bank.
Miscellaneous:
The terms of the Letter of Credit shall not provide for:
• inter-dependence between Issuing Bank's payment obligation and events in the
underlying contract to be checked but out of Issuing Bank's control;
• any other terms and conditions that expose the Issuing Bank to risks unusual
to Letter of Credit undertakings;
• an arbitration clause in respect of the payment obligation of the Issuing
Bank; or
• reduction provisions other than by a specific amount on a specified date.







--------------------------------------------------------------------------------





SCHEDULE 12
FORM OF LETTER OF CREDIT
To:    [Beneficiary] (the "Beneficiary")
Date:    [●]
Irrevocable Standby Letter of Credit no. [●]
At the request of [●], [Issuing Bank] (the "Issuing Bank") issues this
irrevocable standby Letter of Credit ("Letter of Credit") in your favour on the
following terms and conditions:
1.
Definitions

In this Letter of Credit:
"Business Day" means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [London].*
"Demand" means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.
"Expiry Date" means [●].
"Total L/C Amount" means [●].
2.
Issuing Bank's agreement

(a)
The Beneficiary may request a drawing or drawings under this Letter of Credit by
giving to the Issuing Bank a duly completed Demand. A Demand must be received by
the Issuing Bank by no later than [●] p.m. ([London] time) on the Expiry Date.

(b)
Subject to the terms of this Letter of Credit, the Issuing Bank unconditionally
and irrevocably undertakes to the Beneficiary that, within [ten (10)] Business
Days of receipt by it of a Demand, it must pay to the Beneficiary the amount
demanded in that Demand.

(c)
The Issuing Bank will not be obliged to make a payment under this Letter of
Credit if as a result the aggregate of all payments made by it under this Letter
of Credit would exceed the Total L/C Amount.

3.
Expiry

(a)
The Issuing Bank will be released from its obligations under this Letter of
Credit on the date (if any) notified by the Beneficiary to the Issuing Bank as
the date upon which the obligations of the Issuing Bank under this Letter of
Credit are released.

(b)
Unless previously released under paragraph (a) above, on [●] p.m.([London] time)
on the Expiry Date the obligations of the Issuing Bank under this Letter of
Credit will cease with no further liability on the part of the Issuing Bank
except for any Demand validly presented under the Letter of Credit that remains
unpaid.

(c)
When the Issuing Bank is no longer under any further obligations under this
Letter of Credit, the Beneficiary must return the original of this Letter of
Credit to the Issuing Bank.





--------------------------------------------------------------------------------




4.
Payments

All payments under this Letter of Credit shall be made in [●] and for value on
the due date to the account of the Beneficiary specified in the Demand.
5.
Delivery of Demand

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the Issuing Bank at
its address and by the particular department or office (if any) as follows:
[●]
6.
Assignment

The Beneficiary's rights under this Letter of Credit may not be assigned or
transferred.
7.
ISP

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.
8.
Governing Law

This Letter of Credit and any non-contractual obligations arising out of or in
connection with it are governed by English law.
9.
Jurisdiction

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit (including a dispute relating
to any non-contractual obligation arising out of or in connection with this
Letter of Credit).
Yours faithfully


[Issuing Bank]
By:


Notes:
*
This may need to be amended depending on the currency of payment under the
letter of credit.







--------------------------------------------------------------------------------





SCHEDULE
FORM OF DEMAND
To:    [Issuing Bank]
[Date]


Dears Sirs
Standby Letter of Credit no. [●] issued in favour of [Beneficiary] (the "Letter
of Credit")
We refer to the Letter of Credit. Terms defined in the Letter of Credit have the
same meaning when used in this Demand.
We certify that the sum of [●] is due [and has remained unpaid for at least [●]
Business Days] [under [set out underlying contract or agreement and does not
exceed the Total L/C Amount]]. We therefore demand payment of the sum of [●].
1.
Payment should be made to the following account:

Name:
[●]
Account Number:
[●]
Bank:
[●]

2.
The date of this Demand is not later than the Expiry Date.

Yours faithfully


(Authorised Signatory)    (Authorised Signatory)


For
[Beneficiary]








--------------------------------------------------------------------------------





SCHEDULE 13
FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE
PART I    
FORM OF NOTICE OF ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION
To:    [●] as Agent
From:    [The Lender]
Dated:
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to paragraph (b) of Clause 31.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this notice
unless given a different meaning in this notice.

2.
We have entered into a Notifiable Debt Purchase Transaction.

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

Commitment
Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)
[●]
[●]



[Lender]
By:








--------------------------------------------------------------------------------





PART II    
FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE TRANSACTION
To:    [●] as Agent
From:    [The Lender]
Dated:    [●]
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to paragraph (c) of Clause 31.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Sponsor Affiliates) of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this notice
unless given a different meaning in this notice.

2.
A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [•] has [terminated]/[ceased to be with a
Sponsor Affiliate].*

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

[Tranche 1 Commitment]/ [Tranche 2 Commitment]
Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)
[●]
[●]



[Lender]
By:








--------------------------------------------------------------------------------





SCHEDULE 14
RESTRICTIVE COVENANTS
PART I    
COVENANTS
1.
LIMITATION ON INDEBTEDNESS

1.1
The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to, Incur any Indebtedness (including Acquired Indebtedness); provided, however,
that the Parent or a Guarantor may Incur Indebtedness if on the date of such
Incurrence and after giving pro forma effect thereto (including pro forma
application of the proceeds thereof), the Fixed Charge Coverage Ratio for the
Parent and its Restricted Subsidiaries is greater than 2.0 to 1.0.

1.2
Section 1.1 shall not prohibit the Incurrence of the following Indebtedness:

(a)
Indebtedness Incurred pursuant to any Credit Facility (including letters of
credit or bankers' acceptances issued or created under any Credit Facility), and
any Refinancing Indebtedness in respect thereof and Guarantees in respect of
such Indebtedness in a maximum aggregate principal amount at any time
outstanding not exceeding (i) the greater of (x) £250.0 million and (y) 17.5% of
ERC, plus (ii) in the case of any refinancing of any Indebtedness permitted
under this paragraph (a) or any portion thereof, the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses Incurred in
connection with such refinancing;

(b)
(i)    Guarantees by the Parent or any Restricted Subsidiary of Indebtedness of
the Parent or any Restricted Subsidiary in each case so long as the Incurrence
of such Indebtedness being guaranteed is permitted under the terms of this
Agreement; provided, that if the Indebtedness being guaranteed is subordinated
to the Facilities, then the guarantee must be subordinated to the Facilities to
the same extent as the Indebtedness guaranteed; or

(ii)
without limiting Section 3 (Limitation on Liens), Indebtedness arising by reason
of any Lien granted by or applicable to such Person securing Indebtedness of the
Parent or any Restricted Subsidiary so long as the Incurrence of such
Indebtedness is permitted under the terms of this Agreement;

(c)
Indebtedness of the Parent owing to and held by any Restricted Subsidiary or
Indebtedness of a Restricted Subsidiary owing to and held by the Parent or any
Restricted Subsidiary; provided, however, that:

(i)
if any Guarantor is the obligor on any such Indebtedness and the obligee is not
a Guarantor, it is either a Working Capital Intercompany Loan or unsecured and
expressly subordinated in right of payment to prior payment in full of the
Utilisations; and

(ii)
any subsequent issuance or transfer of Capital Stock or any other event which
results in any such Indebtedness being beneficially held by a Person other than
the Parent or a Restricted Subsidiary, and any sale or other transfer of any
such Indebtedness to a Person other than the Parent or a Restricted Subsidiary,
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
not





--------------------------------------------------------------------------------




permitted by this paragraph (c) by the Parent or such Restricted Subsidiary, as
the case may be;
(d)
Indebtedness represented by (i) the 2023 Cabot Notes (other than any Additional
Notes (as defined in the 2023 Cabot Notes Indenture)); (ii) any Indebtedness
(other than Indebtedness described in paragraphs (a), (c) or (g)) outstanding on
the Issue Date, including the Existing Notes, after giving effect to the
issuance of the 2023 Cabot Notes and the application of the proceeds thereof;
(iii) Refinancing Indebtedness Incurred in respect of any Indebtedness described
in this paragraph (d) or paragraph (e) or Incurred pursuant to Section 1.1; (iv)
Management Advances and (v) the Proceeds Loan and the Existing Proceeds Loans;

(e)
Indebtedness of any Person (i) outstanding on the date on which such Person
becomes a Restricted Subsidiary or is merged, consolidated, amalgamated or
otherwise combined with (including pursuant to any acquisition of assets and
assumption of related liabilities) the Parent or any Restricted Subsidiary or
(ii) Incurred to provide all or any portion of the funds utilised to consummate
the transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Parent or a
Restricted Subsidiary provided, however, with respect to this paragraph (e),
that at the time of such acquisition or other transaction (x) the Parent would
have been able to Incur £1.00 of additional Indebtedness pursuant to Section 1.1
after giving pro forma effect to the relevant acquisition and Incurrence of such
Indebtedness pursuant to this paragraph (e) or (y) the Fixed Charge Coverage
Ratio for the Parent and its Restricted Subsidiaries would not be lower than it
was immediately prior to giving effect to such acquisition or other transaction;

(f)
Indebtedness under Currency Agreements, Interest Rate Agreements and Commodity
Hedging Agreements entered into for bona fide hedging purposes of the Parent or
its Restricted Subsidiaries and not for speculative purposes (as determined in
good faith by the Board of Directors or senior management of the Parent);

(g)
Indebtedness represented by Capitalised Lease Obligations or Purchase Money
Obligations, in each case, Incurred for the purpose of financing all or any part
of the purchase price, lease expense, rental payments or cost of design,
construction, installation or improvement of property, plant or equipment or
other assets (including Capital Stock) used in the business of the Parent or any
of its Restricted Subsidiaries, and in each case any Refinancing Indebtedness in
respect thereof, in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this paragraph (g) and then outstanding, will not exceed at any time
outstanding the greater of (i) £40.0 million and (ii) 3.0% of Total Assets;

(h)
Indebtedness in respect of (i) workers' compensation claims, self-insurance
obligations, performance, indemnity, surety, judgment, appeal, advance payment,
customs, VAT or other tax or other guarantees or other similar bonds,
instruments or obligations and completion guarantees and warranties provided by
the Parent or a Restricted Subsidiary or relating to liabilities, obligations,
indemnities or guarantees Incurred in the ordinary course of business or for
governmental or regulatory requirements, in each case not in connection with the
borrowing of money, (ii) letters of credit, bankers' acceptances, guarantees or
other similar instruments or obligations issued or relating to liabilities or
obligations Incurred in the ordinary course of business, (iii) the financing of
insurance





--------------------------------------------------------------------------------




premiums in the ordinary course of business and (iv) any customary cash
management, cash pooling or netting or setting off arrangements in the ordinary
course of business, provided, however, that upon the drawing of such letters of
credit or other instrument, such obligations are reimbursed within 30 days
following such drawing;
(i)
Indebtedness arising from agreements providing for customary guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantees of
Indebtedness Incurred by any Person acquiring or disposing of such business or
assets or such Subsidiary for the purpose of financing such acquisition or
disposition); provided that, in the case of a disposition, the maximum liability
of the Parent and its Restricted Subsidiaries in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including the fair
market value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Parent and its Restricted Subsidiaries in connection with such disposition;

(j)
(i)    Indebtedness arising from the honouring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of Incurrence;

(ii)
Customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
and

(iii)
Indebtedness Incurred by a Restricted Subsidiary in connection with bankers'
acceptances, discounted bills of exchange or the discounting or factoring of
Receivables for credit management purposes, in each case, not in connection with
the borrowing of money and Incurred or undertaken in the ordinary course of
business on arm's length commercial terms;

(k)
Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this paragraph (k) and
then outstanding, will not exceed the greater of (i) £80.0 million and (ii) 6.0%
of Total Assets;

(l)
Indebtedness represented by Permitted Purchase Obligations;

(m)
Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this paragraph (m) and
then outstanding, will not exceed 100% of the Net Cash Proceeds received by the
Parent from the issuance or sale (other than to a Restricted Subsidiary) of its
Subordinated Shareholder Funding or Capital Stock (other than Disqualified
Stock, Designated Preference Shares or an Excluded Contribution) or otherwise
contributed to the equity (other than through the issuance of Disqualified
Stock, Designated Preference Shares or an Excluded Contribution) of the Parent,
in each case, subsequent to the Issue Date; provided, however, that (i) any such
Net Cash Proceeds that are so received or contributed shall be excluded for
purposes of making Restricted Payments under Section 2.1 and





--------------------------------------------------------------------------------




paragraphs (a), (f), (j) and (n) of Section 2.3 to the extent the Parent and its
Restricted Subsidiaries incur Indebtedness in reliance thereon and (ii) any Net
Cash Proceeds that are so received or contributed shall be excluded for purposes
of Incurring Indebtedness pursuant to this paragraph (m) to the extent the
Parent or any of its Restricted Subsidiaries makes a Restricted Payment under
Section 2.1 and/or paragraphs (a), (f), (j) or (n) of Section 2.3 in reliance
thereon; and
(n)
Indebtedness represented by the unpaid purchase price of portfolio assets
acquired in the ordinary course of business; provided, however, that such
amounts are due within one year of the acquisition of the related portfolio
assets.

1.3
For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 1 (Limitation on Indebtedness):

(a)
in the event that Indebtedness meets the criteria of more than one of the types
of Indebtedness described in this Section 1 (Limitation on Indebtedness), the
Parent, in its sole discretion, will be permitted to classify, and may from time
to time reclassify, such item of Indebtedness and only be required to include
the amount and type of such Indebtedness in one of the paragraphs of Section 1.1
or Section 1.2; provided that Indebtedness incurred pursuant to paragraph (a) of
Section 1.2 may not be reclassified, and Indebtedness under this Agreement
incurred or outstanding on the date of this Agreement will be deemed to have
been incurred on such date in reliance on the exception provided in paragraph
(a) of Section 1.2;

(b)
Guarantees of, or obligations in respect of letters of credit, bankers'
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

(c)
if obligations in respect of letters of credit, bankers' acceptances or other
similar instruments are Incurred pursuant to any Credit Facility and are being
treated as Incurred pursuant to paragraphs (a), (g) or (k) of Section 1.2 or
pursuant to Section 1.1 and the letters of credit, bankers' acceptances or other
similar instruments relate to other Indebtedness, then such other Indebtedness
shall not be included;

(d)
the principal amount of any Disqualified Stock of the Parent or a Restricted
Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be equal to the
greater of the maximum mandatory redemption or repurchase price (not including,
in either case, any redemption or repurchase premium) or the liquidation
preference thereof;

(e)
for the purposes of determining "ERC" under paragraphs (a)(i)(y) of Section 1.2,
(i) pro forma effect shall be given to ERC on the same basis as for calculating
the LTV Ratio for the Parent and its Restricted Subsidiaries and (ii) ERC shall
be measured on or about the date on which the Parent obtains new commitments (in
the case of revolving facilities) or incurs new Indebtedness (in the case of
term facilities);

(f)
Indebtedness permitted by this Section 1 (Limitation on Indebtedness) need not
be permitted solely by reference to one provision permitting such Indebtedness
but may be permitted in part by one such provision and in part by one or more
other provisions of this Section 1 (Limitation on Indebtedness) permitting such
Indebtedness; and





--------------------------------------------------------------------------------




(g)
the amount of Indebtedness issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined on the basis of IFRS.

1.4
Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortisation of original issue discount, the payment of interest in
the form of additional Indebtedness, the payment of dividends in the form of
additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in IFRS, will not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 1 (Limitation on Indebtedness). The amount of any
Indebtedness outstanding as of any date shall be calculated as specified under
the definition of "Indebtedness."

1.5
If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary, any
Indebtedness of such Subsidiary shall be deemed to be Incurred by a Restricted
Subsidiary as of such date (and, if such Indebtedness is not permitted to be
Incurred as of such date under this Section 1 (Limitation on Indebtedness), the
Parent shall be in default of this Section 1 (Limitation on Indebtedness)).

1.6
For purposes of determining compliance with any sterling-denominated restriction
on the Incurrence of Indebtedness, the Sterling Equivalent of the principal
amount of Indebtedness denominated in another currency shall be calculated based
on the relevant currency exchange rate in effect on the date such Indebtedness
was Incurred, in the case of term Indebtedness, or, at the option of the Parent,
first committed, in the case of Indebtedness Incurred under a revolving credit
facility; provided that (a) if such Indebtedness is Incurred to refinance other
Indebtedness denominated in a currency other than sterling, and such refinancing
would cause the applicable sterling-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such sterling-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such Refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced; (b)
the Sterling Equivalent of the principal amount of any such Indebtedness
outstanding on the Issue Date shall be calculated based on the relevant currency
exchange rate in effect on the Issue Date; and (c) if and for so long as any
such Indebtedness is subject to a Currency Agreement with respect to the
currency in which such Indebtedness is denominated covering principal and
interest on such Indebtedness, the amount of such Indebtedness, if denominated
in sterling, will be the amount of the principal payment required to be made
under such Currency Agreement and, otherwise, the Sterling Equivalent of such
amount plus the Sterling Equivalent of any premium which is at such time due and
payable but is not covered by such Currency Agreement. For purposes of
calculating compliance with paragraph (a) of Section 1.2 or for calculating the
amount of Indebtedness outstanding under this Agreement, to the extent a Credit
Facility is utilised for the purpose of guaranteeing or cash collateralising any
letter of credit or guarantee, such guarantee or collateralisation and issuance
of such letter of credit or guarantee shall be deemed to be a utilisation of
such Credit Facility permitted under paragraph (a) of Section 1.2 without double
counting.

1.7
Notwithstanding any other provision of this Section 1 (Limitation on
Indebtedness), the maximum amount of Indebtedness that the Parent or a
Restricted Subsidiary may Incur pursuant to this Section 1 (Limitation on
Indebtedness) shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the





--------------------------------------------------------------------------------




currencies in which such Refinancing Indebtedness is denominated that is in
effect on the date of such refinancing.
2.
LIMITATIONS ON RESTRICTED PAYMENTS

2.1
The Parent shall not, and shall not permit any of its Restricted Subsidiaries,
directly or indirectly, to:

(a)
declare or pay any dividend or make any other payment or other distribution on
or in respect of the Parent's or any Restricted Subsidiary's Capital Stock
(including any payment in connection with any merger or consolidation involving
the Parent or any of its Restricted Subsidiaries) except:

(i)
dividends or distributions payable in Capital Stock of the Parent (other than
Disqualified Stock) or in options, warrants or other rights to purchase such
Capital Stock of the Parent or in Subordinated Shareholder Funding; and

(ii)
dividends or distributions payable to the Parent or a Restricted Subsidiary
(and, in the case of any such Restricted Subsidiary making such dividend or
distribution, to holders of its Capital Stock other than the Parent or another
Restricted Subsidiary on no more than a pro rata basis, measured by value);

(b)
purchase, redeem, retire or otherwise acquire for value any Capital Stock of the
Parent or any direct or indirect Holding Company held by Persons other than the
Parent or a Restricted Subsidiary (other than in exchange for Capital Stock of
the Parent (other than Disqualified Stock));

(c)
make any payment on or in respect of, or purchase, repurchase, redeem, defease
or otherwise acquire or retire for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment, any (x) Subordinated Indebtedness
(other than, in each case, any capitalisation of Subordinated Indebtedness or
(i) any such payment, purchase, repurchase, redemption, defeasance or other
acquisition or retirement or in anticipation of satisfying a sinking fund
obligation, principal instalment or final maturity, in each case, due within one
year of the date of purchase, repurchase, redemption, defeasance or other
acquisition or retirement (ii) a payment of interest at the applicable interest
payment date and (iii) any Indebtedness Incurred pursuant to paragraph (c) of
Section 1.2 (Limitation on Indebtedness) or (y) any Subordinated Shareholder
Funding, other than any payment of interest thereon in the form of additional
Subordinated Shareholder Funding; or

(d)
make any Restricted Investment in any Person;

(any such dividend, distribution, payment, purchase, redemption, repurchase,
defeasance, other acquisition, retirement or Restricted Investment referred to
in paragraphs (a) to (d) above are referred to herein as a "Restricted
Payment"), if at the time the Parent or such Restricted Subsidiary makes such
Restricted Payment:
(i)
a Default shall have occurred and be continuing (or would result immediately
thereafter therefrom);

(ii)
the Parent is not able to Incur an additional £1.00 of Indebtedness pursuant to
Section 1.1 (Limitation on Indebtedness) after giving effect, on a pro forma
basis, to such Restricted Payment; or





--------------------------------------------------------------------------------




(iii)
the aggregate amount of such Restricted Payment and all other Restricted
Payments made subsequent to the Existing 2021 Cabot Fixed Rate Notes Issue Date
(and not returned or rescinded) (including Permitted Payments permitted below by
paragraphs (e)(i) of Section 2.3 (without duplication of amounts paid pursuant
to any other paragraph of Section 2.3), (f), (j), (k) and (l) of Section 2.3 but
excluding all other Restricted Payments permitted by Section 2.3) would exceed
the sum of (without duplication):

(A)
50% of Consolidated Net Income for the period (treated as one accounting period)
from the first day of the first fiscal quarter commencing after the Existing
2021 Cabot Fixed Rate Notes Issue Date to the end of the most recent fiscal
quarter ending prior to the date of such Restricted Payment for which internal
consolidated financial statements of the Parent are available (or, in the case
such Consolidated Net Income is a deficit, minus 100% of such deficit);

(B)
100% of the aggregate Net Cash Proceeds, and the fair market value (as
determined in accordance with Section 2.2) of property or assets or marketable
securities, received by the Parent from the issue or sale of its Capital Stock
(other than Disqualified Stock or Designated Preference Shares) or Subordinated
Shareholder Funding subsequent to the Existing 2021 Cabot Fixed Rate Notes Issue
Date or otherwise contributed to the equity (other than through the issuance of
Disqualified Stock or Designated Preference Shares) of the Parent subsequent to
the Existing 2021 Cabot Fixed Rate Notes Issue Date (other than (x) Net Cash
Proceeds or property or assets or marketable securities received from an
issuance or sale of such Capital Stock to a Restricted Subsidiary or an employee
stock ownership plan or trust established by the Parent or any Subsidiary of the
Parent for the benefit of its employees to the extent funded by the Parent or
any Restricted Subsidiary, (y) Net Cash Proceeds or property or assets or
marketable securities to the extent that any Restricted Payment has been made
subsequent to the Existing 2021 Cabot Fixed Rate Notes Issue Date from such
proceeds in reliance on paragraph (f) of Section 2.3 and (z) Excluded
Contributions);

(C)
100% of the aggregate Net Cash Proceeds, and the fair market value (as
determined in accordance with Section 2.2) of property or assets or marketable
securities, received by the Parent or any Restricted Subsidiary from the
issuance or sale (other than to the Parent or a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Parent or any
Subsidiary of the Parent for the benefit of its employees to the extent funded
by the Parent or any Restricted Subsidiary) by the Parent or any Restricted
Subsidiary subsequent to the Existing 2021 Cabot Fixed Rate Notes Issue Date of
any Indebtedness that has been converted into or exchanged for Capital Stock of
the Parent (other than Disqualified Stock or Designated Preference Shares) or
Subordinated Shareholder Funding (plus the amount of any cash, and the fair
market value (as determined in accordance with Section 2.2) of property or
assets or marketable





--------------------------------------------------------------------------------




securities, received by the Parent or any Restricted Subsidiary upon such
conversion or exchange) but excluding (x) Net Cash Proceeds to the extent that
any Restricted Payment has been made subsequent to the Existing 2021 Cabot Fixed
Rate Notes Issue Date from such proceeds in reliance on paragraph (f) of Section
2.3 and (y) Excluded Contributions);
(D)
the amount equal to the net reduction in Restricted Investments made by the
Parent or any of its Restricted Subsidiaries resulting from:

(1)
repurchases, redemptions or other acquisitions or retirements of any such
Restricted Investment, proceeds realised upon the sale or other disposition to a
Person other than the Parent or a Restricted Subsidiary of any such Restricted
Investment, repayments of loans or advances or other transfers of assets
(including by way of dividend, distribution, interest payments or returns of
capital) to the Parent or any Restricted Subsidiary; or

(2)
the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued, in each case, as provided in the definition of "Investment") not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Parent or any Restricted Subsidiary in such Unrestricted
Subsidiary, which amount, in each case under this paragraph (iv), was included
in the calculation of the amount of Restricted Payments referred to in the first
sentence of this paragraph (z); provided, however, that no amount will be
included in Consolidated Net Income for purposes of the preceding paragraph (i)
to the extent that it is (at the Parent's option) included under this paragraph
(iv); and

(E)
the amount of the cash and the fair market value (as determined in accordance
with Section 2.2) of property or assets or of marketable securities received by
the Parent or any of its Restricted Subsidiaries in connection with:

(1)
the sale or other disposition (other than to the Parent or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Parent or any Subsidiary of the Parent for the benefit of its employees to the
extent funded by the Parent or any Restricted Subsidiary) of Capital Stock of an
Unrestricted Subsidiary of the Parent; and

(2)
any dividend or distribution made by an Unrestricted Subsidiary to the Parent or
a Restricted Subsidiary,

provided, however, that no amount will be included in Consolidated Net Income
for purposes of the preceding paragraph (i) to the extent that it is (at the
Parent's option) included under this paragraph (v); provided further, however,
that such amount shall not exceed the




--------------------------------------------------------------------------------




amount included in the calculation of the amount of Restricted Payments referred
to in the first sentence of this paragraph (z).
2.2
The fair market value of property or assets other than cash covered by paragraph
(d)(z) of Section 2.1 shall be the fair market value thereof as determined in
good faith by the Board of Directors.

2.3
The foregoing provisions will not prohibit any of the following (collectively,
"Permitted Payments"):

(a)
any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock, Designated Preference Shares,
Subordinated Shareholder Funding or Subordinated Indebtedness made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of the Parent (other than Disqualified Stock or
Designated Preference Shares), Subordinated Shareholder Funding or a
substantially concurrent contribution to the equity (other than through the
issuance of Disqualified Stock or Designated Preference Shares or through an
Excluded Contribution) of the Parent; provided, however, that to the extent so
applied, the Net Cash Proceeds, or fair market value (as determined in
accordance with Section 2.2) of property or assets or of marketable securities,
from such sale of Capital Stock, Subordinated Shareholder Funding or such
contribution will be excluded from paragraph (z)(ii) of Section 2.1;

(b)
any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness
permitted to be Incurred pursuant to Section 1 (Limitation on Indebtedness);

(c)
any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of the Parent or a Restricted Subsidiary made by
exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock of the Parent or a Restricted Subsidiary, as the case may be,
that, in each case, is permitted to be Incurred pursuant to Section 1
(Limitation on Indebtedness), and that in each case, constitutes Refinancing
Indebtedness;

(d)
any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness:

(i)
from Net Available Cash to the extent permitted under Section 5 (Limitation on
sales of Assets and Subsidiary Stock), but only if (A) the Parent shall have
first complied with the terms described under Section 5 (Limitation on sales of
Assets and Subsidiary Stock) and repaid all Utilisations required to be repaid
thereby, prior to purchasing, repurchasing, redeeming, defeasing or otherwise
acquiring or retiring such Subordinated Indebtedness and (B) at a purchase price
not greater than 100% of the principal amount of such Subordinated Indebtedness
plus accrued and unpaid interest; or

(ii)
to the extent required by the agreement governing such Subordinated
Indebtedness, following the occurrence of a Change of Control (or other similar
event described therein as a "change of control"), but only (A) if the Parent
shall have first complied with the terms of Clause 12.1 (Exit) of this
Agreement, prior





--------------------------------------------------------------------------------




to purchasing, repurchasing, redeeming, defeasing or otherwise acquiring or
retiring such Subordinated Indebtedness and (B) at a purchase price not greater
than 101% of the principal amount of such Subordinated Indebtedness plus accrued
and unpaid interest;
(e)
(i) any dividends paid within 60 days after the date of declaration if at such
date of declaration such dividend would have complied with this covenant, and
(ii) payments associated with the Transactions;

(f)
the purchase, repurchase, redemption, defeasance or other acquisition,
cancellation or retirement for value of Capital Stock of the Parent or any
Holding Company (including any options, warrants or other rights in respect
thereof) and loans, advances, dividends or distributions by the Parent to any
Holding Company to permit any Holding Company to purchase, repurchase, redeem,
defease or otherwise acquire, cancel or retire for value Capital Stock of any
Holding Company (including any options, warrants or other rights in respect
thereof), or payments to purchase, repurchase, redeem, defease or otherwise
acquire, cancel or retire for value Capital Stock of any Holding Company
(including any options, warrants or other rights in respect thereof), in each
case from Management Investors; provided that such payments, loans, advances,
dividends or distributions do not exceed an amount (net of repayments of any
such loans or advances) equal to (A) £5.0 million plus (B) £2.0 million
multiplied by the number of calendar years that have commenced since September
20, 2012 plus (C) the Net Cash Proceeds received by the Parent or its Restricted
Subsidiaries since the Existing 2021 Cabot Fixed Rate Notes Issue Date
(including through receipt of proceeds from the issuance or sale of its Capital
Stock or Subordinated Shareholder Funding to a Holding Company) from, or as a
contribution to the equity (in each case under this limb (C), other than through
the issuance of Disqualified Stock or Designated Preference Shares) of the
Parent from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
paragraph (d)(z)(ii) or paragraph (d)(z)(iii) of Section 2.1;

(g)
the declaration and payment of dividends to holders of any class or series of
Disqualified Stock, or of any Preferred Stock of a Restricted Subsidiary,
Incurred in accordance with Section 1 (Limitation on Indebtedness);

(h)
purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof if such Capital Stock represents a
portion of the exercise price thereof;

(i)
dividends, loans, advances or distributions to any Holding Company or other
payments by the Parent or any Restricted Subsidiary in amounts equal to (without
duplication):

(i)
the amounts required for any Holding Company to pay any Parent Expenses or any
Related Taxes; or

(ii)
amounts constituting or to be used for purposes of making payments to the extent
specified in paragraphs (b), (c), (e), (g), (k) and (l) of Section 6.3
(Limitation on Affiliate Transactions);





--------------------------------------------------------------------------------




(j)
so long as no Default or Event of Default has occurred and is continuing (or
would result therefrom), the declaration and payment by the Parent of, or loans,
advances, dividends or distributions to any Holding Company to pay, dividends on
the common stock or common equity interests of the Parent or any Holding Company
following a Public Offering of such common stock or common equity interests, in
an amount not to exceed in any Financial Year the greater of (a) 6% of the Net
Cash Proceeds received by the Parent from such Public Offering or contributed to
the equity (other than through the issuance of Disqualified Stock or Designated
Preference Shares or through an Excluded Contribution) of the Parent or
contributed as Subordinated Shareholder Funding to the Parent, in each case from
the Net Cash Proceeds of a Public Offering and (b) following the Initial Public
Offering, an amount equal to the greater of:

(i)
the greater of (i) 7% of the Market Capitalisation and (ii) 7% of the IPO Market
Capitalisation, provided that after giving pro forma effect to such loans,
advances, dividends or distributions, the Consolidated Leverage Ratio for the
Parent and its Restricted Subsidiaries shall be equal to or less than 3.0 to
1.0; and

(ii)
the greater of (i) 6% of the Market Capitalisation and (ii) 6% of the IPO Market
Capitalisation, provided that after giving pro forma effect to such loans,
advances, dividends or distributions, the Consolidated Leverage Ratio for the
Parent and its Restricted Subsidiaries shall be equal to or less than 3.5 to
1.0.

(k)
so long as no Default or Event of Default has occurred and is continuing (or
would result from), (a) Restricted Payments (including loans or advances) in an
aggregate amount outstanding at any time not to exceed £35.0 million and (b) any
Restricted Payment (including loans or advances), provided that the Consolidated
Leverage Ratio on a pro forma basis after giving effect to any such Restricted
Payment does not exceed 2.5 to 1.0;

(l)
payments by the Parent, or loans, advances, dividends or distributions to any
Holding Company to make payments, to holders of Capital Stock of the Parent or
any Holding Company in lieu of the issuance of fractional shares of such Capital
Stock; provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
Section 2 or otherwise to facilitate any dividend or other return of capital to
the holders of such Capital Stock (as determined in good faith by the Board of
Directors);

(m)
Investments in an aggregate amount outstanding at any time not to exceed the
aggregate cash amount of Excluded Contributions, or consisting of non-cash
Excluded Contributions, or Investments to the extent made in exchange for or
using as consideration Investments previously made under this paragraph (m);

(n)
(i) the declaration and payment of dividends to holders of any class or series
of Designated Preference Shares of the Parent issued after the Issue Date; and
(ii) the declaration and payment of dividends to any Holding Company or any
Affiliate thereof, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preference Shares of
such Holding Company issued after the Issue Date; provided, however, that, in
the case of paragraphs (i) and (ii), the amount of all dividends declared or
paid pursuant to this paragraph (n) shall not exceed the Net Cash Proceeds
received by the Parent or, in the case of Designated Preference Shares





--------------------------------------------------------------------------------




issued by any Holding Company or any Affiliate thereof, the aggregate amount
contributed in cash to the equity (other than through the issuance of
Disqualified Stock or an Excluded Contribution) of the Parent or loaned as
Subordinated Shareholder Funding to the Parent, from the issuance or sale of
such Designated Preference Shares; and
(o)
dividends or other distributions of Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries.

2.4
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Parent or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The fair
market value of any cash Restricted Payment shall be its face amount, and the
fair market value of any non cash Restricted Payment shall be determined
conclusively by the Board of Directors of the Parent acting in good faith.

3.
LIMITATIONS ON LIENS

The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, Incur or suffer to exist any Lien upon any of
its property or assets (including Capital Stock of a Subsidiary), whether owned
on the Issue Date or acquired after that date, or any interest therein or any
income or profits therefrom, which Lien is securing any Indebtedness (such Lien,
the "Initial Lien"), except (a) in the case of any property or asset that does
not constitute Collateral, (1) Permitted Liens or (2) Liens on property or
assets that are not Permitted Liens if, contemporaneously with the Incurrence of
such Initial Lien, the Utilisations are secured at least equally and rateably
with, or prior to, in the case of Liens with respect to Subordinated
Indebtedness, the Indebtedness secured by such Initial Lien for so long as such
Indebtedness is so secured, and (b) in the case of any property or asset that
constitutes Collateral, Permitted Collateral Liens.
4.
LIMITATION ON RESTRICTIONS ON DISTRIBUTIONS FROM RESTRICTED SUBSIDIARIES

4.1
The Parent shall not, and shall not permit any Restricted Subsidiary to, create
or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

(a)
pay dividends or make any other distributions in cash or otherwise on its
Capital Stock or pay any Indebtedness or other obligations owed to the Parent or
any Restricted Subsidiary;

(b)
make any loans or advances to the Parent or any Restricted Subsidiary; or

(c)
sell, lease or transfer any of its property or assets to the Parent or any
Restricted Subsidiary;

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Parent or any
Restricted Subsidiary to other Indebtedness Incurred by the Parent or any
Restricted Subsidiary shall not be deemed to constitute such an encumbrance or
restriction.
4.2
The provisions of Section 4.1 shall not prohibit:





--------------------------------------------------------------------------------




(a)
any encumbrance or restriction pursuant to (i) the Finance Documents, (ii) the
2023 Cabot Notes Indenture or the Existing Notes Indentures or (iii) any other
agreement or instrument, in each case, in effect at or entered into on the Issue
Date;

(b)
any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Parent or any Restricted
Subsidiary, or on which such agreement or instrument is assumed by the Parent or
any Restricted Subsidiary in connection with an acquisition of assets (other
than Capital Stock or Indebtedness Incurred as consideration in, or to provide
all or any portion of the funds utilised to consummate, the transaction or
series of related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by the Parent or was merged, consolidated or
otherwise combined with or into the Parent or any Restricted Subsidiary entered
into or in connection with such transaction) and outstanding on such date;
provided that, for the purposes of this paragraph (b), if another Person is the
Successor Company, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed by the Parent
or any Restricted Subsidiary when such Person becomes the Successor Company;

(c)
any encumbrance or restriction pursuant to an agreement or instrument effecting
a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in paragraphs (a) or (b) of
this Section 4.2 or this paragraph (c) (an "Initial Agreement") or contained in
any amendment, supplement or other modification to an agreement referred to in
paragraphs (a) or (b) of this Section 4.2 or this paragraph (c); provided,
however, that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or instrument are no less favourable
in any material respect to the Lenders taken as a whole than the encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such refinancing or amendment, supplement or other modification relates
(as determined in good faith by the Parent);

(d)
any encumbrance or restriction:

(i)
that restricts in a customary manner the subletting, assignment or transfer of
any property or asset that is subject to a lease, license or similar contract,
or the assignment or transfer of any lease, license or other contract;

(ii)
contained in mortgages, pledges, charges or other security agreements permitted
under this Agreement or securing Indebtedness of the Parent or a Restricted
Subsidiary permitted under this Agreement to the extent such encumbrances or
restrictions restrict the transfer of the property or assets subject to such
mortgages, pledges, charges or other security agreements; or

(iii)
pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Parent or any
Restricted Subsidiary;

(e)
any encumbrance or restriction pursuant to Purchase Money Obligations and
Capitalised Lease Obligations permitted under this Agreement, in each case, that
impose encumbrances or restrictions on the property so acquired or any
encumbrance or





--------------------------------------------------------------------------------




restriction pursuant to a joint venture agreement that imposes restrictions on
the transfer of the assets of the joint venture;
(f)
any encumbrance or restriction with respect to a Restricted Subsidiary (or any
of its property or assets) imposed pursuant to an agreement entered into for the
direct or indirect sale or disposition to a Person of all or substantially all
the Capital Stock or assets of such Restricted Subsidiary (or the property or
assets that are subject to such restriction) pending the closing of such sale or
disposition;

(g)
customary provisions in leases, licenses, joint venture agreements debt purchase
agreements, and other similar agreements and instruments entered into in the
ordinary course of business;

(h)
encumbrances or restrictions arising or existing by reason of applicable law or
any applicable rule, regulation or order, the terms of any licence,
authorisation, concession or permit or required by any regulatory authority;

(i)
any encumbrance or restriction on cash or other deposits or net worth imposed by
customers or suppliers or required by insurance, surety or bonding companies, in
each case under agreements entered into in the ordinary course of business;

(j)
any encumbrance or restriction pursuant to Currency Agreements, Interest Rate
Agreements or Commodity Hedging Agreements;

(k)
any encumbrance or restriction arising pursuant to an agreement or instrument
relating to any Indebtedness permitted to be Incurred subsequent to the Issue
Date pursuant to Section 1 (Limitation on Indebtedness) if (a) the encumbrances
and restrictions contained in any such agreement or instrument taken as a whole
are not materially less favourable to the Lenders than (i) the encumbrances and
restrictions contained in this Agreement, together with the security documents
associated therewith as in effect on the Issue Date or (ii) as is customary in
comparable financings (as determined in good faith by the Parent), or the Parent
determines at the time such Indebtedness is Incurred that such encumbrances or
restrictions will not adversely affect, in any material respect, the Borrower's
ability to make principal or interest payments on the Utilisations or the
ability of the Borrower to make principal or interest payments on the Proceeds
Loan or any Existing Proceeds Loan;

(l)
restrictions relating to Permitted Purchase Obligations SPVs effected in
connection with the incurrence of Permitted Purchase Obligations that, in the
good faith determination of the Board of Directors of the Parent, are necessary
or advisable;

(m)
any encumbrance or restriction existing by reason of any lien permitted under
Section 3 (Limitation on Liens);

(n)
any encumbrance or restriction on assets held in trust for a third party,
including pursuant to the relevant trust agreement; or

(o)
any encumbrance or restriction existing under any agreement that extends,
renews, refinances or replaces the agreements containing the encumbrances or
restrictions under Sections 6.2 and 6.3 provided that the terms and conditions
of any such encumbrances or restrictions are, in the good faith judgment of the
Board of Directors of the Parent,





--------------------------------------------------------------------------------




no more restrictive in any material respect than those under or pursuant to the
agreement so extended, renewed, refinanced replaced.
5.
LIMITATION ON SALES OF ASSETS AND SUBSIDIARY STOCK

5.1
The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to, make any Asset Disposition unless:

(a)
the Parent or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Board of Directors of the Parent, of the shares and assets subject to
such Asset Disposition (including, for the avoidance of doubt, if such Asset
Disposition is a Permitted Asset Swap);

(b)
in any such Asset Disposition, or series of related Asset Dispositions (except
to the extent the Asset Disposition is a Permitted Asset Swap), at least 75% of
the consideration from such Asset Disposition (excluding any consideration by
way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, other than Indebtedness) received by the
Parent or such Restricted Subsidiary, as the case may be, is in the form of
cash, Cash Equivalents or Temporary Cash Investments.

5.2
Pending the final application of any such Net Available Cash in accordance with
the terms of this Agreement, the Parent and its Restricted Subsidiaries may
temporarily reduce Indebtedness or otherwise invest such Net Available Cash in
any manner not prohibited by this Agreement.

5.3
For the purposes of paragraph (b) of Section 5.1 the following (or any
combination thereof) will be deemed to be cash:

(a)
the assumption by the transferee of Indebtedness of the Parent or Indebtedness
of a Restricted Subsidiary (other than Subordinated Indebtedness of the Parent
or a Guarantor) and the release of the Parent or such Restricted Subsidiary from
all liability on such Indebtedness in connection with such Asset Disposition;

(b)
securities, notes or other obligations received by the Parent or any Restricted
Subsidiary from the transferee that are converted by the Parent or such
Restricted Subsidiary into cash or Cash Equivalents within 180 days following
the closing of such Asset Disposition;

(c)
Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the Parent
and each other Restricted Subsidiary are released from any Guarantee of payment
of such Indebtedness in connection with such Asset Disposition;

(d)
consideration consisting of Indebtedness of the Parent or any Luxembourg
Guarantor (other than Subordinated Indebtedness) received after the Issue Date
from Persons who are not the Parent or any Restricted Subsidiary; and

(e)
any Designated Non-Cash Consideration received by the Parent or any Restricted
Subsidiary in such Asset Dispositions having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 5 that is at that time outstanding, not to exceed the
greater of £40.0 million and





--------------------------------------------------------------------------------




3.0% of Total Assets (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value).
6.
LIMITATION ON AFFILIATE TRANSACTIONS

6.1
The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into or conduct any transaction or series of
related transactions (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with or for the benefit of any
Affiliate of the Parent (such transaction or series of transactions being, an
"Affiliate Transaction") involving aggregate value in excess of £5.0 million
unless:

(a)
the terms of such Affiliate Transaction taken as a whole are not materially less
favourable to the Parent or such Restricted Subsidiary, as the case may be, than
those that could be obtained in a comparable transaction at the time of such
transaction or the execution of the agreement providing for such transaction in
arm's length dealings with a Person who is not such an Affiliate; and

(b)
in the event such Affiliate Transaction, individually or together with other
related Affiliate Transactions, involves an aggregate value in excess of
£10.0 million, the terms of such transaction have been approved by a resolution
of the majority of the members of the Board of Directors of the Parent resolving
that such transaction complies with paragraph (a) above; and

(c)
in the event such Affiliate Transaction, individually or together with other
related Affiliate Transactions, involves an aggregate value in excess of
£20.0 million, the Parent has received a written opinion from an Independent
Financial Advisor that such Affiliate Transaction is fair, from a financial
standpoint, to the Parent and its Restricted Subsidiaries or that the terms are
not materially less favourable than those that could reasonably have been
obtained in a comparable transaction at such time on an arm's length basis from
a Person that is not an Affiliate.

6.2
Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in paragraph (b) of Section 6.1 if such Affiliate Transaction is approved
by a resolution of a majority of the Disinterested Directors. If there are no
Disinterested Directors, any Affiliate Transaction shall be deemed to have
satisfied the requirements set forth in this Section 6 if the Parent or any of
its Restricted Subsidiaries, as the case may be, delivers to the Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent or such Restricted Subsidiary from a financial point of view or
stating that the terms are not materially less favourable to the Parent or its
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Parent or such Restricted Subsidiary with an
unrelated Person on an arm's length basis.

6.3
The provisions of Section 6.1 will not apply to:

(a)
any Restricted Payment permitted to be made pursuant to Section 2 (Limitation on
Restricted Payments), any Permitted Payments (other than pursuant to paragraph
(i)(ii) of Section 2.3 or any Permitted Investment (other than Permitted
Investments as defined in paragraphs (a)(b), (b), (k), (o) and (q) of the
definition thereof);

(b)
any issuance or sale of Capital Stock, options, other equity-related interests
or other securities, or other payments, awards or grants in cash, securities or
otherwise pursuant





--------------------------------------------------------------------------------




to, or the funding of, or entering into, or maintenance of, any employment,
consulting, collective bargaining or benefit plan, program, agreement or
arrangement, related trust or other similar agreement and other compensation
arrangements, options, warrants or other rights to purchase Capital Stock of the
Parent, any Restricted Subsidiary or any Holding Company, restricted stock
plans, long-term incentive plans, stock appreciation rights plans, participation
plans or similar employee benefits or consultants' plans (including valuation,
health, insurance, deferred compensation, severance, retirement, savings or
similar plans, programs or arrangements) or indemnities provided on behalf of
officers, employees, directors or consultants approved by the Board of Directors
of the Parent, in each case in the ordinary course of business;
(c)
any Management Advances;

(d)
any transaction between or among the Parent and any Restricted Subsidiary (or
entity that becomes a Restricted Subsidiary as a result of such transaction), or
between or among Restricted Subsidiaries;

(e)
the payment of reasonable fees and reimbursement of expenses to, and customary
indemnities (including under customary insurance policies) and employee benefit
and pension expenses provided on behalf of, directors, officers, consultants or
employees of the Parent, any Restricted Subsidiary or any Holding Company
(whether directly or indirectly and including through any Person owned or
controlled by any of such directors, officers or employees);

(f)
the entry into and performance of obligations of the Parent or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the Issue Date, as these agreements and instruments may be
amended, modified, supplemented, extended, renewed or refinanced from time to
time in accordance with the other terms of this Section 6 or to the extent not
more disadvantageous to the Lenders in any material respect and the entry into
and performance of any registration rights or other listing agreement in
connection with any Public Offering;

(g)
the formation and maintenance of any consolidated group for tax, accounting or
cash pooling or management purposes in the ordinary course of business;

(h)
transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, which, in each case, are in the ordinary course of business
and are either fair to the Parent or the relevant Restricted Subsidiary in the
reasonable determination of the Board of Directors or the senior management of
the Parent or the relevant Restricted Subsidiary or on terms no less favourable
than those that could reasonably have been obtained at such time from an
unaffiliated party;

(i)
any transaction in the ordinary course of business between or among the Parent
or any Restricted Subsidiary and any Affiliate of the Parent or an Associate or
similar entity that would constitute an Affiliate Transaction solely because the
Parent or a Restricted Subsidiary or any Affiliate of the Parent or a Restricted
Subsidiary or any Affiliate of any Permitted Holder owns an equity interest in
or otherwise controls such Affiliate, Associate or similar entity;

(j)
(i) issuances or sales of Capital Stock (other than Disqualified Stock or
Designated Preference Shares) of the Parent or options, warrants or other rights
to acquire such





--------------------------------------------------------------------------------




Capital Stock or Subordinated Shareholder Funding; provided that the interest
rate and other financial terms of such Subordinated Shareholder Funding are
approved by a majority of the members of the Board of Directors of the Parent in
their reasonable determination and (ii) any amendment, waiver or other
transaction with respect to any Subordinated Shareholder Funding in compliance
with the other provisions of this Agreement.
(k)
without duplication in respect of payments made pursuant to paragraph (l) below,
(i) payments by the Parent or any Restricted Subsidiary to any Permitted Holder
(whether directly or indirectly, including through any Holding Company) of
annual management, consulting, monitoring or advisory fees and related expenses
in an aggregate amount not to exceed £1.75 million per fiscal year and (ii)
customary payments by the Parent or any Restricted Subsidiary to any Permitted
Holder (whether directly or indirectly, including through any Holding Company)
for financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments in respect of this clause (ii) are
approved by a majority of the Board of Directors of the Parent in good faith;
and

(l)
payment to any Permitted Holder of all reasonable out of pocket expenses
Incurred by such Permitted Holder in connection with its direct or indirect
investment in the Parent and its Restricted Subsidiaries.

7.
MERGER AND CONSOLIDATION

The Parent, Holdings or any Luxembourg Guarantor
7.1
None of the Parent, Holdings or any Luxembourg Guarantor shall consolidate with
or merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person, unless (and subject to the other terms of this
Agreement):

(a)
the resulting, surviving or transferee Person (the "Successor Company") shall be
a Person organised and existing under the laws of the United Kingdom, any member
state of the European Union on January 1, 2004 (other than Greece), the United
States of America, any State of the United States or the District of Columbia,
Canada or any province of Canada, Norway or Switzerland and the Successor
Company (if not the Parent, Holdings or any Luxembourg Guarantor, as applicable)
shall expressly assume, to the extent required by applicable law to effect such
assumption, all obligations of the Parent, Holdings or any Luxembourg Guarantor,
as applicable, under this Agreement and (y) all obligations of the Parent,
Holdings or any Luxembourg Guarantor, as applicable, under the Intercreditor
Agreements and the Transaction Security Documents;

(b)
immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

(c)
immediately after giving effect to such transaction, either (i) the Successor
Company would be able to Incur at least an additional £1.00 of Indebtedness
pursuant to Section 1.1 (Limitation on Indebtedness) or (ii) the Fixed Charge
Coverage Ratio for the Successor Company and its Restricted Subsidiaries would
not be lower than it was immediately prior to giving effect to such transaction;
and





--------------------------------------------------------------------------------




(d)
the Parent shall have delivered to the Agent an Officer's Certificate and an
Opinion of Counsel, each to the effect that such consolidation, merger or
transfer (if any) comply with this Agreement, and that all conditions precedent
therein provided for relating to such transaction have been complied with and an
Opinion of Counsel to the effect that the assumption (if any) of obligations
under paragraph (a) above has been duly authorised, executed and delivered and
is a legal, valid and binding agreement enforceable against the Successor
Company, and this Agreement constitutes legal, valid and binding obligations of
the Successor Company, enforceable in accordance with its terms (in each case,
in form and substance reasonably satisfactory to the Agent); provided that in
giving an Opinion of Counsel, counsel may rely on an Officer's Certificate as to
any matters of fact, including as to satisfaction of paragraphs (b) and (c)
above.

7.2
Any Indebtedness that becomes an obligation of the Parent or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this Section 7, and any Refinancing Indebtedness with respect
thereto, shall be deemed to have been Incurred in compliance with Section 1
(Limitation on Indebtedness).

7.3
For purposes of this Section 7 only, the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all the properties and
assets of one or more Subsidiaries of the Parent, which properties and assets,
if held by the Parent, as applicable, instead of such Subsidiaries, would
constitute all or substantially all the properties and assets of the Parent, on
a consolidated basis, shall be deemed to be the transfer of all or substantially
all the properties and assets of the Parent.

7.4
The Successor Company shall succeed to, and be substituted for, and may exercise
every right and power of, the Parent or the Borrower under this Agreement but in
the case of a lease of all or substantially all its assets, the predecessor
Parent shall not be released from its obligations under this Agreement.

7.5
Notwithstanding the preceding paragraphs (b) and (c) of Section 7.1 (which do
not apply to transactions referred to in this Section 7.5) and, other than with
respect to paragraph (d) of Section 7.1, (x) any Restricted Subsidiary may
consolidate or otherwise combine with, merge into or transfer all or part of its
properties and assets to the Parent or Cabot Credit Management Group Limited
(formerly Cabot Financial Holdings Group Limited) and (y) any Restricted
Subsidiary that is not a Guarantor may consolidate or otherwise combine with,
merge into or transfer all or part of its properties and assets to any other
Restricted Subsidiary. Notwithstanding the preceding paragraphs (b) and (c) of
Section 7.1 (which do not apply to the transactions referred to in this Section
7.5), the Parent may consolidate or otherwise combine with or merge into an
Affiliate incorporated or organised for the purpose of changing the legal
domicile of the Parent, reincorporating the Parent in another jurisdiction, or
changing the legal form of the Parent.

Subsidiary Guarantors
7.6
No Subsidiary Guarantor may:

(a)
consolidate with or merge with or into any Person, or

(b)
sell, convey, transfer or dispose of, all or substantially all its assets as an
entirety or substantially as an entirety, in one transaction or a series of
related transactions, to any Person, or





--------------------------------------------------------------------------------




(c)
permit any Person to merge with or into a Subsidiary Guarantor, unless:

(i)
the other Person is a Subsidiary Guarantor or becomes a Subsidiary Guarantor
concurrently with the transaction;

(ii)
or

(A)
either (x) a Subsidiary Guarantor is the continuing Person or (y) the resulting,
surviving or transferee Person expressly assumes all the obligations of the
Subsidiary Guarantor under this Agreement, the Intercreditor Agreements, to the
extent required by applicable law to effect such assumption, and the Transaction
Security Documents and, if applicable, the Proceeds Loan Agreement; and

(B)
immediately after giving effect to the transaction, no Default has occurred and
is continuing; or

(iii)
the transaction constitutes a sale or other disposition (including by way of
consolidation or merger) of the Subsidiary Guarantor or the sale or disposition
of all or substantially all the assets of the Subsidiary Guarantor (in each case
other than to the Parent or a Restricted Subsidiary) otherwise permitted by this
Agreement.

8.
SUSPENSION OF COVENANTS ON ACHIEVEMENT OF INVESTMENT GRADE STATUS

8.1
If on any date following the Issue Date, the 2023 Cabot Notes (or any Permitted
Financial Indebtedness issued by a member of the Restricted Group to refinance
or replace the 2023 Cabot Notes or in exchange for the 2023 Cabot Notes) have
achieved Investment Grade Status and no Default or Event of Default (each as
defined in the 2023 Cabot Notes Indenture) has occurred and is continuing (a
"Suspension Event"), then, the Parent shall notify the Agent of this fact
(provided that such notice will not be a precondition of the suspension of the
covenants described in this paragraph) and beginning on that day and continuing
until the Reversion Date, the following Sections of this Schedule 14 will not
apply: Section 2 (Limitation on restricted payments), Section 4 (Limitation on
Restrictions on Distributions from Restricted Subsidiaries), Section 1
(Limitation on Indebtedness), Section 5 (Limitation on Sale of Assets and
Subsidiary Stock), Section 6 (Limitation on Affiliate Transactions) and the
provisions of paragraph (c) of Section 7.1 and, in each case, any related
default provision of this Agreement will cease to be effective and will not be
applicable to the Parent and its Restricted Subsidiaries. Such Sections and any
related default provisions will again apply according to their terms from the
first day on which a Suspension Event ceases to be in effect. Such Sections will
not, however, be of any effect with regard to actions of the Parent properly
taken during the continuance of the Suspension Event, and Section 2 will be
interpreted as if it has been in effect since the date of this Agreement except
that no default will be deemed to have occurred solely by reason of a Restricted
Payment made while Section 2 was suspended. On the Reversion Date, all
Indebtedness Incurred during the continuance of the Suspension Event will be
classified, at the Parent's option, as having been Incurred pursuant to Section
1.1 or one of the clauses set forth in Section 1.2 (to the extent such
Indebtedness would be permitted to be Incurred thereunder as of the Reversion
Date and after giving effect to Indebtedness Incurred prior to the Suspension
Event and outstanding on the Reversion Date). To the extent such Indebtedness
would not be so permitted to be incurred under Section 1.1 or Section 1.2, such
Indebtedness will be deemed to have been outstanding on the





--------------------------------------------------------------------------------




Issue Date, so that it is classified as permitted under paragraph (d)(ii) of
Section 1.2 (without giving effect to the parenthetical contained therein).
9.
IMPAIRMENT OF SECURITY INTEREST

9.1
The Parent shall not, and shall not permit any Restricted Subsidiary to, take or
omit to take any action, which action or omission would have the result of
materially impairing the security interest with respect to the Collateral (it
being understood that the Incurrence of Permitted Collateral Liens shall under
no circumstances be deemed to materially impair the security interest with
respect to the Collateral) for the benefit of the Finance Parties and the
Parent, shall not permit any Restricted Subsidiary to, grant to any Person other
than the Security Agent, for the benefit of the Secured Parties and the other
beneficiaries described in the Transaction Security Documents, any interest
whatsoever in any of the Collateral that is prohibited by Section 3 "Limitation
on Liens;" provided, that the Parent and its Restricted Subsidiaries may Incur
Permitted Collateral Liens and the Collateral may be discharged, transferred or
released in accordance with this Agreement, the Intercreditor Agreements or the
applicable Transaction Security Documents.

9.2
Notwithstanding the above, nothing in this Section 9 shall restrict the
discharge and release of any security interest in accordance with this Agreement
and the Intercreditor Agreements. Subject to the foregoing, the Transaction
Security Documents may be amended, extended, renewed, restated, supplemented or
otherwise modified or released (followed by an immediate retaking of a Lien of
at least equivalent ranking over the same assets) to (i) cure any ambiguity,
omission, defect or inconsistency therein; (ii) provide for Permitted Collateral
Liens; (iii) add to the Collateral; or (iv) make any other change thereto that
does not adversely affect the Finance Parties in any material respect; provided,
however, that, except where permitted by this Agreement or the Intercreditor
Agreements, no Transaction Security Document may be amended, extended, renewed,
restated, supplemented or otherwise modified or released (followed by an
immediate retaking of a Lien of at least equivalent ranking over the same
assets), unless contemporaneously with such amendment, extension, renewal,
restatement, supplement or modification or release (followed by an immediate
retaking of a Lien of at least equivalent ranking over the same assets), the
Parent delivers to the Security Agent and the Agent, either (1) a solvency
opinion, in form and substance reasonably satisfactory to the Security Agent and
the Agent, from an independent financial advisor or appraiser or investment bank
of international standing which confirms the solvency of the Parent and its
Subsidiaries, taken as a whole, after giving effect to any transactions related
to such amendment, extension, renewal, restatement, supplement, modification or
release (followed by an immediate retaking of a lien of at least equivalent
ranking over the same assets), (2) a certificate from the chief financial
officer or the Board of Directors of the relevant Person which confirms the
solvency of the person granting the security interest after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or release (followed by an immediate retaking of a lien
of at least equivalent ranking over the same assets), or (3) an opinion of
counsel (subject to any qualifications customary for this type of opinion of
counsel), in form and substance reasonably satisfactory to the Security Agent
and the Agent, confirming that, after giving effect to any transactions related
to such amendment, extension, renewal, restatement, supplement, modification or
release (followed by an immediate retaking of a lien of at least equivalent
ranking over the same assets), the Lien or Liens created under the Transaction
Security Document, so amended, extended, renewed, restated, supplemented,
modified or released and retaken are valid and perfected Liens not otherwise
subject to any limitation, imperfection or new hardening period, in equity or at
law, that such Lien or Liens were not otherwise subject to immediately





--------------------------------------------------------------------------------




prior to such amendment, extension, renewal, restatement, supplement,
modification or release and retake and to which the new Indebtedness secured by
the Permitted Collateral Lien is not subject. In the event that the Parent and
its Restricted Subsidiaries comply with the requirements of this Section 9.2,
the Agent and the Security Agent shall (subject to customary protections and
indemnifications) consent to such amendments without the need for instructions
from the Finance Parties.






--------------------------------------------------------------------------------





PART II    
CERTAIN DEFINITIONS
Any capitalised terms used in this Part I or Part II of Schedule 14 that are not
otherwise defined in this Part I or Part II shall have the respective meanings
given to them in Clause 1.1 (Definitions) of this Agreement. Terms defined only
in Clause 1.1 (Definitions) of this Agreement shall be construed when they are
used in this Schedule 14 (and only for those purposes), in accordance with
English law, notwithstanding that this Agreement is governed by English law.
Unless otherwise expressly stated herein references in this Part II of Schedule
14 are to the Sections of Part I of this ‎Schedule 14.
"2023 Cabot Notes" means the £350,000,000 aggregate principal amount of senior
secured notes due 2023 issued by the Issuer on or around October 6, 2016
pursuant to the 2023 Cabot Notes Indenture.
"2023 Cabot Notes Indenture" means the indenture dated October 6, 2016 among the
Issuer, Citibank N.A., London Branch as trustee, principal paying agent and
transfer agent, Citigroup Global Markets Deutschland AG as registrar, J.P.
Morgan Europe Limited as security agent and the guarantors party thereto.
"Acquired Indebtedness" means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
or (2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary or such acquisition or (3) of a Person at the
time such Person merges with or into or consolidates or otherwise combines with
the Parent or any Restricted Subsidiary. Acquired Indebtedness shall be deemed
to have been Incurred, with respect to clause (1) of the preceding sentence, on
the date such Person becomes a Restricted Subsidiary, with respect to clause (2)
of the preceding sentence, on the date of consummation of such acquisition of
assets and, with respect to clause (3) of the preceding sentence, on the date of
the relevant merger, consolidation or other combination.
"Additional Assets" means:
(a)
any property or assets (other than Indebtedness and Capital Stock) used or to be
used by the Parent, a Restricted Subsidiary or otherwise useful in a Similar
Business (it being understood that capital expenditures on property or assets
already used in a Similar Business or to replace any property or assets that are
the subject of such Asset Disposition shall be deemed an investment in
Additional Assets);

(b)
the Capital Stock of a Person that is engaged in a Similar Business and becomes
a Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Parent or a Restricted Subsidiary; or

(c)
Capital Stock constituting a minority interest in any Person that at such time
is a Restricted Subsidiary engaged in a Similar Business.

"Affiliate" of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control," when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.




--------------------------------------------------------------------------------




"Asset Disposition" means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of business), transfer,
issuance or other disposition, or a series of related sales, leases (other than
operating leases entered into in the ordinary course of business), transfers,
issuances or dispositions that are part of a common plan, of shares of Capital
Stock of a Subsidiary (other than directors' qualifying shares), property or
other assets (each referred to for the purposes of this definition as a
"disposition") by the Parent or any of its Restricted Subsidiaries, including
any disposition by means of a merger, consolidation or similar transaction;
provided that the sale, conveyance or other disposition of all or substantially
all the assets of the Parent and its Restricted Subsidiaries taken as a whole
will be governed by Section 7 (Merger and Consolidation) and not by Section 5
(Limitation on Sales of Assets and Subsidiary Stock). Notwithstanding the
preceding provisions of this definition, the following items shall not be deemed
to be Asset Dispositions:
(a)
a disposition by a Restricted Subsidiary to the Parent or by the Parent or a
Restricted Subsidiary to a Restricted Subsidiary;

(b)
a disposition of cash, Cash Equivalents, Temporary Cash Investments or
Investment Grade Securities;

(c)
a disposition of performing, sub-performing or charged-off accounts, loans,
receivables, mortgages, debentures, claims or other similar assets or
instruments or portfolios thereof or inventory or other assets, in each case, in
the ordinary course of business, including into a trust in favour of third
parties or otherwise;

(d)
a disposition of obsolete, surplus or worn out equipment, or equipment or other
property that is no longer useful in the conduct of the business of the Parent
and its Restricted Subsidiaries;

(e)
transactions permitted under Section 7.1 (Merger and Consolidation) or a
transaction that constitutes a Change of Control or a Change of Control as
defined in 1.1 (Definitions) of this Agreement;

(f)
an issuance of Capital Stock by a Restricted Subsidiary to the Parent or to
another Restricted Subsidiary or as part of or pursuant to an equity incentive
or compensation plan approved by the Board of Directors;

(g)
any dispositions of Capital Stock, properties or assets in a single transaction
or series of related transactions with a fair market value (as determined in
good faith by the Parent) of less than the greater of (a) £20.0 million and (b)
1.5 % of Total Assets;

(h)
any Restricted Payment that is permitted to be made, and is made, under the
covenant described above under Section 2 (Limitation on Restricted Payments) and
the making of any Permitted Payment or Permitted Investment or, solely for
purposes of paragraph (c) of Section 5.1 (Limitation on Sales of Assets and
Subsidiary Stock), asset sales, in respect of which (and only to the extent
that) the proceeds of which are used to make such Restricted Payments or
Permitted Investments;

(i)
dispositions in connection with Permitted Liens;

(j)
dispositions of Receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;





--------------------------------------------------------------------------------




(k)
the licensing or sub-licensing of intellectual property or other general
intangibles and licenses, sub-licenses, leases or subleases of other property,
in each case, in the ordinary course of business;

(l)
foreclosure, condemnation or any similar action with respect to any property or
other assets;

(m)
any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

(n)
any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and

(o)
any disposition with respect to property built, owned or otherwise acquired by
the Parent or any Restricted Subsidiary pursuant to customary sale and leaseback
transactions, finance leases, asset securitisations and other similar financings
permitted by this Agreement where the fair market value of the assets disposed
of, when taken together with all other dispositions made pursuant to this clause
(o), does not exceed the greater of (a) £20.0 million and (b) 1.5% of Total
Assets.

"Associate" means (1) any Person engaged in a Similar Business of which the
Parent or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (2) any joint venture
entered into by the Parent or any Restricted Subsidiary.
"Board of Directors" means (1) with respect to the Parent, a Luxembourg
Guarantor or any corporation, the board of directors or managers, as applicable,
of the corporation, or any duly authorised committee thereof; (2) with respect
to any partnership, the board of directors or other governing body of the
general partner of the partnership or any duly authorised committee thereof; and
(3) with respect to any other Person, the board or any duly authorised committee
of such Person serving a similar function. Whenever any provision of this
Agreement requires any action or determination to be made by, or any approval
of, a Board of Directors, such action, determination or approval shall be deemed
to have been taken or made if approved by a majority of the directors (excluding
employee representatives, if any) on any such Board of Directors (whether or not
such action or approval is taken as part of a formal board meeting or as a
formal board approval).
"Business Day" means each day that is not a Saturday, Sunday or other day on
which banking institutions in London, United Kingdom, New York, New York, United
States or Luxembourg are authorised or required by law to close; provided,
however, that for any payments to be made under this Agreement, such day shall
also be a day on which the second generation Trans-European Automated Real-time
Gross Settlement Express Transfer ("TARGET2") payment system is open for the
settlement of payments.
"Capital Stock" of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or partnership or other
interests in (however designated), equity of such Person, including any
Preferred Stock, but excluding any debt securities convertible into such equity.
"Capitalised Lease Obligation" means an obligation that is required to be
classified and accounted for as a capitalised lease for financial reporting
purposes on the basis of IFRS provided, however, that any obligations in respect
of operating leases as determined under IFRS as in effect




--------------------------------------------------------------------------------




on the Issue Date shall not be deemed Capitalised Lease Obligations. The amount
of Indebtedness represented by such obligation will be the capitalised amount of
such obligation at the time any determination thereof is to be made as
determined on the basis of IFRS, and the Stated Maturity thereof will be the
date of the last payment of rent or any other amount due under such lease prior
to the first date such lease may be terminated without penalty.
"Cash Equivalents" means:
(a)
securities issued or directly and fully Guaranteed or insured by the government
of the United States, Canada, the United Kingdom, a member state of the European
Union (other than Greece and Portugal), Switzerland or Norway or, in each case,
any agency or instrumentality thereof (provided that the full faith and credit
of such country or such member state is pledged in support thereof), having
maturities of not more than two years from the date of acquisition;

(b)
certificates of deposit, time deposits, eurodollar time deposits, overnight bank
deposits or bankers' acceptances (in each case, including any such deposits made
pursuant to any sinking fund established by the Parent or any Restricted
Subsidiary) having maturities of not more than one year from the date of
acquisition thereof issued by any lender party to a Credit Facility or by any
bank or trust company (a) whose commercial paper is rated at least "A-1" or the
equivalent thereof by S&P or at least "P-1" or the equivalent thereof by Moody's
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or (b)
(in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of £250 million;

(c)
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (a) and (b) entered into with any
bank meeting the qualifications specified in clause (b) above;

(d)
commercial paper rated at the time of acquisition thereof at least "A-2" or the
equivalent thereof by S&P or "P-2" or the equivalent thereof by Moody's or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long-term debt,
and in any case maturing within one year after the date of acquisition thereof;

(e)
readily marketable direct obligations issued by any state of the United States
of America, any province of Canada, the United Kingdom, any member state of the
European Union (other than Greece and Portugal), Switzerland or Norway or any
political subdivision thereof, in each case, having one of the two highest
rating categories obtainable from either Moody's or S&P (or, if at the time,
neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization) with maturities of not
more than two years from the date of acquisition;

(f)
Indebtedness or Preferred Stock issued by Persons with a rating of "BBB–" or
higher from S&P or "Baa3" or higher from Moody's (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of 12 months or less
from the date of acquisition;





--------------------------------------------------------------------------------




(g)
bills of exchange issued in the United States, Canada, the United Kingdom, a
member state of the European Union (other than Greece and Portugal),
Switzerland, Norway or Japan eligible for rediscount at the relevant central
bank and accepted by a bank (or any dematerialised equivalent); and

(h)
interests in any investment company, money market or enhanced high yield fund
which invests 95% or more of its assets in instruments of the type specified in
clauses (a) through (g) above.

"Change of Control" means:
(a)
the Parent becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
that any "person" or "group" of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Issue Date),
other than one or more Permitted Holders, is or becomes the "beneficial owner"
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Issue Date), directly or indirectly, of more than 50% of the total voting power
of the Voting Stock of the Parent, provided that for the purposes of this
clause, any holding company whose only asset is the Capital Stock of the Parent
will not itself be considered a "person" or "group";

(b)
following the Initial Public Offering of the Parent or any Holding Company,
during any period of two consecutive years, individuals who at the beginning of
such period constituted the majority of the directors (excluding any employee
representatives, if any) on the Board of Directors of the Parent or any Holding
Company (together with any new directors whose election by the majority of such
directors on such Board of Directors of the Parent or any Holding Company or
whose nomination for election by shareholders of the Parent or any Holding
Company, as applicable, was approved by a vote of the majority of such directors
on the Board of Directors of the Parent or any Holding Company then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute the majority of the directors (excluding any employee
representatives, if any) on the Board of Directors of the Parent or any Holding
Company, then in office; or

(c)
the sale, lease, transfer, conveyance or other disposition (other than by way of
merger, consolidation or other business combination transaction), in one or a
series of related transactions, of all or substantially all the assets of the
Parent and its Restricted Subsidiaries taken as a whole to a Person, other than
a Restricted Subsidiary or one or more Permitted Holders.

"Collateral" means all property and assets, whether now owned or hereafter
acquired, in which Liens are, from time to time, purported to be granted to
secure the Utilisations pursuant to the Transaction Security Documents.
"Commodity Hedging Agreements" means, in respect of a Person, any commodity
purchase contract, commodity futures or forward contract, commodities option
contract or other similar contract (including commodities derivative agreements
or arrangements), to which such Person is a party or a beneficiary.




--------------------------------------------------------------------------------




"Consolidated EBITDA" for any period means, without duplication, the
Consolidated Net Income for such period, plus the following to the extent
deducted in calculating such Consolidated Net Income:
(a)
Fixed Charges plus, to the extent not already included or added back, any costs
associated with Hedging Obligations or derivatives;

(b)
Consolidated Income Taxes;

(c)
consolidated depreciation expense;

(d)
consolidated amortisation expense, including any amortisation of portfolio
assets;

(e)
any expenses, charges or other costs related to any Equity Offering, Investment,
acquisition (including amounts paid in connection with the acquisition or
retention of one or more individuals comprising part of a management team
retained to manage the acquired business; provided that such payments are made
in connection with such acquisition and are consistent with the customary
practice in the industry at the time of such acquisition), disposition,
recapitalisation or the Incurrence of any Indebtedness permitted by this
Agreement (in each case whether or not successful) (including any such fees,
expenses or charges related to the Transactions), in each case, as determined in
good faith by an Officer of the Parent;

(f)
any minority interest expense (whether paid or not) consisting of income
attributable to minority equity interests of third parties in such period or any
prior period or any net earnings, income or share of profit of any Associates,
associated company or undertaking;

(g)
the amount of management, monitoring, consulting, employment and advisory fees
and related expenses paid in such period to the Permitted Holders to the extent
permitted by the covenant described in Section 6 (Limitation on Affiliate
Transactions); and

(h)
other non-cash charges, write-downs or items reducing Consolidated Net Income
(excluding any such non-cash charge, write-down or item to the extent it
represents an accrual of or reserve for cash charges in any future period) less
other non-cash items of income increasing Consolidated Net Income (excluding any
such non-cash item of income to the extent it represents a receipt of cash in
any future period).

Notwithstanding the foregoing, the provision for taxes and the depreciation,
amortisation, non-cash items, charges and write-downs of a Restricted Subsidiary
shall be added to Consolidated Net Income to compute Consolidated EBITDA only to
the extent (and in the same proportion, including by reason of minority
interests) that the net income (loss) of such Restricted Subsidiary was included
in calculating Consolidated Net Income for the purposes of this definition.
"Consolidated Income Taxes" means Taxes or other payments, including deferred
Taxes, based on income, profits or capital (including without limitation
withholding Taxes) and Corporation Tax and franchise Taxes of any of the Parent
and its Restricted Subsidiaries whether or not paid, estimated, accrued or
required to be remitted to any Governmental Authority.
"Consolidated Interest Expense" means, with respect to any Person for any
period, without duplication, (1) interest payable (whether in cash or
capitalised) on Financial Indebtedness of such Person and its Restricted
Subsidiaries for such period, plus (a) any amortisation of debt discount with
respect to such Indebtedness and (b) any commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers' acceptance
financing or bank




--------------------------------------------------------------------------------




guarantees, but, in each case, excluding any expense associated with
Subordinated Shareholder Funding less (2) interest income for such period.
"Consolidated Leverage" means the sum of the aggregate outstanding Financial
Indebtedness of the Parent and its Restricted Subsidiaries as of the relevant
date of calculation on a consolidated basis in accordance with IFRS.
"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (x) Consolidated Leverage at such date to (y) the aggregate amount of
Consolidated EBITDA for the period of the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which internal
consolidated financial statements of the Parent are available; provided,
however, that for the purposes of calculating Consolidated EBITDA for such
period, if, as of such date of determination:
(a)
since the beginning of such period the Parent or any Restricted Subsidiary has
disposed of any company, any business, or any group of assets constituting an
operating unit of a business (any such disposition, a "Sale") or if the
transaction giving rise to the need to calculate the Consolidated Leverage Ratio
is such a Sale, Consolidated EBITDA for such period will be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets which
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period;
provided that if any such Sale constitutes "discontinued operations" in
accordance with the then applicable IFRS, Consolidated Net Income shall be
reduced by an amount equal to the Consolidated Net Income (if positive)
attributable to such operations for such period or increased by an amount equal
to the Consolidated Net Income (if negative) attributable thereto for such
period;

(b)
since the beginning of such period, the Parent or any Restricted Subsidiary (by
merger or otherwise) has made an Investment in any Person that thereby becomes a
Restricted Subsidiary, or otherwise has acquired any company, any business, or
any group of assets constituting an operating unit of a business (any such
Investment or acquisition, a "Purchase"), including any such Purchase occurring
in connection with a transaction causing a calculation to be made hereunder,
Consolidated EBITDA for such period will be calculated after giving pro forma
effect thereto as if such Purchase occurred on the first day of such period; and

(c)
since the beginning of such period, any Person (that became a Restricted
Subsidiary or was merged or otherwise combined with or into the Parent or any
Restricted Subsidiary since the beginning of such period) will have made any
Sale or any Purchase that would have required an adjustment pursuant to clause
(a) or (b) above if made by the Parent or a Restricted Subsidiary since the
beginning of such period, Consolidated EBITDA for such period will be calculated
after giving pro forma effect thereto as if such Sale or Purchase occurred on
the first day of such period.

For the purposes of this definition and the definitions of Consolidated EBITDA,
Consolidated Income Taxes, Consolidated Interest Expense, Consolidated Net
Income and Fixed Charge Coverage Ratio for the Parent and its Restricted
Subsidiaries, (a) calculations will be as determined in good faith by a
responsible financial or accounting officer of the Parent (including in respect
of synergies and cost savings) and (b) in determining the amount of Indebtedness
outstanding on any date of determination, pro forma effect shall be given to any
Incurrence,




--------------------------------------------------------------------------------




repayment, repurchase, defeasance or other acquisition, retirement or discharge
of Indebtedness as if such transaction had occurred on the first day of the
relevant period.
"Consolidated Net Income" means, for any period, the profit (loss) on ordinary
activities after taxation of the Parent and its Restricted Subsidiaries
determined on a consolidated basis on the basis of IFRS; provided, however, that
there will not be included in such Consolidated Net Income:
(a)
subject to the limitations contained in clause (c) below, any net income (loss)
of any Person if such Person is not a Restricted Subsidiary, except that the
Parent's equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents (x) actually distributed by such Person during such period to
the Parent or a Restricted Subsidiary as a dividend or other distribution or
return on investment or (y) solely for the purpose of determining the amount
available for Restricted Payments under paragraph (d)(z)(i) of Section 2.1
(Limitation on Restricted Payments) that could have been distributed by such
Person during such period to the Parent or a Restricted Subsidiary as a dividend
or other distribution or return on investment, as reasonably determined by an
Officer of the Parent (subject, in the case of a dividend or other distribution
or return on investment to a Restricted Subsidiary, to the limitations contained
in clause (b) below);

(b)
solely for the purpose of determining the amount available for Restricted
Payments under paragraph (z)(i) of Section 2.1 (Limitation on Restricted
Payments), any profit (loss) on ordinary activities after taxation of any
Restricted Subsidiary (other than any Guarantor) if such Restricted Subsidiary
is subject to restrictions, directly or indirectly, on the payment of dividends
or the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Parent or a Guarantor by operation of the terms of such
Restricted Subsidiary's charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released, (b) restrictions pursuant to or permitted under
this Agreement, the Existing Notes, the 2023 Cabot Notes, and the Existing Notes
Indentures or the 2023 Cabot Notes Indenture, and (c) restrictions specified
under paragraph (k) in Section 4.2 (Limitation on Restrictions on Distributions
from Restricted Subsidiaries))), except that the Parent's equity in the net
income of any such Restricted Subsidiary for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that could have been distributed by such
Restricted Subsidiary during such period to the Parent or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend to another Restricted Subsidiary, to the limitation contained in this
clause);

(c)
any net gain (or loss) realised upon the sale or other disposition of any asset
or disposed operations of the Parent or any Restricted Subsidiaries (including
pursuant to any sale/leaseback transaction) which is not sold or otherwise
disposed of in the ordinary course of business (as determined in good faith by
an Officer or the Board of Directors of the Parent);

(d)
any extraordinary, exceptional, unusual or nonrecurring gain, loss or charge (as
determined in good faith by the Parent), or any charges or reserves in respect
of any restructuring, redundancy or severance expense;





--------------------------------------------------------------------------------




(e)
the cumulative effect of a change in accounting principles;

(f)
any non-cash compensation charge or expense arising from any grant of stock,
stock options or other equity based awards and any non-cash deemed finance
charges in respect of any pension liabilities or other provisions;

(g)
all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(h)
any unrealised gains or losses in respect of Hedging Obligations or any
ineffectiveness recognised in earnings related to qualifying hedge transactions
or the fair value of changes therein recognised in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Hedging
Obligations;

(i)
any unrealised foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealised foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(j)
any unrealised foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Parent or any Restricted
Subsidiary owing to the Parent or any Restricted Subsidiary;

(k)
any purchase accounting effects including, but not limited to, adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by IFRS and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Parent and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortisation or write-off of any amounts thereof
(including any write-off of in process research and development);

(l)
any goodwill or other intangible asset impairment charge or write-off; and

(m)
the impact of capitalised, accrued or accreting or pay-in-kind interest or
principal on Subordinated Shareholder Funding.

"Contingent Obligations" means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness ("primary obligations") of any other Person (the "primary
obligor"), including any obligation of such Person, whether or not contingent:
(a)
to purchase any such primary obligation or any property constituting direct or
indirect security therefor;

(b)
to advance or supply funds:

(i)
for the purchase or payment of any such primary obligation; or

(ii)
to maintain the working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or





--------------------------------------------------------------------------------




(c)
to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

"Credit Facility" means, with respect to the Parent or any of its Subsidiaries,
(1) the Facilities and (2) one or more debt facilities, indentures or other
arrangements (including this Agreement or commercial paper facilities and
overdraft facilities) with banks, other financial institutions or investors
providing for revolving credit loans, term loans, notes, receivables financing
(including through the sale of receivables to such institutions or to special
purpose entities formed to borrow from such institutions against such
receivables), letters of credit or other Indebtedness, in each case, as amended,
restated, modified, renewed, refunded, replaced, restructured, refinanced,
repaid, increased or extended from time to time (whether in whole or in part and
whether or not with the original administrative agent and lenders or another
administrative agent or agents or other banks or institutions and whether
provided under this Agreement or one or more other credit or other agreements,
indentures, financing agreements or otherwise) and in each case including all
agreements, instruments and documents executed and delivered pursuant to or in
connection with the foregoing (including any notes and letters of credit issued
pursuant thereto and any Guarantee and collateral agreement, patent and
trademark security agreement, mortgages or letter of credit applications and
other Guarantees, pledges, agreements, security agreements and collateral
documents). Without limiting the generality of the foregoing, the term "Credit
Facility" shall include any agreement or instrument (a) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (b) adding
Subsidiaries of the Parent as additional borrowers or guarantors thereunder, (c)
increasing the amount of Indebtedness Incurred thereunder or available to be
borrowed thereunder or (d) otherwise altering the terms and conditions thereof.
"Currency Agreement" means, in respect of a Person, any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract, currency derivative or other similar agreement to which such Person is
a party or beneficiary.
"Designated Non-Cash Consideration" means the fair market value (as determined
in good faith by the Parent) of non-cash consideration received by the Parent or
one of its Restricted Subsidiaries in connection with an Asset Disposition that
is so designated as Designated Non-Cash Consideration pursuant to an Officer's
Certificate, setting forth the basis of such valuation, less the amount of cash,
Cash Equivalents or Temporary Cash Investments received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with the covenant described under Section 5
(Limitation on Sales of Assets and Subsidiary Stock).
"Designated Preference Shares" means, with respect to the Parent or any Parent,
Preferred Stock (other than Disqualified Stock) (1) that is issued for cash
(other than to the Parent or a Subsidiary of the Parent or an employee stock
ownership plan or trust established by the Parent or any such Subsidiary for the
benefit of their employees to the extent funded by the Parent or such
Subsidiary) and (2) that is designated as "Designated Preference Shares"
pursuant to an Officer's Certificate of the Parent at or prior to the issuance
thereof, the Net Cash Proceeds of which are excluded from the calculation set
forth in paragraph (z)(ii) of Section 2.1 (Limitation on Restricted Payments).




--------------------------------------------------------------------------------




"Disinterested Director" means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Parent having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Parent shall be deemed not to have such
a financial interest solely by reason of such member's holding Capital Stock of
the Parent or any Holding Company or any options, warrants or other rights in
respect of such Capital Stock.
"Disqualified Stock" means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a)
matures or is mandatorily redeemable for cash or in exchange for Indebtedness
pursuant to a sinking fund obligation or otherwise;

(b)
is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Parent or a Restricted Subsidiary); or

(c)
is or may become (in accordance with its terms) upon the occurrence of certain
events or otherwise redeemable or repurchasable for cash or in exchange for
Indebtedness at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of (a) the Stated Maturity of the 2023
Cabot Notes or (b) the date on which there are no 2023 Cabot Notes outstanding;
provided, however, that (i) only the portion of Capital Stock which so matures
or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock and (ii) any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Parent to repurchase such Capital Stock upon the occurrence of a change of
control or asset sale (howsoever defined or referred to) shall not constitute
Disqualified Stock if any such redemption or repurchase obligation is subject to
compliance by the relevant Person with 2 (Limitation on Restricted Payments).
"Encore Capital" means Encore Capital Group, Inc. and any successor thereto (by
merger, consolidation, transfer, conversion of legal form or otherwise).
"Equity Offering" means (x) a sale of Capital Stock of the Parent (other than
Disqualified Stock or Designated Preference Shares and other than an Excluded
Contribution) other than offerings registered on Form S-8 (or any successor
form) under the Securities Act or any similar offering in other jurisdictions,
or (y) the sale of Capital Stock or other securities of the Holding Company, the
proceeds of which are contributed to the equity (other than through the issuance
of Disqualified Stock or Designated Preference Shares or through an Excluded
Contribution) of the Parent or any of its Restricted Subsidiaries.
"ERC" means, for any date of calculation, the aggregate amount of estimated
remaining collections projected to be received by the Parent and its Restricted
Subsidiaries from all Right to Collect Accounts and all performing,
sub-performing or charged-off accounts, loans, receivables, mortgages,
debentures or claims or other similar assets or instruments or portfolios
thereof owned by the Parent and its Restricted Subsidiaries (excluding, for the
avoidance of doubt, any Trust Management Assets and any Right to Collect
accounts, performing, sub-performing or charged-off accounts, cash and bank
accounts or other similar assets or instruments which are (or will be) held on
trust for a third party which is not the Parent or any Restricted




--------------------------------------------------------------------------------




Subsidiary) during the period of 84 months, as calculated by the Portfolio ERC
Model, as at the last day of the month most recently ended prior to the date of
calculation.
"Escrowed Proceeds" means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term "Escrowed Proceeds" shall include any interest earned on the
amounts held in escrow.
"Exchange Act" means the US Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.
"Excluded Contribution" means Net Cash Proceeds or property or assets received
by the Parent as capital contributions to the equity (other than through the
issuance of Disqualified Stock or Designated Preference Shares) of the Parent
after the Issue Date or from the issuance or sale (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Parent or any Subsidiary of the Parent for the benefit of its employees to the
extent funded by the Parent or any Restricted Subsidiary) of Capital Stock
(other than Disqualified Stock or Designated Preference Shares) of the Parent,
in each case, to the extent designated as an Excluded Contribution pursuant to
an Officer's Certificate of the Parent.
"Existing 2020 Cabot Notes" means the £100 million aggregate principal amount of
senior secured notes due 2020 issued by the Issuer on August 2, 2013 pursuant to
the Existing 2020 Cabot Notes Indenture.
"Existing 2020 Cabot Notes Indenture" means the indenture, dated August 2, 2013,
as supplemented by supplemental indentures dated March 14, 2014, May 14, 2014,
May 28, 2015 and July 28, 2015 among the Issuer, Citibank, N.A., London Branch,
as trustee, principal paying agent and transfer agent, Citigroup Global Markets
Deutschland AG, as registrar, J.P. Morgan Europe Limited, as security agent, and
the guarantors parties thereto, as amended, restated or otherwise modified or
varied from time to time.
"Existing 2021 Cabot Fixed Rate Notes" means the £175 million aggregate
principal amount of senior secured fixed rate notes due 2021 issued by the
Issuer on March 27, 2014 pursuant to the Existing 2021 Cabot Fixed Rate Notes
Indenture.
"Existing 2021 Cabot Fixed Rate Notes Indenture" means the indenture, dated
March 27, 2014, as supplemented by supplemental indentures dated May 28, 2015
and July 28, 2015, among the Issuer, Citibank, N.A., London Branch, as trustee,
principal paying agent and transfer agent, Citigroup Global Markets Deutschland
AG, as registrar, J.P. Morgan Europe Limited, as security agent, and the
guarantors parties thereto, as amended, restated or otherwise modified or varied
from time to time.
"Existing 2021 Cabot Fixed Rate Notes Issue Date" means March 27, 2014.
"Existing 2021 Cabot Floating Rate Notes" means the EUR310 million aggregate
principal amount of senior secured floating rate notes due 2021 issued by the
Existing Floating Rate Notes Issuer on November 11, 2015 pursuant to the
Existing 2021 Cabot Floating Rate Notes Indenture.
"Existing 2021 Cabot Floating Rate Notes Indenture" means the indenture, dated
November 11, 2015, among the Existing Floating Rate Notes Issuer, Citibank,
N.A., London Branch, as




--------------------------------------------------------------------------------




trustee, principal paying agent and transfer agent, Citigroup Global Markets
Deutschland AG, as registrar, J.P. Morgan Europe Limited, as security agent, and
the guarantors parties thereto, as amended, restated or otherwise modified or
varied from time to time.
"Existing Cabot Floating Rate Notes Issuer" means Cabot Financial (Luxembourg)
II S.A., a wholly owned subsidiary of Cabot Credit Management Group Limited,
incorporated as a public limited liability company (société anonyme) under the
laws of the Grand Duchy of Luxembourg, and registered with the Luxembourg
Register of Commerce and Companies under number B 201.268.
"Existing Notes" means, collectively, the Existing 2020 Cabot Notes, the
Existing 2021 Cabot Fixed Rate Notes, the Existing 2021 Cabot Floating Rate
Notes and the 2023 Cabot Notes.
"Existing Notes Indentures" means, collectively, the Existing 2020 Cabot Notes
Indenture, the Existing 2021 Cabot Fixed Rate Notes Indenture, the Existing 2021
Cabot Floating Rate Notes Indenture and the 2023 Cabot Notes Indenture.
"Existing Proceeds Loans" means the loans of the proceeds of the Existing Notes
pursuant to the Existing Proceeds Loan Agreements.
"Existing Proceeds Loan Agreements" means (i) that certain loan agreement made
as of August 2, 2013 by and between Cabot Financial (UK) Limited, as borrower,
and the Issuer, as lender, (ii) that certain loan agreement made as of March 27,
2014 by and between Holdings, as borrower, and the Issuer, as lender, and (iii)
that certain loan agreement made as of November 11, 2015 by and between Cabot
Financial (Treasury) Ireland Limited, as borrower, and the Existing Cabot
Floating Rate Notes Issuer, as lender.
"fair market value" except as otherwise stated herein, may be conclusively
established by means of an Officer's Certificate or a resolution of the Board of
Directors of the Parent setting out such fair market value as determined by such
Officer or such Board of Directors in good faith.
"Financial Indebtedness" means any Indebtedness described under clauses (a),
(b), (d), (e), (f) and (g) of the definition of "Indebtedness."
"Fixed Charge Coverage Ratio" means, with respect to any Person on any
determination date, the ratio of Consolidated EBITDA of such Person for the most
recently completed four consecutive fiscal quarters ending immediately prior to
such determination date for which internal consolidated financial statements are
available to the Fixed Charges of such Person and its Restricted Subsidiaries
for such four consecutive fiscal quarters. In the event that the Parent or any
Restricted Subsidiary Incurs, assumes, Guarantees, redeems, defeases, retires or
extinguishes any Indebtedness (other than, in the case of redemption,
defeasance, retirement or extinguishment, Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) or issues or redeems Disqualified Stock or Preferred
Stock subsequent to the commencement of the period for which the Fixed Charge
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Fixed Charge Coverage Ratio is made (the "Fixed
Charge Coverage Ratio Calculation Date"), then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such Incurrence, assumption,
Guarantee, redemption, defeasance, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable four-quarter period;
provided, however, that the pro forma calculation of Fixed Charges shall not
give effect to (1) any Indebtedness incurred on the Fixed Charge Coverage Ratio
Calculation




--------------------------------------------------------------------------------




Date pursuant to the provisions described in Section 1.2 (Limitation on
Indebtedness) or (2) the discharge on the Fixed Charge Coverage Ratio
Calculation Date of any Indebtedness to the extent that such discharge results
from the proceeds incurred pursuant to the provisions described in Section 1.2
(Limitations on Indebtedness).
For purposes of making the computation referred to above, any Investment,
acquisitions, dispositions, mergers, consolidations and disposed or discontinued
operations that have been made by the Parent or any of its Restricted
Subsidiaries during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Fixed Charge
Coverage Ratio Calculation Date shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and disposed or discontinued operations (and the change in any
associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Parent or any of
its Restricted Subsidiaries since the beginning of such period shall have made
any Investment, acquisition, disposition, merger, consolidation or disposed or
discontinued any operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or disposed or discontinued operation had
occurred at the beginning of the applicable four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or chief accounting officer of the Parent (including
synergies and cost savings). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalised Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Parent to be the rate of interest implicit in such Capitalised Lease Obligation
in accordance with IFRS. For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period except as set forth in the first
paragraph of this definition. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Parent may designate.
"Fixed Charges" means, with respect to any Person for any period, the sum
without duplication, of:
(a)
Consolidated Interest Expense of such Person for such period;

(b)
all cash and non-cash dividends or other distributions payable (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period;

(c)
all cash and non-cash dividends or other distributions payable (excluding items
eliminated in consolidation) on any series of Disqualified Stock during this
period; and





--------------------------------------------------------------------------------




(d)
any interest expense on Indebtedness of another person that is guaranteed by
such Person or its Restricted Subsidiaries or secured by a Lien on assets of
such Person or its Restricted Subsidiaries, but only to the extent such
guarantee or Lien is called upon;

determined on a consolidated basis in accordance with IFRS.
"Governmental Authority" means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, and any entity or
authority exercising executive, legislative, judicial, regulatory,
self-regulatory or administrative functions of or pertaining to government,
including a central bank or stock exchange.
"Guarantee" means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:
(a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

(b)
entered into primarily for purposes of assuring in any other manner the obligee
of such Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part), provided, however, that the term
"Guarantee" will not include endorsements for collection or deposit in the
ordinary course of business. The term "Guarantee" used as a verb has a
corresponding meaning.

"Hedging Obligations" of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity Hedging
Agreement (each, a "Hedging Agreement").
"Holding Company" means any Person of which the Parent at any time is or becomes
a Subsidiary after the Issue Date (including Cabot Credit Management Limited)
and any holding companies established by any Permitted Holder for purposes of
holding its investment in any Holding Company.
"Holdings" means Cabot Credit Management Group Limited (formerly Cabot Financial
Holdings Group Limited), a limited liability company organised under the laws of
England and Wales and its successors and assigns.
"IFRS" means the International Financial Reporting Standards (formerly,
International Accounting Standards) endorsed from time to time by the European
Union or any variation thereof with which the Parent or its Restricted
Subsidiaries are, or may be, required to comply; provided that at any date after
the Issue Date the Parent may make an irrevocable election to establish that
"IFRS" shall mean IFRS as in effect on a date that is on or prior to the date of
such election. The Parent shall give notice of any such election to the Agent.
Except as otherwise set forth in this Agreement, all ratios and calculations
based on IFRS contained in this Agreement shall be computed in accordance with
IFRS.
"Incur" means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for and the terms "Incurred" and "Incurrence" have
meanings correlative to the foregoing; provided, however, that any Indebtedness
or Capital Stock of a Person existing at the time such Person becomes a
Restricted Subsidiary (whether by merger, consolidation,




--------------------------------------------------------------------------------




acquisition or otherwise) will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and any Indebtedness
pursuant to any revolving credit or similar facility shall only be deemed to be
Incurred at the time any funds are borrowed thereunder.
"Indebtedness" means, with respect to any Person on any date of determination
(without duplication):
(a)
the principal of indebtedness of such Person for borrowed money;

(b)
the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(c)
all reimbursement obligations of such Person in respect of letters of credit,
bankers' acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);

(d)
Capitalised Lease Obligations of such Person;

(e)
the principal component of all obligations, or liquidation preference, of such
Person with respect to any Disqualified Stock or, with respect to any Restricted
Subsidiary (other than the Luxembourg Guarantors), any Preferred Stock (but
excluding, in each case, any accrued dividends);

(f)
the principal component of all Indebtedness of other Persons secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Parent) and (b) the amount of such
Indebtedness of such other Persons;

(g)
Guarantees by such Person of the principal component of Indebtedness of other
Persons to the extent Guaranteed by such Person; and

(h)
to the extent not otherwise included in this definition, net obligations of such
Person under Currency Agreements and Interest Rate Agreements (the amount of any
such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at such time).

The term "Indebtedness" shall not include Subordinated Shareholder Funding or
any lease, concession or license of property (or Guarantee thereof) which would
be considered an operating lease under IFRS as in effect on the Issue Date, any
asset retirement obligations, prepayments or deposits received from clients or
customers, in each case, in the ordinary course of business, or obligations
under any license, permit or other approval (or Guarantees given in respect of
such obligations) Incurred prior to the Issue Date or in the ordinary course of
business.
The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amounts of funds borrowed and then
outstanding. The amount of Indebtedness of any Person at any date shall be
determined as set forth above or otherwise provided in this Schedule 14, and
(other than with respect to letters of credit or Guarantees or Indebtedness
specified in clauses (e), (f) or (h) above) shall be (a) in the case of any
Indebtedness




--------------------------------------------------------------------------------




issued with original issue discount, the amount in respect thereof that would
appear on the balance sheet of such Person in accordance with IFRS and (b) the
principal amount of the Indebtedness, in the case of any other Indebtedness.
Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:
(i)
Contingent Obligations Incurred in the ordinary course of business;

(ii)
in connection with the purchase by the Parent or any Restricted Subsidiary of
any business, any post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 30 days thereafter;

(iii)
for the avoidance of doubt, any obligations in respect of workers' compensation
claims, early retirement or termination obligations, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage Taxes; or

(iv)
Indebtedness of a Trust Management SPV where the proceeds of such Indebtedness
are used to finance the purchase of assets to be held in such trust; provided
that the incurrence of such Indebtedness is without recourse and contains no
obligation on the Parent or any other Restricted Subsidiary or any of their
assets in any way.

"Independent Financial Advisor" means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
the Parent.
"Initial Public Offering" means an Equity Offering of common stock or other
common equity interests of the Parent or any Holding Company or any successor of
the Parent or any Holding Company (the "IPO Entity") following which there is a
Public Market and, as a result of which, the shares of common stock or other
common equity interests of the IPO Entity in such offering are listed on an
internationally recognised exchange or traded on an internationally recognised
market.
"Intercreditor Agreements" means each of the Intercreditor Agreement and the
Marlin Intercreditor Agreement.
"Interest Rate Agreement" means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is party or a beneficiary.
"Investment" means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any purchase of




--------------------------------------------------------------------------------




Underlying Portfolio Assets, any Right to Collect Accounts or any debt or
extension of credit represented by a bank deposit other than a time deposit) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or the Incurrence of a Guarantee of any obligation of, or any purchase
or acquisition of Capital Stock, Indebtedness or other similar instruments
issued by, such other Persons and all other items that are or would be
classified as investments on a balance sheet prepared on the basis of IFRS;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business will not be deemed to be an Investment. If the
Parent or any Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by the Parent or any Restricted Subsidiary in such Person remaining
after giving effect thereto will be deemed to be a new Investment at such time
equal to the fair market value of the Capital Stock of such Subsidiary not sold
or disposed of in an amount determined as provided in Section 2.4 (Limitation on
Restricted Payments).
For purposes of Section 2 (Limitation on Restricted Payments):
(a)
"Investment" will include the portion (proportionate to the Parent's equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Parent will be deemed to continue to
have a permanent "Investment" in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Parent's "Investment" in such Subsidiary at the time
of such redesignation less (b) the portion (proportionate to the Parent's equity
interest in such Subsidiary) of the fair market value of the net assets (as
conclusively determined by the Board of Directors of the Parent in good faith)
of such Subsidiary at the time that such Subsidiary is so re-designated a
Restricted Subsidiary; and

(b)
any property transferred to or from an Unrestricted Subsidiary will be valued at
its fair market value at the time of such transfer, in each case as determined
in good faith by the Board of Directors of the Parent.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Parent's option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.
"Investment Grade Securities" means:
(a)
securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);

(b)
securities issued or directly and fully guaranteed or insured by a member of the
European Union (other than Greece and Portugal), or any agency or
instrumentality thereof (other than Cash Equivalents);

(c)
debt securities or debt instruments with a rating of "A–" or higher from S&P or
"A3" or higher by Moody's or the equivalent of such rating by such rating
organisation or, if no rating of Moody's or S&P then exists, the equivalent of
such rating by any other Nationally Recognized Statistical Rating Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Parent and its Subsidiaries; and





--------------------------------------------------------------------------------




(d)
investments in any fund that invests exclusively in investments of the type
described in clauses (a), (b) and (c) above which fund may also hold cash and
Cash Equivalents pending investment or distribution.

"Investment Grade Status" shall occur when the 2023 Cabot Notes (or any
Permitted Financial Indebtedness issued by a member of the Restricted Group to
refinance or replace the 2023 Cabot Notes or in exchange for the 2023 Cabot
Notes) receive both of the following:
(a)
a rating of "BBB–" or higher from S&P; and

(b)
a rating of "Baa3" or higher from Moody's;

or the equivalent of such ratings by either such rating organisations or, if no
rating of Moody's or S&P then exists, the equivalent of such applicable rating
by any other Nationally Recognized Statistical Rating Organization.
"IPO Entity" has the meaning given to it in the definition of "Initial Public
Offering".
"IPO Market Capitalisation" means an amount equal to (1) the total number of
issued and outstanding shares of common stock or common equity interests of the
IPO Entity at the time of closing of the Initial Public Offering multiplied by
(2) the price per share at which such shares of common stock or common equity
interest are sold in such Initial Public Offering.
"Issue Date" means October 6, 2016.
"Issuer" means Cabot Financial (Luxembourg) S.A.
"Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).
"LTV Ratio" means, in respect of any date of calculation, the aggregate Secured
Indebtedness of the Parent and its Restricted Subsidiaries less cash and Cash
Equivalents (other than cash or Cash Equivalents in an amount equal to amounts
collected by the Parent and its Restricted Subsidiaries on behalf of third-party
clients and held by the Parent and its Restricted Subsidiaries as of such date
and cash and Cash Equivalents that constitute Trust Management Assets or are
held on trust for a beneficiary which is not the Parent or a Restricted
Subsidiary) as of such date, divided by ERC; provided that ERC shall be adjusted
to give effect to purchases or disposals of performing, sub-performing or
charged-off accounts, loans, receivables, mortgages, debentures or claims or
other similar assets or instruments or portfolios thereof (including through the
use of Right to Collect Accounts) made since the last measurement date and prior
to such date of calculation, on the basis of estimates made on a pro forma basis
by management acting in good faith. In determining the LTV Ratio in connection
with the Incurrence of Indebtedness and the granting of a Lien, the LTV Ratio
shall be determined on a pro forma basis for the relevant transaction and the
use of proceeds of such Indebtedness; provided that no cash or Cash Equivalents
shall be included in the calculation of the pro forma LTV Ratio that are, or are
derived from, the proceeds of Indebtedness in respect of which the pro forma
calculation is to be made, except, for the avoidance of doubt, to the extent
cash or Cash Equivalents will be expended in a transaction to which pro forma
effect is given; provided further that any cash and Cash Equivalents received by
the Parent or any of its Restricted Subsidiaries from the issuance or sale of
its Capital Stock, Subordinated Shareholder Funding or other capital
contributions subsequent to the Issue Date shall (to the extent they are taken
into account in determining the amount available for Restricted Payments under
such clauses) be excluded for purposes of making




--------------------------------------------------------------------------------




Restricted Payments and Permitted Payments, as applicable, under paragraphs
(d)(z)(ii) and (d)(z)(iii) of Section 2.1 (Limitation on Restricted Payments)
and paragraphs (a) and (m) of Section 2.3 (Limitation on Restricted Payments) to
the extent such Cash and Cash Equivalents are included in the calculation of the
LTV Ratio.
"Management Advances" means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of the Parent, any Holding Company or any Restricted Subsidiary:
(a)
in respect of travel, entertainment or moving related expenses Incurred in the
ordinary course of business;

(b)
in respect of moving related expenses Incurred in connection with any closing or
consolidation of any facility or office; or

(c)
not exceeding £0.5 million in the aggregate outstanding at any time.

"Management Investors" means the officers, directors, employees and other
members of the management of or consultants to any Holding Company, the Parent
or any of their respective Subsidiaries, or spouses, family members or relatives
thereof, or any trust, partnership or other entity for the benefit of or the
beneficial owner of which (directly or indirectly) is any of the foregoing, or
any of their heirs, executors, successors and legal representatives, who at any
date beneficially own or have the right to acquire, directly or indirectly,
Capital Stock of the Parent, any Restricted Subsidiary or any Holding Company.
"Market Capitalisation" means an amount equal to (1) the total number of issued
and outstanding shares of common stock or common equity interests of the IPO
Entity on the date of the declaration of the relevant dividend multiplied by (2)
the arithmetic mean of the closing prices per share of such common stock or
common equity interests for the 30 consecutive trading days immediately
preceding the date of declaration of such dividend.
"Marlin Intercreditor Agreement" means the intercreditor agreement originally
dated 25 July 2013 as amended and restated on 19 February 2014 and as amended
and restated from time to time between, amongst others, the Marlin Issuer, the
trustee in respect of the Marlin Notes and the other entities specified therein.
"Marlin Issuer" means Marlin Intermediate Holdings plc, a public limited company
incorporated under the laws of England and Wales.
"Moody's" means Moody's Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.
"Nationally Recognized Statistical Rating Organization" means a nationally
recognized statistical rating organization within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act.
"Net Available Cash" from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or instalment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:




--------------------------------------------------------------------------------




(a)
all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all Taxes paid or required
to be paid or accrued as a liability under IFRS (after taking into account any
available tax credits or deductions), as a consequence of such Asset
Disposition;

(b)
all payments made on any Indebtedness which is secured by any assets subject to
such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which are required by applicable law to be repaid out of the proceeds
from such Asset Disposition;

(c)
all distributions and other payments required to be made to minority interest
holders (other than any Holding Company, the Parent or any of their respective
Subsidiaries) in Subsidiaries or joint ventures as a result of such Asset
Disposition; and

(d)
the deduction of appropriate amounts required to be provided by the seller as a
reserve, on the basis of IFRS, against any liabilities associated with the
assets disposed of in such Asset Disposition and retained by the Parent or any
Restricted Subsidiary after such Asset Disposition.

"Net Cash Proceeds," with respect to any issuance or sale of Capital Stock or
Subordinated Shareholder Funding, means the cash proceeds of such issuance or
sale net of attorneys' fees, accountants' fees, underwriters' or placement
agents' fees, listing fees, discounts or commissions and brokerage, consultant
and other fees and charges actually Incurred in connection with such issuance or
sale and net of taxes paid or payable as a result of such issuance or sale
(after taking into account any available tax credit or deductions).
"Officer" means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Managing Director, any director
or the Secretary (a) of such Person or (b) if such Person is owned or managed by
a single entity, of such entity, or (2) any other individual designated as an
"Officer" for the purposes of the Existing Notes Indentures or the 2023 Cabot
Notes Indenture by the Board of Directors of such Person.
"Officer's Certificate" means, with respect to any Person, a certificate signed
by one Officer of such Person.
"Opinion of Counsel" means a written opinion from legal counsel reasonably
satisfactory to the Agent. The counsel may be an employee of or counsel to the
Parent or its Subsidiaries.
"Parent Expenses" means:
(a)
costs (including all professional fees and expenses) Incurred by any Holding
Company in connection with reporting obligations under or otherwise Incurred in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, the 2023
Cabot Notes Indenture, the Existing Notes Indentures or any other agreement or
instrument relating to Indebtedness of the Parent or any Restricted Subsidiary,
including in respect of any reports filed with respect to the Securities Act,
Exchange Act or the respective rules and regulations promulgated thereunder;





--------------------------------------------------------------------------------




(b)
customary indemnification obligations of any Holding Company owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with any such Person to the extent relating to the Parent and
its Subsidiaries;

(c)
obligations of any Holding Company in respect of director and officer insurance
(including premiums therefor) to the extent relating to the Parent and its
Subsidiaries;

(d)
(a) general corporate overhead expenses, including professional fees and
expenses and other operational expenses of any Holding Company related to the
ownership or operation of the business of the Parent or any of its Restricted
Subsidiaries (including, without limitation, accounting, legal, corporate
reporting, and administrative expenses as well as payments made pursuant to
secondment, employment or similar agreements entered into between the Parent
and/or any of its Restricted Subsidiaries and/or any Holding Company or any
employee thereof) or (b) costs and expenses with respect to any litigation or
other dispute relating to the Transactions or the ownership, directly or
indirectly, of the Issuer by any Holding Company;

(e)
other fees, expenses and costs relating directly or indirectly to activities of
the Parent and its Subsidiaries in an amount not to exceed £1.5 million in any
fiscal year; and

(f)
expenses Incurred by any Holding Company in connection with any Public Offering
or other sale of Capital Stock or Indebtedness:

(i)
where the net proceeds of such offering or sale are intended to be received by
or contributed to the Parent or a Restricted Subsidiary,

(ii)
in a pro-rated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed, or

(iii)
otherwise on an interim basis prior to completion of such offering so long as
any Holding Company shall cause the amount of such expenses to be repaid to the
Parent or the relevant Restricted Subsidiary out of the proceeds of such
offering promptly if completed.

(g)
any income taxes, to the extent such income taxes are attributable to the income
of the Parent and its Restricted Subsidiaries and, to the extent of the amount
actually received in cash from its Unrestricted Subsidiaries, in amounts
required to pay such taxes to the extent attributable to the income of such
Unrestricted Subsidiaries.

"Pari Passu Indebtedness" means Indebtedness of the Parent, the Issuer, the
Marlin Issuer or any Guarantor (other than Indebtedness of the Parent pursuant
to this Agreement and Priority Hedging Obligations) if such Indebtedness ranks
equally in right of payment to the Notes and the Note Guarantees (as defined in
the Existing Notes Indentures and the 2023 Cabot Notes Indenture) which, in each
case, is secured by Liens on the Collateral, including the Existing Notes.
"Permitted Asset Swap" means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents or Temporary Cash Investments between the Parent or any
of its Restricted Subsidiaries and another Person; provided that any cash or
Cash Equivalents received in excess of the value of any cash or Cash Equivalents
sold or exchanged must be applied in accordance with the covenant described
under Section 5 (Limitation on Sales of Assets and Subsidiary Stock).




--------------------------------------------------------------------------------




"Permitted Collateral Liens" means (A) Liens on the Collateral described in one
or more of clauses (b), (c), (d), (e), (f), (h), (i), (j), (k), (l), (m), (n),
(r), (s), (t), (u), (v), (w) and (y) of the definition of "Permitted Liens", (B)
Liens on the Collateral to secure Indebtedness of the Parent or a Restricted
Subsidiary that is permitted to be Incurred under paragraphs (a), (b) (in the
case of paragraph (b), to the extent such Guarantee is in respect of
Indebtedness otherwise permitted to be secured and specified in this definition
of "Permitted Collateral Liens"), (d)(i) and (iii) (if the original Indebtedness
was so secured), (f) or (k) of Section 1.2 (Limitation on Indebtedness);
provided, however, that such Lien ranks equal to (including with respect to the
application of proceeds from any realisation or enforcement of the Collateral in
accordance with the Intercreditor Agreements) all other Liens on such Collateral
securing the Notes and the Note Guarantees (each as defined in the Existing
Notes Indentures and the 2023 Cabot Notes Indenture) (except that a Lien in
favour of Indebtedness incurred under paragraph (a) of Section 1.2 (Limitation
on Indebtedness) and a Lien in favour of Priority Hedging Obligations may have
super priority in respect of the application of proceeds from any realisation or
enforcement of the Collateral on terms not materially less favourable to the
Holders than that accorded to this Agreement on the Issue Date as provided in
the Intercreditor Agreements as in effect on the Issue Date), subject always to
the terms of this Agreement, (C) Liens on the Collateral securing Indebtedness
incurred under Section 1.1 (Limitations on Indebtedness); provided that, in the
case of this clause (C), after giving effect to such incurrence on that date,
the LTV Ratio is less than 0.725 and (y) any such Lien ranks equal to (including
with respect to the application of proceeds from any realisation or enforcement
of the Collateral in accordance with the Intercreditor Agreements) all other
Liens on such Collateral securing the Notes and the Note Guarantees (as defined
in the Existing Notes Indentures and the 2023 Cabot Notes Indenture), or (D)
Liens on Collateral securing Refinancing Indebtedness in respect of any
Indebtedness secured pursuant to the foregoing clauses (A), (B) and (C);
provided that any such Lien ranks equal to (including with respect to the
application of proceeds from any realisation or enforcement of the Collateral in
accordance with the Intercreditor Agreements) all other Liens on such Collateral
securing the Notes and the Note Guarantees (as defined in the Existing Notes
Indentures and the 2023 Cabot Notes Indenture) (except as otherwise permitted in
clause (B)). To the extent that a Lien on the Collateral consists of a mortgage
over any real estate located in the United Kingdom, it shall constitute a
Permitted Collateral Lien only to the extent that a mortgage ranking at least
pari passu is granted in favour of the Security Agent for the benefit of the
Finance Parties.
"Permitted Holders" means, collectively, (1) any one or more Persons whose
beneficial ownership constitutes or results in a Change of Control in respect of
which a Change of Control Offer is made in accordance with the requirements of
each Existing Notes Indenture and the 2023 Cabot Notes Indenture, (2) Senior
Management, (3) any Person who is acting as an underwriter in connection with a
public or private offering of Capital Stock of any Parent or the Parent, acting
in such capacity and (4) Encore Capital and any Affiliate thereof. Any person or
group that includes a Permitted Holder shall also be deemed to be a Permitted
Holder, provided that Permitted Holders as defined in clauses (1), (2) and (4)
above retain exclusive beneficial ownership and control of at least 50.1% of the
total voting power of the Voting Stock of the Parent beneficially owned by any
group that becomes a Permitted Holder at any time as a result of the application
of this sentence (without giving effect to the existence of such group or any
other group).
"Permitted Investment" means (in each case, by the Parent or any of its
Restricted Subsidiaries):
(a)
Investments in (a) a Restricted Subsidiary (including the Capital Stock of a
Restricted Subsidiary) or the Parent or (b) a Person (including the Capital
Stock of any such Person)





--------------------------------------------------------------------------------




that is engaged in any Similar Business and such Person will, upon the making of
such Investment, become a Restricted Subsidiary;
(b)
Investments in another Person if such Person is engaged in any Similar Business
and as a result of such Investment such other Person is merged, consolidated or
otherwise combined with or into, or transfers or conveys all or substantially
all its assets to, the Parent or a Restricted Subsidiary;

(c)
Investments in cash, Cash Equivalents, Temporary Cash Investments or Investment
Grade Securities;

(d)
Investments in Receivables owing to the Parent or any Restricted Subsidiary
created or acquired in the ordinary course of business;

(e)
Investments in payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(f)
Management Advances;

(g)
Investments in Capital Stock, obligations or securities received in settlement
of debts created in the ordinary course of business and owing to the Parent or
any Restricted Subsidiary, or as a result of foreclosure, perfection or
enforcement of any Lien, or in satisfaction of judgments or pursuant to any plan
of reorganisation or similar arrangement including upon the bankruptcy or
insolvency of a debtor;

(h)
Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including an Asset Disposition,
in each case, that was made in compliance with Section 4.10;

(i)
Investments in existence on, or made pursuant to legally binding commitments in
existence on, the Issue Date , and any extension, modification or renewal of
such Investment, provided that the amount of the Investment may be increased as
required by the terms of the Investment as in existence on the Issue Date;

(j)
Currency Agreements, Interest Rate Agreements, Commodity Hedging Agreements and
related Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 1 (Limitation on Indebtedness);

(k)
Investments, taken together with all other Investments made pursuant to this
clause (a) and at any time outstanding, in an aggregate amount at the time of
such Investment not to exceed the greater of 4.5% of Total Assets and
£60.0 million; provided that, if an Investment is made pursuant to this clause
in a Person that is not a Restricted Subsidiary and such Person subsequently
becomes a Restricted Subsidiary or is subsequently designated a Restricted
Subsidiary pursuant to Section 2 (Limitation on Restricted Payments), such
Investment shall thereafter be deemed to have been made pursuant to clause (a)
or (b) of the definition of "Permitted Investments" and not this clause;

(l)
pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of "Permitted Liens" or made in connection with Liens permitted under
the covenant described under Section 3 (Limitation on Liens);





--------------------------------------------------------------------------------




(m)
any Investment to the extent made using Capital Stock of the Parent (other than
Disqualified Stock) or Capital Stock of any Holding Company as consideration;

(n)
any transaction to the extent constituting an Investment that is permitted and
made in accordance with the provisions of Sections 6.2 and 6.3 (Limitation on
Affiliate Transactions) (except those described in paragraphs (a), (c), (f),
(h), (i) and (l) of Section 6.3);

(o)
Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or licenses or leases of intellectual property, in any
case, in the ordinary course of business and in accordance with this Agreement;

(p)
Guarantees not prohibited by Section 1 (Limitation on Indebtedness) and (other
than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in the ordinary course of business;

(q)
Investments in Associates or Unrestricted Subsidiaries in an aggregate amount
when taken together with all other Investments made pursuant to this clause (q)
that are at the time outstanding not to exceed the greater of 3.0% of Total
Assets and £40.0 million;

(r)
Investments in the Notes, the Existing Notes and any Additional Notes (as
defined in the Existing Notes Indentures and the 2023 Cabot Notes Indenture) and
Investments pursuant to the Proceeds Loan and the Existing Proceeds Loans; and

(s)
Investments acquired after the Issue Date as a result of the acquisition by the
Parent or any of its Restricted Subsidiaries of another Person, including by way
of a merger, amalgamation or consolidation with or into the Parent or any of its
Restricted Subsidiaries in a transaction that is not prohibited by Section 7
(Merger and Consolidation) to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation.

"Permitted Liens" means, with respect to any Person:
(a)
Liens on assets or property of a Restricted Subsidiary that is not a Guarantor
securing Indebtedness of any Restricted Subsidiary that is not a Guarantor;

(b)
pledges, deposits or Liens under workmen's compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure surety, indemnity, judgment, appeal or performance
bonds, guarantees of government contracts (or other similar bonds, instruments
or obligations), or as security for contested Taxes or import or customs duties
or for the payment of rent, or other obligations of like nature, in each case
Incurred in the ordinary course of business;

(c)
Liens imposed by law, including carriers', warehousemen's, mechanics',
landlords', materialmen's and repairmen's or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings;





--------------------------------------------------------------------------------




(d)
Liens for Taxes not yet delinquent or which are being contested in good faith by
appropriate proceedings; provided that appropriate reserves required pursuant to
IFRS have been made in respect thereof;

(e)
Liens in favour of issuers of surety, performance or other bonds, guarantees or
letters of credit or bankers' acceptances (not issued to support Indebtedness
for borrowed money) issued pursuant to the request of and for the account of the
Parent or any Restricted Subsidiary in the ordinary course of its business;

(f)
encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects or irregularities in title and similar encumbrances) as
to the use of real properties or Liens incidental to the conduct of the business
of the Parent and its Restricted Subsidiaries or to the ownership of its
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of the Parent and its Restricted Subsidiaries;

(g)
Liens on assets or property of the Parent or any Restricted Subsidiary securing
Hedging Obligations permitted under this Agreement;

(h)
leases, licenses, subleases and sublicenses of assets (including real property
and intellectual property rights), in each case entered into in the ordinary
course of business;

(i)
Liens arising out of judgments, decrees, orders or awards not giving rise to an
Event of Default so long as any appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree, order or award have
not been finally terminated or the period within which such proceedings may be
initiated has not expired;

(j)
Liens on assets or property of the Parent or any Restricted Subsidiary for the
purpose of securing Capitalised Lease Obligations or Purchase Money Obligations,
or securing the payment of all or a part of the purchase price of, or securing
other Indebtedness Incurred to finance or refinance the acquisition, improvement
or construction of, assets or property; provided that (a) the aggregate
principal amount of Indebtedness secured by such Liens is otherwise permitted to
be Incurred under this Agreement and (b) any such Lien may not extend to any
assets or property of the Parent or any Restricted Subsidiary other than assets
or property acquired, improved, constructed or leased with the proceeds of such
Indebtedness and any improvements or accessions to such assets and property;

(k)
Liens arising by virtue of any statutory or common law provisions relating to
banker's Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a depositary or financial institution;

(l)
Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Parent and its Restricted Subsidiaries in the ordinary
course of business;

(m)
Liens existing on, or provided for or required to be granted under written
agreements existing on, the Issue Date;





--------------------------------------------------------------------------------




(n)
Liens on property, other assets or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary (or at the time the Parent or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Parent or any Restricted Subsidiary);
provided, however, that such Liens are not created, Incurred or assumed in
anticipation of or in connection with such other Person becoming a Restricted
Subsidiary (or such acquisition of such property, other assets or stock);
provided, further, that such Liens do not extend to or cover any property or
assets of the Parent and its Restricted Subsidiaries other than (a) the property
or assets acquired or (b) the property or assets of the person acquired, merged
with or into or consolidated or combined with the Parent or a Restricted
Subsidiary;

(o)
Liens on assets or property of the Parent or any Restricted Subsidiary securing
Indebtedness or other obligations of the Parent or such Restricted Subsidiary
owing to the Parent or another Restricted Subsidiary, or Liens in favour of the
Parent or any Restricted Subsidiary;

(p)
Liens (other than Permitted Collateral Liens) securing Refinancing Indebtedness
Incurred to refinance Indebtedness that was previously so secured, and permitted
to be secured under this Schedule 14; provided that any such Lien is limited to
all or part of the same property or assets (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof) that secured (or,
under the written arrangements under which the original Lien arose, could
secure) the Indebtedness being refinanced or is in respect of property that is
or could be the security for or subject to a Permitted Lien hereunder;

(q)
any interest or title of a lessor under any Capitalised Lease Obligation or
operating lease;

(r)
(a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which the Parent or any Restricted Subsidiary has easement rights or on any
leased property and subordination or similar arrangements relating thereto and
(b) any condemnation or eminent domain proceedings affecting any real property;

(s)
any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(t)
Liens on property or assets under construction (and related rights) in favour of
a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

(u)
Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers thereof) or
on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;





--------------------------------------------------------------------------------




(v)
Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities, or
liens over cash accounts securing cash pooling arrangements;

(w)
Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

(x)
Liens which do not exceed £20.0 million at any one time outstanding;

(y)
Liens on Capital Stock of any Unrestricted Subsidiary that secure Indebtedness
of such Unrestricted Subsidiary;

(z)
Liens securing Permitted Purchase Obligations, provided that any such Lien is
only over the assets and Capital Stock of the relevant Permitted Purchase
Obligations SPV;

(aa)
Liens on Right to Collect Accounts, performing accounts, sub-performing
accounts, charged-off accounts, cash and bank accounts, loans, receivables,
mortgages, debentures, claims or other similar assets or instruments held on
trust for third parties; and

(bb)
Liens on Trust Management Assets; provided that such Liens do not secure any
Indebtedness of the Parent or any Restricted Subsidiary other than a Trust
Management SPV.

"Permitted Purchase Obligations" means any Indebtedness Incurred by a Permitted
Purchase Obligations SPV to finance or refinance the acquisition of performing,
sub performing or charged-off accounts, loans, receivables, mortgages,
debentures or claims or other similar assets or instruments or portfolios
thereof (including through the use of Right to Collect Accounts) purchased by
such Permitted Purchase Obligations SPV, whether directly or through the
acquisition of the Capital Stock of any Person owning such assets or otherwise,
in an aggregate principal amount not exceeding at the time of the incurrence of
such Permitted Purchase Obligations, together with any other Indebtedness
incurred pursuant to paragraph (l) of Section 1.2 (Limitation on Indebtedness)
and then outstanding, 20.0% of the ERC calculated in good faith on a pro forma
basis by management as of the date of purchase of such performing,
sub-performing or charged-off accounts, loans, receivables, mortgages,
debentures or claims or other similar assets or instruments or such portfolios
(including through the use of Right to Collect Accounts), provided that:
(a)
except for the granting of a Lien described in clause (z) of the definition of
"Permitted Liens," no portion of any Permitted Purchase Obligations or any other
obligations (contingent or otherwise) of the applicable Permitted Purchase
Obligations SPV (a) is guaranteed by the Parent or any other Restricted
Subsidiary, (b) is recourse to or obligates the Parent or any other Restricted
Subsidiary in any way, or (c) subjects any property or asset of the Parent or
any other Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof,

(b)
neither the Parent nor any other Restricted Subsidiary has any obligation to
maintain or preserve the applicable Permitted Purchase Obligations SPV's
financial condition or cause such entity to achieve certain levels of operating
results, and

(c)
such Permitted Purchase Obligation is secured (if at all) only over the assets
of and Capital Stock of the relevant Permitted Purchase Obligations SPV.





--------------------------------------------------------------------------------




"Permitted Purchase Obligations SPV" means a Wholly Owned Restricted Subsidiary
(1) which engages in no activities other than the acquisition of performing,
sub-performing or charged-off accounts, loans, receivables, mortgages,
debentures or claims, or other similar assets or instruments or portfolios
thereof (including through the use of Right to Collect Accounts), the Incurrence
of Permitted Purchase Obligations to finance such acquisition and any business
or activities incidental or related to such business and is set up in connection
with the Incurrence of Permitted Purchase Obligations, (2) to which the Parent
or any Restricted Subsidiary contributes, loans or otherwise transfers no
amounts in excess of amounts required, after giving effect to the Incurrence of
Permitted Purchase Obligations, to consummate the relevant purchase of assets
and amounts required for incidental expenses, costs and fees for the set-up and
continuing operations of such Permitted Purchase Obligations SPV, and (3) all
the Capital Stock of which is held by a Wholly Owned Restricted Subsidiary which
holds no other material assets.
"Person" means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organisation, limited
liability company, government or any agency or political subdivision thereof or
any other entity.
"Portfolio ERC Model" means the models and methodologies that the Parent uses to
calculate the value of its loan portfolios and those of its Subsidiaries,
consistently with its most recent audited financial statements as of such date
of determination.
"Preferred Stock," as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.
"Priority Hedging Obligations" means designated Hedging Obligations in an
aggregate amount outstanding at any time of up to £20.0 million.
"Proceeds Loan" means the loan of the proceeds of the 2023 Cabot Notes pursuant
to the Proceeds Loan Agreement and all loans directly or indirectly replacing or
refinancing such loan or any portion thereof.
"Proceeds Loan Agreement" means that certain loan agreement made as of the Issue
Date by and between the Original Borrower, as borrower, and Cabot Financial
(Luxembourg) S.A., as lender.
"Public Debt" means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (1) a public offering registered under
the Securities Act or (2) a private placement to institutional and other
investors, in each case, that are not Affiliates of the Parent, in accordance
with Section 4(2) of and/or Rule 144A or Regulation S under the Securities Act,
whether or not it includes registration rights entitling the holders of such
debt securities to registration thereof with the SEC for public resale.
"Public Market" means any time after:
(a)
an Equity Offering has been consummated; and

(b)
shares of common stock or other common equity interests of the IPO Entity having
a market value in excess of £50 million on the date of such Equity Offering have
been distributed pursuant to such Equity Offering.





--------------------------------------------------------------------------------




"Public Offering" means any offering, including an Initial Public Offering, of
shares of common stock or other common equity interests that are listed on an
exchange or publicly offered (which shall include an offering pursuant to Rule
144A and/or Regulation S under the Securities Act to professional market
investors or similar persons).
"Purchase Money Obligations" means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.
"Receivable" means a right to receive payment arising from a sale or lease of
goods or services by a Person pursuant to an arrangement with another Person
pursuant to which such other Person is obligated to pay for goods or services
under terms that permit the purchase of such goods and services on credit, as
determined on the basis of IFRS.
"refinance" means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms "refinances,"
"refinanced" and "refinancing" as used for any purpose in this Schedule 14 shall
have a correlative meaning.
"Refinancing Indebtedness" means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the date of this
Agreement or Incurred in compliance with this Agreement (including Indebtedness
of the Parent that refinances Indebtedness of any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Parent or another Restricted Subsidiary) including Indebtedness that refinances
Refinancing Indebtedness; provided, however, that:
(a)
if the Indebtedness being refinanced constitutes Subordinated Indebtedness, the
Refinancing Indebtedness has a final Stated Maturity at the time such
Refinancing Indebtedness is Incurred that is the same as or later than the final
Stated Maturity of the Indebtedness being refinanced or, if shorter, the
Termination Date;

(b)
such Refinancing Indebtedness is Incurred in an aggregate principal amount (or
if issued with original issue discount, an aggregate issue price) that is equal
to or less than the sum of the aggregate principal amount (or if issued with
original issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest or premiums required by the instruments
governing such existing Indebtedness and costs, expenses and fees Incurred in
connection therewith); and

(c)
if the Indebtedness being refinanced is expressly subordinated to the
Utilisation, such Refinancing Indebtedness is subordinated to the Utilisation on
terms at least as favourable to the Lenders as those contained in the
documentation governing the Indebtedness being refinanced, provided, however,
that Refinancing Indebtedness shall not include Indebtedness of the Parent or a
Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary.

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred within 120 days after the termination, discharge or
repayment of any such Credit Facility or other Indebtedness.




--------------------------------------------------------------------------------




"Regulation S" means Regulation S promulgated under the Securities Act.
"Related Person" with respect to any Person, means:
(a)
any controlling equity holder or Subsidiary of such Person; or

(b)
in the case of an individual, any spouse, family member or relative of such
individual, any trust or partnership for the benefit of one or more of such
individuals and any such spouse, family member or relative, or the estate,
executor, administrator, committee or beneficiaries of any thereof; or

(c)
any trust, corporation, partnership or other Person for which one or more of the
Permitted Holders and other Related Persons of any thereof constitute the
beneficiaries, shareholders, partners or owners thereof, or Persons beneficially
holding in the aggregate a majority (or more) controlling interest therein.

"Related Taxes" means:
(a)
any Taxes (other than (x) Taxes measured by gross or net income, receipts or
profits and (y) withholding Taxes), required to be paid (provided such Taxes are
in fact paid) by any Holding Company by virtue of its:

(i)
being organised or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than,
directly or indirectly, the Parent or any of the Parent's Subsidiaries);

(ii)
issuing or holding Subordinated Shareholder Funding; or

(iii)
being a holding company parent, directly or indirectly, of the Parent or any of
the Parent's Subsidiaries;

(b)
if and for so long as the Parent is a member of a group filing a consolidated or
combined tax return with any Holding Company, any consolidated or combined Taxes
measured by income for which such Holding Company is liable up to an amount not
to exceed the amount of any such Taxes that the Parent and its Subsidiaries
would have been required to pay on a separate company basis or on a consolidated
basis if the Parent and its Subsidiaries had paid tax on a consolidated,
combined, group, affiliated or unitary basis on behalf of an affiliated group
consisting only of the Parent and its Subsidiaries; provided that distributions
shall be permitted in respect of the income of an Unrestricted Subsidiary only
to the extent such Unrestricted Subsidiary distributed cash for such purpose to
the Parent or its Restricted Subsidiaries.

"Restricted Investment" means any Investment other than a Permitted Investment.
"Restricted Subsidiary" means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.
"Reversion Date" means, after the Notes (or any Permitted Financial Indebtedness
issued by a member of the Restricted Group to refinance or replace the Notes or
in exchange for the Notes) have achieved Investment Grade Status, the date, if
any, that such Notes (or any such Permitted Financial Indebtedness issued by a
member of the Restricted Group to refinance or replace such Notes or in exchange
for such Notes) shall cease to have such Investment Grade Status.




--------------------------------------------------------------------------------




"Right to Collect Account" means a performing, sub-performing or charged-off
account, loan, receivable, mortgage, debenture or claim or other similar asset
or instrument that is owned by a Person that is not the Parent or one of its
Restricted Subsidiaries (a "Third Party") and in respect of which (1) such Third
Party is unable or unwilling to dispose of the relevant performing,
sub-performing or charged-off account, loan, receivable, mortgage, debenture or
claim or other similar asset or instrument to the Parent or a Restricted
Subsidiary; and (2) the Parent or a Restricted Subsidiary is entitled to collect
and retain substantially all of the amounts due under such performing,
sub-performing or charged-off account, loan, receivable, mortgage, debenture or
claim or other similar asset or instrument or to receive amounts equivalent
thereto.
"Rule 144A" means Rule 144A promulgated under the Securities Act.
"SEC" means the US Securities and Exchange Commission.
"S&P" means Standard & Poor's Investors Ratings Services or any of its
successors or assigns that is a Nationally Recognized Statistical Rating
Organization.
"Secured Indebtedness" means any Indebtedness secured by a Lien (other than
Indebtedness Incurred pursuant to paragraphs (c), (f), (h), (i), (j) or (n) of
Section 1.2 (Limitation on Indebtedness).
"Securities Act" means the US Securities Act of 1933, as amended, and the rules
and regulations of the SEC promulgated thereunder, as amended.
"Senior Management" means any previous or current officers, directors, and other
members of senior management of the Parent or any of its Subsidiaries, who at
any date beneficially own or have the right to acquire, directly or indirectly,
Capital Stock of the Parent or any Holding Company.
"Similar Business" means (1) any businesses, services or activities engaged in
by the Parent or any of its Subsidiaries or any Associates on the Issue Date and
(2) any businesses, services and activities engaged in by the Parent or any of
its Subsidiaries or any Associates that are related, complementary, incidental,
ancillary or similar to any of the foregoing or are extensions or developments
of any thereof.
"Stated Maturity" means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.
"Sterling Equivalent" means, with respect to any monetary amount in a currency
other than sterling, at any time of determination thereof by the Parent or the
Agent, the amount of sterling obtained by converting such currency other than
sterling involved in such computation into sterling at the spot rate for the
purchase of sterling with the applicable currency other than sterling as
published in The Financial Times in the "Currency Rates" section (or, if The
Financial Times is no longer published, or if such information is no longer
available in The Financial Times, such source as may be selected in good faith
by the Parent) on the date of such determination.
"Subordinated Indebtedness" means, with respect to any person, any Indebtedness
(whether outstanding on the Issue Date or thereafter Incurred) which is
expressly subordinated in right of




--------------------------------------------------------------------------------




payment to the Utilisations pursuant to a written agreement (which, for the
avoidance of doubt, will not include the Notes or any Pari Passu Indebtedness).
"Subordinated Shareholder Funding" means any funds provided to the Parent by any
Holding Company, any Affiliate of any Holding Company or any Permitted Holder or
any Affiliate thereof, in exchange for or pursuant to any security, instrument
or agreement other than Capital Stock, in each case issued to and held by a
Holding Company or a Permitted Holder, together with any such security,
instrument or agreement and any other security or instrument other than Capital
Stock issued in payment of any obligation under any Subordinated Shareholder
Funding; provided, however, that such Subordinated Shareholder Funding:
(a)
does not mature or require any amortisation, redemption or other repayment of
principal or any sinking fund payment prior to the first anniversary of the
Stated Maturity of the Notes (other than through conversion or exchange of such
funding into Capital Stock (other than Disqualified Stock) of the Parent or any
funding meeting the requirements of this definition);

(b)
does not require, prior to the first anniversary of the Termination Date,
payment of cash interest, cash withholding amounts or other cash gross-ups, or
any similar cash amounts;

(c)
contains no change of control or similar provisions and does not accelerate and
has no right to declare a default or event of default or take any enforcement
action or otherwise require any cash payment, in each case, prior to the first
anniversary of the Termination Date;

(d)
does not provide for or require any security interest or encumbrance over any
asset of the Parent or any of its Subsidiaries; and

(e)
pursuant to its terms is fully subordinated and junior in right of payment to
the Utilisations pursuant to subordination, payment blockage and enforcement
limitation terms which are customary in all material respects for similar
funding, provided, further, however, that upon the occurrence of any event or
circumstance that results in such Indebtedness ceasing to qualify as
Subordinated Shareholder Funding, such Indebtedness shall constitute an
Incurrence of such Indebtedness by the Parent, and any and all Restricted
Payments made through the use of the Net Cash Proceeds from the Incurrence of
such Indebtedness since the date of the original issuance of such Subordinated
Shareholder Funding shall constitute new Restricted Payments that are deemed to
have been made after the date of the original issuance of such Subordinated
Shareholder Funding.

"Subsidiary" means, with respect to any Person:
(a)
any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; or

(b)
any partnership, joint venture, limited liability company or similar entity of
which:

(i)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or





--------------------------------------------------------------------------------




controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership interests or otherwise; and
(ii)
such Person or any Subsidiary of such Person is a controlling general partner or
otherwise controls such entity.

"Subsidiary Guarantor" means a Restricted Subsidiary of the Parent (other than
Holdings and any Luxembourg Guarantor) that guarantees the Utilisations.
"Taxes" means all present and future taxes, levies, imposts, deductions,
charges, duties and withholdings and any charges of a similar nature (including
interest, penalties and other liabilities with respect thereto) that are imposed
by any government or other taxing authority.
"Temporary Cash Investments" means any of the following:
(a)
any investment in

(i)
direct obligations of, or obligations Guaranteed by, (i) the United States of
America or Canada, (ii) the United Kingdom, (iii) any European Union member
state (other than Greece and Portugal), (iv) Switzerland or Norway, (v) any
country in whose currency funds are being held specifically pending application
in the making of an investment or capital expenditure by the Parent or a
Restricted Subsidiary in that country with such funds or (vi) any agency or
instrumentality of any such country or member state, or

(ii)
direct obligations of any country recognised by the United States of America
rated at least "A" by S&P or "A-1" by Moody's (or, in either case, the
equivalent of such rating by such organisation or, if no rating of S&P or
Moody's then exists, the equivalent of such rating by any Nationally Recognized
Statistical Rating Organization);

(b)
overnight bank deposits, and investments in time deposit accounts, certificates
of deposit, bankers' acceptances and money market deposits (or, with respect to
foreign banks, similar instruments) maturing not more than one year after the
date of acquisition thereof issued by:

(i)
any lender under this Agreement,

(ii)
any institution authorised to operate as a bank in any of the countries or
member states referred to in clause (a)(i) above, or

(iii)
any bank or trust company organised under the laws of any such country or member
state or any political subdivision thereof, in each case, having capital and
surplus aggregating in excess of £250 million (or the foreign currency
equivalent thereof) and whose long-term debt is rated at least "A-" by S&P or
"A-3" by Moody's (or, in either case, the equivalent of such rating by such
organisation or, if no rating of S&P or Moody's then exists, the equivalent of
such rating by any Nationally Recognized Statistical Rating Organization) at the
time such Investment is made;





--------------------------------------------------------------------------------




(c)
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) or (b) above entered into with a
Person meeting the qualifications described in clause (b) above;

(d)
Investments in commercial paper, maturing not more than 270 days after the date
of acquisition, issued by a Person (other than the Parent or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of "P-2" (or higher) according to Moody's or "A-2" (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organisation or,
if no rating of S&P or Moody's then exists, the equivalent of such rating by any
Nationally Recognized Statistical Rating Organization);

(e)
Investments in securities maturing not more than one year after the date of
acquisition issued or fully Guaranteed by any state, commonwealth or territory
of the United States of America, Canada, the United Kingdom, any European Union
member state (other than Greece and Portugal) or Switzerland, Norway or by any
political subdivision or taxing authority of any such state, commonwealth,
territory, country or member state, and rated at least "BBB-" by S&P or "Baa3"
by Moody's (or, in either case, the equivalent of such rating by such
organisation or, if no rating of S&P or Moody's then exists, the equivalent of
such rating by any Nationally Recognized Statistical Rating Organization);

(f)
bills of exchange issued in the United States, Canada, the United Kingdom, a
member state of the European Union (other than Greece and Portugal),
Switzerland, Norway or Japan eligible for rediscount at the relevant central
bank and accepted by a bank (or any dematerialised equivalent);

(g)
any money market deposit accounts issued or offered by a commercial bank
organised under the laws of a country that is a member of the Organisation for
Economic Co operation and Development, in each case, having capital and surplus
in excess of £250 million (or the foreign currency equivalent thereof) or whose
long term debt is rated at least "A" by S&P or "A2" by Moody's (or, in either
case, the equivalent of such rating by such organisation or, if no rating of S&P
or Moody's then exists, the equivalent of such rating by any Nationally
Recognized Statistical Rating Organization) at the time such Investment is made;

(h)
investment funds investing 95% of their assets in securities of the type
described in clauses (a) through (g) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution); and

(i)
investments in money market funds complying with the risk limiting conditions of
Rule 2a-7 (or any successor rule) of the SEC under the US Investment Company Act
of 1940, as amended.

"Total Assets" means the consolidated total assets of the Parent and its
Restricted Subsidiaries in accordance with IFRS as shown on the most recent
balance sheet of such Person.
"Transactions" means the issuance of the 2023 Cabot Notes and the use of
proceeds thereof to partially repay amounts outstanding under this Agreement and
to pay transaction fees and expenses, each as described in the "Use of proceeds"
section of the Offering Memorandum, and the entry into the Finance Documents.




--------------------------------------------------------------------------------




"Trust Management Assets" means Right to Collect Accounts, performing accounts,
sub performing accounts, charged-off accounts, loans, receivables, mortgages,
debentures, claims, cash and bank accounts or other similar assets or
instruments held by a Trust Management SPV on trust for a beneficiary which is
not the Parent or a Restricted Subsidiary.
"Trust Management SPV" means a Restricted Subsidiary whose purpose is managing
Trust Management Assets and other activities necessary or ancillary to managing
Trust Management Assets, including as necessary to fulfill any obligations or
duty of the Trust Management SPV as a trustee.
"Underlying Portfolio Assets" means performing, sub-performing or charged-off
account, loans, receivables, mortgages, debentures or claims or other similar
assets or instruments (in each case, however pooled, aggregated, fractionally
owned or contractually divided).
"UK Government Obligations" means direct obligations of, or obligations
guaranteed by, the United Kingdom, and the payment of which the United Kingdom
pledges its full faith and credit.
"Uniform Commercial Code" means the New York Uniform Commercial Code.
"Unrestricted Subsidiary" means:
(a)
any Subsidiary of the Parent (other than any Luxembourg Guarantor and Holdings)
that at the time of determination is an Unrestricted Subsidiary (as designated
by the Board of Directors of the Parent in the manner provided below); and

(b)
any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Parent may designate any Subsidiary of the Parent
(including any newly acquired or newly formed Subsidiary or a Person becoming a
Subsidiary through merger, consolidation or other business combination
transaction, or Investment therein), other than any Luxembourg Guarantor and
Holdings, to be an Unrestricted Subsidiary only if:
(i)
such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of, or own or hold any Lien on any property of, the Parent or any
other Subsidiary of the Parent which is not a Subsidiary of the Subsidiary to be
so designated or otherwise an Unrestricted Subsidiary; and

(ii)
such designation and the Investment of the Parent in such Subsidiary complies
with Section 2 (Limitations on Restricted Payments).

Any such designation by the Board of Directors of the Parent shall be evidenced
to the Agent by filing with the Agent a resolution of the Board of Directors of
the Parent giving effect to such designation and an Officer's Certificate
certifying that such designation complies with the foregoing conditions.
The Board of Directors of the Parent may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, that immediately after giving effect to
such designation (1) no Default or Event of Default would result therefrom and
(2)(x) the Parent could Incur at least £1.00 of additional Indebtedness under
Section 1.1 (Limitation on Indebtedness) or (y) the Fixed Charge Coverage Ratio
for the Parent and its Restricted Subsidiaries would not be worse than it was
immediately prior to giving effect to such designation, in each case, on a pro
forma basis taking into account such designation. Any such designation by the
Board of Directors shall be evidenced to the Agent by promptly filing with the
Agent a copy of the resolution of the Board of Directors




--------------------------------------------------------------------------------




giving effect to such designation or an Officer's Certificate certifying that
such designation complied with the foregoing provisions.
"US Person" means a US Person as defined in Rule 902.
"Voting Stock" of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.
"Wholly Owned Restricted Subsidiary" means a Restricted Subsidiary of the
Parent, all the Voting Stock of which (other than directors' qualifying shares
or shares required by any applicable law or regulation to be held by a Person
other than the Parent or another Wholly Owned Restricted Subsidiary) is owned by
the Parent or another Wholly Owned Restricted Subsidiary.
"Working Capital Intercompany Loan" means any loan to or by the Parent or any of
its Restricted Subsidiaries to or from the Parent or any of its Restricted
Subsidiaries from time to time (1) for purposes of consolidated cash and tax
management and working capital management and (2) for a duration of less than
one year.








--------------------------------------------------------------------------------





SCHEDULE 15
FORM OF INCREASE CONFIRMATION
To:
[●] as Agent, [●] as Security Agent, [●] as Issuing Bank and [●] as Parent, for
and on behalf of each Obligor

From:    [the Increase Lender] (the "Increase Lender")
Dated:    [●]
Cabot Financial (UK) Limited £375,000,000 Revolving Facility Agreement
originally dated 20 September 2012, as amended and/or restated from time to time
(the "Facility Agreement")
1.
We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This agreement (the "Agreement") shall take
effect as an Increase Confirmation for the purpose of the Facility Agreement and
as a Creditor/Agent Accession Undertaking (as defined in and) for the purposes
of the Intercreditor Agreement (and as defined in the Intercreditor Agreement).
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

2.
We refer to Clause 2.2 (Increase) of the Facility Agreement.

3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the [Tranche 1 Commitment]/ Tranche 2 Commitment] specified in
the Schedule (the "Relevant Commitment") as if it was an Original Lender under
the Facility Agreement.

4.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [?].

5.
On the Increase Date, the Increase Lender becomes:

(a)
party to the relevant Finance Documents (other than the Intercreditor Agreement)
as a Lender; and

(b)
party to the Intercreditor Agreement as a Senior Creditor.

6.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause ‎38.2 (Addresses) are set out in
the Schedule.

7.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (f) of Clause 2.2 (Increase).

8.
The Increase Lender confirms that it is not a Sponsor Affiliate.

9.
The Increase Lender confirms (for the benefit of the Agent and without liability
to any Obligor) that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender]; and

10.
[The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:





--------------------------------------------------------------------------------




(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

11.
[The Increase Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [●]) and is tax resident in [●], so that
interest payable to it by UK borrowers is generally subject to full exemption
from UK withholding tax and request that the Parent notify:

(a)
each UK Borrower which is a Party as a Borrower as at the Transfer Date; and

(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Transfer Date,

that it wishes that scheme to apply to this Agreement.
12.
[The Increase Lender confirms that it [is]/[is not]* a Non-Acceptable L/C
Lender.]**

13.
We refer to clause 20.13 (Creditor/Creditor Representative Accession
Undertaking) of the Intercreditor Agreement:

In consideration of the Increase Lender being accepted as a Senior Creditor for
the purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement), the Increase Lender confirms that, as from the Increase Date, it
intends to be party to the Intercreditor Agreement as a Senior Creditor, and
undertakes to perform all the obligations expressed in the Intercreditor
Agreement to be assumed by a Senior Creditor and agrees that it shall be bound
by all the provisions of the Intercreditor Agreement, as if it had been an
original party to the Intercreditor Agreement.
14.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

15.
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

16.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:    The execution of this Increase Confirmation may not be sufficient for
the Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to




--------------------------------------------------------------------------------




obtain the benefit of the Transaction Security in any jurisdiction and, if so,
to arrange for execution of those documents and completion of those formalities.




--------------------------------------------------------------------------------






THE SCHEDULE
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Increase Lender]
By:
This Agreement is accepted as an Increase Confirmation for the purposes of the
Facility Agreement by the Agent and the Issuing Bank, [and as a Creditor/Agent
Accession Undertaking for the purposes of the Intercreditor Agreement by the
Security Agent*] and the Increase Date is confirmed as [•].
Agent    Issuing Bank
By:    By:


[Security Agent    
By: *]    










--------------------------------------------------------------------------------





SCHEDULE 16
AGREED SECURITY PRINCIPLES
1.
Security Principles

(a)
The guarantees and security to be provided in connection with the proposed
transactions will be given in accordance with the security principles set out
herein (the "Agreed Security Principles").

(b)
The Agreed Security Principles embody recognition by all parties that there may
be certain legal and practical difficulties in obtaining security and guarantees
from all proposed grantors of security and guarantees (the "Grantors") in every
jurisdiction in which the Grantors are incorporated. In particular:

(i)
general statutory limitations, capital maintenance, financial assistance,
corporate benefit, fraudulent preference, "thin capitalisation" rules, retention
of title claims and similar principles may limit the ability of a Grantor to
provide guarantees or security or may require that the guarantee or security be
limited by an amount or otherwise. The Parent will use reasonable endeavours to
assist in demonstrating that adequate corporate benefit accrues to each Grantor.
Limitation language will be included in respect of all guarantees and security
documents limiting the liability under the guarantees and the enforceability of
the security as required or customary under applicable law;

(ii)
the security and extent of its perfection will be agreed taking into account the
cost to the Restricted Group of providing security so as to ensure that it is
proportionate to the benefit accruing to the Secured Parties (as defined in the
Intercreditor Agreement);

(iii)
any assets subject to third party arrangements which are not prohibited by the
Debt Documents (as defined in the Intercreditor Agreement) and which prevent
those assets from being granted as security will be excluded in any relevant
Transaction Security Document provided that reasonable endeavours to obtain
consent to grant security interests over any such assets shall be used by the
relevant Grantor if the relevant asset is material, and provided further that
when making a Permitted Acquisition referred to in paragraph (v) of that
definition no member of the Restricted Group shall enter into any agreement or
undertaking at the time of such acquisition with a minority shareholder that
prevents those assets from being granted as security as contemplated in that
paragraph (v);

(iv)
Grantors will not be required to give guarantees or enter into Transaction
Security Documents to the extent that it would conflict with the fiduciary
duties of their directors or officers or contravene any legal or regulatory
prohibition or result in a risk of personal or criminal liability on the part of
any director or officer;

(v)
perfection of Security, when required pursuant to these Agreed Security
Principles, and other legal formalities will be completed as soon as practicable
and, in any event, within the time periods specified in the Transaction Security
Documents or (if earlier or to the extent no such time periods are specified in
the Transaction Security Documents) within the time periods specified by
applicable law in order to ensure due perfection. The perfection of Security





--------------------------------------------------------------------------------




granted will not be required if it would have an unreasonable adverse effect on
the ability of the relevant Grantor to conduct its operations and business in
the ordinary course as to the extent not otherwise prohibited by the Debt
Documents. The registration of security interests in intellectual property will
(at all times subject to paragraph (iii) above and (c) below) only be in respect
of material intellectual property in jurisdictions to be agreed;
(vi)
the maximum guaranteed or secured amount may be limited to minimise stamp duty,
notarisation, registration or other applicable fees, taxes and duties as well as
the tax cost to the Restricted Group where the benefit of increasing the granted
or secured amount is disproportionate to the level of such fee, taxes and duties
or tax cost to the Restricted Group;

(vii)
no perfection action will be required in jurisdictions where Grantors are not
incorporated;

(viii)
where a class of assets to be secured includes material and immaterial assets,
if the cost of granting Security over the immaterial assets is disproportionate
to the benefit of such Security, Security will be granted over the material
assets only;

(ix)
unless granted under a global security document governed by the law of the
jurisdiction of an Obligor or under English law or as otherwise required by
applicable law, all Security (other than share security over subsidiaries of the
relevant Grantor and other assets of the relevant Grantor incorporated or
located in jurisdictions other than the jurisdiction of incorporation of the
Grantor) shall be governed by the law of the jurisdiction of incorporation of
that Grantor;

(x)
the Security Agent will hold one set of security for the Finance Parties; and

(xi)
the Parent shall be responsible for costs and expenses reasonably incurred by
the Finance Parties and the Restricted Group (including reasonable legal
expenses, disbursements, registration costs and all taxes, duties and fees
(notarial or otherwise)) in respect of guarantees and security.

(c)
The Security Agent or the Finance Parties, as the case may be, shall promptly
discharge any guarantees and release any Security which is or are subject to any
legal or regulatory prohibition as is referred to in paragraph (b)(iv) above.

2.
Grantors and security

(a)
Each guarantee will be an upstream, cross-stream and downstream guarantee and
each guarantee and security will be for all liabilities of each Debtor (as
defined in the Intercreditor Agreement and including, for the avoidance of
doubt, the Senior Note Issuer (as defined in the Intercreditor Agreement) and
each Obligor) and any Grantors under the Debt Documents in accordance with, and
subject to the requirements of the Agreed Security Principles in each relevant
jurisdiction.

(b)
To the extent possible, all security shall be given in favour of the Security
Agent and not the Secured Parties individually. "Parallel debt" provisions will
be used where necessary; such provisions will be contained in the Intercreditor
Agreement or the relevant transaction document and not the individual security
documents unless required under





--------------------------------------------------------------------------------




local laws. To the extent possible, there should be no action required to be
taken in relation to the guarantees or security when a Lender transfers any of
its participation in the Facilities to a new Lender.
(c)
If any guarantee and/or security is not permitted under the Senior Note
Documents (as defined in the Intercreditor Agreement), such guarantee and/or
security shall not be required in relation to the Facilities.

(d)
The form of guarantee is set out in Clause 23 (Guarantee and Indemnity) of this
Agreement and, with respect to any Additional Guarantor incorporated in a
jurisdiction in respect of which no limitation language has been agreed before,
is subject to any limitations set out in the Accession Deed applicable to such
Additional Guarantor.

3.
Terms of Security Documents

The following principles will be reflected in the terms of any security taken as
part of this transaction:
(a)
the security will be first ranking, to the extent possible;

(b)
security will not be enforceable unless an event of default (howsoever
described) has occurred and notice of acceleration has been given by the
Creditor Representative under paragraphs (a)(ii), (a)(iv) or (a)(vi) of Clause
28.20 (Acceleration) of this Agreement, or any equivalent provision of any other
Primary Finance Documents (as defined in the Intercreditor Agreement) (a
"Relevant Acceleration Event");

(c)
the Security Agent will be entitled, where the relevant Grantor fails to fulfil
its obligations under a Transaction Security Document (after the expiry of any
applicable grace period), to perfect the Transaction Security, where such
perfection is contemplated under these principles and the Transaction Security
Document;

(d)
the Transaction Security Documents shall only operate to create Security rather
than to impose new commercial obligations. Accordingly, they shall not contain
additional representations or undertakings (such as in respect of title,
validity, insurance, maintenance of assets, information or the payment of costs)
unless the same are required for the creation or perfection of the Security or
the assets subject to the Security and shall not operate so as to prevent
transactions which are otherwise permitted under the Debt Documents or to
require additional consents, authorisations or notifications;

(e)
prior to an Event of Default that has occurred and is continuing (or in the case
of Clauses 4 (Bank Accounts), 6 (Insurance Policies), 7 (Intellectual Property)
and 9 (Trade Receivables) only, prior to a Relevant Acceleration Event), the
provisions of each Security Document will not be unduly burdensome on the
Grantor or interfere unreasonably with the operation of its business;

(f)
the Security Agent shall only be able to exercise a power of attorney following
an Event of Default that has occurred and is continuing (or in the case of
Clauses 4 (Bank Accounts), 6 (Insurance Policies), 7 (Intellectual Property) and
9 (Trade Receivables) only, after a Relevant Acceleration Event) or if the
relevant Grantor has failed to comply with a further assurance or perfection
obligation (after the expiry of any applicable grace period);





--------------------------------------------------------------------------------




(g)
Transaction Security Documents, will where possible and practical, automatically
create Security over future assets of the same type as those already secured;

(h)
Information, such as lists of assets, will be provided if, in the opinion of
counsel to the Lenders, these are required by local law to be provided to
perfect or register the security or to ensure the security can be enforced and,
unless required to be provided by local law more frequently, in that case be
provided annually or, following an Event of Default which is continuing, on the
Security Agent's reasonable request provided that no such regular information is
required to be provided in respect of assets located in the United Kingdom.

4.
Bank accounts

(a)
If a Grantor grants Security over its bank accounts it shall be free to deal
with those accounts in the ordinary course of its business until a Relevant
Acceleration Event (or until a later event has occurred as agreed upon in the
relevant Transaction Security Document).

(b)
In relation to any bank accounts opened prior to the date of this Agreement,
notice of the Security will be served on the account bank after a Relevant
Acceleration Event, if so requested by the Security Agent. There will be no
restriction on the closure of any bank accounts which are no longer required by
the Restricted Group.

(c)
In relation to any bank accounts opened after the date of this Agreement, notice
of the Security will be served on the account bank promptly after such bank
account is opened and the Grantor shall use reasonable endeavours to obtain an
acknowledgement by the account bank, if so requested by the Security Agent.

(d)
Any Security over bank accounts may be subject to any prior security interests
in favour of the account bank which are created either by law or in the standard
terms and conditions of the account bank.

(e)
No Security shall be taken over monies standing to the credit of a bank account
where such money is held on trust for third parties.

5.
Fixed assets

(a)
If a Grantor grants Security over its fixed assets it shall be free to deal with
those assets in the course of its business until an Event of Default has
occurred and is continuing.

(b)
No notice whether to third parties or by attaching a notice to the fixed assets
shall be prepared or given until an Event of Default has occurred and is
continuing.

(c)
If required under local law Security over fixed assets will be registered
subject to the general principles set out in these Agreed Security Principles.

6.
Insurance policies

(a)
Subject to these Agreed Security Principles, each Grantor shall grant Security
over its insurance policies (other than third party liability and public
liability insurance) in relation to assets that are also subject to Transaction
Security. No Security will be granted over any insurance policies which cannot
be secured under local law or under the terms





--------------------------------------------------------------------------------




of the relevant policy. Insurance claims will be collected by the Grantor in the
ordinary course of business until a Relevant Acceleration Event.
(b)
Notice of the Security will be served on the insurance provider after a Relevant
Acceleration Event, if so requested by the Security Agent.

7.
Intellectual property

(a)
If a Grantor grants Security over its Intellectual Property it shall be free to
deal with those assets in the course of its business (including, without
limitation, allowing its Intellectual Property to lapse if no longer material to
its business and if permitted by this Agreement) until a Relevant Acceleration
Event.

(b)
No Security shall be granted over any intellectual property which cannot be
secured under the terms of the relevant licensing agreement. No notice shall be
prepared or given to any third party from whom intellectual property is licensed
until a Relevant Acceleration Event.

(c)
If required under local law, security over Intellectual Property will be
registered under the law of that security document or at a relevant
supra-national registry (such as the EU) subject to the general principles set
out in these Agreed Security Principles.

8.
Intercompany receivables

(a)
If a Grantor grants Security over its intercompany receivables from time to time
it shall be free to deal with those receivables in the course of its business
(subject to the Debt Documents) until an Event of Default has occurred and is
continuing.

(b)
Notice of the Security will be served on the intercompany debtor as follows:

(i)
in the case of an intercompany receivable in excess of £3,000,000 (or its
equivalent) after an Event of Default has occurred and is continuing, if so
requested by the Security Agent; and

(ii)
in the case of an intercompany receivable less than £3,000,000 (or its
equivalent) after a Relevant Acceleration Event, if so requested by the Security
Agent.

9.
Trade receivables

(a)
If a Grantor grants Security over its trade receivables it shall be free to deal
with those receivables in the course of its business until a Relevant
Acceleration Event.

(b)
No notice of Security shall be served on a debtor until a Relevant Acceleration
Event, including for the avoidance of doubt, upon the underlying debtors in
Portfolio Accounts.

(c)
No Security will be granted over any trade receivables which cannot be secured
or assigned under the terms of the relevant contract.

(d)
Nothing contained in the relevant Transaction Security Documents shall cause the
Grantor to violate any applicable data protection laws.

10.
Shares / partnership interest





--------------------------------------------------------------------------------




(a)
The Transaction Security Document will be governed by the laws of the person
whose shares or partnership interests are being secured and not by the law of
the country of the person granting the Security.

(b)
Until an Event of Default has occurred and is continuing, the Grantor will be
permitted to retain and to exercise voting rights to any shares or partnership
interests pledged by it in a manner which does not materially adversely affect
the validity or enforceability of the Security and the company whose shares or
partnership interests have been pledged will, subject to the terms of the Debt
Documents, as applicable, be permitted to pay dividends (with the proceeds to be
available to the recipient).

(c)
Where customary, on or as soon as reasonably practicable after the date of
execution of the share pledge (and in any event within the time periods
specified in the Transaction Security Documents), the share certificate and a
stock transfer form executed in blank will be provided to the Security Agent (as
applicable).

(d)
Unless the restriction is required by law, the constitutional documents of the
company whose shares or partnership interests have been pledged will be amended
to remove any restriction on the transfer or the registration of the transfer of
the shares on enforcement of the Security granted over them.

11.
Real estate

(a)
There will be no Security granted over real estate other than (i) real estate
which, immediately prior to the date of this Agreement, is charged to secure the
Existing Facilities and (ii) after the date of this Agreement, any other real
estate acquired by a Debtor subject to these Agreed Security Principles.

(b)
Subject to these Agreed Security Principles, each Grantor shall use its
reasonable endeavours to obtain any consent required to grant Security over its
real estate but will be under no obligation to obtain such consent if the
granting of the Security would contravene any legal prohibition.

(c)
In respect of any real estate security to be granted, there will be no
obligation to investigate title, register mortgages with land registries,
provide surveys or other insurance or environmental diligence.

12.
Release of security

Other than release of the Security upon final payment in full of all the
obligations secured by the Security (and no Secured Party having any actual or
contingent liability to advance further monies to, or incur liabilities on
behalf of, any Debtor under the Finance Documents), no circumstances in which
the Security shall be released should be dealt with in individual Transaction
Security Documents unless required by local law. If so required, such
circumstances shall, except to the extent required by local law, be the same as
those set out in the Intercreditor Agreement.








--------------------------------------------------------------------------------





SCHEDULE 17
EXCLUDED BANK ACCOUNTS
Company
Bank
Account Number
Description
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX LOMBARD
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX HOME LN
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX CRE SEC
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX COLLECTIONS - DD from Allpay
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX SANTNDR
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX MEM CON
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX RCI FIN
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX FIELD AGENTS COLL
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX BLACK HORSE COLL
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX BOS CLIENT
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX LINK FI
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX HSBC BK
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX CLOSE
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX BMW GRP
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX CONTGNT
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX CREDIT MANAGMNT LTD CREDIT BCA
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX UNITE
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX CREDIT MANAGMNT LTD CLIENT A/C





--------------------------------------------------------------------------------




Apex Credit Management Limited
HSBC Bank plc
######-########
APEX NORTHRN
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX RBS GRP
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX CREDIT OFF BDA
Apex Credit Management Limited
HSBC Bank plc
######-########
Apex Credit Clients Deposit
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX BARCLAY
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX CAP ONE
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX LLOYDS
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX BAN PSA
Apex Credit Management Limited
HSBC Bank plc
######-########
APEX HBOS GP
Apex Credit Management Limited
The Royal Bank of Scotland plc
######-########
HMRC Collections Account
Apex Credit Management Limited
The Royal Bank of Scotland plc
######-########
ACM Stratford Office Client Account
Apex Credit Management Limited
The Royal Bank of Scotland plc
######-########
RBS Trust Account







--------------------------------------------------------------------------------





EXECUTION
The Parent
For and on behalf of
CABOT FINANCIAL LIMITED and each other Obligor
By: /s/ Kenneth Stannard
Kenneth Stannard
Director


CCML
For and on behalf of
CABOT CREDIT MANAGEMENT LIMITED
By: /s/ Craig Buick
Craig Buick
Director




--------------------------------------------------------------------------------






The Lenders
For and on behalf of
DNB (UK) LIMITED
By: /s/ Kay Newman
Kay Newman
Authorised Signatory
By: /s/ Gemma Coppen
Gemma Coppen
Authorised Signatory


For and on behalf of
JPMORGAN CHASE BANK N.A., LONDON BRANCH
By: /s/ Chu Kiat Tan
Chu Kiat Tan
Vice President


For and on behalf of
LLOYDS BANK PLC
By: /s/ Luke Lenon
Luke Lenon
Associate Director


For and on behalf of
THE ROYAL BANK OF SCOTLAND PLC
By: /s/ Ben Gilbert
Ben Gilbert


For and on behalf of
HSBC BANK PLC
By: /s/ Rebecca Andrew
Rebecca Andrew
Director


For and on behalf of
SHAWBROOK BANK LIMITED
By: /s/ [illegible]


For and on behalf of
MUFG BANK, LTD.
By: /s/ Stuart Randell




--------------------------------------------------------------------------------




Stuart Randell
Head of Leverage Finance Portfolio
MUFG Bank, Ltd




--------------------------------------------------------------------------------






For and on behalf of
SANTANDER UK PLC
By: /s/ illegible


Lending office:    Santander UK plc, 298 Deansgate, Manchester, M3 4HH


Notice details:
Address:    Santander UK plc, 298 Deansgate, Manchester, M3 4HH


Fax:        +3491 257 0482


Email:        GlobalBOLoans@gruposantander.com
CorporateLendingOperations@Santander.co.uk
Attention:    Large Corporate Lending Operations
with a copy to:
Address:    Santander House, 100 Ludgate Hill, London EC4M 7RE
Fax:        0207 0294 300
Email:        mark.hearn@santander.co.uk
Attention:    Mark Hearn, Relationship Director




--------------------------------------------------------------------------------






The Agent
For and on behalf of
J.P. MORGAN EUROPE LIMITED
By: /s/ Grant Keith
Authorised Signatory
Grant Keith
Associate


The Security Agent
For and on behalf of
J.P. MORGAN EUROPE LIMITED
By: /s/ Fatma Mustafa
Authorised Signatory
Fatma Mustafa
Vice President


The Marlin Security Agent
For and on behalf of
J.P. MORGAN EUROPE LIMITED
By: /s/ Fatma Mustafa
Authorised Signatory
Fatma Mustafa
Vice President




